Case: 6:17-cv-00084-REW-HAI Doc #: 196-1 Filed: 07/09/19 Page: 1 of 107 - Page ID#:
                                     6305


                 ,17+(81,7('67$7(6',675,&7&2857)257+(
               ($67(51',675,&72).(178&.</21'21',9,6,21
                                       
                                       
                                       
 $0$1'$+26.,16DQG-21$7+$1             
 7$</25                                          
                                                  &DVH1R&9
          3ODLQWLIIV                             
                                                   +RQ52%(57(:(,5
          Y                            
                                         0DJ+$1/<$,1*5$0
 .12;&2817<(7$/.                             
                                                   -85<75,$/'(0$1'('
          'HIHQGDQWV                              
                                                     
                                       
                                       
                                       
                                       
                                       

                              (;+,%,7
 
Case: 6:17-cv-00084-REW-HAI Doc #: 196-1 Filed: 07/09/19 Page: 2 of 107 - Page ID#:
                                     6306




                           CASE NO. 17-cv-84


                   AMANDA HOSKINS, ET AL.,
                                        V.

                      KNOX COUNTY, ET AL.


                               DEPONENT:
                         AMANDA HOSKINS


                                    DATE:
                              March 16, 2018
     Case: 6:17-cv-00084-REW-HAI Doc #: 196-1 Filed: 07/09/19 Page: 3 of 107 - Page ID#:
                                          6307

∑1∑∑∑IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN
∑2∑∑∑∑∑∑∑∑∑∑∑DISTRICT OF KENTUCKY
∑3∑∑∑∑∑∑∑∑∑∑∑∑∑NO. 17-cv-84
∑4∑∑∑∑∑∑∑∑∑∑∑HON. DAVID L. BUNNING
∑5∑∑∑∑∑∑∑∑∑∑∑HON. CANDACE J. SMITH
∑6
∑7∑∑∑∑∑∑∑∑∑∑AMANDA HOSKINS, et al.,
∑8∑∑∑∑∑∑∑∑∑∑∑∑∑PLAINTIFFS
∑9
10∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑V.
11
12∑∑∑∑∑∑∑∑∑∑∑KNOX COUNTY, et al.,
13∑∑∑∑∑∑∑∑∑∑∑∑∑DEFENDANTS
14
15
16
17
18
19
20
21
22
23∑∑DEPONENT:∑AMANDA HOSKINS
24∑∑DATE:∑∑∑MARCH 16, 2018
25∑∑REPORTER:∑JESSICA VAN TILBURG
               The Deposition of
Case: 6:17-cv-00084-REW-HAI      AMANDA
                               Doc      HOSKINS,
                                   #: 196-1 Filed:taken on March
                                                  07/09/19  Page:16,
                                                                  4 of2018
                                                                       107 - Page ID#:
                                        6308                                         2..5
                                                           Page 2                                                          Page 4
∑1∑∑∑∑∑∑∑∑∑∑∑∑∑APPEARANCES                                          ∑1∑∑∑∑∑∑∑∑∑∑APPEARANCES (CONTINUED)
∑2                                                                  ∑2
∑3∑∑ON BEHALF OF THE PLAINTIFFS, AMANDA HOSKINS, et al.:            ∑3∑∑ON BEHALF OF THE DEFENDANTS, KNOX COUNTY, JOHN PICKARD,
∑4∑∑ELLIOT SLOSAR                                                   ∑4∑∑AND DEREK EUBANKS:
∑5∑∑AMY ROBINSON-STAPLES                                            ∑5∑∑JOHN F. KELLEY
∑6∑∑LOEVY & LOEVY                                                   ∑6∑∑JASON WILLIAMS
∑7∑∑311 NORTH ABERDEEN STREET                                       ∑7∑∑WILLIAMS FARMER & TOWE
∑8∑∑THIRD FLOOR                                                     ∑8∑∑303 SOUTH MAIN STREET
∑9∑∑CHICAGO, ILLINOIS 60607                                         ∑9∑∑P.O. BOX 3199
10∑∑TELEPHONE NUMBER: (312) 243-5900                                10∑∑LONDON, KENTUCKY 40743
11∑∑E-MAIL: ELLIOT@LOEVY.COM                                        11∑∑TELEPHONE NUMBER: (606) 877-5291
12                                                                  12∑∑E-MAIL: JOHN@WFTLAW.COM
13∑∑ON BEHALF OF THE DEFENDANTS, BRIAN JOHNSON, MARK                13
14∑∑MEFFORD, JACKIE JOSEPH, DALLAS EUBANKS, AND KELLY               14∑∑ALSO PRESENT:∑JASON YORK, KENTUCKY STATE POLICE; DEREK
15∑∑FARRIS:                                                         15∑∑EUBANKS, WHITLEY COUNTY DEPUTY SHERIFF; JOHN PICKARD,
16∑∑SHAWNA VIRGIN KINCER                                            16∑∑FORMER SHERIFF; LACEE TOWNSEND, VIDEOGRAPHER
17∑∑CODY WEBER                                                      17
18∑∑KENTUCKY STATE POLICE GENERAL COUNSEL                           18
19∑∑919 VERSAILLES ROAD                                             19
20∑∑FRANKFORT, KENTUCKY 40601                                       20
21∑∑TELEPHONE NUMBER: (502) 573-1636                                21
22∑∑E-MAIL: SHAWNA.KINCER@KY.GOV                                    22
23                                                                  23
24                                                                  24
25                                                                  25


                                                           Page 3                                                          Page 5
∑1∑∑∑∑∑∑∑∑∑∑APPEARANCES (CONTINUED)                                 ∑1∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑INDEX
∑2                                                                  ∑2∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑Page
∑3∑∑ON BEHALF OF THE DEFENDANTS, JASON YORK AND TROOPER             ∑3∑∑PROCEEDINGS∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑7
∑4∑∑JASON BUNCH:                                                    ∑4∑∑DIRECT EXAMINATION BY MR. WRIGHT∑∑∑∑∑∑∑∑8
∑5∑∑DERRICK T. WRIGHT                                               ∑5∑∑EXAMINATION BY MR. KELLEY∑∑∑∑∑∑∑∑∑∑190
∑6∑∑STURGILL, TURNER, BARKER & MOLONEY, PLLC                        ∑6∑∑EXAMINATION BY MS. KINCER∑∑∑∑∑∑∑∑∑∑268
∑7∑∑333 WEST VINE STREET                                            ∑7∑∑EXAMINATION BY MR. FARAH∑∑∑∑∑∑∑∑∑∑∑272
∑8∑∑SUITE 1500                                                      ∑8∑∑CROSS EXAMINATION BY MR. SLOSAR∑∑∑∑∑∑∑290
∑9∑∑LEXINGTON, KENTUCKY 40507                                       ∑9∑∑RE-EXAMINATION BY MR. FARAH∑∑∑∑∑∑∑∑∑293
10∑∑TELEPHONE NUMBER: (859) 255-8581                                10
11∑∑E-MAIL: DWRIGHT@STURGILLTURNER.COM                              11∑∑∑∑∑∑∑∑∑∑∑∑∑∑EXHIBITS
12                                                                  12∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑Page
13∑∑ON BEHALF OF THE DEFENDANTS, MIKE BROUGHTON AND THE CITY        13∑∑1 - RULE 26 DISCLOSURE∑∑∑∑∑∑∑∑∑∑∑∑71
14∑∑OF BARBOURVILLE:                                                14∑∑2 - INTERROGATORIES∑∑∑∑∑∑∑∑∑∑∑∑∑∑93
15∑∑LICHA H. FARAH, JR.                                             15∑∑3 - PL 018938-018939 RX
16∑∑WARD HOCKER THORNTON                                            16∑∑∑∑GUARDIAN RESULTS REPORT∑∑∑∑∑∑∑∑∑149
17∑∑333 WEST VINE STREET                                            17∑∑4 - PL 018934-018935 RX
18∑∑SUITE 1100                                                      18∑∑∑∑GUARDIAN RESULTS REPORT∑∑∑∑∑∑∑∑∑152
19∑∑LEXINGTON, KENTUCKY 40507                                       19
20∑∑TELEPHONE NUMBER: (859) 422-6000                                20
21∑∑E-MAIL: LFARAH@WHTLAW.COM                                       21
22                                                                  22
23                                                                  23
24                                                                  24
25                                                                  25
               The Deposition of
Case: 6:17-cv-00084-REW-HAI      AMANDA
                               Doc      HOSKINS,
                                   #: 196-1 Filed:taken on March
                                                  07/09/19  Page:16,
                                                                  5 of2018
                                                                       107 - Page ID#:
                                        6309                                         6..9
                                                               Page 6                                                                  Page 8
∑1∑∑∑∑∑∑∑∑∑∑∑∑∑STIPULATION                                              ∑1∑∑∑∑∑∑MR. KELLEY:∑John Kelley.∑I'm here on behalf
∑2                                                                      ∑2∑∑∑∑of the defendants Knox County, John Pickard, and
∑3∑∑The videotaped deposition of AMANDA HOSKINS taken at the            ∑3∑∑∑∑Derek Eubanks.
∑4∑∑HOLIDAY INN EXPRESS & SUITES, 506 MINTON DRIVE, LONDON,             ∑4∑∑∑∑∑∑MR. FARAH:∑Licha Farah on behalf of Mike
∑5∑∑KENTUCKY 40741 on TUESDAY, the 16th day of MARCH, 2018              ∑5∑∑∑∑Broughton and the City of Barbourville.
∑6∑∑at approximately 9:02 a.m.; said videotaped deposition              ∑6∑∑∑∑∑∑VIDEOGRAPHER:∑Ma'am, will you raise your right
∑7∑∑was taken pursuant to the FEDERAL Rules of Civil                    ∑7∑∑∑∑hand to be sworn in?
∑8∑∑Procedure.                                                          ∑8∑∑∑∑∑∑COURT REPORTER:∑Do you solemnly swear or
∑9                                                                      ∑9∑∑∑∑affirm the testimony you are about to give will be
10∑∑It is agreed that JESSICA VAN TILBURG, being a Notary               10∑∑∑∑the truth, the whole truth, and nothing but the
11∑∑Public and Court Reporter for the State of KENTUCKY, may            11∑∑∑∑truth?
12∑∑swear the witness and that the reading and signing of               12∑∑∑∑∑∑THE WITNESS:∑I do.
13∑∑the completed transcript by the witness is not waived.              13∑∑∑∑∑∑COURT REPORTER:∑Thank you.
14                                                                      14∑∑∑∑∑∑∑∑∑∑∑∑DIRECT EXAMINATION
15                                                                      15∑∑BY MR. WRIGHT:
16                                                                      16∑∑∑∑Q∑∑Will you state your name for the record,
17                                                                      17∑∑please?
18                                                                      18∑∑∑∑A∑∑Amanda Hoskins.
19                                                                      19∑∑∑∑Q∑∑Have you given a deposition before?
20                                                                      20∑∑∑∑A∑∑No.
21                                                                      21∑∑∑∑Q∑∑Okay.∑Just a couple ground rules.∑I'll ask
22                                                                      22∑∑questions, and let you answer.∑We'll try not to talk
23                                                                      23∑∑over each other, okay?
24                                                                      24∑∑∑∑A∑∑Okay.
25                                                                      25∑∑∑∑Q∑∑And if you could just verbalize your answer,

                                                               Page 7                                                                  Page 9
∑1∑∑∑∑∑∑∑∑∑∑∑PROCEEDINGS                                                ∑1∑∑that easier for them to take that down.∑You understand?
∑2∑∑∑∑VIDEOGRAPHER:∑My name is Lacee Townsend, and                      ∑2∑∑∑∑A∑∑Yes.
∑3∑∑I'm the video technician today, and Jessica Van                     ∑3∑∑∑∑Q∑∑Okay.∑If you don't understand a question,
∑4∑∑Tilburg is the court reporter.∑Today is the 16th                    ∑4∑∑feel free to ask me to rephrase it.∑But if you don't,
∑5∑∑day of March, 2018.∑Time is 9:02.∑We are at the                     ∑5∑∑I'm going to assume you understood what I asked; is that
∑6∑∑Holiday Inn located in London, Kentucky to take the                 ∑6∑∑fair?
∑7∑∑deposition of Amanda Hoskins in the matter of Amanda                ∑7∑∑∑∑A∑∑Yes.
∑8∑∑Hoskins, et al. versus Knox County, et al., pending                 ∑8∑∑∑∑Q∑∑This isn't a marathon.∑If you need a break,
∑9∑∑in the United States District Court of the Eastern                  ∑9∑∑just let me know.∑But I would ask that if I have a
10∑∑Kentucky -- Eastern District of Kentucky, number                    10∑∑question pending, that you finish that before we take a
11∑∑17-CV-84.∑Will counsel please identify themselves                   11∑∑break.
12∑∑for the record?                                                     12∑∑∑∑A∑∑Okay.
13∑∑∑∑MR. SLOSAR:∑Elliott Slosar for the plaintiffs,                    13∑∑∑∑Q∑∑Okay?
14∑∑Amanda Hoskins and Jonathan Taylor.                                 14∑∑∑∑A∑∑Okay.
15∑∑∑∑MS. STAPLES:∑Amy Robinson-Staples on behalf of                    15∑∑∑∑Q∑∑All right.∑Do you have a memory of when you
16∑∑the plaintiffs.                                                     16∑∑first heard that Katherine Mills had been found dead?
17∑∑∑∑MR. WRIGHT:∑Derrick Wright on behalf of                           17∑∑∑∑A∑∑I was babysitting her great-grandkids at the
18∑∑Defendants Jason York and Jason Bunch.                              18∑∑time.
19∑∑∑∑MS. KINCER:∑Shawna Kincer and Cody Weber on                       19∑∑∑∑Q∑∑So where were you at?
20∑∑behalf of Defendants Mark Mefford, Brian Johnson,                   20∑∑∑∑A∑∑When I first heard it?
21∑∑Josie -- Jackie Joseph, Dallas Eubanks, and Kelly                   21∑∑∑∑Q∑∑Yes.
22∑∑Farris.                                                             22∑∑∑∑A∑∑I was in Barbourville.∑That's where I lived
23∑∑∑∑MR. WEBER:∑Cody Weber on behalf of Mark                           23∑∑at.
24∑∑Mefford, Brian Johnson, Jackie Joseph Pickrell,                     24∑∑∑∑Q∑∑And where at in Barbourville?
25∑∑Dallas Eubanks, and Kelly Farris.                                   25∑∑∑∑A∑∑Topaz Court.
               The Deposition of
Case: 6:17-cv-00084-REW-HAI      AMANDA
                               Doc      HOSKINS,
                                   #: 196-1 Filed:taken on March
                                                  07/09/19  Page:16,
                                                                  6 of2018
                                                                       107 - Page ID#:
                                        6310                                       10..13
                                                               Page 10                                                                 Page 12
∑1∑∑∑∑Q∑∑And what was the address there?                                 ∑1∑∑Lester on the phone when you found out.∑Did he call you
∑2∑∑∑∑A∑∑I'm not sure.                                                   ∑2∑∑to tell you that for that purpose?
∑3∑∑∑∑Q∑∑Whose home was it?                                              ∑3∑∑∑∑∑∑MR. SLOSAR:∑Objection to form and calls for
∑4∑∑∑∑A∑∑It was mine.∑My mom's house.                                    ∑4∑∑∑∑speculation.∑You can answer the question.
∑5∑∑∑∑Q∑∑Your mom's house?∑Who's your mom?                               ∑5∑∑∑∑A∑∑No.∑He was actually on his way to get me.∑He
∑6∑∑∑∑A∑∑Linda Taylor.                                                   ∑6∑∑got a beep, clicked it -- like when he clicked over, I
∑7∑∑∑∑Q∑∑Who else lived at that house at that time?                      ∑7∑∑walked out.∑He was talking on the phone.∑When I got in
∑8∑∑∑∑A∑∑My two kids, and my cousin.                                     ∑8∑∑the car, he told me when he got off the phone what had
∑9∑∑∑∑Q∑∑Who's your cousin?                                              ∑9∑∑happened.
10∑∑∑∑A∑∑Jerry-Wayne Smith.                                              10∑∑∑∑Q∑∑So he was already at your house then when --
11∑∑∑∑Q∑∑How old were your kids at the time?                             11∑∑∑∑A∑∑He was picking me up.
12∑∑∑∑A∑∑At the time, probably -- let's see.∑That year                   12∑∑∑∑Q∑∑Okay.∑Was there any reason why he was picking
13∑∑would be what?                                                       13∑∑you up?
14∑∑∑∑Q∑∑2010.                                                           14∑∑∑∑A∑∑No.
15∑∑∑∑A∑∑2010.∑My little boy was 7, and my little girl                   15∑∑∑∑Q∑∑Where does -- where did William Lester live at
16∑∑was 3.                                                               16∑∑the time?
17∑∑∑∑Q∑∑And you said you were babysitting kids?                         17∑∑∑∑A∑∑Stinking Creek.
18∑∑∑∑A∑∑When we first got -- like when I got the news,                  18∑∑∑∑Q∑∑Who lived with him?
19∑∑Iwent and babysat William Lester's grandkids, which                  19∑∑∑∑A∑∑Hisself.
20∑∑would have been that Mills' lady's great-grandkids.                  20∑∑∑∑Q∑∑No one else lived with him?
21∑∑∑∑Q∑∑So you babysat them after you heard --                          21∑∑∑∑A∑∑No.
22∑∑∑∑A∑∑Yeah.                                                           22∑∑∑∑Q∑∑Did you ever stay with him?
23∑∑∑∑Q∑∑-- the news, right?                                             23∑∑∑∑A∑∑I stayed with him before.
24∑∑∑∑A∑∑Uh-huh.                                                         24∑∑∑∑Q∑∑What time was it?
25∑∑∑∑Q∑∑Yes?                                                            25∑∑∑∑A∑∑I'm not sure.

                                                               Page 11                                                                 Page 13
∑1∑∑∑∑A∑∑Yes.                                                            ∑1∑∑∑∑Q∑∑So he had already heard it on the phone before
∑2∑∑∑∑Q∑∑Was Jerry-Wayne at the house when the news                      ∑2∑∑he told you?
∑3∑∑came?                                                                ∑3∑∑∑∑A∑∑He had -- I was on the phone with him.∑He
∑4∑∑∑∑A∑∑I'm not sure.                                                   ∑4∑∑answered a beep, and by the time -- he was just to tell
∑5∑∑∑∑Q∑∑What about Linda Taylor?                                        ∑5∑∑me he was outside.∑I walk out.∑He was on the phone.
∑6∑∑∑∑A∑∑I'm not sure.                                                   ∑6∑∑∑∑Q∑∑Okay.∑So did you see him talking on the phone
∑7∑∑∑∑Q∑∑Are you sure you were in Linda Taylor's house                   ∑7∑∑when he got the news?
∑8∑∑when that news came in?                                              ∑8∑∑∑∑A∑∑Yes.
∑9∑∑∑∑A∑∑Yes.                                                            ∑9∑∑∑∑Q∑∑How did he react?
10∑∑∑∑Q∑∑Who told you?                                                   10∑∑∑∑A∑∑His face got red.∑He was speechless.∑Looked
11∑∑∑∑A∑∑William Lester.                                                 11∑∑like he wanted to cry.
12∑∑∑∑Q∑∑Was he there with you?                                          12∑∑∑∑Q∑∑Did he hang up the phone before he talked to
13∑∑∑∑A∑∑No.                                                             13∑∑you?
14∑∑∑∑Q∑∑Where was he?                                                   14∑∑∑∑A∑∑I'm not sure.
15∑∑∑∑A∑∑I'm not sure.                                                   15∑∑∑∑Q∑∑What was your reaction?
16∑∑∑∑Q∑∑So how did he tell you?                                         16∑∑∑∑A∑∑I felt sorry for everyone.
17∑∑∑∑A∑∑I was on the phone with him.                                    17∑∑∑∑Q∑∑So were you going to go to his house, you
18∑∑∑∑Q∑∑And did -- how did that -- were you talking to                  18∑∑said?∑Is that why he was picking you up?
19∑∑him, and then he had a call and it was interrupted; what             19∑∑∑∑A∑∑I'm not sure where we were going.∑That's been
20∑∑happened?                                                            20∑∑a long time ago.
21∑∑∑∑A∑∑No.∑He --                                                       21∑∑∑∑Q∑∑You don't remember?
22∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑You can answer                    22∑∑∑∑A∑∑I'm not sure.∑No.∑I don't remember where we
23∑∑∑∑the question.                                                      23∑∑were going.
24∑∑∑∑A∑∑Can you repeat it?                                              24∑∑∑∑Q∑∑So where did you end up going after he picked
25∑∑∑∑Q∑∑Sure.∑So you said you were talking to William                   25∑∑you up after that news?
               The Deposition of
Case: 6:17-cv-00084-REW-HAI      AMANDA
                               Doc      HOSKINS,
                                   #: 196-1 Filed:taken on March
                                                  07/09/19  Page:16,
                                                                  7 of2018
                                                                       107 - Page ID#:
                                        6311                                       14..17
                                                             Page 14                                                                 Page 16
∑1∑∑∑∑A∑∑We went to his daughter's house, and he told                  ∑1∑∑∑∑Q∑∑Did Michelle come back that night?
∑2∑∑her the news.∑And then I got her two kids, drove them              ∑2∑∑∑∑A∑∑Yes.
∑3∑∑to William Lester's house.                                         ∑3∑∑∑∑Q∑∑Did you keep Jennifer's kids?
∑4∑∑∑∑Q∑∑Which daughter did he go to?                                  ∑4∑∑∑∑A∑∑I'm not sure if they came back, if I kept all
∑5∑∑∑∑A∑∑Michelle.                                                     ∑5∑∑four of them or if they came as she came.∑I'm not sure.
∑6∑∑∑∑Q∑∑What's her last name?                                         ∑6∑∑∑∑Q∑∑Do you remember seeing Jennifer that night?
∑7∑∑∑∑A∑∑I'm not sure.                                                 ∑7∑∑∑∑A∑∑Yes.
∑8∑∑∑∑Q∑∑Is it Edwards; does that sound right?                         ∑8∑∑∑∑Q∑∑Was it at Michelle's house?
∑9∑∑∑∑A∑∑Probably with one of them.∑I don't know if                    ∑9∑∑∑∑A∑∑No.
10∑∑she still goes by that.                                            10∑∑∑∑Q∑∑Where did you see her?
11∑∑∑∑Q∑∑Did he have a second daughter?                                11∑∑∑∑A∑∑William Lester's.
12∑∑∑∑A∑∑Yes.                                                          12∑∑∑∑Q∑∑You kept the kids at Michelle's house?
13∑∑∑∑Q∑∑What was her name?                                            13∑∑∑∑A∑∑No.
14∑∑∑∑A∑∑Jennifer.                                                     14∑∑∑∑Q∑∑Or you kept the kids at William Lester's?
15∑∑∑∑Q∑∑Do you know what her last name was?                           15∑∑∑∑A∑∑Yes.
16∑∑∑∑A∑∑Lawson.                                                       16∑∑∑∑Q∑∑So you picked them up at Michelle's house?
17∑∑∑∑Q∑∑Is it still Lawson?                                           17∑∑∑∑A∑∑Yes.
18∑∑∑∑A∑∑That I know of.                                               18∑∑∑∑Q∑∑And then took them back?
19∑∑∑∑Q∑∑Did he have any other daughters?                              19∑∑∑∑A∑∑To William Lester's house.
20∑∑∑∑A∑∑No.                                                           20∑∑∑∑Q∑∑What were you driving?
21∑∑∑∑Q∑∑Did he have any sons?                                         21∑∑∑∑A∑∑A silver -- I think it's a Ford Ranger truck.
22∑∑∑∑A∑∑No.                                                           22∑∑∑∑Q∑∑Was that yours?
23∑∑∑∑Q∑∑So you went to Michelle's house; is that                      23∑∑∑∑A∑∑No.
24∑∑right?                                                             24∑∑∑∑Q∑∑Whose was it?
25∑∑∑∑A∑∑Yes.                                                          25∑∑∑∑A∑∑It's the one that William Lester drove.

                                                             Page 15                                                                 Page 17
∑1∑∑∑∑Q∑∑So then what happens?                                         ∑1∑∑∑∑Q∑∑Did you have a car at the time?
∑2∑∑∑∑A∑∑I got -- he told her the news.∑I was still                    ∑2∑∑∑∑A∑∑No.
∑3∑∑sitting in the truck at the time.∑He -- she goes with              ∑3∑∑∑∑Q∑∑How old were you in 2010?
∑4∑∑him.∑I get her two kids, and we go to William Lester's             ∑4∑∑∑∑A∑∑Goodness.∑Let's see.∑I can't --
∑5∑∑house, and I keep those kids until they come back.                 ∑5∑∑∑∑Q∑∑What year were you born?
∑6∑∑∑∑Q∑∑So when you find out about Katherine, did he                  ∑6∑∑∑∑A∑∑1985.
∑7∑∑say how she had died?                                              ∑7∑∑∑∑Q∑∑Now, I won't ask for a date, but just the
∑8∑∑∑∑A∑∑No.                                                           ∑8∑∑month?
∑9∑∑∑∑Q∑∑What did he say?                                              ∑9∑∑∑∑A∑∑January.
10∑∑∑∑A∑∑That they found Michelle's mamaw outside.                     10∑∑∑∑Q∑∑This happened 2010 in December.∑Is that your
11∑∑∑∑Q∑∑Did he say that she was dead?                                 11∑∑memory?
12∑∑∑∑A∑∑They just said that they had found her                        12∑∑∑∑A∑∑Yes.
13∑∑outside.                                                           13∑∑∑∑Q∑∑That would be 25 years old?
14∑∑∑∑Q∑∑So you go to William Lester's house.∑What --                  14∑∑∑∑A∑∑Yes.
15∑∑do you remember what time that was?                                15∑∑∑∑Q∑∑Sound right?
16∑∑∑∑A∑∑No.                                                           16∑∑∑∑A∑∑Yes.
17∑∑∑∑Q∑∑Was it dark out?                                              17∑∑∑∑Q∑∑And you didn't have a car at the time?
18∑∑∑∑A∑∑I know it was close to dark.                                  18∑∑∑∑A∑∑No.
19∑∑∑∑Q∑∑Did you say who called William; was it                        19∑∑∑∑Q∑∑Didn't have a home?
20∑∑Jennifer?∑Do you know?                                             20∑∑∑∑A∑∑No.
21∑∑∑∑A∑∑I'm not sure.                                                 21∑∑∑∑Q∑∑Lived with your mother?
22∑∑∑∑Q∑∑How long did you keep the kids; do you                        22∑∑∑∑A∑∑I did.
23∑∑remember?                                                          23∑∑∑∑Q∑∑Did you ever own a car?
24∑∑∑∑A∑∑Hours.∑But I don't have the how many hours. I                 24∑∑∑∑A∑∑Yes.
25∑∑just know it was hours.                                            25∑∑∑∑Q∑∑Before that?
               The Deposition of
Case: 6:17-cv-00084-REW-HAI      AMANDA
                               Doc      HOSKINS,
                                   #: 196-1 Filed:taken on March
                                                  07/09/19  Page:16,
                                                                  8 of2018
                                                                       107 - Page ID#:
                                        6312                                       18..21
                                                             Page 18                                                                 Page 20
∑1∑∑∑∑A∑∑Yes.                                                          ∑1∑∑∑∑A∑∑At the time of this?
∑2∑∑∑∑Q∑∑What was it?                                                  ∑2∑∑∑∑Q∑∑Yes.
∑3∑∑∑∑A∑∑I had a -- let's see, a 1999 Firebird.                        ∑3∑∑∑∑A∑∑Or like my entire life?
∑4∑∑∑∑Q∑∑When did you own that?                                        ∑4∑∑∑∑Q∑∑At the time of this.
∑5∑∑∑∑A∑∑I'm not sure when.∑I had a 2000 Grand Am.                     ∑5∑∑∑∑A∑∑Knox County.
∑6∑∑∑∑Q∑∑How long were you -- in December 2010, how                    ∑6∑∑∑∑Q∑∑How far did she live from William Lester?
∑7∑∑long had you been going without a car?                             ∑7∑∑∑∑A∑∑I'm not sure.∑Eight minutes, maybe, ten.
∑8∑∑∑∑A∑∑Probably months.                                              ∑8∑∑∑∑Q∑∑Do you know where the -- Katherine Mills was
∑9∑∑∑∑Q∑∑How come you didn't have a car?                               ∑9∑∑the victim, right?
10∑∑∑∑A∑∑I had a car accident.                                         10∑∑∑∑A∑∑Yes.
11∑∑∑∑Q∑∑When did you get it replaced; did you buy a                   11∑∑∑∑Q∑∑Do you know where she lived?
12∑∑new one?                                                           12∑∑∑∑A∑∑No.
13∑∑∑∑A∑∑No.                                                           13∑∑∑∑Q∑∑So you don't know how far away that was
14∑∑∑∑Q∑∑So you were in a Ford Ranger and that belongs                 14∑∑from -- how far Katherine Mills' home was from William
15∑∑to William Lester?                                                 15∑∑Lester's?
16∑∑∑∑A∑∑I don't know if it belonged to him or not. I'm                16∑∑∑∑A∑∑No.
17∑∑not sure.                                                          17∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Calls for
18∑∑∑∑Q∑∑You don't know whose vehicle it was?                          18∑∑∑∑speculation.
19∑∑∑∑A∑∑No.                                                           19∑∑∑∑Q∑∑You pick up Michelle's kids and you go to
20∑∑∑∑Q∑∑Had you ever seen it before?                                  20∑∑William Lester's with them and babysit, right?
21∑∑∑∑A∑∑Yes.                                                          21∑∑∑∑A∑∑Yes.
22∑∑∑∑Q∑∑Where had you seen it?                                        22∑∑∑∑Q∑∑Do you recall Jennifer Lawson -- do you
23∑∑∑∑A∑∑He drove it.                                                  23∑∑recall -- is she married to a Jesse Lawson at the time?
24∑∑∑∑Q∑∑But you don't know if he owned it?                            24∑∑∑∑A∑∑Yes.
25∑∑∑∑A∑∑No.                                                           25∑∑∑∑Q∑∑And did they have kids?

                                                             Page 19                                                                 Page 21
∑1∑∑∑∑Q∑∑And what other vehicles did William Lester                    ∑1∑∑∑∑A∑∑Yes.
∑2∑∑have at that time?                                                 ∑2∑∑∑∑Q∑∑They have.∑How many?
∑3∑∑∑∑A∑∑A Camaro.                                                     ∑3∑∑∑∑A∑∑Two.
∑4∑∑∑∑Q∑∑Did you drive those vehicles?                                 ∑4∑∑∑∑Q∑∑Michelle had two?
∑5∑∑∑∑A∑∑I've drove the Camaro.                                        ∑5∑∑∑∑A∑∑Yes.
∑6∑∑∑∑Q∑∑Was that the only one you had driven of his?                  ∑6∑∑∑∑Q∑∑Do you recall babysitting four kids that
∑7∑∑∑∑A∑∑First time I ever drove that truck, and the                   ∑7∑∑night?
∑8∑∑only time is when I got those kids and went to William             ∑8∑∑∑∑A∑∑I'm not sure.
∑9∑∑Lester's house.                                                    ∑9∑∑∑∑Q∑∑Is it true that when Jennifer Lawson came to
10∑∑∑∑Q∑∑And you picked them up from Michelle's house?                 10∑∑pick up her kids, you asked if police had found
11∑∑∑∑A∑∑Yes.                                                          11∑∑anything?
12∑∑∑∑Q∑∑Do you know where she lived?                                  12∑∑∑∑A∑∑No.
13∑∑∑∑A∑∑Where William Lester lived.∑All I know is you                 13∑∑∑∑Q∑∑What did you -- how -- what did you say to
14∑∑take a right at the store.∑Not for sure what it's                  14∑∑her?
15∑∑called.                                                            15∑∑∑∑A∑∑I didn't talk to her.∑She was crying.
16∑∑∑∑Q∑∑What store?                                                   16∑∑∑∑Q∑∑What about Michelle Edwards; did you say
17∑∑∑∑A∑∑Escoe's Market.                                               17∑∑anything to her?
18∑∑∑∑Q∑∑Did you grow up in this community?                            18∑∑∑∑A∑∑No.
19∑∑∑∑A∑∑No.                                                           19∑∑∑∑Q∑∑Did you stay at William Lester's house that
20∑∑∑∑Q∑∑Where did you grow up?                                        20∑∑night?
21∑∑∑∑A∑∑Bell County.                                                  21∑∑∑∑A∑∑No.
22∑∑∑∑Q∑∑And is that Pineville?                                        22∑∑∑∑Q∑∑Where did you go?
23∑∑∑∑A∑∑Yes.                                                          23∑∑∑∑A∑∑To my mom's.
24∑∑∑∑Q∑∑But your -- did Linda Taylor live in Knox                     24∑∑∑∑Q∑∑How did you get back?
25∑∑County, your mother, or did she live in Bell County?               25∑∑∑∑A∑∑William Lester took me.
               The Deposition of
Case: 6:17-cv-00084-REW-HAI      AMANDA
                               Doc      HOSKINS,
                                   #: 196-1 Filed:taken on March
                                                  07/09/19  Page:16,
                                                                  9 of2018
                                                                       107 - Page ID#:
                                        6313                                       22..25
                                                             Page 22                                                                  Page 24
∑1∑∑∑∑Q∑∑Do you remember what time that was?                           ∑1∑∑∑∑Q∑∑Well, a minute ago you said that you'd never
∑2∑∑∑∑A∑∑No.                                                           ∑2∑∑been in that before?
∑3∑∑∑∑Q∑∑Did William Lester stay with you that night?                  ∑3∑∑∑∑A∑∑No.
∑4∑∑∑∑A∑∑No.                                                           ∑4∑∑∑∑∑∑MR. SLOSAR:∑Objection.∑It misstates her
∑5∑∑∑∑Q∑∑He went back to his house?                                    ∑5∑∑∑∑earlier testimony.
∑6∑∑∑∑A∑∑I'm not sure where he went.                                   ∑6∑∑∑∑A∑∑No.∑I told you I had never drove that before.
∑7∑∑∑∑Q∑∑Did William Lester ever stay with you at your                 ∑7∑∑∑∑Q∑∑Okay.∑So you've been in it before, but you've
∑8∑∑mom's house, Linda Taylor's?                                       ∑8∑∑never driven it?
∑9∑∑∑∑A∑∑No.                                                           ∑9∑∑∑∑A∑∑Yes.
10∑∑∑∑Q∑∑Did you get any more information about what                   10∑∑∑∑Q∑∑All right.∑So you heard him -- the first time
11∑∑had happened when they came back to pick up the kids?              11∑∑you heard him say that was when again?
12∑∑∑∑A∑∑No.                                                           12∑∑∑∑A∑∑When I was sitting in the passenger seat of
13∑∑∑∑Q∑∑No one talked about it?                                       13∑∑the silver truck smoking a cigarette.
14∑∑∑∑A∑∑No.                                                           14∑∑∑∑Q∑∑That's the first time you heard about the
15∑∑∑∑Q∑∑What about when William Lester took you to                    15∑∑money?
16∑∑your -- back to your house; he didn't talk any more                16∑∑∑∑A∑∑Yes.
17∑∑about it?                                                          17∑∑∑∑Q∑∑Or is that the first time you heard about the
18∑∑∑∑A∑∑No.                                                           18∑∑plan to tie her up and steal it?
19∑∑∑∑Q∑∑You didn't ask him?                                           19∑∑∑∑A∑∑I've never heard --
20∑∑∑∑A∑∑He was on the phone.                                          20∑∑∑∑∑∑MR. SLOSAR:∑Objection.∑Argumentative.
21∑∑∑∑Q∑∑Who was he talking to; do you know?                           21∑∑∑∑A∑∑-- that.
22∑∑∑∑A∑∑I have no idea.∑Not sure.                                     22∑∑∑∑∑∑MR. SLOSAR:∑You can answer.
23∑∑∑∑Q∑∑And all you knew when you went back to your                   23∑∑∑∑A∑∑I never heard that.
24∑∑mom's house was that they found her in the yard?                   24∑∑∑∑Q∑∑You never heard what?
25∑∑∑∑A∑∑Yes.                                                          25∑∑∑∑A∑∑What you just said.

                                                             Page 23                                                                  Page 25
∑1∑∑∑∑Q∑∑Now, isn't it true that before that happened,                 ∑1∑∑∑∑Q∑∑You never heard that there was a -- that
∑2∑∑you knew that she had money from selling timber?                   ∑2∑∑William Lester had suggested that they steal the money;
∑3∑∑∑∑A∑∑No.                                                           ∑3∑∑tie her up in an outhouse or a smokehouse?
∑4∑∑∑∑Q∑∑You didn't know that?                                         ∑4∑∑∑∑A∑∑That's not how I heard it.
∑5∑∑∑∑A∑∑I heard that.                                                 ∑5∑∑∑∑Q∑∑Well, how did you hear it?
∑6∑∑∑∑Q∑∑Okay.                                                         ∑6∑∑∑∑A∑∑I was sitting in the truck, and William Lester
∑7∑∑∑∑A∑∑I didn't know that.                                           ∑7∑∑was having a conversation with someone.∑He -- how he
∑8∑∑∑∑Q∑∑Didn't know it?∑And you heard it from Lester,                 ∑8∑∑was talking -- he just said, "Buddy, what I should do is
∑9∑∑right?                                                             ∑9∑∑catch my ex-mother-in-law in the outhouse, and like lock
10∑∑∑∑A∑∑Yes.                                                          10∑∑her in, but not hurt her."
11∑∑∑∑Q∑∑And he told you $15,000?                                      11∑∑∑∑Q∑∑He said that?
12∑∑∑∑A∑∑No.                                                           12∑∑∑∑A∑∑Yes.
13∑∑∑∑Q∑∑What did he tell you?                                         13∑∑∑∑Q∑∑Lock her in where?
14∑∑∑∑A∑∑He didn't tell me anything.∑I heard it in a                   14∑∑∑∑A∑∑The outhouse.
15∑∑conversation.                                                      15∑∑∑∑Q∑∑So you knew then she had an outhouse from
16∑∑∑∑Q∑∑All right.∑Well, how much did you hear?                       16∑∑that --
17∑∑∑∑A∑∑I never heard an amount.                                      17∑∑∑∑A∑∑Yes.
18∑∑∑∑Q∑∑When did you first hear William Lester talking                18∑∑∑∑Q∑∑-- conversation?
19∑∑about the -- Katherine Mills having money from selling             19∑∑∑∑A∑∑Yes.
20∑∑timber?                                                            20∑∑∑∑Q∑∑He never said how much money she had?
21∑∑∑∑A∑∑I was sitting in a driveway in that silver                    21∑∑∑∑A∑∑No.
22∑∑truck, and I was smoking a cigarette.∑The window was               22∑∑∑∑Q∑∑Who was he talking to?
23∑∑cracked.∑Heard him talking about it.                               23∑∑∑∑A∑∑Mike Simpson.
24∑∑∑∑Q∑∑What silver truck?                                            24∑∑∑∑Q∑∑Do you know Mike Simpson?
25∑∑∑∑A∑∑The one that William Lester drove.                            25∑∑∑∑A∑∑No.
               The Deposition of Doc
  Case: 6:17-cv-00084-REW-HAI    AMANDA  HOSKINS,
                                     #: 196-1      taken
                                               Filed:     on March
                                                      07/09/19     16,102018
                                                               Page:     of 107 - Page
                                      ID#: 6314                                      26..29
                                                           Page 26                                                                  Page 28
∑1∑∑∑∑Q∑∑Did you know his face?                                      ∑1∑∑∑∑Q∑∑When was that?
∑2∑∑∑∑A∑∑Yes.                                                        ∑2∑∑∑∑A∑∑I'm not sure of the date.
∑3∑∑∑∑Q∑∑Did he sell drugs to your understanding?                    ∑3∑∑∑∑Q∑∑Can you ballpark it; was it within a week?
∑4∑∑∑∑A∑∑I heard that.                                               ∑4∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
∑5∑∑∑∑Q∑∑Did you ever buy from him?                                  ∑5∑∑∑∑A∑∑That's a guess.
∑6∑∑∑∑A∑∑No.                                                         ∑6∑∑∑∑∑∑MR. SLOSAR:∑Asked and answered.
∑7∑∑∑∑Q∑∑Did William Lester buy from him?                            ∑7∑∑∑∑A∑∑I'm not sure.
∑8∑∑∑∑A∑∑I'm not sure.                                               ∑8∑∑∑∑Q∑∑You're not sure?
∑9∑∑∑∑Q∑∑Did he go there to pick up drugs for you?                   ∑9∑∑∑∑A∑∑No.
10∑∑∑∑A∑∑He's went there before, like I've not ever                  10∑∑∑∑Q∑∑Would you know was it within a month?
11∑∑seen anything handed to him.                                     11∑∑∑∑A∑∑I'm not sure.
12∑∑∑∑Q∑∑You didn't see anything handed to him.∑Did he               12∑∑∑∑Q∑∑What about Mike Simpson; how close in time was
13∑∑ever go there and then come back with illegal drugs?             13∑∑the conversation you overheard with Mike Simpson and
14∑∑∑∑A∑∑Yes.                                                        14∑∑William Lester?
15∑∑∑∑Q∑∑Did you use those?                                          15∑∑∑∑A∑∑I'm not sure.
16∑∑∑∑A∑∑Yes.                                                        16∑∑∑∑Q∑∑Do you remember giving a statement to Jason
17∑∑∑∑Q∑∑With William?                                               17∑∑York in February of 2011?
18∑∑∑∑A∑∑No.                                                         18∑∑∑∑A∑∑I've gave several to Jason York.
19∑∑∑∑Q∑∑He didn't use drugs?                                        19∑∑∑∑Q∑∑Were you being honest when you talked to Jason
20∑∑∑∑A∑∑No.                                                         20∑∑York?
21∑∑∑∑Q∑∑But he would give them to you?                              21∑∑∑∑∑∑MR. SLOSAR:∑Objection to form and foundation.
22∑∑∑∑A∑∑Yes.                                                        22∑∑∑∑You can answer the question.
23∑∑∑∑Q∑∑He'd buy them for you?                                      23∑∑∑∑Q∑∑Were you being honest when you talked to him?
24∑∑∑∑A∑∑Yes.                                                        24∑∑∑∑A∑∑Yes.
25∑∑∑∑Q∑∑How long was that going on?                                 25∑∑∑∑Q∑∑Didn't you tell him that it had been within a

                                                           Page 27                                                                  Page 29
∑1∑∑∑∑A∑∑I'm not sure.                                               ∑1∑∑week, week-and-a-half that you'd heard these statements?
∑2∑∑∑∑Q∑∑How long did you know William Lester before                 ∑2∑∑∑∑A∑∑I'm not sure.∑This is how many years ago. I'm
∑3∑∑Katherine Mills was found dead?                                  ∑3∑∑not sure.
∑4∑∑∑∑A∑∑I met William Lester probably in 2004.                      ∑4∑∑∑∑Q∑∑Do you have any reason to doubt the accuracy
∑5∑∑∑∑Q∑∑Would you say you dated him?                                ∑5∑∑of what you told him back then?
∑6∑∑∑∑A∑∑No.                                                         ∑6∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Asked and
∑7∑∑∑∑Q∑∑Not off and on?                                             ∑7∑∑∑∑answered.
∑8∑∑∑∑A∑∑No.                                                         ∑8∑∑∑∑A∑∑I'm not sure.
∑9∑∑∑∑Q∑∑Did you sleep with him?                                     ∑9∑∑∑∑Q∑∑Well, you said you were being honest, right?
10∑∑∑∑A∑∑I have.                                                     10∑∑∑∑A∑∑Yeah.
11∑∑∑∑Q∑∑Were you sleeping with him in 2010; the later               11∑∑∑∑Q∑∑So that's probably as accurate as you can
12∑∑part of that year?                                               12∑∑remember at the time, right?
13∑∑∑∑A∑∑I'm not sure of the dates.                                  13∑∑∑∑A∑∑Yes.
14∑∑∑∑Q∑∑To your knowledge, though, he didn't use                    14∑∑∑∑Q∑∑And that was February 2011.∑Was that the
15∑∑drugs?                                                           15∑∑first time you spoke to Jason York?
16∑∑∑∑A∑∑No.                                                         16∑∑∑∑A∑∑I'm not sure with the dates.∑I talked to him
17∑∑∑∑Q∑∑How many times had you seen Mike Simpson                    17∑∑several times.
18∑∑before this conversation he had with William Lester?             18∑∑∑∑Q∑∑Okay.∑February 2011; you've been with him
19∑∑∑∑A∑∑I'm not sure.                                               19∑∑about two months of the incident, right?
20∑∑∑∑Q∑∑How far did Mike Simpson live from William                  20∑∑∑∑A∑∑Yes.
21∑∑Lester?                                                          21∑∑∑∑Q∑∑Okay.∑Who else did you hear William Lester
22∑∑∑∑A∑∑Maybe five minutes.                                         22∑∑talk about Katherine Mills having money?
23∑∑∑∑Q∑∑Isn't it true that you also heard William                   23∑∑∑∑A∑∑No one.
24∑∑Lester discuss this with Joe King?                               24∑∑∑∑Q∑∑No one else?∑Now, do you know that the
25∑∑∑∑A∑∑Yes.                                                        25∑∑statements by Lester to Simpson and King were before
                The Deposition of Doc
   Case: 6:17-cv-00084-REW-HAI    AMANDA  HOSKINS,
                                      #: 196-1      taken
                                                Filed:     on March
                                                       07/09/19     16,112018
                                                                Page:     of 107 - Page
                                       ID#: 6315                                      30..33
                                                               Page 30                                                                  Page 32
∑1∑∑Katherine Mills was found dead, right?                               ∑1∑∑∑∑Q∑∑Who got you?
∑2∑∑∑∑A∑∑Yes.                                                            ∑2∑∑∑∑A∑∑At that time, the first time I was picked up
∑3∑∑∑∑Q∑∑So before she was found dead, you knew about                    ∑3∑∑then, I'm thinking Detective York came, and he may have
∑4∑∑she had money, right?                                                ∑4∑∑called -- it was either KSP or Knox County Sheriff's
∑5∑∑∑∑∑∑MR. SLOSAR:∑Objection.∑Asked and answered.                       ∑5∑∑Department.
∑6∑∑∑∑This is the third time you've asked her this                       ∑6∑∑∑∑Q∑∑Did they pick you up on charges; what was the
∑7∑∑∑∑question. Ms. Hoskins, you can answer again if he                  ∑7∑∑reason?
∑8∑∑∑∑asks one more time.∑It's fine.                                     ∑8∑∑∑∑A∑∑He told me he had a few questions to ask me,
∑9∑∑∑∑A∑∑Can you repeat it?                                              ∑9∑∑and I had an FTA, I think, for failure to show proof of
10∑∑BY MR. WRIGHT:                                                       10∑∑community service in 12 step program out of Bell County.
11∑∑∑∑Q∑∑Yeah.∑Before she was found dead, you knew                       11∑∑So I had to go with him because I had that warrant is
12∑∑about the money.∑You'd overheard that from William                   12∑∑what he told me.
13∑∑Lester, right?                                                       13∑∑∑∑Q∑∑Was that like a probation violation?
14∑∑∑∑A∑∑I didn't know about it personally, but I did                    14∑∑∑∑A∑∑No.∑It was actually I just didn't show proof
15∑∑hear that.                                                           15∑∑of a 12 step program.
16∑∑∑∑Q∑∑And you'd heard William Lester tell two people                  16∑∑∑∑Q∑∑Were you on probation at that time?
17∑∑about locking her in an outhouse and taking it, correct?             17∑∑∑∑A∑∑I'm not sure.
18∑∑∑∑A∑∑Yes.                                                            18∑∑∑∑Q∑∑Well, why were -- why did you have to show
19∑∑∑∑Q∑∑Did you also hear that the money was kept in                    19∑∑proof of a 12 step program?
20∑∑the victim's purse?                                                  20∑∑∑∑A∑∑I'm not even sure what the charge was -- what
21∑∑∑∑A∑∑No.                                                             21∑∑Ihad.∑It was on some kind of conditions from the judge
22∑∑∑∑Q∑∑You didn't hear that?                                           22∑∑in Bell County.
23∑∑∑∑A∑∑Not -- I'm not sure.                                            23∑∑∑∑Q∑∑In what case?
24∑∑∑∑Q∑∑So this is a document that was produced by                      24∑∑∑∑A∑∑I'm not sure.∑I'm not sure.
25∑∑you-all, a transcript of your statement given on                     25∑∑∑∑Q∑∑Who else was with him when he picked you up?

                                                               Page 31                                                                  Page 33
∑1∑∑February 15, 2011.∑PL8 is the beginning.∑On PL11, the                ∑1∑∑∑∑A∑∑It's either the Sheriff's Department or KSP.
∑2∑∑transcript says that, "I was told that he was going                  ∑2∑∑There were several times he picked me up, so I'm not for
∑3∑∑through some (Inaudible).∑He's been out of work.                     ∑3∑∑sure which time that was.
∑4∑∑Everybody knows he's been out of work since last                     ∑4∑∑∑∑Q∑∑Who was -- where did they take you when they
∑5∑∑November.∑I was told that he should go up, and put her               ∑5∑∑picked you up?
∑6∑∑in the -- lock her in the outhouse when she was using                ∑6∑∑∑∑A∑∑To the Barbourville Police Department.
∑7∑∑the bathroom.∑Lock her in there, and just take her                   ∑7∑∑∑∑Q∑∑Were you at your mother's house when they
∑8∑∑purse."∑And so didn't you know that the money was kept               ∑8∑∑picked you up?
∑9∑∑in the purse?                                                        ∑9∑∑∑∑A∑∑Yes.
10∑∑∑∑A∑∑I didn't know.∑I may have heard, but I didn't                   10∑∑∑∑Q∑∑And did your mom live in Barbourville or
11∑∑know.                                                                11∑∑outside of Barbourville?
12∑∑∑∑Q∑∑So you'd heard that the money was kept in a                     12∑∑∑∑A∑∑She didn't live in town.∑She lived -- it
13∑∑purse, right?                                                        13∑∑would be Knox County.
14∑∑∑∑∑∑MR. SLOSAR:∑Objection.∑Asked and answered.                       14∑∑∑∑Q∑∑So how long of a trip was it from your mom's
15∑∑∑∑Q∑∑Yes?                                                            15∑∑house to the Barbourville Police Department?
16∑∑∑∑A∑∑I may have heard that.∑I'm not sure.                            16∑∑∑∑A∑∑Seven minutes, maybe.
17∑∑∑∑Q∑∑That's what you told Detective York; wasn't                     17∑∑∑∑Q∑∑Were you handcuffed?
18∑∑it?                                                                  18∑∑∑∑A∑∑No.
19∑∑∑∑A∑∑It could have been after Detective York told                    19∑∑∑∑Q∑∑Were you in the back of a cruiser?
20∑∑me what to say.∑It could have been after that.                       20∑∑∑∑A∑∑If I wasn't in the cruiser, then at that time,
21∑∑∑∑Q∑∑Told you what to say.∑When did that happen?                     21∑∑then I was in the back of a Sheriff's Department
22∑∑∑∑A∑∑Before the recording started on that audio.                     22∑∑vehicle.∑I was taken more than once, so I'm not sure
23∑∑∑∑Q∑∑So what's your memory of that February 15,                      23∑∑which vehicle I was in.
24∑∑2011 interview; where were you at?                                   24∑∑∑∑Q∑∑But you don't remember who else was there
25∑∑∑∑A∑∑I was at my house when they came and got me.                    25∑∑other than York?
                The Deposition of Doc
   Case: 6:17-cv-00084-REW-HAI    AMANDA  HOSKINS,
                                      #: 196-1      taken
                                                Filed:     on March
                                                       07/09/19     16,122018
                                                                Page:     of 107 - Page
                                       ID#: 6316                                      34..37
                                                               Page 34                                                                 Page 36
∑1∑∑∑∑A∑∑I know Mike Broughton was present when I got                    ∑1∑∑you get there?
∑2∑∑there.∑I just can't remember if he came to my house.                 ∑2∑∑∑∑A∑∑I'm not sure.
∑3∑∑∑∑Q∑∑Did you know Broughton before this?                             ∑3∑∑∑∑Q∑∑You're not sure?
∑4∑∑∑∑A∑∑No.                                                             ∑4∑∑∑∑A∑∑No.∑I just know at that time we were just
∑5∑∑∑∑Q∑∑Did you know Detective York before this?                        ∑5∑∑seeing them -- she was talking to the other cop, the
∑6∑∑∑∑A∑∑Yes.                                                            ∑6∑∑state police.∑She was standing there talking to him.
∑7∑∑∑∑Q∑∑How did you know him?                                           ∑7∑∑∑∑Q∑∑Now, I'm talking -- I'm sorry.∑I didn't mean
∑8∑∑∑∑A∑∑I guess I was about 18.∑Me and one of my                        ∑8∑∑to confuse you.
∑9∑∑friends at the time, we had met two cops -- State                    ∑9∑∑∑∑A∑∑Oh.
10∑∑Police, at the Shell in Barbourville, and he happened to             10∑∑∑∑Q∑∑I'm talking about when you were picked up at
11∑∑be one of them.∑And we were talking to them.                         11∑∑your mom's house in February 2011.∑They take you to the
12∑∑∑∑Q∑∑So that would have been about seven years                       12∑∑police department; what happens when you get to the
13∑∑before this?                                                         13∑∑police department?
14∑∑∑∑A∑∑It would have been in 2003.                                     14∑∑∑∑A∑∑They take -- they ask me if I wanted something
15∑∑∑∑Q∑∑Well, you said you're 25 when the incident                      15∑∑to drink.∑They take me in this room, and I sat down.
16∑∑happened.∑You'd been 26, I guess, when you were -- in                16∑∑∑∑Q∑∑Did they read you your rights?
17∑∑February 2011, right?                                                17∑∑∑∑A∑∑No.
18∑∑∑∑A∑∑Yes.                                                            18∑∑∑∑Q∑∑Did you -- did they ask about this Katherine
19∑∑∑∑Q∑∑So you said you had met York when you were 18                   19∑∑Mills?
20∑∑years old; is that right?                                            20∑∑∑∑A∑∑Yes.
21∑∑∑∑A∑∑It would have been in 2003.                                     21∑∑∑∑Q∑∑And they -- did they ask you if you knew
22∑∑∑∑Q∑∑How does it -- why does that stick out in your                  22∑∑anything about the case?
23∑∑mind?                                                                23∑∑∑∑A∑∑Actually, when we sat down, Detective York
24∑∑∑∑A∑∑Because my little boy -- I had him when I was                   24∑∑placed the citation on the table, and it has my name on
25∑∑18, and that's how I just remember 18.                               25∑∑it.∑It has murder, and underneath murder, it has

                                                               Page 35                                                                 Page 37
∑1∑∑∑∑Q∑∑So you met him at a Shell station?                              ∑1∑∑robbery.∑And he tells me if I didn't talk to him, and
∑2∑∑∑∑A∑∑Yes.                                                            ∑2∑∑make a phone call, that he wanted me to call William
∑3∑∑∑∑Q∑∑And what did you talk about?                                    ∑3∑∑Lester that he was charging me.
∑4∑∑∑∑A∑∑It was actually the girl I was with was                         ∑4∑∑∑∑Q∑∑Anything else said?
∑5∑∑talking to another trooper at the time, and I guess we               ∑5∑∑∑∑A∑∑Do you have a question, like --
∑6∑∑were -- I'm not sure of the conversations, but we were               ∑6∑∑∑∑Q∑∑No.∑I'm just asking.∑You said that he
∑7∑∑just standing there talking.∑He was sitting in his                   ∑7∑∑presented this citation with a murder charge, and
∑8∑∑cruiser, and so was the other KSP.                                   ∑8∑∑robbery; is that right?
∑9∑∑∑∑Q∑∑And he told you his name?                                       ∑9∑∑∑∑A∑∑Yes.∑He laid it down and told me if I didn't
10∑∑∑∑A∑∑Yeah.                                                           10∑∑make a phone call to William Lester, that he was
11∑∑∑∑Q∑∑But you don't remember anything else you                        11∑∑charging me with it.
12∑∑talked about?                                                        12∑∑∑∑Q∑∑Did you-all -- did -- was that recorded, to
13∑∑∑∑A∑∑No.∑That's been a very long time ago.                           13∑∑your memory?
14∑∑∑∑Q∑∑I'm surprised you even remember meeting him.                    14∑∑∑∑A∑∑No.
15∑∑Did you recognize his face then when he came to pick you             15∑∑∑∑Q∑∑Was any part of your conversation with him
16∑∑up?                                                                  16∑∑recorded?
17∑∑∑∑A∑∑I knew of him, like I knew his name.                            17∑∑∑∑A∑∑After -- when -- sometime after.
18∑∑∑∑Q∑∑How's that?                                                     18∑∑∑∑Q∑∑What was talked about before the recording
19∑∑∑∑A∑∑Because I had met with him and that girl that                   19∑∑started?
20∑∑was talking to that other state police.∑I was there at               20∑∑∑∑A∑∑That I was a piece of crap.∑I was a druggie,
21∑∑the Shell station when they were talking.                            21∑∑and there was a woman that had been killed.∑And he told
22∑∑∑∑Q∑∑So you had met him one time when you were 18,                   22∑∑me the woman's name, and that -- let's see.∑That I
23∑∑and you didn't meet him again until this incident?                   23∑∑didn't have no family, and that this could have easily
24∑∑∑∑A∑∑Yes.                                                            24∑∑been me that did it.
25∑∑∑∑Q∑∑So you go to the station.∑What happens when                     25∑∑∑∑Q∑∑What did you say?
                The Deposition of Doc
   Case: 6:17-cv-00084-REW-HAI    AMANDA  HOSKINS,
                                      #: 196-1      taken
                                                Filed:     on March
                                                       07/09/19     16,132018
                                                                Page:     of 107 - Page
                                       ID#: 6317                                      38..41
                                                               Page 38                                                               Page 40
∑1∑∑∑∑A∑∑I just looked at him like he was crazy.                         ∑1∑∑∑∑Q∑∑Any other -- did you -- what else did he speak
∑2∑∑∑∑Q∑∑Did he tell you anything else?                                  ∑2∑∑to you about before the recording started?
∑3∑∑∑∑A∑∑Before the recording started?                                   ∑3∑∑∑∑A∑∑He actually --∑he told me about the phone
∑4∑∑∑∑Q∑∑Yes.                                                            ∑4∑∑call that he wanted me to make, and he told me to act
∑5∑∑∑∑A∑∑Just he -- we had talked about my papers to                     ∑5∑∑like I was in a panic, and that I was hysterical to
∑6∑∑send to Bell County, and he also told me if I talked to              ∑6∑∑William Lester.
∑7∑∑him, that he would send my papers that I had for that                ∑7∑∑∑∑Q∑∑What else did he tell you --
∑8∑∑warrant in Bell County.∑He would send them to the judge              ∑8∑∑∑∑A∑∑He told --
∑9∑∑to make sure I didn't get arrested.                                  ∑9∑∑∑∑Q∑∑-- before the recording started?
10∑∑∑∑Q∑∑Did you get arrested?                                           10∑∑∑∑A∑∑This is before the recording started.∑He told
11∑∑∑∑A∑∑Yes.                                                            11∑∑me to call him.∑Just not -- to say that I was in
12∑∑∑∑Q∑∑When?                                                           12∑∑questioning and just to pump him for information.
13∑∑∑∑A∑∑Right after.                                                    13∑∑∑∑Q∑∑Anything else he told you before the recording
14∑∑∑∑Q∑∑Did he talk about the case to you at all?                       14∑∑started?
15∑∑∑∑A∑∑Yes.                                                            15∑∑∑∑A∑∑I'm not sure what else.
16∑∑∑∑Q∑∑What did he tell you?                                           16∑∑∑∑Q∑∑Anything --
17∑∑∑∑A∑∑That there was a woman that was murdered on                     17∑∑∑∑A∑∑Try to forget all of that.
18∑∑Stinking Creek, and that it could very easily have been              18∑∑∑∑Q∑∑You tried to forget it?
19∑∑me that did it.                                                      19∑∑∑∑A∑∑I try to.∑It's not something I want to play
20∑∑∑∑Q∑∑And that's all you remember?                                    20∑∑back and listen to.
21∑∑∑∑A∑∑Yeah.∑He also laid out several different                        21∑∑∑∑Q∑∑You filed the lawsuit though?
22∑∑pictures of me.∑When I -- like, one picture I might                  22∑∑∑∑A∑∑I did.
23∑∑have more highlights in my hair.∑One picture I could                 23∑∑∑∑Q∑∑And you still tried to forget it despite
24∑∑have had dark hair.∑One picture I could have had                     24∑∑filing a lawsuit?
25∑∑blonde.∑And he told me that during that time period, I               25∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑That's

                                                               Page 39                                                               Page 41
∑1∑∑had changed my hair color, so                                        ∑1∑∑∑∑harassing her.∑You understand that.∑You can answer
∑2∑∑∑∑Q∑∑Is that true?                                                   ∑2∑∑∑∑the question to the extent that there is one.
∑3∑∑∑∑A∑∑Not that I know of.                                             ∑3∑∑∑∑A∑∑Can you ask the question again?
∑4∑∑∑∑Q∑∑What is your natural hair color?                                ∑4∑∑BY MR. WRIGHT:
∑5∑∑∑∑A∑∑I'm not even sure.∑It's probably -- it's been                   ∑5∑∑∑∑Q∑∑I said you filed a lawsuit about the case, but
∑6∑∑so long since I've been getting it dyed.∑I'm not sure.               ∑6∑∑your testimony is you're trying to forget the facts?
∑7∑∑∑∑Q∑∑All right.∑What color was it in December                        ∑7∑∑∑∑A∑∑Just some of the facts that --
∑8∑∑2010; was it blonde?                                                 ∑8∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑That's not
∑9∑∑∑∑A∑∑It's -- I -- it's no telling how many colors I                  ∑9∑∑∑∑what she testified to, Derrick.
10∑∑had in 2010.∑I'm not sure.                                           10∑∑∑∑Q∑∑Okay.∑Well, you can still answer the
11∑∑∑∑Q∑∑Do you color it yourself?                                       11∑∑question.
12∑∑∑∑A∑∑I have.                                                         12∑∑∑∑∑∑MR. SLOSAR:∑This is -- this line of
13∑∑∑∑Q∑∑Did you ever pay for somebody to color it for                   13∑∑∑∑questioning is absolutely harassing.∑You can answer
14∑∑you?                                                                 14∑∑∑∑the question, Amanda.∑But you continue this, and
15∑∑∑∑A∑∑Yeah.                                                           15∑∑∑∑we'll call the magistrate.
16∑∑∑∑Q∑∑Did you -- were you able to pay for that                        16∑∑∑∑∑∑MR. WRIGHT:∑That's fine.∑I think it's a fair
17∑∑service in 2010, December?                                           17∑∑∑∑question if she's going to file a lawsuit.∑I just
18∑∑∑∑A∑∑I'm not sure.∑I think I had just like one                       18∑∑∑∑want to know if she said that she was trying to
19∑∑color hair then, so I'm not sure if I would have done it             19∑∑∑∑forget --
20∑∑myself in 2010 or had it done.                                       20∑∑∑∑∑∑MR. SLOSAR:∑Her --
21∑∑∑∑Q∑∑So he lays out pictures.∑Anything else?∑Any                     21∑∑∑∑∑∑MR. WRIGHT:∑-- the facts.
22∑∑other exchanges before the recording starts?                         22∑∑BY MR. WRIGHT:
23∑∑∑∑∑∑MR. SLOSAR:∑Objection to form as to the                          23∑∑∑∑Q∑∑Are you trying to forget the facts or what are
24∑∑∑∑definition of exchange.∑You can answer the                         24∑∑you trying to forget?
25∑∑∑∑question.                                                          25∑∑∑∑A∑∑Actually how Jason York talked to me.
               The Deposition of Doc
  Case: 6:17-cv-00084-REW-HAI    AMANDA  HOSKINS,
                                     #: 196-1      taken
                                               Filed:     on March
                                                      07/09/19     16,142018
                                                               Page:     of 107 - Page
                                      ID#: 6318                                      42..45
                                                              Page 42                                                                  Page 44
∑1∑∑∑∑Q∑∑You have sued Jason York, correct?                             ∑1∑∑BY MR. WRIGHT:
∑2∑∑∑∑A∑∑I have.∑Yes.                                                   ∑2∑∑∑∑Q∑∑One cell phone.∑Did he have a home phone?
∑3∑∑∑∑Q∑∑But you want to forget how he treated you?                     ∑3∑∑∑∑A∑∑I'm not sure.
∑4∑∑∑∑A∑∑Maybe his voice, how he talked to me.                          ∑4∑∑∑∑Q∑∑You went to -- you'd been at his house at that
∑5∑∑∑∑Q∑∑Anything else?                                                 ∑5∑∑time, right?
∑6∑∑∑∑A∑∑Before the recording?∑No.∑After.∑Yes.                          ∑6∑∑∑∑A∑∑Yes.
∑7∑∑∑∑Q∑∑All right.∑What happened after the recording?                  ∑7∑∑∑∑Q∑∑But you don't remember whether he had a
∑8∑∑∑∑A∑∑After the recording, he -- first, let's begin                  ∑8∑∑landline?
∑9∑∑by he snatched the phone out of my hand.∑Snatched the               ∑9∑∑∑∑A∑∑I'm not sure if they had a landline, if they
10∑∑phone.∑He started hitting the table harder and harder,              10∑∑had Internet.∑I'm not sure.
11∑∑telling me I was showing no emotions.∑That a woman had              11∑∑∑∑Q∑∑All you remember seeing is one cell phone?
12∑∑took her last breath, and it should have been me taking             12∑∑∑∑A∑∑Yes.
13∑∑my last breath.∑That she deserved air.∑I didn't. I                  13∑∑∑∑Q∑∑Before you said that you were at your mom's
14∑∑was a druggie.∑I had no family.∑No one cared, and he                14∑∑house when you -- when Lester come to pick you up and
15∑∑also talked about what kind of cigarettes I smoked.                 15∑∑found out about Katherine Mills being found dead, right?
16∑∑∑∑Q∑∑Is this after the recording starts?                            16∑∑∑∑A∑∑What's the question again?
17∑∑∑∑A∑∑This is after it was -- after the phone call                   17∑∑∑∑Q∑∑Your memory is that you were at your mom's
18∑∑was made.                                                           18∑∑house when William Lester picked you up the evening that
19∑∑∑∑Q∑∑After the phone call was made?                                 19∑∑Katherine Mills was found dead, right?
20∑∑∑∑A∑∑He snatched the phone, and turned it off.                      20∑∑∑∑A∑∑Yes.
21∑∑∑∑Q∑∑Well, isn't it true that before you made the                   21∑∑∑∑Q∑∑How long had you been at the house before he
22∑∑phone call, you talked to him about your knowledge of               22∑∑came by?
23∑∑what William Lester had said to Joe King, and Mike                  23∑∑∑∑A∑∑I'm not sure.∑I went home after I had a
24∑∑Simpson, correct?                                                   24∑∑doctor's appointment that day.∑I went home, and stayed
25∑∑∑∑A∑∑Before the phone call?∑I mean, before the                      25∑∑home.

                                                              Page 43                                                                  Page 45
∑1∑∑recording was on?                                                   ∑1∑∑∑∑Q∑∑So you had a doctor's appointment on the day
∑2∑∑∑∑Q∑∑While the recording was on.                                    ∑2∑∑that Katherine Mills was found dead, right?
∑3∑∑∑∑A∑∑And what's the question again?                                 ∑3∑∑∑∑A∑∑Yes.
∑4∑∑∑∑Q∑∑Didn't you do that?                                            ∑4∑∑∑∑Q∑∑And what time was the doctor's appointment
∑5∑∑∑∑A∑∑What's the question?                                           ∑5∑∑over; do you remember?
∑6∑∑∑∑Q∑∑Didn't you speak on the recording to Detective                 ∑6∑∑∑∑A∑∑I'm not sure.
∑7∑∑York about your knowledge of overhearing William Lester             ∑7∑∑∑∑Q∑∑Where did you go after the doctor's
∑8∑∑talk about the money, and the tying up to Joe King and              ∑8∑∑appointment?
∑9∑∑Mike Simpson?                                                       ∑9∑∑∑∑A∑∑McDonald's.
10∑∑∑∑A∑∑Yes.                                                           10∑∑∑∑Q∑∑With who?
11∑∑∑∑Q∑∑Do you remember the phone number that you                      11∑∑∑∑A∑∑William Lester.
12∑∑called for William Lester?                                          12∑∑∑∑Q∑∑Anybody else?
13∑∑∑∑A∑∑No.                                                            13∑∑∑∑A∑∑My little girl.
14∑∑∑∑Q∑∑Do you remember William Lester's phone numbers                 14∑∑∑∑Q∑∑Where was your son?
15∑∑from that time period?                                              15∑∑∑∑A∑∑He was with my mom.
16∑∑∑∑A∑∑No.                                                            16∑∑∑∑Q∑∑Was this a Monday to your memory?
17∑∑∑∑Q∑∑So he told you dial 546-3441; does that ring a                 17∑∑∑∑A∑∑Yes.
18∑∑bell?                                                               18∑∑∑∑Q∑∑Did you go straight home from McDonald's?
19∑∑∑∑A∑∑No.                                                            19∑∑∑∑A∑∑Yes.
20∑∑∑∑Q∑∑No?∑How many phones did William Lester have?                   20∑∑∑∑Q∑∑William Lester took you there?
21∑∑∑∑A∑∑I just --                                                      21∑∑∑∑A∑∑Yes.
22∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Foundation.                      22∑∑∑∑Q∑∑Did you stop at William Lester's house so he
23∑∑∑∑You can answer the question to the extent you                     23∑∑could drop off drugs to Jennifer Lawson?
24∑∑∑∑understand it, Ms. Hoskins.                                       24∑∑∑∑A∑∑No.
25∑∑∑∑A∑∑I just knew one cell phone.                                    25∑∑∑∑Q∑∑Well, if William Lester said that, that would
               The Deposition of Doc
  Case: 6:17-cv-00084-REW-HAI    AMANDA  HOSKINS,
                                     #: 196-1      taken
                                               Filed:     on March
                                                      07/09/19     16,152018
                                                               Page:     of 107 - Page
                                      ID#: 6319                                      46..49
                                                            Page 46                                                                 Page 48
∑1∑∑not be consistent with your memory?                               ∑1∑∑∑∑A∑∑I didn't do that first.
∑2∑∑∑∑A∑∑No.                                                          ∑2∑∑∑∑Q∑∑When did you do that?
∑3∑∑∑∑Q∑∑What time did you get at the doctor's office;                ∑3∑∑∑∑A∑∑I'm not sure when.
∑4∑∑arrive there?                                                     ∑4∑∑∑∑Q∑∑Was it that day?
∑5∑∑∑∑A∑∑I think my appointment was at 11:00, so                      ∑5∑∑∑∑A∑∑Not sure.
∑6∑∑∑∑Q∑∑Did you get there on time?                                   ∑6∑∑∑∑Q∑∑If records subpoenaed from Walgreen's show
∑7∑∑∑∑A∑∑It seems like I might have been 15 minutes                   ∑7∑∑that you did it on December 20, 2011, would you dispute
∑8∑∑late.                                                             ∑8∑∑that?
∑9∑∑∑∑Q∑∑If the form from the doctor's office said your               ∑9∑∑∑∑A∑∑No.
10∑∑appointment time was 11:30, would you dispute that?               10∑∑∑∑Q∑∑But you don't have any memory of stopping
11∑∑∑∑A∑∑If what?                                                     11∑∑there?
12∑∑∑∑Q∑∑If the form from the doctor's office -- let me               12∑∑∑∑A∑∑I actually got a prescription filled every
13∑∑back up.∑What was the name of the doctor's office?                13∑∑Monday, so
14∑∑∑∑A∑∑It was Dr. Larry Warren's office.∑I'm not                    14∑∑∑∑Q∑∑So how would that work; would you go straight
15∑∑even for sure what the name was.                                  15∑∑there from McDonald's or straight there from the
16∑∑∑∑Q∑∑So Hope Medical Clinic sound right?                          16∑∑doctor's office?
17∑∑∑∑A∑∑Yes.∑It does.                                                17∑∑∑∑A∑∑No.
18∑∑∑∑Q∑∑Is that in Barbourville?                                     18∑∑∑∑Q∑∑But you don't remember going to Walgreen's on
19∑∑∑∑A∑∑Yes.                                                         19∑∑the 20th?
20∑∑∑∑Q∑∑How far away was that from your mom's house?                 20∑∑∑∑A∑∑I'm just not sure what time it would have
21∑∑∑∑A∑∑Five minutes.                                                21∑∑been.
22∑∑∑∑Q∑∑How far away was it from Lester's house?                     22∑∑∑∑Q∑∑So the appointment time on the form would have
23∑∑∑∑A∑∑I'm not sure like minute-wise.∑I'm not sure.                 23∑∑said 11:30, but you were late.∑Do you have any memory
24∑∑Idon't want to guess.                                             24∑∑how long you were there?
25∑∑∑∑Q∑∑So if a form from the Hope Medical Center on                 25∑∑∑∑A∑∑No.

                                                            Page 47                                                                 Page 49
∑1∑∑December 20, 2010 says that your appointment time was             ∑1∑∑∑∑Q∑∑If William Lester said that you left the
∑2∑∑11:30, would you dispute that?                                    ∑2∑∑doctor between 12:30 and 1:00, would that sound right?
∑3∑∑∑∑A∑∑No.                                                          ∑3∑∑∑∑A∑∑Yes.
∑4∑∑∑∑Q∑∑It said you arrived there at 11:54.∑Would you                ∑4∑∑∑∑Q∑∑You said you got a prescription filled at
∑5∑∑dispute that?                                                     ∑5∑∑2:00; would that sound right?
∑6∑∑∑∑A∑∑It's according who typed that out.                           ∑6∑∑∑∑A∑∑Could be.
∑7∑∑∑∑Q∑∑You said you might have been 15 minutes                      ∑7∑∑∑∑Q∑∑You don't know?
∑8∑∑late --                                                           ∑8∑∑∑∑A∑∑Not sure.
∑9∑∑∑∑A∑∑Yes.                                                         ∑9∑∑∑∑Q∑∑Did you say why you were late that day; do you
10∑∑∑∑Q∑∑-- right?∑So your memory is you were running                 10∑∑have a memory?
11∑∑late that day?                                                    11∑∑∑∑A∑∑No.∑I always run late.
12∑∑∑∑A∑∑Yes.                                                         12∑∑∑∑Q∑∑You said you left your son with your mom?
13∑∑∑∑Q∑∑Did you usually run late?                                    13∑∑∑∑A∑∑Yes.
14∑∑∑∑A∑∑I'm always late.                                             14∑∑∑∑Q∑∑What's your mom do or what did your mom do at
15∑∑∑∑Q∑∑Do you remember why you were late that day?                  15∑∑that time?
16∑∑∑∑A∑∑No.                                                          16∑∑∑∑A∑∑She works at the Appalachian Children's Home.
17∑∑∑∑Q∑∑So you said you went from the doctor's office                17∑∑∑∑Q∑∑What were her hours back then in 2010?
18∑∑to McDonald's, and then straight to your mom's house?             18∑∑∑∑A∑∑I'm not sure of the hours.
19∑∑∑∑A∑∑Yes.                                                         19∑∑∑∑Q∑∑Well, your appointment was on a Monday.∑Did
20∑∑∑∑Q∑∑Isn't it true that you got a prescription?                   20∑∑she work Mondays?
21∑∑∑∑A∑∑Yes.                                                         21∑∑∑∑A∑∑Yes.
22∑∑∑∑Q∑∑Didn't you go fill that first?                               22∑∑∑∑Q∑∑To your memory, did she take that off to watch
23∑∑∑∑A∑∑No.                                                          23∑∑your kid?
24∑∑∑∑Q∑∑You didn't fill a prescription on December 20,               24∑∑∑∑A∑∑No.
25∑∑2011?                                                             25∑∑∑∑Q∑∑So then how was she watching your kid; did she
               The Deposition of Doc
  Case: 6:17-cv-00084-REW-HAI    AMANDA  HOSKINS,
                                     #: 196-1      taken
                                               Filed:     on March
                                                      07/09/19     16,162018
                                                               Page:     of 107 - Page
                                      ID#: 6320                                      50..53
                                                             Page 50                                                               Page 52
∑1∑∑work in the -- before noon?                                        ∑1∑∑∑∑Q∑∑No?∑Who saw you in the morning of December
∑2∑∑∑∑A∑∑Sometimes my -- if my kid wanted to, they                     ∑2∑∑20, 2010?
∑3∑∑could go to work with her.                                         ∑3∑∑∑∑A∑∑My mother, and both of my kids, Jerry-Wayne.
∑4∑∑∑∑Q∑∑Is that what you remember happening?                          ∑4∑∑∑∑Q∑∑Is Jerry-Wayne still alive?
∑5∑∑∑∑A∑∑I'm not sure.                                                 ∑5∑∑∑∑A∑∑Yes.
∑6∑∑∑∑Q∑∑What time does she go to work back then?                      ∑6∑∑∑∑Q∑∑Where does he live now?
∑7∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑And asked and                   ∑7∑∑∑∑A∑∑He still lives with me and my mother.
∑8∑∑∑∑answered.∑You can answer it to the extent --                     ∑8∑∑∑∑Q∑∑Do you-all still live in the same place or has
∑9∑∑∑∑∑∑MR. WRIGHT:∑I don't think she's -- it's not                    ∑9∑∑she moved?
10∑∑∑∑been asked what time did she go into work.                       10∑∑∑∑A∑∑No.∑We don't live in the same place.
11∑∑∑∑A∑∑I'm not sure.                                                 11∑∑∑∑Q∑∑When did she move?
12∑∑∑∑∑∑MR. SLOSAR:∑You asked her what her hours were,                 12∑∑∑∑A∑∑Before I got out of jail.
13∑∑∑∑which is the same question.                                      13∑∑∑∑Q∑∑You know what year?
14∑∑BY MR. WRIGHT:                                                     14∑∑∑∑A∑∑No.
15∑∑∑∑Q∑∑Were they standard every day of the week or                   15∑∑∑∑Q∑∑When Lester went to the doctor's office with
16∑∑did they very?                                                     16∑∑you, did he stay there or did he drop you off?
17∑∑∑∑A∑∑I can't remember.                                             17∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Foundation as
18∑∑∑∑Q∑∑Was she gone before you left to the doctor?                   18∑∑∑∑to the date that you're speaking of.
19∑∑∑∑A∑∑No.∑I don't -- I'm not sure.                                  19∑∑∑∑∑∑MR. WRIGHT:∑All right.∑Well, let me clarify.
20∑∑∑∑Q∑∑You don't remember if anybody was there when                  20∑∑BY MR. WRIGHT:
21∑∑you left?                                                          21∑∑∑∑Q∑∑When you went to the doctor's office on
22∑∑∑∑A∑∑My cousin was -- he's always at the house.∑He                 22∑∑December 20, 2010, did William Lester drop you off or
23∑∑was.                                                               23∑∑stay there?
24∑∑∑∑Q∑∑And that's Jerry-Wayne, right?                                24∑∑∑∑A∑∑I can't remember.
25∑∑∑∑A∑∑Yes.                                                          25∑∑∑∑Q∑∑And you said the doctor's office is five

                                                             Page 51                                                               Page 53
∑1∑∑∑∑Q∑∑How old was he in 2010; do you know?                          ∑1∑∑minutes from your home?
∑2∑∑∑∑A∑∑No.                                                           ∑2∑∑∑∑A∑∑Yes.
∑3∑∑∑∑Q∑∑Was he in his 20s, 30s?                                       ∑3∑∑∑∑Q∑∑Do you remember any detours?∑Anything you did
∑4∑∑∑∑A∑∑No.∑He's 24 now.                                              ∑4∑∑that may have made the trip longer that day, December
∑5∑∑∑∑Q∑∑So he'd have been a teenager?                                 ∑5∑∑20, 2010?
∑6∑∑∑∑A∑∑Yes.                                                          ∑6∑∑∑∑A∑∑No.
∑7∑∑∑∑Q∑∑Did he go to school?                                          ∑7∑∑∑∑Q∑∑I think you mentioned it's about five minutes
∑8∑∑∑∑A∑∑Yes.                                                          ∑8∑∑from your mom's house to the doctor's office; is that
∑9∑∑∑∑Q∑∑Do you remember if he was at home that day?                   ∑9∑∑right?
10∑∑∑∑A∑∑I'm thinking he was 18.∑He had already                        10∑∑∑∑A∑∑Yes.
11∑∑finished school.∑I'm not sure.                                     11∑∑∑∑Q∑∑Did you tell Detective York that you were at
12∑∑∑∑Q∑∑Well, I mean, he would have been -- in the                    12∑∑the doctor's office at 9:30?
13∑∑morning of -- the day that Katherine Mills was found               13∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Foundation.
14∑∑dead, December 20, 2010; that's your understanding the             14∑∑∑∑You can answer the question.
15∑∑day it happened, right?                                            15∑∑∑∑Q∑∑Did you ever tell him that?
16∑∑∑∑A∑∑That's my understanding.                                      16∑∑∑∑A∑∑I'm not sure.
17∑∑∑∑Q∑∑And I believe the investigation, the theory of                17∑∑∑∑Q∑∑You're not sure that you -- so you may have
18∑∑it was it happened in the morning; is that your                    18∑∑told him that you were at the doctor's office on
19∑∑understanding?                                                     19∑∑December 20, 2010 at 9:30?
20∑∑∑∑∑∑MR. SLOSAR:∑Objection.∑Calls for speculation.                  20∑∑∑∑∑∑MR. SLOSAR:∑Objection.∑Asked and answered.
21∑∑∑∑Q∑∑Well, do you have a reason to believe it                      21∑∑∑∑A∑∑Like I said, I went every Monday to the
22∑∑happened at some other time?                                       22∑∑doctor.∑I'm not sure every appointment time.
23∑∑∑∑∑∑MR. SLOSAR:∑Objection.∑Calls for speculation.                  23∑∑∑∑Q∑∑So what time would you have gotten up that
24∑∑∑∑Q∑∑You can answer the best you can.                              24∑∑morning; do you remember?
25∑∑∑∑A∑∑No.                                                           25∑∑∑∑A∑∑No.
               The Deposition of Doc
  Case: 6:17-cv-00084-REW-HAI    AMANDA  HOSKINS,
                                     #: 196-1      taken
                                               Filed:     on March
                                                      07/09/19     16,172018
                                                               Page:     of 107 - Page
                                      ID#: 6321                                      54..57
                                                              Page 54                                                                 Page 56
∑1∑∑∑∑Q∑∑Are you a late riser generally?                                ∑1∑∑∑∑Q∑∑Six months?
∑2∑∑∑∑A∑∑If my kids don't have school, I could have                     ∑2∑∑∑∑A∑∑I'm not sure.∑I would have to go back and
∑3∑∑been at the time.                                                   ∑3∑∑look at medical records or something.∑I'm not sure.
∑4∑∑∑∑Q∑∑You don't have any memory if the -- Hope                       ∑4∑∑∑∑Q∑∑To your memory had you just started seeing him
∑5∑∑Medical records says you arrived at 11:54.∑You don't                ∑5∑∑recently or had he been your doctor for a while; do you
∑6∑∑have any memory of why -- what you were doing that                  ∑6∑∑have any memory at all?
∑7∑∑morning?                                                            ∑7∑∑∑∑A∑∑No.
∑8∑∑∑∑A∑∑No.                                                            ∑8∑∑∑∑Q∑∑Isn't it true that he got into trouble and was
∑9∑∑∑∑Q∑∑Before you left to the doctor's office on that                 ∑9∑∑no longer work at the Hope Medical Center?
10∑∑day, did you go anywhere else outside of the house that             10∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Foundation.
11∑∑morning on December 20, 2010?                                       11∑∑∑∑Calls for speculation.∑You can answer to the extent
12∑∑∑∑A∑∑After I went to the doctor?                                    12∑∑∑∑you understand.
13∑∑∑∑Q∑∑Before.                                                        13∑∑∑∑A∑∑I have no idea if he got in trouble or not.
14∑∑∑∑A∑∑No.                                                            14∑∑BY MR. WRIGHT:
15∑∑∑∑Q∑∑So you -- your alibi then is on the morning of                 15∑∑∑∑Q∑∑You don't know anything about that?
16∑∑December 20, 2010 you were at your mom's house that                 16∑∑∑∑A∑∑About him getting in trouble?
17∑∑whole morning?                                                      17∑∑∑∑Q∑∑Right.
18∑∑∑∑A∑∑Yes.                                                           18∑∑∑∑A∑∑I don't know if he got in trouble.
19∑∑∑∑Q∑∑And to your memory, was your mother there when                 19∑∑∑∑Q∑∑Do you have a memory that he stopped working
20∑∑you left that whole time?                                           20∑∑at the Hope Medical Center?
21∑∑∑∑A∑∑When I went to the doctor, was my mom --                       21∑∑∑∑A∑∑I do know that he don't work there today.
22∑∑∑∑Q∑∑That morning.                                                  22∑∑∑∑Q∑∑Do you know why?
23∑∑∑∑A∑∑My mom was there that morning.                                 23∑∑∑∑A∑∑I'm not sure.
24∑∑∑∑Q∑∑Jerry-Wayne was there that morning?                            24∑∑∑∑Q∑∑Did he ever have -- did you ever hear that he
25∑∑∑∑A∑∑Yes.                                                           25∑∑had been involved in an inappropriate relationship?

                                                              Page 55                                                                 Page 57
∑1∑∑∑∑Q∑∑Your kids were there?                                          ∑1∑∑∑∑A∑∑No.
∑2∑∑∑∑A∑∑Yes.                                                           ∑2∑∑∑∑Q∑∑Never heard that?
∑3∑∑∑∑Q∑∑To your memory you left before Linda left?                     ∑3∑∑∑∑A∑∑No.
∑4∑∑∑∑A∑∑I'm not sure.                                                  ∑4∑∑∑∑Q∑∑Is it true that you were in a relationship
∑5∑∑∑∑Q∑∑Do you have any memory of Jerry-Wayne leaving                  ∑5∑∑with Dr. Warren?
∑6∑∑the house before you did?                                           ∑6∑∑∑∑A∑∑No.
∑7∑∑∑∑A∑∑No.                                                            ∑7∑∑∑∑Q∑∑So if Joe King told Detective York that you
∑8∑∑∑∑Q∑∑Did -- what time did William Lester show up to                 ∑8∑∑were in a relationship with Dr. Warren, that would be
∑9∑∑pick you up?                                                        ∑9∑∑untrue?
10∑∑∑∑A∑∑I don't remember the time.                                     10∑∑∑∑A∑∑Yes.
11∑∑∑∑Q∑∑Is it true that he showed up -- that he came                   11∑∑∑∑Q∑∑If Lester told -- William Lester told
12∑∑to wake you up between 9:30 and 10:00?                              12∑∑Detective York that Dr. Warren had gotten into trouble,
13∑∑∑∑A∑∑I'm not sure.                                                  13∑∑you don't -- you can't confirm or deny that, right?
14∑∑∑∑Q∑∑Don't know?∑Do you know whether he showed up                   14∑∑∑∑A∑∑I don't know.∑I couldn't.
15∑∑and came back?                                                      15∑∑∑∑Q∑∑Is it true you visited the Knox County
16∑∑∑∑A∑∑I'm not sure.                                                  16∑∑Hospital on February 7, 2011?
17∑∑∑∑Q∑∑You have no idea when he got there?                            17∑∑∑∑A∑∑I'm not sure of the dates.
18∑∑∑∑A∑∑I don't know the time.∑I don't remember it.                    18∑∑∑∑Q∑∑
19∑∑∑∑Q∑∑You said your doctor that you were seeing was
20∑∑Larry Warren; is that right?
21∑∑∑∑A∑∑Yes.                                                           21∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Asked and
22∑∑∑∑Q∑∑How long had you been seeing him before                        22∑∑∑∑answered.∑You can answer to the extent you
23∑∑December 20, 2010?                                                  23∑∑∑∑understand it.
24∑∑∑∑A∑∑I don't remember when I first started going to                 24∑∑∑∑A∑∑Can you repeat it?
25∑∑him.∑I don't remember the date.                                     25∑∑∑∑Q∑∑
                  The Deposition of Doc
     Case: 6:17-cv-00084-REW-HAI    AMANDA  HOSKINS,
                                        #: 196-1      taken
                                                  Filed:     on March
                                                         07/09/19     16,182018
                                                                  Page:     of 107 - Page
                                         ID#: 6322                                      58..61
                                                            Page 58                                                                  Page 60
∑1                                                                    ∑1∑∑∑∑Ms. Hoskins' prior use of pills or drugs be placed
∑2∑∑∑∑∑∑MR. SLOSAR:∑Same objection.                                   ∑2∑∑∑∑under the protective order.
∑3∑∑∑∑A                                                               ∑3∑∑∑∑∑∑MR. WRIGHT:∑Let's take that up with the other
∑4∑∑∑∑Q                                                               ∑4∑∑∑∑protective order issue with medical records, and I
∑5∑∑∑∑A                                                               ∑5∑∑∑∑think we can work that out.
∑6∑∑∑∑Q∑∑                                                             ∑6∑∑∑∑∑∑MR. SLOSAR:∑Sure.
                                                                      ∑7∑∑∑∑∑∑MR. WRIGHT:∑Okay.
                                                                      ∑8∑∑∑∑∑∑MR. SLOSAR:∑And the same thing with the line
                                                                      ∑9∑∑∑∑of questioning relating to her interactions with Dr.
                                                                      10∑∑∑∑Warren and her treatment at the hospital.∑I think
                                                                      11∑∑∑∑all of that should be under the protective order.
                                                                      12∑∑∑∑I'll work it out with you after, but I just want to
                                                                      13∑∑∑∑put it on the record.
                                                                      14∑∑∑∑∑∑MR. WRIGHT:∑I understand that you want to do
15∑∑∑∑∑∑MR. SLOSAR:∑I would object to this line of                    15∑∑∑∑that.∑Noted.
16∑∑∑∑questioning on relevance grounds.∑You can answer                16∑∑BY MR. WRIGHT:
17∑∑∑∑the question, Ms. Hoskins.                                      17∑∑∑∑Q∑∑If William Lester told Detective York that he
18∑∑∑∑A∑∑Can you repeat it?                                           18∑∑saw you on the morning of December 20, 2010 and you told
19∑∑BY MR. WRIGHT:                                                    19∑∑him that you felt like you were dying, would that be
20∑∑∑∑Q∑                                                              20∑∑true?
                                                                      21∑∑∑∑A∑∑If that's what he said, I'm not sure if that's
                                                                      22∑∑true or not.
                                                                      23∑∑∑∑Q∑∑And you can't deny it?
                                                                      24∑∑∑∑A∑∑I'm not sure if it's true or not.
                                                                      25∑∑∑∑Q∑∑You can account for where William Lester was

                                                            Page 59                                                                  Page 61
∑1                                                                    ∑1∑∑that morning, can't you, on December 20, 2010 before he
                                                                      ∑2∑∑came to pick you up?
                                                                      ∑3∑∑∑∑A∑∑Can I what?
                                                                      ∑4∑∑∑∑Q∑∑Do you know where he was?
                                                                      ∑5∑∑∑∑A∑∑No.
                                                                      ∑6∑∑∑∑Q∑∑What about Jonathan Taylor; do you know where
                                                                      ∑7∑∑he was that morning?
                                                                      ∑8∑∑∑∑A∑∑I'm not sure.∑I'm not sure.
                                                                      ∑9∑∑∑∑Q∑∑Let's talk about him for a minute.∑Where did
                                                                      10∑∑he live at that time?
                                                                      11∑∑∑∑A∑∑At that time, I think he stayed mostly with --
12∑∑∑∑Q∑∑Were you seeing any other doctors at that                    12∑∑at my mom's, but I'm not sure if he stayed with his mom
13∑∑time?                                                             13∑∑some.∑Because my mom keeps anyone of the family that
14∑∑∑∑A∑∑No.                                                          14∑∑needed a place to live.
15∑∑∑∑Q∑∑Were you on any other prescriptions at that                  15∑∑∑∑Q∑∑So he stayed with Linda Taylor on occasion?
16∑∑time?                                                             16∑∑∑∑A∑∑Yes.
17∑∑∑∑A∑∑No.                                                          17∑∑∑∑Q∑∑Okay.∑You didn't list him before; is there a
18∑∑∑∑                                                                18∑∑reason why?
                                                                      19∑∑∑∑A∑∑I was never asked.
                                                                      20∑∑∑∑Q∑∑I asked you who lived there.
                                                                      21∑∑∑∑A∑∑He didn't live there.
                                                                      22∑∑∑∑Q∑∑But he stayed there on occasion?
                                                                      23∑∑∑∑A∑∑If he needed a place to stay, yes.
24∑∑∑∑∑∑MR. SLOSAR:∑Mr. Wright, just for the record,                  24∑∑∑∑Q∑∑Did anybody else just stay there on occasion?
25∑∑∑∑I'm going to request that any questions relating to             25∑∑∑∑A∑∑No.
                The Deposition of Doc
   Case: 6:17-cv-00084-REW-HAI    AMANDA  HOSKINS,
                                      #: 196-1      taken
                                                Filed:     on March
                                                       07/09/19     16,192018
                                                                Page:     of 107 - Page
                                       ID#: 6323                                      62..65
                                                               Page 62                                                                  Page 64
∑1∑∑∑∑Q∑∑And where did you say he would stay if he                       ∑1∑∑∑∑question.
∑2∑∑didn't -- if he wasn't at your mother's house?                       ∑2∑∑∑∑Q∑∑You knew him in 2004?
∑3∑∑∑∑A∑∑Maybe his mom's.                                                ∑3∑∑∑∑A∑∑Yes.
∑4∑∑∑∑Q∑∑Who was his mom?                                                ∑4∑∑∑∑Q∑∑At -- but at times, it was sexual with him,
∑5∑∑∑∑A∑∑Donna Taylor.                                                   ∑5∑∑right?
∑6∑∑∑∑Q∑∑And where does she live?                                        ∑6∑∑∑∑∑∑MR. SLOSAR:∑Counsel, at this point, I am going
∑7∑∑∑∑A∑∑Pineville.                                                      ∑7∑∑∑∑to object to a line of questioning about who the
∑8∑∑∑∑Q∑∑Was he dating Kayla Mills in 2000 -- December                   ∑8∑∑∑∑plaintiff in this case was having sex with six years
∑9∑∑2010?                                                                ∑9∑∑∑∑prior to the murder of Katherine Mills.∑It's
10∑∑∑∑A∑∑I'm not sure when they started dating, when                     10∑∑∑∑absolutely harassing.∑It is not relevant to the
11∑∑they stopped dating.                                                 11∑∑∑∑claims.∑I gave you a little bit of a leash to ask
12∑∑∑∑Q∑∑Do you know whether he was dating anybody else                  12∑∑∑∑questions about Dr. Warren, but at this point,
13∑∑at that time?                                                        13∑∑∑∑you're absolutely harassing the plaintiff.∑And if
14∑∑∑∑A∑∑I don't remember.                                               14∑∑∑∑you continue down this path, we'll call the judge.
15∑∑∑∑Q∑∑Do you recall if William Lester saw you that                    15∑∑∑∑∑∑MR. WRIGHT:∑Well, we can call the judge if you
16∑∑morning, December 20, 2010; said that he would be going              16∑∑∑∑want.∑I'm just asking her relationship because I
17∑∑to Mike Simpson's and would come back to pick you up?                17∑∑∑∑don't want to be caught up in a trap of what do you
18∑∑∑∑A∑∑I don't remember.                                               18∑∑∑∑mean by relationship.∑I don't intend to harass, but
19∑∑∑∑Q∑∑Do you -- let's talk about the date prior to                    19∑∑∑∑Ithink it's relevant inquiry who she's -- has
20∑∑December 19, 2010.∑That would have been a Sunday?                    20∑∑∑∑relationships with.∑It goes to bias, credibility, a
21∑∑∑∑∑∑MR. SLOSAR:∑Sorry.∑Answer the question, and                      21∑∑∑∑whole host of issues.
22∑∑∑∑then --                                                            22∑∑∑∑∑∑MR. SLOSAR:∑She's already admitted that Mr.
23∑∑∑∑A∑∑Yes.                                                            23∑∑∑∑Lester and her had relationships at some point, were
24∑∑∑∑Q∑∑Yes.                                                            24∑∑∑∑together around the time of the murder.∑You know,
25∑∑∑∑∑∑MR. SLOSAR:∑Can we take a break real quick?                      25∑∑∑∑he picked her up and took her to the doctor's

                                                               Page 63                                                                  Page 65
∑1∑∑∑∑∑∑MR. WRIGHT:∑Yeah.                                                ∑1∑∑∑∑office. Asking Amanda who she had sex with six years
∑2∑∑∑∑∑∑MR. SLOSAR:∑I'm just                                             ∑2∑∑∑∑prior to the incident is absolutely harassing.∑So
∑3∑∑∑∑∑∑VIDEOGRAPHER:∑Off the record at 10:04.                           ∑3∑∑∑∑please continue your questioning.∑If this happens,
∑4∑∑∑∑(OFF THE RECORD)                                                   ∑4∑∑∑∑we'll call Judge Ingram.
∑5∑∑∑∑∑∑VIDEOGRAPHER:∑Back on the record at 10:15.                       ∑5∑∑∑∑∑∑MR. WRIGHT:∑All right.
∑6∑∑BY MR. WRIGHT:                                                       ∑6∑∑BY MR. WRIGHT:
∑7∑∑∑∑Q∑∑All right.∑Thank you, Ms. Hoskins.∑We're                        ∑7∑∑∑∑Q∑∑In 2010, do you have a memory of having a
∑8∑∑back on the record, and you're still under oath.∑I want              ∑8∑∑sexual relationship with any other men at that time
∑9∑∑to go back to Dr. Warren for a minute, and I believe I               ∑9∑∑frame?
10∑∑asked if you were in a relationship with him, and let me             10∑∑∑∑A∑∑No.
11∑∑make sure I don't miss anything, I'm not being specific              11∑∑∑∑Q∑∑How about Joe King?
12∑∑enough.∑Did you ever have sex with Dr. Warren?                       12∑∑∑∑A∑∑Joe King.∑We were on and off with -- I'm not
13∑∑∑∑A∑∑No.                                                             13∑∑sure the dates that we had sexual relationships.
14∑∑∑∑Q∑∑Did you have oral sex with him?                                 14∑∑∑∑Q∑∑And I don't need dates of actual times that
15∑∑∑∑A∑∑No.                                                             15∑∑that happened.∑I'm just -- the time frame.∑Was that in
16∑∑∑∑Q∑∑Kiss him?                                                       16∑∑2010; to your memory?
17∑∑∑∑A∑∑No.∑I never kissed him.                                         17∑∑∑∑A∑∑I'm not sure of the date.∑The time frame, I'm
18∑∑∑∑Q∑∑Did you touch him?                                              18∑∑not sure.
19∑∑∑∑A∑∑No.                                                             19∑∑∑∑Q∑∑Okay.∑And again, I don't want to go back six
20∑∑∑∑Q∑∑Now, you had mentioned that you had sex on and                  20∑∑years with William Lester, but as of 2010, were you in a
21∑∑off with William Lester from 2004 for about six years;               21∑∑sexual relationship with him?
22∑∑is that about right?                                                 22∑∑∑∑A∑∑I'm not sure if we were in a sexual
23∑∑∑∑A∑∑No.∑I never said that we started in 2004                        23∑∑relationship at that time or not.
24∑∑having sex.                                                          24∑∑∑∑Q∑∑Okay.∑But to your memory, you had been prior
25∑∑∑∑∑∑MR. SLOSAR:∑Sorry.∑Finish answering the                          25∑∑to that, at some point in time, right?
               The Deposition of Doc
  Case: 6:17-cv-00084-REW-HAI    AMANDA  HOSKINS,
                                     #: 196-1      taken
                                               Filed:     on March
                                                      07/09/19     16,202018
                                                               Page:     of 107 - Page
                                      ID#: 6324                                      66..69
                                                            Page 66                                                              Page 68
∑1∑∑∑∑A∑∑I had sex with William Lester, but I don't                   ∑1∑∑Q∑∑Is that your testimony; you have no idea?
∑2∑∑know --                                                           ∑2∑∑∑∑MR. SLOSAR:∑It's not that she has no idea. She
∑3∑∑∑∑Q∑∑When.                                                        ∑3∑∑said it's whose -- Amanda, who's crying now.∑If she
∑4∑∑∑∑A∑∑-- when.                                                     ∑4∑∑told you that she did not have a DNA test done,
∑5∑∑∑∑Q∑∑And Joe King was the father of both children                 ∑5∑∑please tell me how this is relevant to whether your
∑6∑∑or one children?                                                  ∑6∑∑client framed Ms. Hoskins for murder.
∑7∑∑∑∑A∑∑My son.                                                      ∑7∑∑∑∑MR. WRIGHT:∑That is --
∑8∑∑∑∑Q∑∑And the son was -- was the son 7 years old at                ∑8∑∑∑∑MR. SLOSAR:∑Please tell me how the DNA test of
∑9∑∑that time?                                                        ∑9∑∑her --
10∑∑∑∑A∑∑In 2010?                                                     10∑∑∑∑MR. WRIGHT:∑I don't have to answer that
11∑∑∑∑Q∑∑Yes.                                                         11∑∑question that way.
12∑∑∑∑A∑∑Was he how old did you --                                    12∑∑∑∑MR. SLOSAR:∑Let's go on a break.∑We're going
13∑∑∑∑Q∑∑7, I think you told me.                                      13∑∑to call Judge Ingram with my crying plaintiff.
14∑∑∑∑A∑∑That sounds right.                                           14∑∑∑∑VIDEOGRAPHER:∑Off the record at 10:20.
15∑∑∑∑Q∑∑And your daughter was 3?                                     15∑∑(OFF THE RECORD)
16∑∑∑∑A∑∑Yeah.                                                        16∑∑∑∑VIDEOGRAPHER:∑Back on the record at 10:32.
17∑∑∑∑Q∑∑Who is the father of your daughter?                          17∑∑∑∑MR. SLOSAR:∑Over the past 15 minutes of this
18∑∑∑∑A∑∑Do I have to give that name?                                 18∑∑deposition, there's been a lengthy line of
19∑∑∑∑Q∑∑I mean, that's --                                            19∑∑questioning relating to Ms. Hoskins, and her
20∑∑∑∑A∑∑Okay.∑We've never had DNA, so I'm not sure.                  20∑∑intimate relationships she may have had in her life,
21∑∑∑∑Q∑∑You're unsure.∑Okay.∑Is there a range of                     21∑∑both with Mr. King, Mr. Lester, and allegations that
22∑∑people who you believe it may be?                                 22∑∑Mr. Wright has raised with regard to Dr. Warren.∑So
23∑∑∑∑∑∑MR. SLOSAR:∑Counsel --                                        23∑∑that the record is clear, the father -- the person
24∑∑∑∑∑∑MR. WRIGHT:∑This is jury pool information, I                  24∑∑who Ms. Hoskins believes to be the father of her
25∑∑∑∑mean.                                                           25∑∑daughter, Lexi, is not a witness in this case.

                                                            Page 67                                                              Page 69
∑1∑∑∑∑∑∑MR. SLOSAR:∑Jury pool information?                            ∑1∑∑Second, the -- while plaintiffs' counsel allowed
∑2∑∑∑∑∑∑MR. WRIGHT:∑Yes.∑I mean, I asked --                           ∑2∑∑some leeway to Mr. Wright to ask questions of Ms.
∑3∑∑∑∑∑∑MR. SLOSAR:∑You want to know --                               ∑3∑∑Hoskins relating to allegations with regard to Dr.
∑4∑∑∑∑∑∑MR. WRIGHT:∑-- her relatives, her people she's                ∑4∑∑Warren, the record will reflect that the line of
∑5∑∑∑∑-- I usually ask for marriage.∑I don't believe                  ∑5∑∑questioning that was done to delve into that area
∑6∑∑∑∑she's married, but she has kids with people.∑All I              ∑6∑∑was absolutely inappropriate.∑Those questions I
∑7∑∑∑∑just want to know is --                                         ∑7∑∑think many attorneys would ask if Ms. Hoskins had an
∑8∑∑∑∑∑∑MR. SLOSAR:∑You just asked her two minutes ago                ∑8∑∑intimate relationship with her doctor; not whether
∑9∑∑∑∑whether she gave oral sex to her doctor.∑And I gave             ∑9∑∑she had sex with him, gave him oral sex, or the very
10∑∑∑∑you some leeway with that.∑You then went into a                 10∑∑specific descriptions given, which could have been
11∑∑∑∑long line of inquiry as to how many years she had               11∑∑done in a much more tasteful manner.∑With that
12∑∑∑∑sex with William Lester, who is a witness in this               12∑∑being said, we are going to seek a protective order
13∑∑∑∑case. Obviously, if she has a kid with Joe King, it             13∑∑over any further questioning of Ms. Hoskins relating
14∑∑∑∑wasn't an immaculate conception.∑So you can imagine             14∑∑to sexual activity. We believe that these questions
15∑∑∑∑how that happened.∑And now you're asking her if                 15∑∑are harassing.∑They are absolutely not relevant.
16∑∑∑∑there's a range of people that she had sexual                   16∑∑She's acknowledged relationships with Mr. Lester and
17∑∑∑∑relationships with. Please --                                   17∑∑Mr. King, and she's denied the allegations with
18∑∑∑∑∑∑MR. WRIGHT:∑No.∑No.∑I did not ask that. I                     18∑∑regard to Dr. Warren.∑And we are also going to
19∑∑∑∑asked the father of her daughter if she just knows              19∑∑consider sanctions for the line of questioning posed
20∑∑∑∑the individual --                                               20∑∑to Ms. Hoskins about the father of Lexi, and the
21∑∑∑∑∑∑MR. SLOSAR:∑She said no.                                      21∑∑manner in which that was done.∑With that being
22∑∑∑∑∑∑MR. WRIGHT:∑-- and what would that name be.                   22∑∑said, my understanding is that defense counsel does
23∑∑∑∑∑∑MR. SLOSAR:∑She said no.                                      23∑∑not intend to go into this inquiry any further based
24∑∑∑∑∑∑MR. WRIGHT:∑She has --                                        24∑∑upon Ms. Hoskins' representation that the person who
25∑∑BY MR. WRIGHT:                                                    25∑∑she believes to be the father of Lexi is not a
                The Deposition of Doc
   Case: 6:17-cv-00084-REW-HAI    AMANDA  HOSKINS,
                                      #: 196-1      taken
                                                Filed:     on March
                                                       07/09/19     16,212018
                                                                Page:     of 107 - Page
                                       ID#: 6325                                      70..73
                                                           Page 70                                                                Page 72
∑1∑∑witness in this case.∑That's all I have.                         ∑1∑∑∑∑that list other than the ones we've already talked
∑2∑∑∑∑MR. WRIGHT:∑I'll remark that their objections                  ∑2∑∑∑∑about; William Lester, Joe King, no intimate
∑3∑∑were not made during that questioning that I recall,             ∑3∑∑∑∑relationship with any of those witnesses on that
∑4∑∑but I will ask if you're going to instruct her not               ∑4∑∑∑∑Exhibit 1, correct?
∑5∑∑to answer, I'm going to submit to her the Rule 26                ∑5∑∑∑∑∑∑MR. SLOSAR:∑∑∑Well, she has denied the Dr.
∑6∑∑disclosures, and just ask if she has had a sexual                ∑6∑∑∑∑Warren allegations, which is what I think you were
∑7∑∑relationship with any witness on there.∑I believe                ∑7∑∑∑∑implying.∑All the other ones on that list except
∑8∑∑that's relevant to bias.∑Are you going to instruct               ∑8∑∑∑∑for Joe King and William Lester, she has not had an
∑9∑∑her not to answer that question?∑I'm willing -- I                ∑9∑∑∑∑intimate relationship with; is that right?
10∑∑will try -- I will do that to minimize the privacy               10∑∑∑∑∑∑THE WITNESS:∑Right.
11∑∑to your client, but I think that is a valid                      11∑∑∑∑∑∑MR. SLOSAR:∑All right.∑We can move on.∑Are
12∑∑question.∑And I'm just going to hand her the list,               12∑∑∑∑you okay to move on now?
13∑∑and ask her if that is the case.                                 13∑∑∑∑∑∑MR. WRIGHT:∑Sure.
14∑∑∑∑MR. SLOSAR:∑Mr. Wright, respectfully, I                        14∑∑∑∑∑∑THE WITNESS:∑Yeah.
15∑∑believe that you lost that right when you asked my               15∑∑∑∑∑∑MR. SLOSAR:∑Okay.
16∑∑client whether there was a general realm of people               16∑∑BY MR. WRIGHT:
17∑∑who could have produced the DNA that produced her                17∑∑∑∑Q∑∑So the day prior to the day that Katherine
18∑∑daughter. I think that over the past 15 minutes, and             18∑∑Mills was found dead on December 20, 2010, would have
19∑∑Ms. Hoskins crying in a room because of the sexual               19∑∑been December 19th, a Sunday.∑Does that sound correct?
20∑∑questions that you posed to her were over the past               20∑∑∑∑A∑∑Yes.
21∑∑15 minutes have been troubling.∑I have never had                 21∑∑∑∑Q∑∑Do you remember what you did that day?
22∑∑questions poised like that to a client before. I                 22∑∑∑∑A∑∑No.
23∑∑will tell you that I have consulted with my client.              23∑∑∑∑Q∑∑Did you go to church?
24∑∑She obviously acknowledges a relationship with Mr.               24∑∑∑∑A∑∑I'm not sure if I went that Sunday or not.
25∑∑King and Mr. Lester.∑I am seeking a protective                   25∑∑∑∑Q∑∑Do you usually go to church?

                                                           Page 71                                                                Page 73
∑1∑∑order over any further inquiry by you into people                ∑1∑∑∑∑A∑∑Now?
∑2∑∑that Ms. Hoskins had a sexual relationship with. If              ∑2∑∑∑∑Q∑∑Back then.
∑3∑∑you want to produce the 26(a)(1)s, mark it as an                 ∑3∑∑∑∑A∑∑Back then.∑Every now and then.
∑4∑∑exhibit, I would be happy to talk to my client about             ∑4∑∑∑∑Q∑∑Which church was it?
∑5∑∑whether she will answer your question or not.∑But I              ∑5∑∑∑∑A∑∑Victory Baptist.
∑6∑∑believe that you have completely abandoned the                   ∑6∑∑∑∑Q∑∑Is anybody on that Rule 26 disclosure a church
∑7∑∑normal decorum that takes place in these types of                ∑7∑∑member; do you remember?
∑8∑∑depositions, with the sensitive issues that we're                ∑8∑∑∑∑A∑∑That goes to that church?
∑9∑∑talking about.                                                   ∑9∑∑∑∑Q∑∑Yeah.
10∑∑∑∑MR. WRIGHT:∑I'm going to ask her if she's had                  10∑∑∑∑A∑∑Can I look again at it?
11∑∑a sexual relationship with anybody on these Rule 21.             11∑∑∑∑Q∑∑Sure.∑Take a look.
12∑∑We've already talked about William Lester.∑I don't               12∑∑∑∑A∑∑Jerry-Wayne Smith goes.∑He had to go to that
13∑∑intend to talk about that.∑Joe King.∑Dr. Warren.                 13∑∑church.
14∑∑Are you going to instruct your client not to answer?             14∑∑∑∑Q∑∑And that's your cousin?
15∑∑∑∑MR. SLOSAR:∑Give her the exhibit and mark it,                  15∑∑∑∑A∑∑Yes.
16∑∑and please give me one so I can see it.∑Thank you.               16∑∑∑∑Q∑∑Lived with Linda Taylor?
17∑∑Is this the only copy?∑Look through here and see if              17∑∑∑∑A∑∑Yes.
18∑∑you have had an intimate relationship with any of                18∑∑∑∑Q∑∑Okay.∑Is that all?
19∑∑the people named, Ms. Hoskins.                                   19∑∑∑∑A∑∑Myself.∑I would go when -- when I wanted to.
20∑∑∑∑THE WITNESS:∑Do I read through up here? That's                 20∑∑Both of my kids go.∑Linda Taylor goes.
21∑∑it?∑Is that where it stops or read the whole thing?              21∑∑∑∑Q∑∑Does your mom go regularly?
22∑∑∑∑∑(EXHIBIT 1 MARKED FOR IDENTIFICATION)                         22∑∑∑∑A∑∑Yes.
23∑∑∑∑MR. SLOSAR:∑No.∑You can stop there.∑Those                      23∑∑∑∑Q∑∑Back then?
24∑∑are                                                              24∑∑∑∑A∑∑Back then.
25∑∑∑∑MR. WRIGHT:∑So, just for the record, no one on                 25∑∑∑∑Q∑∑Now, William Lester gave a statement to
               The Deposition of Doc
  Case: 6:17-cv-00084-REW-HAI    AMANDA  HOSKINS,
                                     #: 196-1      taken
                                               Filed:     on March
                                                      07/09/19     16,222018
                                                               Page:     of 107 - Page
                                      ID#: 6326                                      74..77
                                                              Page 74                                                                  Page 76
∑1∑∑Detective York, and indicated that you had to get high              ∑1∑∑approached or interviewed by police about the Katherine
∑2∑∑before you went to church; is that true?                            ∑2∑∑Mills' murder?
∑3∑∑∑∑A∑∑I took my medicine before.                                     ∑3∑∑∑∑A∑∑No.
∑4∑∑∑∑Q∑∑The -- and that was what was prescribed by Dr.                 ∑4∑∑∑∑Q∑∑What do you remember -- I believe your
∑5∑∑Warren?                                                             ∑5∑∑testimony was the first thing you found out is that
∑6∑∑∑∑A∑∑No.                                                            ∑6∑∑she'd been found in the yard; is that correct?
∑7∑∑∑∑Q∑∑What medicine did you have?                                    ∑7∑∑∑∑A∑∑Yes.
∑8∑∑∑∑A∑∑Roxi.                                                          ∑8∑∑∑∑Q∑∑What do you remember the details as you
∑9∑∑∑∑Q∑∑So that was not prescribed to you, right?                      ∑9∑∑learned them; was it from the news, word of mouth?
10∑∑∑∑A∑∑No.                                                            10∑∑What's your memory?
11∑∑∑∑Q∑∑The days after the -- when you found out that                  11∑∑∑∑A∑∑What's my memory of?
12∑∑Katherine Mills had been found dead on December 20,                 12∑∑∑∑Q∑∑How you found out the details.∑Was William
13∑∑2010, you indicated that after that William Lester took             13∑∑Lester telling you his daughters
14∑∑you back to your mom's house on that night, correct?                14∑∑∑∑A∑∑I just heard that she was found in the yard.
15∑∑∑∑∑∑MR. SLOSAR:∑Objection.                                          15∑∑∑∑Q∑∑And that was it?
16∑∑∑∑Q∑∑December 20, 2010.                                             16∑∑∑∑A∑∑I think I had watched a news thing of it.∑I'm
17∑∑∑∑A∑∑Did I go back to my house that night?                          17∑∑just not sure what news, what day.
18∑∑∑∑Q∑∑Yes.                                                           18∑∑∑∑Q∑∑Did you -- at what point did you consider
19∑∑∑∑A∑∑Yes.                                                           19∑∑yourself a suspect in the murder at any point?
20∑∑∑∑Q∑∑What's your memory of what happened the next                   20∑∑∑∑A∑∑I never considered myself as a suspect.
21∑∑day?                                                                21∑∑∑∑Q∑∑Not even after they interviewed you in that
22∑∑∑∑A∑∑I don't remember anything at all.∑I can't                      22∑∑February 2011 at the Barbourville Police Department?
23∑∑∑∑Q∑∑We've talked about when in February 2011 the                   23∑∑∑∑A∑∑No.
24∑∑police came and picked you up at your mom's house, and              24∑∑∑∑Q∑∑You'd heard William Lester talk about stealing
25∑∑you went to Barbourville Police Department for an                   25∑∑Katherine Mills' money before it happened.∑I believe

                                                              Page 75                                                                  Page 77
∑1∑∑interview; is that right?                                           ∑1∑∑you mentioned you heard that was Mike Simpson, Joe King,
∑2∑∑∑∑A∑∑If that's what the paper had the date of one                   ∑2∑∑correct?
∑3∑∑of the interviews, that's right.                                    ∑3∑∑∑∑A∑∑Yes.
∑4∑∑∑∑Q∑∑Do you remember the Barbourville -- the                        ∑4∑∑∑∑Q∑∑Once you found out that Katherine Mills had
∑5∑∑interview at the Barbourville Police Department,                    ∑5∑∑been found dead, what was your reaction after having
∑6∑∑correct?                                                            ∑6∑∑heard that beforehand?
∑7∑∑∑∑A∑∑Yes.                                                           ∑7∑∑∑∑A∑∑I didn't have a reaction.
∑8∑∑∑∑Q∑∑Did you have another interview at that police                  ∑8∑∑∑∑Q∑∑Did you suspect William Lester may have had
∑9∑∑station?                                                            ∑9∑∑something to do with it?
10∑∑∑∑A∑∑I was took there, again, to that police                        10∑∑∑∑A∑∑No.
11∑∑station.                                                            11∑∑∑∑Q∑∑Why not?
12∑∑∑∑Q∑∑Do you know what time that was?                                12∑∑∑∑A∑∑Because Will was actually a good person.
13∑∑∑∑A∑∑No.                                                            13∑∑∑∑Q∑∑Did you suspect Joe King might have had
14∑∑∑∑Q∑∑Do you have a memory of being questioned by a                  14∑∑something to do with it?
15∑∑police before that February 2015 -- or I'm sorry,                   15∑∑∑∑A∑∑No.
16∑∑February 15, 2011 interview at the Barbourville Police              16∑∑∑∑Q∑∑Why not?
17∑∑Department?                                                         17∑∑∑∑A∑∑Just never would think either one of them
18∑∑∑∑A∑∑I'm not sure.                                                  18∑∑would do that.
19∑∑∑∑Q∑∑You don't remember.∑Do you recall William                      19∑∑∑∑Q∑∑Did you think Mike Simpson was a suspect or he
20∑∑Lester being approached or interviewed by police?                   20∑∑could have been a perpetrator?
21∑∑∑∑A∑∑No.                                                            21∑∑∑∑A∑∑No.
22∑∑∑∑Q∑∑Did he ever tell you that he was being -- had                  22∑∑∑∑Q∑∑Do you think he is now?
23∑∑been approached or interviewed by police?                           23∑∑∑∑∑∑MR. SLOSAR:∑Objection.∑Calls for speculation.
24∑∑∑∑A∑∑Not that I remember.                                           24∑∑∑∑A∑∑I'm not sure.
25∑∑∑∑Q∑∑Did anybody tell you that they were being                      25∑∑∑∑Q∑∑Did you read your complaint before you filed
                The Deposition of Doc
   Case: 6:17-cv-00084-REW-HAI    AMANDA  HOSKINS,
                                      #: 196-1      taken
                                                Filed:     on March
                                                       07/09/19     16,232018
                                                                Page:     of 107 - Page
                                       ID#: 6327                                      78..81
                                                               Page 78                                                                 Page 80
∑1∑∑the lawsuit?                                                         ∑1∑∑∑∑∑∑MR. SLOSAR:∑And you can stop there, Ms.
∑2∑∑∑∑A∑∑Yes.                                                            ∑2∑∑∑∑Hoskins.∑I'm going to ask that obviously -- I'm
∑3∑∑∑∑Q∑∑Was there anything in there that you don't                      ∑3∑∑∑∑going to ask that follow-up inquiry -- if you do
∑4∑∑stand by; you believe to be inaccurate?                              ∑4∑∑∑∑follow-up inquiry, I'm going to maintain the
∑5∑∑∑∑A∑∑No.                                                             ∑5∑∑∑∑attorney-client privilege on what they told her when
∑6∑∑∑∑Q∑∑Well, your complaint says that the persons                      ∑6∑∑∑∑she learned it since she has said that the
∑7∑∑likely responsible for this are Mike Simpson, and Allen              ∑7∑∑∑∑information -- the allegations in her complaint are
∑8∑∑Helton; do you believe that?                                         ∑8∑∑∑∑based upon information provided to her by her
∑9∑∑∑∑A∑∑Yes.                                                            ∑9∑∑∑∑attorneys and investigator.
10∑∑∑∑Q∑∑A minute ago you weren't for sure.∑What --                      10∑∑BY MR. WRIGHT:
11∑∑why are you changing?                                                11∑∑∑∑Q∑∑Well, let me ask it this way.∑What facts do
12∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑The record                        12∑∑you believe make -- what facts do you base your belief
13∑∑∑∑speaks for itself.∑To the extent that there's a                    13∑∑on that Mike Simpson and Allen Helton are the ones who
14∑∑∑∑question that you understand, Ms. Hoskins, you can                 14∑∑are likely responsible for the crime; what facts?
15∑∑∑∑answer it.                                                         15∑∑∑∑A∑∑I'm not sure.∑I'm not sure.
16∑∑BY MR. WRIGHT:                                                       16∑∑∑∑Q∑∑Is there anybody else in your mind who could
17∑∑∑∑Q∑∑Do you believe Mike Simpson is likely                           17∑∑be a likely suspect?
18∑∑responsible for committing that murder and robbery?                  18∑∑∑∑∑∑MR. SLOSAR:∑I'm going to object to form. Calls
19∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Asked and                         19∑∑∑∑for speculation.∑You can answer the question, Ms.
20∑∑∑∑answered.                                                          20∑∑∑∑Hoskins.
21∑∑∑∑A∑∑With what I read in my file like when I've                      21∑∑∑∑A∑∑Is there what?
22∑∑been throughout the years that I sat in jail, everything             22∑∑∑∑Q∑∑is anybody else in your mind a suspect in
23∑∑my investigators found, it looks like it.                            23∑∑committing that crime?
24∑∑∑∑Q∑∑And what is that based on?                                      24∑∑∑∑A∑∑No.
25∑∑∑∑∑∑MR. SLOSAR:∑I'm going to object to the extent                    25∑∑∑∑Q∑∑Just Mike Simpson and Allen Helton?

                                                               Page 79                                                                 Page 81
∑1∑∑∑∑that you're asking her for a communication that she                ∑1∑∑∑∑A∑∑I'm not sure.
∑2∑∑∑∑had with her legal team during the underlying case.                ∑2∑∑∑∑Q∑∑Well, were you ever -- do you recall receiving
∑3∑∑∑∑And I would request that those types of questions be               ∑3∑∑information about how the victim died?
∑4∑∑∑∑subject to attorney-client privilege.                              ∑4∑∑∑∑∑∑MR. SLOSAR:∑And again if you could preface it
∑5∑∑BY MR. WRIGHT:                                                       ∑5∑∑∑∑with instruction not to delve into conversations
∑6∑∑∑∑Q∑∑Well, you -- the complaint alleges that Mike                    ∑6∑∑∑∑with her counsel.∑I don't want to be an
∑7∑∑Simpson and Allen Helton are most likely responsible for             ∑7∑∑∑∑obstructionist.∑So if you stay away from
∑8∑∑the crime.∑What is your reason for believing that?                   ∑8∑∑∑∑conversations that she had with her attorneys as an
∑9∑∑∑∑∑∑MR. SLOSAR:∑I mean, again, I'm going to object                   ∑9∑∑∑∑investigator.
10∑∑∑∑to the extent that her knowledge is based upon                     10∑∑BY MR. WRIGHT:
11∑∑∑∑information provided to her by her attorneys.                      11∑∑∑∑Q∑∑And we can lay that out up front.∑I don't
12∑∑∑∑∑∑MR. WRIGHT:∑Are you instructing her not to                       12∑∑want you to talk about your communications with your
13∑∑∑∑answer the question?                                               13∑∑attorneys or their legal team, their paralegals and
14∑∑∑∑∑∑MR. SLOSAR:∑I'm saying ask the question in a                     14∑∑staff.∑I just want to know the facts.∑Did you -- what
15∑∑∑∑way that doesn't invoke the attorney-client                        15∑∑facts did you receive about how the victim died?∑What
16∑∑∑∑privilege.                                                         16∑∑was your understanding factually?∑I know you said that
17∑∑BY MR. WRIGHT:                                                       17∑∑she was found in the yard, but did you ever come across
18∑∑∑∑Q∑∑Well, I don't want you to talk about anything                   18∑∑facts as to whether she was struck, whether she was
19∑∑that you've discussed with your attorneys, but as we sit             19∑∑shot, whether she was cut; like that?
20∑∑here today, to your understanding, why do you believe                20∑∑∑∑A∑∑I never knew what happened to her until I
21∑∑Mike Simpson and Allen Helton are the ones who are                   21∑∑talked to my lawyers.∑That would be the only facts.
22∑∑likely responsible for the crime?                                    22∑∑∑∑Q∑∑Did you ever remember seeing through the news
23∑∑∑∑A∑∑Just what I've went over with my attorneys                      23∑∑any description of the suspects?
24∑∑that I had in my criminal case, and the investigator                 24∑∑∑∑A∑∑I seen a sketch, but that wasn't through the
25∑∑thinks that they had found.∑Just --                                  25∑∑news.∑I'm not sure where I seen it.
                The Deposition of Doc
   Case: 6:17-cv-00084-REW-HAI    AMANDA  HOSKINS,
                                      #: 196-1      taken
                                                Filed:     on March
                                                       07/09/19     16,242018
                                                                Page:     of 107 - Page
                                       ID#: 6328                                      82..85
                                                               Page 82                                                                 Page 84
∑1∑∑∑∑Q∑∑Was that after you had been charged or --                       ∑1∑∑BY MR. WRIGHT:
∑2∑∑∑∑A∑∑Yes.                                                            ∑2∑∑∑∑Q∑∑You overheard William Lester talk to Mike
∑3∑∑∑∑Q∑∑-- before?                                                      ∑3∑∑Simpson about the victim having money before she was
∑4∑∑∑∑A∑∑After.                                                          ∑4∑∑found dead, correct?
∑5∑∑∑∑Q∑∑Did you ever hear through the news how the                      ∑5∑∑∑∑A∑∑I don't know how long before.∑But, yes, I
∑6∑∑victim had died?                                                     ∑6∑∑heard that.
∑7∑∑∑∑A∑∑No.                                                             ∑7∑∑∑∑Q∑∑Why didn't you report that to police after she
∑8∑∑∑∑Q∑∑Did you ever hear that a blue car was seen at                   ∑8∑∑was found dead?
∑9∑∑the victim's house on the morning of the -- of her                   ∑9∑∑∑∑A∑∑Well, I'm not sure.∑I wouldn't never think
10∑∑death?                                                               10∑∑that William Lester would ever hurt anyone.
11∑∑∑∑A∑∑Did I ever hear?                                                11∑∑∑∑Q∑∑I'm talking about Mike Simpson; why wouldn't
12∑∑∑∑Q∑∑Yes.                                                            12∑∑you report that Mike Simpson had been told about the
13∑∑∑∑A∑∑Only reason I heard is two of the cops went to                  13∑∑money?
14∑∑my mom's work.                                                       14∑∑∑∑A∑∑I'm not sure.
15∑∑∑∑Q∑∑Who told you that?                                              15∑∑∑∑Q∑∑Have you ever been on the victim's property?
16∑∑∑∑A∑∑My mother.                                                      16∑∑∑∑A∑∑No.
17∑∑∑∑Q∑∑Do you know when she told you that?                             17∑∑∑∑Q∑∑So you didn't witness who struck her?
18∑∑∑∑A∑∑No.                                                             18∑∑∑∑A∑∑No.
19∑∑∑∑Q∑∑Do you have a just a general -- was it weeks,                   19∑∑∑∑Q∑∑You didn't strike her?
20∑∑months, years after the Katherine Mills was found dead?              20∑∑∑∑A∑∑No.
21∑∑∑∑A∑∑I'm not sure.                                                   21∑∑∑∑Q∑∑Amber Simpson gave a statement to Detective
22∑∑∑∑Q∑∑Did you hear from anywhere else; news,                          22∑∑York that Jonathan Taylor had told you -- told him that
23∑∑anywhere else that they were looking for a blue car?                 23∑∑you were the look-out driving the car; is that true?
24∑∑∑∑A∑∑No.                                                             24∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Foundation.
25∑∑∑∑Q∑∑Within days of the incident on December 20,                     25∑∑∑∑Are you asking whether Amber Simpson gave York that

                                                               Page 83                                                                 Page 85
∑1∑∑2011, did you have any information that police were                  ∑1∑∑∑∑statement or whether that information that Ms.
∑2∑∑stopping people driving blue cars?                                   ∑2∑∑∑∑Hoskins was the driver of the car?∑It's vague.∑If
∑3∑∑∑∑A∑∑No.                                                             ∑3∑∑∑∑you can --
∑4∑∑∑∑Q∑∑Do you have any information to believe that                     ∑4∑∑∑∑∑∑MR. WRIGHT:∑Okay.
∑5∑∑Allen Helton had a blue car?                                         ∑5∑∑BY MR. WRIGHT:
∑6∑∑∑∑A∑∑No.                                                             ∑6∑∑∑∑Q∑∑Were you the driver of the car on the day that
∑7∑∑∑∑Q∑∑How about Mike Simpson; do you have                             ∑7∑∑Katherine Mills was found dead?
∑8∑∑information to believe he had a blue car?                            ∑8∑∑∑∑A∑∑No.
∑9∑∑∑∑A∑∑No.                                                             ∑9∑∑∑∑Q∑∑Did you help plan it?
10∑∑∑∑Q∑∑Are you aware that he went to Florida on the                    10∑∑∑∑A∑∑No.
11∑∑day that Katherine Mills was found dead?                             11∑∑∑∑Q∑∑Did you have money?∑Allen Helton said he saw
12∑∑∑∑A∑∑Just from what I've learned in my case from my                  12∑∑you at Escoe's Market that day with a lot of money; is
13∑∑lawyers.∑The civil, like the -- not the civil, but the               13∑∑that true?
14∑∑criminal lawyers, the defense team I have.                           14∑∑∑∑A∑∑No.
15∑∑∑∑Q∑∑You mentioned that -- well, your complaint                      15∑∑∑∑Q∑∑Christy Branson, was she a cellmate of yours
16∑∑identifies that Mike Simpson is one of the people likely             16∑∑at one point?
17∑∑responsible for the crime; is that your understanding?               17∑∑∑∑A∑∑Yes.
18∑∑∑∑A∑∑Yes.                                                            18∑∑∑∑Q∑∑She says you told her that you spent the money
19∑∑∑∑Q∑∑And you knew before this -- before Katherine                    19∑∑from the robbery on dope; is that true?
20∑∑Mills was found dead, that William Lester had mentioned              20∑∑∑∑A∑∑No.
21∑∑Katherine Mills having money, tying her up, and stealing             21∑∑∑∑Q∑∑Let's talk about you said that you were 25
22∑∑it before it happened to Mike Simpson, right?                        22∑∑when Katherine Mills was found dead, right, 2010?
23∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑It misstates                      23∑∑∑∑A∑∑Yes.
24∑∑∑∑her prior testimony as to what she testified to                    24∑∑∑∑Q∑∑You were living at your mom's house, Linda
25∑∑∑∑about that conversation.                                           25∑∑Taylor, correct?
               The Deposition of Doc
  Case: 6:17-cv-00084-REW-HAI    AMANDA  HOSKINS,
                                     #: 196-1      taken
                                               Filed:     on March
                                                      07/09/19     16,252018
                                                               Page:     of 107 - Page
                                      ID#: 6329                                      86..89
                                                              Page 86                                                                 Page 88
∑1∑∑∑∑A∑∑Yes.                                                           ∑1∑∑∑∑A∑∑2003.
∑2∑∑∑∑Q∑∑Do you remember how long you'd been living                     ∑2∑∑∑∑Q∑∑Did you go to college?
∑3∑∑there prior to December 20, 2010?                                   ∑3∑∑∑∑A∑∑I took phlebotomy classes.∑Got my phlebotomy
∑4∑∑∑∑A∑∑No.                                                            ∑4∑∑certificate.∑I also did dental assistant and --
∑5∑∑∑∑Q∑∑Had you been living elsewhere before that or                   ∑5∑∑∑∑Q∑∑All right.∑When did you get the phlebotomy
∑6∑∑had you always lived with your mom?                                 ∑6∑∑certificate?
∑7∑∑∑∑A∑∑I've always lived with my mom, but, I mean,                    ∑7∑∑∑∑A∑∑I'm not sure the date.
∑8∑∑I've moved out maybe with a boyfriend, came back home.              ∑8∑∑∑∑Q∑∑Was after December 2010?
∑9∑∑∑∑Q∑∑Okay.∑You've never owned a place?                              ∑9∑∑∑∑A∑∑I'm not sure.
10∑∑∑∑A∑∑No.                                                            10∑∑∑∑Q∑∑Where did you get it?
11∑∑∑∑Q∑∑Never rented one yourself?                                     11∑∑∑∑A∑∑In Corbin, Kentucky.
12∑∑∑∑A∑∑Not by myself.∑No.                                             12∑∑∑∑Q∑∑And you can't remember whether that was before
13∑∑∑∑Q∑∑Did you -- on this Rule 26 disclosures, you                    13∑∑or after the Katherine Mills found dead?
14∑∑can take your time to look at it.∑Just if you could                 14∑∑∑∑A∑∑It would have been before.
15∑∑identify whether you -- you mentioned that you may have             15∑∑∑∑Q∑∑It was before.∑What happened to jog your
16∑∑moved out of or lived outside of your mom's house, if               16∑∑memory on that?
17∑∑you could just identify.∑We talked about William                    17∑∑∑∑A∑∑I was thinking of my little girl's age.
18∑∑Lester, obviously.∑If there's anybody else on this list             18∑∑∑∑Q∑∑Okay.∑The dental assistant, did that require
19∑∑who you may have stayed with or lived at prior to the               19∑∑any certificate training, anything?
20∑∑December 2010 incident?                                             20∑∑∑∑A∑∑Yes.
21∑∑∑∑∑∑MR. SLOSAR:∑Other than the people she already                   21∑∑∑∑Q∑∑Was that before December 2010?
22∑∑∑∑identified.                                                       22∑∑∑∑A∑∑It was right after high school.
23∑∑∑∑∑∑MR. WRIGHT:∑Yeah.∑We've talked about William                    23∑∑∑∑Q∑∑Where did you get that certificate from?
24∑∑∑∑Lester.∑I don't know that we've --                                24∑∑∑∑A∑∑Pineville, Kentucky, Dr. Wollum & Dixon.
25∑∑∑∑∑∑MR. SLOSAR:∑Her mom.                                            25∑∑∑∑Q∑∑Do you know how long it took you to get that?

                                                              Page 87                                                                 Page 89
∑1∑∑∑∑∑∑MR. WRIGHT:∑And her mom.∑Yes.                                   ∑1∑∑You mentioned after high school.∑You graduate in 2003.
∑2∑∑∑∑∑∑MR. SLOSAR:∑Her kids.                                           ∑2∑∑∑∑A∑∑I'm not sure how long the program was.
∑3∑∑∑∑∑∑MR. WRIGHT:∑Yes.                                                ∑3∑∑∑∑Q∑∑When we were talking about your phlebotomy
∑4∑∑∑∑∑∑MR. SLOSAR:∑Jerry-Wayne.                                        ∑4∑∑certificate, you mentioned that you were able to
∑5∑∑∑∑∑∑MR. WRIGHT:∑Yes.∑That's true.                                   ∑5∑∑remember that was before Katherine Mills.∑Do you know
∑6∑∑∑∑∑∑MR. SLOSAR:∑Okay.                                               ∑6∑∑how long before that was?
∑7∑∑∑∑∑∑MR. WRIGHT:∑I might follow up on Joe King. I                    ∑7∑∑∑∑A∑∑I was pregnant with my little girl is how I
∑8∑∑∑∑don't know that I -- we've talked in-depth about                  ∑8∑∑remember that.∑I was thinking about how old she would
∑9∑∑∑∑whether they lived together or not.                               ∑9∑∑be.∑So I was pregnant with her and I'm still not sure -
10∑∑BY MR. WRIGHT:                                                      10∑∑- I had her in 2007.∑So it would be in that time frame.
11∑∑∑∑A∑∑Just Joe King would be the other one.                          11∑∑∑∑Q∑∑All right.∑Did you use those to -- in any
12∑∑∑∑Q∑∑And just the best you can remember; do you                     12∑∑employment?∑Did you hold any jobs as a dental
13∑∑remember a time frame when you were living with him?                13∑∑assistant?
14∑∑∑∑A∑∑No.                                                            14∑∑∑∑A∑∑The dental assistant I didn't.∑The
15∑∑∑∑Q∑∑No?∑Would it have even been in that 2010 time                  15∑∑phlebotomy, I did my clinicals through Dr. Mohan's
16∑∑period?                                                             16∑∑office in Pineville, Kentucky.
17∑∑∑∑A∑∑No.                                                            17∑∑∑∑Q∑∑Would that have been, like, 2006?
18∑∑∑∑Q∑∑Probably before that?                                          18∑∑∑∑A∑∑No.∑Because I didn't have them until 2007, so
19∑∑∑∑A∑∑Yes.                                                           19∑∑sometime after that.
20∑∑∑∑Q∑∑Okay.∑And you mentioned you didn't have a                      20∑∑∑∑Q∑∑So clinicals come after you get the
21∑∑vehicle in December 2010, right?                                    21∑∑certificate?
22∑∑∑∑A∑∑No.                                                            22∑∑∑∑A∑∑Yes.
23∑∑∑∑Q∑∑Did you graduate high school?                                  23∑∑∑∑Q∑∑Are clinicals paid or unpaid?
24∑∑∑∑A∑∑Yes.                                                           24∑∑∑∑A∑∑Unpaid.
25∑∑∑∑Q∑∑What year?                                                     25∑∑∑∑Q∑∑Did you ever have a paid position with that
                The Deposition of Doc
   Case: 6:17-cv-00084-REW-HAI    AMANDA  HOSKINS,
                                      #: 196-1      taken
                                                Filed:     on March
                                                       07/09/19     16,262018
                                                                Page:     of 107 - Page
                                       ID#: 6330                                      90..93
                                                              Page 90                                                                 Page 92
∑1∑∑certificate?                                                        ∑1∑∑before the December 2010 incident?
∑2∑∑∑∑A∑∑Nope.                                                          ∑2∑∑∑∑A∑∑I'm not sure when it was.
∑3∑∑∑∑Q∑∑Did you have -- prior to December 2010, what                   ∑3∑∑∑∑Q∑∑Did your mom support you, give you money?
∑4∑∑was your employment history?                                        ∑4∑∑∑∑A∑∑Yes.
∑5∑∑∑∑A∑∑Prior to 2010?                                                 ∑5∑∑∑∑Q∑∑Did William Lester support you, give you
∑6∑∑∑∑Q∑∑Uh-huh.                                                        ∑6∑∑money?
∑7∑∑∑∑A∑∑I had worked at a little pizza place.∑Not                      ∑7∑∑∑∑A∑∑When I was with him, yes.
∑8∑∑sure of the dates.                                                  ∑8∑∑∑∑Q∑∑Okay.∑We talked about Joe King's child
∑9∑∑∑∑Q∑∑Can you ballpark it?∑Was it close after you                    ∑9∑∑support.∑Did he provide any other support to you?
10∑∑graduated?                                                          10∑∑∑∑A∑∑If I was dating him at the time, yes.
11∑∑∑∑A∑∑I'm not sure.                                                  11∑∑∑∑Q∑∑Okay.∑Was there anybody -- again, we'll go
12∑∑∑∑Q∑∑Was it within a year of the December 2010?                     12∑∑back to the Rule 26 disclosures.∑We've talked about
13∑∑∑∑A∑∑It would -- I'm -- I'm not sure.                               13∑∑Lester, your mom, Joe King.∑Is there anybody on that
14∑∑∑∑Q∑∑What was the name of it?                                       14∑∑list who was providing support to you?∑And we'll just
15∑∑∑∑A∑∑Pineville Pizza Palace.∑I worked at a Little                   15∑∑ask that before or after.
16∑∑Caesars.∑I'm not even sure if I was -- if it was after              16∑∑∑∑A∑∑Before or after what?
17∑∑high school, while high school.                                     17∑∑∑∑Q∑∑The Katherine Mills incident in December 2010.
18∑∑∑∑Q∑∑Any other jobs that you can remember before                    18∑∑∑∑A∑∑Joe King.
19∑∑2010?                                                               19∑∑∑∑Q∑∑Joe King and William Lester are on that list,
20∑∑∑∑A∑∑No.                                                            20∑∑your mom is on that list.∑Nobody else that you can say
21∑∑∑∑Q∑∑I think I saw somewhere in the record where --                 21∑∑was providing any financial support to you before or
22∑∑did Joe King provide child support?                                 22∑∑after the -- Katherine Mills was found dead, right?
23∑∑∑∑A∑∑Yes.                                                           23∑∑∑∑A∑∑Right.
24∑∑∑∑Q∑∑Do you remember how much that was?                             24∑∑∑∑Q∑∑Okay.∑Did your mom provide like money or was
25∑∑∑∑A∑∑I'm thinking 150.                                              25∑∑it support in the sense that you could eat out of the

                                                              Page 91                                                                 Page 93
∑1∑∑∑∑Q∑∑A what, week, month?                                           ∑1∑∑refrigerator or did she pay bills for you?∑What type of
∑2∑∑∑∑A∑∑Monthly.                                                       ∑2∑∑support did you get?
∑3∑∑∑∑Q∑∑And that would have been something you were                    ∑3∑∑∑∑A∑∑If I needed money, I could ask her for money.
∑4∑∑receiving before December 2010, right?                              ∑4∑∑∑∑∑∑MR. WRIGHT:∑And we'll take a quick break.
∑5∑∑∑∑A∑∑Yes.                                                           ∑5∑∑∑∑∑∑VIDEOGRAPHER:∑Off the record at 11:10.
∑6∑∑∑∑Q∑∑Did he pay that regularly or was he                            ∑6∑∑∑∑(OFF THE RECORD)
∑7∑∑delinquent?∑Do you recall?                                          ∑7∑∑∑∑∑∑VIDEOGRAPHER:∑Back on the record at 11:21.
∑8∑∑∑∑A∑∑No.∑I don't recall.                                            ∑8∑∑BY MR. WRIGHT:
∑9∑∑∑∑Q∑∑Any other income that you can remember before                  ∑9∑∑∑∑Q∑∑All right.∑We're back on, Ms. Hoskins.∑I'm
10∑∑December 2010?                                                      10∑∑going to hand you what is your interrogatories.∑We can
11∑∑∑∑A∑∑I did a K-TAP program.∑I'm not sure any of                     11∑∑make them Exhibit number 2.
12∑∑the dates of when that would have been.                             12∑∑∑∑∑∑∑(EXHIBIT 2 MARKED FOR IDENTIFICATION)
13∑∑∑∑Q∑∑What's K-TAP?                                                  13∑∑∑∑∑∑MR. WRIGHT:∑I don't see a verification with
14∑∑∑∑A∑∑It's a Kentucky -- it's like for single                        14∑∑∑∑these, Elliot.∑Did -- was one provided?
15∑∑mothers.                                                            15∑∑∑∑∑∑MR. SLOSAR:∑We may not have -- there may not
16∑∑∑∑Q∑∑Did you work through that?                                     16∑∑∑∑be a verification.
17∑∑∑∑A∑∑At the -- like, now, you have to have so many                  17∑∑∑∑∑∑MR. WRIGHT:∑Well, I tell you what, I'm sorry
18∑∑hours of community service, like, work credits, but I'm             18∑∑∑∑we're taking another break, but can I let her review
19∑∑not sure at the time if I had to have them or not.                  19∑∑∑∑that, off the record, and we'll just verify it here?
20∑∑∑∑Q∑∑Okay.                                                          20∑∑∑∑Would that be suitable?
21∑∑∑∑A∑∑It's been a long time ago.                                     21∑∑∑∑∑∑MR. SLOSAR:∑I mean, you can give it to her
22∑∑∑∑Q∑∑Do you recall having any income from that K-                   22∑∑∑∑now.∑I don't know.∑She can --
23∑∑TAP program?                                                        23∑∑∑∑∑∑MR. WRIGHT:∑I mean, by rule, they're supposed
24∑∑∑∑A∑∑Yes.                                                           24∑∑∑∑to be verified.
25∑∑∑∑Q∑∑Okay.∑But you -- do you know whether that was                  25∑∑∑∑∑∑MR. SLOSAR:∑Sure.∑I get that.
                The Deposition of Doc
   Case: 6:17-cv-00084-REW-HAI    AMANDA  HOSKINS,
                                      #: 196-1      taken
                                                Filed:     on March
                                                       07/09/19     16,272018
                                                                Page:     of 107 - Page
                                       ID#: 6331                                      94..97
                                                               Page 94                                                                 Page 96
∑1∑∑∑∑∑∑MR. WRIGHT:∑So I just would ask that she                         ∑1∑∑∑∑Q∑∑Does that look complete to you?
∑2∑∑∑∑review it and verify that this is true and accurate                ∑2∑∑∑∑A∑∑Yes.
∑3∑∑∑∑to the --                                                          ∑3∑∑∑∑Q∑∑Is there any inaccuracies in that, to your
∑4∑∑∑∑∑∑MR. SLOSAR:∑Why don't we --                                      ∑4∑∑knowledge?
∑5∑∑∑∑∑∑MR. WRIGHT:∑-- best of her knowledge and                         ∑5∑∑∑∑A∑∑No.
∑6∑∑∑∑belief.                                                            ∑6∑∑∑∑Q∑∑Do you have a memory of -- let's go in reverse
∑7∑∑∑∑∑∑MR. SLOSAR:∑Can you go to her next line of                       ∑7∑∑order since it'll be more recent.∑The number 6, the
∑8∑∑∑∑questioning?∑Maybe she could review it over the                    ∑8∑∑third-degree burglary, do you recall that charge and
∑9∑∑∑∑lunch break so that we're not wasting 20 minutes of                ∑9∑∑conviction?
10∑∑∑∑her reading through it.∑I mean, if you want to ask                 10∑∑∑∑A∑∑Very well.
11∑∑∑∑her if she had reviewed it before coming in here.                  11∑∑∑∑Q∑∑Okay.∑So what was the circumstances of that?
12∑∑∑∑∑∑MR. WRIGHT:∑All right.∑Well, let's try that.                     12∑∑∑∑A∑∑This happened.∑I was actually charged after I
13∑∑BY MR. WRIGHT:                                                       13∑∑was questioned about Ms. Mills from Detective York.∑He
14∑∑∑∑Q∑∑Would you take a moment to see if you                           14∑∑came to my mother's house and I was actually in the car
15∑∑recognize that document, Ms. Hoskins?∑I'm sorry to                   15∑∑with her.∑So he calls my mom's work, work contacts my
16∑∑interrupt.∑We'll have to do this over lunch break. This              16∑∑mom, and she talks to Detective York and he was wanting
17∑∑is eating up too much time.                                          17∑∑in her house to question my mom's nephew, which is my
18∑∑∑∑∑∑MR. SLOSAR:∑Sure.∑I'll have her review it                        18∑∑cousin, Jonathan Taylor.∑I tell her -- she's going to
19∑∑∑∑again over the lunch break and you could --                        19∑∑unlock the door, I tell her I can go, too, because I've
20∑∑∑∑∑∑MR. WRIGHT:∑Do you have a copy in your file?                     20∑∑done no wrong.∑I'm not going to jail.∑We get there,
21∑∑∑∑∑∑THE WITNESS:∑Yes.                                                21∑∑Sheriff Pickard is there, Detective York is at my mom's
22∑∑∑∑∑∑MR. WRIGHT:∑You do?                                              22∑∑house.∑She unlocks the door.∑As I was getting out of
23∑∑∑∑∑∑MR. SLOSAR:∑Yes.                                                 23∑∑her car, Detective York looks at me and tells me not to
24∑∑∑∑∑∑MR. WRIGHT:∑All right.∑I should have had                         24∑∑go too far, because I was going to jail, too.∑I looked
25∑∑∑∑three, but I can't find my third one.                              25∑∑at him and ask him, "What for?"∑He says, "For that gun

                                                               Page 95                                                                 Page 97
∑1∑∑BY MR. WRIGHT:                                                       ∑1∑∑you stole."∑I said, "What are you talking about?"∑He
∑2∑∑∑∑Q∑∑All right.∑Ms. Hoskins, have you ever been                      ∑2∑∑said, "You know, that gun you stole."∑So I end up going
∑3∑∑convicted of a crime for theft?                                      ∑3∑∑to jail for that.∑Never seen a gun.∑First time I'd
∑4∑∑∑∑A∑∑Like can you explain it?                                        ∑4∑∑ever heard about it was from Detective York.
∑5∑∑∑∑Q∑∑Shoplifting, any type of theft?                                 ∑5∑∑∑∑Q∑∑So was that 2011?
∑6∑∑∑∑A∑∑I had a shoplifting charge when I was younger.                  ∑6∑∑∑∑A∑∑Yes.
∑7∑∑I'm not sure of the dates.                                           ∑7∑∑∑∑Q∑∑And do you know, was that after the February
∑8∑∑∑∑Q∑∑Do you know how many times you were charged?                    ∑8∑∑2011 interview at the Barbourville Police Department?
∑9∑∑∑∑A∑∑No.                                                             ∑9∑∑∑∑A∑∑I'm not sure which interview, but it was after
10∑∑∑∑Q∑∑Do you know how many times you've been                          10∑∑an interview.
11∑∑convicted?                                                           11∑∑∑∑Q∑∑Who was with Detective York when you were
12∑∑∑∑A∑∑No.                                                             12∑∑arrested?
13∑∑∑∑Q∑∑What crimes have you been -- had you been                       13∑∑∑∑A∑∑Sheriff Pickard was there, but it seems like
14∑∑convicted of prior to December 2010, to your memory?                 14∑∑Detective York called KSP.∑Let me think of the man's
15∑∑∑∑A∑∑Before 2010?                                                    15∑∑name. KSP sends someone to pick me up at my mom's.∑I'm
16∑∑∑∑Q∑∑Yes.                                                            16∑∑not for sure of the man's name.∑I can't think of what
17∑∑∑∑A∑∑Let's see.∑I know there is shoplifting.∑∑I'm                    17∑∑cop it was, but I do know it was KSP.
18∑∑not for sure what all I've been convicted of, like, that             18∑∑∑∑Q∑∑And it was at your mom's house that you were
19∑∑Ican remember.∑I know I have been convicted of things                19∑∑picked up; is that right?
20∑∑back -- like, as far as sitting here naming them all to              20∑∑∑∑A∑∑Yes.∑They were actually there to question
21∑∑you, I can't.                                                        21∑∑Jonathan.
22∑∑∑∑Q∑∑I'm going to show you interrogatory number 19.                  22∑∑∑∑Q∑∑And was he there alone?
23∑∑Just see if that looks correct to you.∑Take a second to              23∑∑∑∑A∑∑Was Jonathan there alone?
24∑∑review that question and answer, please.                             24∑∑∑∑Q∑∑Yes.
25∑∑∑∑A∑∑Yes.                                                            25∑∑∑∑A∑∑I'm not sure about that.
                The Deposition of Doc
   Case: 6:17-cv-00084-REW-HAI    AMANDA  HOSKINS,
                                      #: 196-1      taken
                                                Filed:     on March
                                                       07/09/19     16,282018
                                                                Page:     of 107 - Page
                                       ID#: 6332                                     98..101
                                                               Page 98                                                                 Page 100
∑1∑∑∑∑Q∑∑You weren't there when they arrived, right?                     ∑1∑∑∑∑Q∑∑And then what happened?
∑2∑∑∑∑A∑∑Right.                                                          ∑2∑∑∑∑A∑∑He told me not to go too far, so --
∑3∑∑∑∑Q∑∑Where were you at?                                              ∑3∑∑∑∑Q∑∑Stayed there?
∑4∑∑∑∑A∑∑With my mom.                                                    ∑4∑∑∑∑A∑∑-- I never went too far.
∑5∑∑∑∑Q∑∑Where was you and your mom at?                                  ∑5∑∑∑∑Q∑∑And then did you interact with anybody in the
∑6∑∑∑∑A∑∑I -- for some reason, I think it was on her                     ∑6∑∑kitchen?
∑7∑∑lunch.∑We were going to get something to eat.                        ∑7∑∑∑∑A∑∑No.
∑8∑∑∑∑Q∑∑She was on a lunch break from her job?                          ∑8∑∑∑∑Q∑∑Did you, were you put under arrest in the
∑9∑∑∑∑A∑∑Yeah.                                                           ∑9∑∑kitchen?
10∑∑∑∑Q∑∑And did you get a call from Jonathan?∑Is                        10∑∑∑∑A∑∑No.
11∑∑that --                                                              11∑∑∑∑Q∑∑So how -- what -- how did you get out of the
12∑∑∑∑A∑∑No.                                                             12∑∑kitchen, what happened?
13∑∑∑∑Q∑∑How did you find out that they were there?                      13∑∑∑∑A∑∑He -- Detective York called KSP.∑I don't
14∑∑∑∑A∑∑My mom's work had called her and said that                      14∑∑know -- I couldn't ride with him and I couldn't ride
15∑∑Detective York was at her house wanting to talk to her.              15∑∑with Sheriff Pickard, for some reason.
16∑∑∑∑Q∑∑And did you ever find out how her work knew                     16∑∑∑∑Q∑∑When you were first there, it was just
17∑∑that Detective York was there?                                       17∑∑Detective York and Sheriff Pickard, to your memory?
18∑∑∑∑A∑∑Detective York called her work.                                 18∑∑∑∑A∑∑Yes.
19∑∑∑∑Q∑∑So then you arrived with your mom?                              19∑∑∑∑Q∑∑And then you believe KSP, other troopers, came
20∑∑∑∑A∑∑Yes.                                                            20∑∑afterwards?
21∑∑∑∑Q∑∑And did you say that Detective York wanted to                   21∑∑∑∑A∑∑Yes.
22∑∑interview Jonathan?                                                  22∑∑∑∑Q∑∑And then were you taken -- arrested at that
23∑∑∑∑A∑∑He was wanting in the house to talk to                          23∑∑point?
24∑∑Jonathan.                                                            24∑∑∑∑A∑∑Yes.
25∑∑∑∑Q∑∑Did he go in the house?                                         25∑∑∑∑Q∑∑And do you know who the arresting officer was?

                                                               Page 99                                                                 Page 101
∑1∑∑∑∑A∑∑Yes.                                                            ∑1∑∑∑∑A∑∑I know he's no longer with KSP.∑I do know
∑2∑∑∑∑Q∑∑Did anybody let him in?                                         ∑2∑∑that.∑I don't know if he's quit.∑Can't -- I'm not sure
∑3∑∑∑∑A∑∑My mom unlocked the door.                                       ∑3∑∑what his name is.
∑4∑∑∑∑Q∑∑Okay.∑Did he end up talking to Jonathan at                      ∑4∑∑∑∑Q∑∑And you said you were informed that the charge
∑5∑∑that time?                                                           ∑5∑∑involved a stolen firearm; is that right?
∑6∑∑∑∑A∑∑I'm not for sure if they talked there.∑I know                   ∑6∑∑∑∑A∑∑That's -- Detective York told me when I asked
∑7∑∑he took Jonathan with him.                                           ∑7∑∑him, "What for?∑Why couldn't I go too far?"∑And he
∑8∑∑∑∑Q∑∑With him where?                                                 ∑8∑∑told me I was going to jail.∑He said, "For that gun you
∑9∑∑∑∑A∑∑I'm not sure.                                                   ∑9∑∑stole."
10∑∑∑∑Q∑∑Was he arrested that day?                                       10∑∑∑∑Q∑∑And what information do you have about a gun?
11∑∑∑∑A∑∑I'm not sure if he was kept that day.∑I'm not                   11∑∑∑∑A∑∑I have no information about a gun.
12∑∑sure.                                                                12∑∑∑∑Q∑∑Did you end up pleading guilty?
13∑∑∑∑Q∑∑Did you go in the house?                                        13∑∑∑∑A∑∑I did.
14∑∑∑∑A∑∑It seems -- yes, I did.∑I stood in the                          14∑∑∑∑Q∑∑Was York the complaining officer, to your
15∑∑kitchen at the stove and Sheriff Pickard was standing                15∑∑memory, on the citation?
16∑∑there, and Detective York was in the kitchen, and my mom             16∑∑∑∑A∑∑No.∑Actually, I was -- he showed up every
17∑∑was standing there.                                                  17∑∑time.∑I was arrested, like, four times over the same
18∑∑∑∑Q∑∑Did anybody talk to your mother?∑You said she                   18∑∑charge -- on the same charge.∑He kept showing up.∑The
19∑∑unlocked the door.∑Did anybody, like, interview her or               19∑∑first incident he showed up and told me I was charged
20∑∑anything?                                                            20∑∑with a gun.∑I ended up making bond.∑I got charged with
21∑∑∑∑A∑∑I'm not sure.                                                   21∑∑an -- I got indicted, so that broke my bond.∑He shows
22∑∑∑∑Q∑∑Don't know?∑So you were in the kitchen and                      22∑∑up at another place that I'm at.∑I answered the door
23∑∑you saw some activity, right?                                        23∑∑with my little girl in my arms.
24∑∑∑∑A∑∑I just made it to the kitchen, like, as soon                    24∑∑∑∑Q∑∑Well, that --
25∑∑as you step in is where I made it to?                                25∑∑∑∑A∑∑And he has a gun pointed between my eyes.
                The Deposition of Doc
   Case: 6:17-cv-00084-REW-HAI    AMANDA  HOSKINS,
                                      #: 196-1      taken
                                                Filed:     on March
                                                       07/09/19     16,292018
                                                                Page:     of 107 - Page
                                       ID#: 6333                                    102..105
                                                             Page 102                                                                  Page 104
∑1∑∑∑∑Q∑∑Well, let me break this down.∑We'll go                         ∑1∑∑record, but I'll just ask if this sounds correct.∑I've
∑2∑∑chronologically.∑So this burglary charge, you said he               ∑2∑∑got a February 2011 date for the firearm charge that was
∑3∑∑was there for four arrests, to your memory; is that                 ∑3∑∑amended to a burglary charge.∑Does that date sound
∑4∑∑right?                                                              ∑4∑∑about right?
∑5∑∑∑∑A∑∑He was what?                                                   ∑5∑∑∑∑A∑∑Yes.
∑6∑∑∑∑Q∑∑That Detective York was around for four                        ∑6∑∑∑∑Q∑∑And it looks like that was resolved in March
∑7∑∑arrests.∑He showed up at four arrests, I think is what              ∑7∑∑of 2011.∑Does that sound right to you?∑That it would
∑8∑∑you said; does that sound right?                                    ∑8∑∑have been resolved in about a month's time?
∑9∑∑∑∑A∑∑Can I just name them off to you to see if it                   ∑9∑∑∑∑A∑∑No.
10∑∑is the four that --                                                 10∑∑∑∑Q∑∑How long do you think it took to resolve that
11∑∑∑∑Q∑∑Yeah.∑You can try your best.                                   11∑∑charge?∑Just based on your memory, best you can.
12∑∑∑∑A∑∑Okay.                                                          12∑∑∑∑A∑∑Well, when I got charged with murder, I was
13∑∑∑∑Q∑∑But I will try to take the facts down one at a                 13∑∑actually, at that time, doing the fourth time I had been
14∑∑time, okay?                                                         14∑∑arrested on it, which would have been -- they had
15∑∑∑∑A∑∑Okay                                                           15∑∑charged me with a probation violation.
16∑∑∑∑Q∑∑All right.∑So the first one was this burglary                  16∑∑∑∑Q∑∑All right.∑So we've -- this lists
17∑∑charge for the gun, right?                                          17∑∑convictions.∑After this conviction for the burglary in
18∑∑∑∑A∑∑Yeah.∑For -- I guess it just shows what you                    18∑∑2011, you said you were arrested again.∑I know that
19∑∑plead out to.∑It was different.∑Like, that's what I                 19∑∑this is only listing convictions, but you'd mentioned
20∑∑plead to is the burglary third.                                     20∑∑times where you were arrested or charged where Detective
21∑∑∑∑Q∑∑Okay.∑So then after that charge, which one is                  21∑∑York was present.∑So what was the next incident that
22∑∑the next arrest that you recall?                                    22∑∑you recall after the firearm issue?
23∑∑∑∑∑∑MR. SLOSAR:∑Sorry.∑So the -- I think the                        23∑∑∑∑A∑∑Okay.∑It all -- well, I was arrested that
24∑∑∑∑confusion might be in the interrogatory question.                 24∑∑many times on the same -- on number 6.
25∑∑∑∑∑∑MR. WRIGHT:∑It asks for convictions.                            25∑∑∑∑Q∑∑Okay.

                                                             Page 103                                                                  Page 105
∑1∑∑∑∑∑∑MR. SLOSAR:∑Yes.∑So that's different than the                   ∑1∑∑∑∑A∑∑Is that --
∑2∑∑∑∑initial charges.∑So I think --                                    ∑2∑∑∑∑Q∑∑I see.∑Okay.
∑3∑∑∑∑∑∑MR. WRIGHT:∑I understand.                                       ∑3∑∑∑∑A∑∑Okay.
∑4∑∑∑∑∑∑MR. SLOSAR:∑-- that's -- okay.                                  ∑4∑∑∑∑Q∑∑So you were arrested multiple times on the
∑5∑∑∑∑∑∑MR. WRIGHT:∑I understand.∑So I -- but I think                   ∑5∑∑same issue?
∑6∑∑∑∑we worked that.                                                   ∑6∑∑∑∑A∑∑On the same issue.
∑7∑∑BY MR. WRIGHT:                                                      ∑7∑∑∑∑Q∑∑To your understanding?
∑8∑∑∑∑Q∑∑So the -- and I -- this 2011 arrest is the                     ∑8∑∑∑∑A∑∑On the one that I plead third degree burglary,
∑9∑∑last one on your interrogatory list, right?                         ∑9∑∑Iwas arrested multiple times on it.∑I can go --
10∑∑∑∑A∑∑Yes.                                                           10∑∑∑∑Q∑∑All right.∑So let's talk about the -- do you
11∑∑∑∑Q∑∑But you seem to recall after that, three more                  11∑∑recall anything else happening on the first incident
12∑∑arrests when --                                                     12∑∑where you went back to your mom's house and she let
13∑∑∑∑A∑∑The -- oh, yeah, the first one is when they                    13∑∑Detective York in the house, right?
14∑∑showed up and told me that I was going to jail for the              14∑∑∑∑A∑∑Uh-huh.
15∑∑gun I stole is what -- how he said it.                              15∑∑∑∑Q∑∑And --
16∑∑∑∑Q∑∑Now, after an --                                               16∑∑∑∑A∑∑Yes.
17∑∑∑∑∑∑MR. KELLEY:∑(Phone ringing.) Sorry.∑I'm                         17∑∑∑∑Q∑∑-- you were in the kitchen for a time period?
18∑∑∑∑sorry.∑I left it on, because my wife had surgery                  18∑∑∑∑A∑∑Yes.
19∑∑∑∑and I just --                                                     19∑∑∑∑Q∑∑And then he ended up calling other troopers to
20∑∑∑∑∑∑MR. SLOSAR:∑Oh, no.                                             20∑∑the scene, correct?
21∑∑∑∑∑∑MR. KELLEY:∑I brought her and I don't know --                   21∑∑∑∑A∑∑To transport me, yes.
22∑∑∑∑so I'll check her at lunch.∑It's a minor surgery.                 22∑∑∑∑Q∑∑Yes.∑Okay.∑When was the next time that you
23∑∑∑∑It's not a big deal, that's why.∑I apologize.                     23∑∑believe you were arrested on that charge?
24∑∑BY MR. WRIGHT:                                                      24∑∑∑∑A∑∑The second time I'm not for sure the date. I
25∑∑∑∑Q∑∑So I've got here, this is not an official                      25∑∑got out on bond.∑I made bond after the first arrest
                The Deposition of Doc
   Case: 6:17-cv-00084-REW-HAI    AMANDA  HOSKINS,
                                      #: 196-1      taken
                                                Filed:     on March
                                                       07/09/19     16,302018
                                                                Page:     of 107 - Page
                                       ID#: 6334                                    106..109
                                                              Page 106                                                                  Page 108
∑1∑∑when I was actually charged with the receiving stolen                ∑1∑∑remember?
∑2∑∑property or the firearm charge, right.∑The second time               ∑2∑∑∑∑A∑∑No.∑She just -- she really didn't like his
∑3∑∑Igot indicated, which that put me an indictment warrant              ∑3∑∑ways.∑If my mom -- if you stayed there at her house, no
∑4∑∑on me.∑He shows up to a house that I'm at.∑It's                      ∑4∑∑matter if you were of age, over age, the rule is, you're
∑5∑∑Detective York.∑I opened the door, as I'm holding my                 ∑5∑∑there -- say if you stay there on Saturday, on Sunday,
∑6∑∑little girl, he has a -- a long black gun and he sticks              ∑6∑∑you -- you go to church.
∑7∑∑it between my eyes with my little girl in my arms.                   ∑7∑∑∑∑Q∑∑You go to church?
∑8∑∑∑∑Q∑∑Do you know the time when this incident                         ∑8∑∑∑∑A∑∑Yep.∑So --
∑9∑∑occurred?                                                            ∑9∑∑∑∑Q∑∑Did you go to church regularly with your mom?
10∑∑∑∑A∑∑No.                                                             10∑∑∑∑A∑∑If I was there on Saturday night, I had to go
11∑∑∑∑Q∑∑Was it 2011?                                                    11∑∑on Sunday.
12∑∑∑∑A∑∑Yes.                                                            12∑∑∑∑Q∑∑Okay.∑Anything else that she didn't like
13∑∑∑∑Q∑∑Summer, spring, you have any memory?                            13∑∑about his ways?∑Was it just this church-going or other
14∑∑∑∑A∑∑Spring or -- probably spring.                                   14∑∑issues?
15∑∑∑∑Q∑∑And he shows up -- was it your mom's house?                     15∑∑∑∑A∑∑I'm not sure what all she didn't like about
16∑∑What house was it?                                                   16∑∑him.∑He just wasn't her favorite.
17∑∑∑∑A∑∑No.∑It was -- a house that William Lester                       17∑∑∑∑Q∑∑You mentioned that you did, was it Roxette --
18∑∑stayed, like, did all the work for.                                  18∑∑what did you say it was?
19∑∑∑∑Q∑∑It wasn't a house that he owned, to your                        19∑∑∑∑A∑∑Roxicet.
20∑∑knowledge?                                                           20∑∑∑∑Q∑∑Roxicet, okay, I'm sorry.∑Did you do that at
21∑∑∑∑A∑∑No.∑He was just the caretaker of it.                            21∑∑your mom's house?
22∑∑∑∑Q∑∑Was he there?                                                   22∑∑∑∑A∑∑No.
23∑∑∑∑A∑∑No.                                                             23∑∑∑∑Q∑∑No?∑Did Joe do any drugs at your mom's house?
24∑∑∑∑Q∑∑Was anybody else there?                                         24∑∑∑∑A∑∑No.
25∑∑∑∑A∑∑Yes.                                                            25∑∑∑∑Q∑∑Would anybody do drugs at your mom's house?

                                                              Page 107                                                                  Page 109
∑1∑∑∑∑Q∑∑Who else was there?                                             ∑1∑∑∑∑A∑∑No.
∑2∑∑∑∑A∑∑Joe King.                                                       ∑2∑∑∑∑Q∑∑Not to your knowledge?
∑3∑∑∑∑Q∑∑Were you living in that house at the time?                      ∑3∑∑∑∑A∑∑Uh-uh.∑No.
∑4∑∑∑∑A∑∑No.                                                             ∑4∑∑∑∑Q∑∑Not Jonathan?
∑5∑∑∑∑Q∑∑Was Joe King living in the house at that time?                  ∑5∑∑∑∑A∑∑No.
∑6∑∑∑∑A∑∑No.                                                             ∑6∑∑∑∑Q∑∑So how long had you been staying at this house
∑7∑∑∑∑Q∑∑Do you know if anybody was living in it?                        ∑7∑∑of William Lester's before Detective York showed up?
∑8∑∑∑∑A∑∑No.                                                             ∑8∑∑∑∑A∑∑Two -- two to three days.
∑9∑∑∑∑Q∑∑You mentioned Lester took care of it, but you                   ∑9∑∑∑∑Q∑∑Do you know how he knew you were there?
10∑∑don't know that anybody was living in it?                            10∑∑∑∑A∑∑No.
11∑∑∑∑A∑∑No.                                                             11∑∑∑∑Q∑∑And you said -- you mentioned your daughter, I
12∑∑∑∑Q∑∑What were you doing there?                                      12∑∑believe.∑Were both kids with you?
13∑∑∑∑A∑∑We -- we were just staying there.∑He -- we                      13∑∑∑∑A∑∑No.∑Just one.
14∑∑could go stay a few days at a time if we wanted.                     14∑∑∑∑Q∑∑Was that your daughter?
15∑∑∑∑Q∑∑So you were staying there, but just not on a                    15∑∑∑∑A∑∑Yes.
16∑∑permanent basis, I guess?                                            16∑∑∑∑Q∑∑And Joe is the father of your son, though,
17∑∑∑∑A∑∑It was -- Joe wasn't allowed at my house at                     17∑∑right?
18∑∑the time.∑So we -- we stayed a few days there. I                     18∑∑∑∑A∑∑Yes.
19∑∑stayed with him.                                                     19∑∑∑∑Q∑∑But he wasn't with you then?
20∑∑∑∑Q∑∑And when you say he wasn't allowed at your                      20∑∑∑∑A∑∑My son wasn't with me.
21∑∑house, was that a court order or was that your mom?                  21∑∑∑∑Q∑∑Do you know where he was at?
22∑∑∑∑A∑∑No.∑That was just my mom.                                       22∑∑∑∑A∑∑He was in school.
23∑∑∑∑∑∑MR. SLOSAR:∑Different kind of court.                             23∑∑∑∑Q∑∑Okay.∑What time of day did they show up?
24∑∑∑∑∑∑MR. WRIGHT:∑Yeah.                                                24∑∑∑∑A∑∑I'm not for sure of the time.∑I just know it
25∑∑∑∑Q∑∑Why was she separating you from Joe, do you                     25∑∑was early after Landon had went to school.
                The Deposition of Doc
   Case: 6:17-cv-00084-REW-HAI    AMANDA  HOSKINS,
                                      #: 196-1      taken
                                                Filed:     on March
                                                       07/09/19     16,312018
                                                                Page:     of 107 - Page
                                       ID#: 6335                                    110..113
                                                               Page 110                                                                  Page 112
∑1∑∑∑∑Q∑∑And then who was with him?∑Who was with                          ∑1∑∑was right here.
∑2∑∑Detective York?                                                       ∑2∑∑∑∑Q∑∑When you opened the door, did he put it down?
∑3∑∑∑∑A∑∑I know Buster Liford was with him.                               ∑3∑∑∑∑A∑∑It -- let's see -- when he -- when I -- I
∑4∑∑∑∑Q∑∑Who is that?                                                     ∑4∑∑didn't open the door.∑He had it opened, like, we met. I
∑5∑∑∑∑A∑∑He's -- I'm not sure if he's a county cop,                       ∑5∑∑was coming -- he had already unlocked it and was coming.
∑6∑∑city cop, what he is, but he's a cop.                                 ∑6∑∑We met and when I stopped, the gun stopped.
∑7∑∑∑∑Q∑∑So a local cop, but not KSP to your knowledge?                   ∑7∑∑∑∑Q∑∑Was it a -- you said you didn't know anybody
∑8∑∑∑∑A∑∑No.                                                              ∑8∑∑was there, right?
∑9∑∑∑∑Q∑∑And what was his name again?                                     ∑9∑∑∑∑A∑∑Right.
10∑∑∑∑A∑∑There was an -- there was one KSP, Curtis                        10∑∑∑∑Q∑∑So you coming to the door was a coincidence
11∑∑Pingleton.                                                            11∑∑then?∑You weren't going there purposely to meet him,
12∑∑∑∑Q∑∑And what was the name of the local cop?                          12∑∑right?
13∑∑∑∑A∑∑Buster Liford.                                                   13∑∑∑∑A∑∑Actually, I didn't even have time to change my
14∑∑∑∑Q∑∑Anybody else you remember?                                       14∑∑little girl's diaper.∑I was going to get a bottle.
15∑∑∑∑A∑∑It seems like Sheriff John Pickard showed up.                    15∑∑∑∑Q∑∑Okay.∑Did he drop the -- did he lower the
16∑∑I'm -- after, like, after the -- after the incident with              16∑∑weapon after the door came open?
17∑∑York.∑He wasn't the -- Pickard was not the first one on               17∑∑∑∑A∑∑No.
18∑∑the scene.                                                            18∑∑∑∑Q∑∑Did you put your hands up?∑Did he tell you to
19∑∑∑∑Q∑∑Anybody else show up later on?                                   19∑∑put your hands up?
20∑∑∑∑A∑∑Not that I remember?                                             20∑∑∑∑A∑∑No.
21∑∑∑∑Q∑∑And I believe you mentioned that York had an                     21∑∑∑∑Q∑∑So what happens after the door opens?
22∑∑indictment warrant?                                                   22∑∑∑∑A∑∑We look at each -- when the gun stops against
23∑∑∑∑A∑∑I did.∑I had an indictment warrant.                              23∑∑my forehead, we look at each other, and I said, "Can you
24∑∑∑∑Q∑∑Did he knock on the door?                                        24∑∑please put that down?∑I'm holding my little girl."∑And
25∑∑∑∑A∑∑No.                                                              25∑∑then he drops the gun.

                                                               Page 111                                                                  Page 113
∑1∑∑∑∑Q∑∑Was the door locked?                                             ∑1∑∑∑∑Q∑∑And then what happens?
∑2∑∑∑∑A∑∑Yes.                                                             ∑2∑∑∑∑A∑∑That -- he told me I was going to jail.∑I had
∑3∑∑∑∑Q∑∑So how did you-all meet?                                         ∑3∑∑an indictment warrant and I was running.∑He also asked
∑4∑∑∑∑A∑∑I was going toward the door and there was a                      ∑4∑∑me who else was in the house.
∑5∑∑spare key outside.∑Detective York had the spare key in                ∑5∑∑∑∑Q∑∑Did he arrest Joe?
∑6∑∑his hand with Buster Liford and the door opened.                      ∑6∑∑∑∑A∑∑He didn't.∑He had another KSP to take Joe.
∑7∑∑∑∑Q∑∑Was the spare key, like, that had been used to                   ∑7∑∑∑∑Q∑∑Okay.∑Do you know whether Joe was arrested
∑8∑∑unlock the door, to your belief?                                      ∑8∑∑for anything or just taken?
∑9∑∑∑∑A∑∑Yes.                                                             ∑9∑∑∑∑A∑∑He was arrested.
10∑∑∑∑Q∑∑And no one had knocked?                                          10∑∑∑∑Q∑∑He was?∑Do you know what he was arrested for?
11∑∑∑∑A∑∑No.                                                              11∑∑∑∑A∑∑I'm not for sure.
12∑∑∑∑Q∑∑Did you know anybody was there?                                  12∑∑∑∑Q∑∑So were you handcuffed?
13∑∑∑∑A∑∑No.                                                              13∑∑∑∑A∑∑Like right then that second?
14∑∑∑∑Q∑∑Where was the spare key kept?                                    14∑∑∑∑Q∑∑On the scene?
15∑∑∑∑A∑∑There was a window in -- like, the window                        15∑∑∑∑A∑∑No.
16∑∑sill.∑It was in a cup on the window sill.                             16∑∑∑∑Q∑∑And where did they take you from there?
17∑∑∑∑Q∑∑Do you know how he would have known to find                      17∑∑∑∑A∑∑Knox County Jail.
18∑∑the key there?                                                        18∑∑∑∑Q∑∑And to your memory, how long were you in the
19∑∑∑∑A∑∑No.                                                              19∑∑Knox County Jail?
20∑∑∑∑Q∑∑No?∑Did he have his gun drawn?∑Is that your                      20∑∑∑∑A∑∑I actually got transported to Harlan County.
21∑∑testimony?                                                            21∑∑This is where I was in the cell with Christy Branson.
22∑∑∑∑A∑∑He had it -- am I allowed to show how?                           22∑∑And this is in the same time frame as Joe King's
23∑∑∑∑Q∑∑Sure.                                                            23∑∑statement.∑When -- because he got arrested, we just
24∑∑∑∑A∑∑He had it up -- it was a longer black gun.∑He                    24∑∑went to two different jails.
25∑∑had it up and I was standing with my little girl and it               25∑∑∑∑Q∑∑And I'm sorry, I was writing down, I don't
                The Deposition of Doc
   Case: 6:17-cv-00084-REW-HAI    AMANDA  HOSKINS,
                                      #: 196-1      taken
                                                Filed:     on March
                                                       07/09/19     16,322018
                                                                Page:     of 107 - Page
                                       ID#: 6336                                    114..117
                                                              Page 114                                                                 Page 116
∑1∑∑know if I caught it.∑Do you know where Joe went?                     ∑1∑∑∑∑A∑∑Yes.
∑2∑∑∑∑A∑∑Bell County Jail.                                               ∑2∑∑∑∑Q∑∑Okay.∑When was that arrest?
∑3∑∑∑∑Q∑∑And it's your understanding that that -- he                     ∑3∑∑∑∑A∑∑The third arrest, I got out, again, made --
∑4∑∑was in custody following that arrest when he gave his                ∑4∑∑made bond, after the indictment warrant --
∑5∑∑statement to York -- Detective York?                                 ∑5∑∑∑∑Q∑∑And can I just interrupt you to say --
∑6∑∑∑∑A∑∑This is the same time frame and he didn't get                   ∑6∑∑∑∑A∑∑Yes.
∑7∑∑out after that.∑It's the same -- same time that Joe                  ∑7∑∑∑∑Q∑∑-- do you know when that would have been?
∑8∑∑King gave a statement and Christy Branson would be                   ∑8∑∑∑∑A∑∑No.
∑9∑∑around the same time that they were both in jail after               ∑9∑∑∑∑Q∑∑2011?
10∑∑this indictment.                                                     10∑∑∑∑A∑∑It would have been 2011.∑I'm just not for
11∑∑∑∑Q∑∑After the -- after Joe King was arrested in                     11∑∑sure.
12∑∑this episode, to your knowledge, he's never been out of              12∑∑∑∑Q∑∑Okay.∑So 2011, you -- you get out within that
13∑∑jail since then?                                                     13∑∑same year.∑Okay.∑Go ahead.
14∑∑∑∑A∑∑Now, he has.∑I'm just -- in the time frame                      14∑∑∑∑A∑∑I got out on a property bond and the property
15∑∑that he gave a statement, it was in that time that he                15∑∑bond, I can't remember the man or woman's name that it
16∑∑stayed.                                                              16∑∑was under.∑I got out on property bond.∑Not even a
17∑∑∑∑Q∑∑I understand.∑So you're arrested some time in                   17∑∑month later, the woman said she had talked to someone
18∑∑2011 and so is Joe King, but you're taken to different               18∑∑and she needed to withdraw her property bond.∑That she
19∑∑facilities, right?                                                   19∑∑couldn't -- she could no longer have that up for me.
20∑∑∑∑A∑∑Yes.                                                            20∑∑∑∑Q∑∑So somebody posted a property bond for you,
21∑∑∑∑Q∑∑And it's your understanding that while Joe                      21∑∑but they withdrew it about a month later; that's your
22∑∑King was in custody, that's when he gave his statement?              22∑∑memory?
23∑∑∑∑A∑∑From the dates that I can look at, like, on my                  23∑∑∑∑A∑∑Yes.
24∑∑papers, yes.                                                         24∑∑∑∑Q∑∑Do you -- and you don't remember who it was?
25∑∑∑∑Q∑∑All right.∑When did you -- you said you were                    25∑∑∑∑A∑∑Her name is somewhere in one of my papers, but

                                                              Page 115                                                                 Page 117
∑1∑∑transported from Knox County to Harlan County, correct?              ∑1∑∑Ican't -- I'm not sure what it is.
∑2∑∑∑∑A∑∑Yes.                                                            ∑2∑∑∑∑Q∑∑Do you know who it was who arranged to -- for
∑3∑∑∑∑Q∑∑When did you get out of custody?                                ∑3∑∑that person -- was it a husband and wife or an
∑4∑∑∑∑A∑∑Not sure how long I stayed or when I got out                    ∑4∑∑individual?∑Do you remember?
∑5∑∑or even when they transported me.                                    ∑5∑∑∑∑A∑∑I'm not sure.
∑6∑∑∑∑Q∑∑Did you get out on this charge?∑Because                         ∑6∑∑∑∑Q∑∑Do you know who arranged for them to do that
∑7∑∑you've indicated you were arrested multiple times.                   ∑7∑∑for you?
∑8∑∑∑∑A∑∑Yes.                                                            ∑8∑∑∑∑A∑∑William Lester.
∑9∑∑∑∑Q∑∑So you must --                                                  ∑9∑∑∑∑Q∑∑To your understanding is, I guess, William
10∑∑∑∑A∑∑That's the second arrest on the same charge.                    10∑∑Lester, was he an acquaintance of these people who made
11∑∑∑∑Q∑∑Do you just remember accumulatively?∑I know                     11∑∑that bond?∑You don't know?
12∑∑you were transferred from one to the other, but do you               12∑∑∑∑A∑∑I'm not sure.
13∑∑just remember approximately how long you were in -- in               13∑∑∑∑Q∑∑When the -- have we crossed into 2012 when
14∑∑custody either just total on that second arrest?                     14∑∑your bond was withdrawn?
15∑∑∑∑A∑∑I know it's part of the plea agreement that I                   15∑∑∑∑A∑∑Not yet.∑I don't --
16∑∑gave them.∑I stayed a few -- quite a few days, that it               16∑∑∑∑Q∑∑Still in 2011, you believe?
17∑∑added up, that one of the reasons I took a plea                      17∑∑∑∑A∑∑Yeah.
18∑∑agreement.                                                           18∑∑∑∑Q∑∑How did that work when they did that?∑Did law
19∑∑∑∑Q∑∑Because you -- was your sentence to time                        19∑∑enforcement inform you of it?∑Did William Lester?∑Who
20∑∑served, to some degree?                                              20∑∑told you that that was happening?
21∑∑∑∑A∑∑It's -- it was kind of wrote up like a                          21∑∑∑∑A∑∑That?
22∑∑probation with those days, like, it was taken off.                   22∑∑∑∑Q∑∑They were going to withdraw their bond.
23∑∑∑∑Q∑∑So now there was a third charge?∑A third                        23∑∑∑∑A∑∑I just got arrested again.∑They came to my
24∑∑arrest, I'm sorry, a third arrest on the gun charge, to              24∑∑mom's house.
25∑∑your memory?                                                         25∑∑∑∑Q∑∑You didn't know it until you got arrested?
                The Deposition of Doc
   Case: 6:17-cv-00084-REW-HAI    AMANDA  HOSKINS,
                                      #: 196-1      taken
                                                Filed:     on March
                                                       07/09/19     16,332018
                                                                Page:     of 107 - Page
                                       ID#: 6337                                    118..121
                                                               Page 118                                                                  Page 120
∑1∑∑∑∑A∑∑No.                                                              ∑1∑∑∑∑A∑∑No.
∑2∑∑∑∑Q∑∑So is that the third arrest?                                     ∑2∑∑∑∑Q∑∑And I'm sorry to back up, but on the second
∑3∑∑∑∑A∑∑That's the third arrest.                                         ∑3∑∑arrest, where they came to the home that William Lester
∑4∑∑∑∑Q∑∑Now, this is a discovery deposition, not a                       ∑4∑∑had where you with Joe King, when you were arrested on
∑5∑∑trial.∑So is it -- any information, whether it's direct               ∑5∑∑that occasion, did you -- were you interviewed or give
∑6∑∑or hearsay, about why those people withdrew the bond?                 ∑6∑∑any statements about the Katherine Mills' investigation.
∑7∑∑∑∑A∑∑Nope.                                                            ∑7∑∑∑∑A∑∑I wasn't interviewed and I wasn't questioned,
∑8∑∑∑∑Q∑∑You have no idea?                                                ∑8∑∑but I rode in the back of the cop car with Buster Liford
∑9∑∑∑∑A∑∑No.                                                              ∑9∑∑and how I remember that, he always plays Christian music
10∑∑∑∑Q∑∑Lester never told you?                                           10∑∑and I don't know if he was talking about something on
11∑∑∑∑A∑∑The only thing I had ever heard was they had                     11∑∑the song or if it was something toward me, I'm not
12∑∑talked to someone and they couldn't keep -- keep me out.              12∑∑really sure, but he said, "You know, everyone is
13∑∑Like they couldn't have my bond up anymore.                           13∑∑considered a murderer."∑That's how it ended and that
14∑∑∑∑Q∑∑Who told you that?                                               14∑∑was it.
15∑∑∑∑A∑∑William Lester.                                                  15∑∑∑∑Q∑∑That's all that was said?
16∑∑∑∑Q∑∑That's all he -- to your memory, that's all he                   16∑∑∑∑A∑∑Uh-huh.
17∑∑said?                                                                 17∑∑∑∑Q∑∑And that was by the local police officer, to
18∑∑∑∑A∑∑Yes.                                                             18∑∑your memory?
19∑∑∑∑Q∑∑So I think you said the third arrest was at                      19∑∑∑∑A∑∑He -- I think sheriff's department, maybe.
20∑∑your mom's house?∑They picked you up again?                           20∑∑∑∑Q∑∑Okay.∑Did you see Detective York on that
21∑∑∑∑A∑∑That was the third arrest, yes.∑That was at                      21∑∑second occasion at the jail?
22∑∑my mom's house.                                                       22∑∑∑∑A∑∑On the second occasion, did I see York at the
23∑∑∑∑Q∑∑And was that 2012 or are we still in 2011?                       23∑∑jail?
24∑∑∑∑A∑∑I'm not sure.∑I --                                               24∑∑∑∑Q∑∑Yeah.∑After you had been transported.
25∑∑∑∑Q∑∑And I understand.∑I know you don't have                          25∑∑∑∑A∑∑No.

                                                               Page 119                                                                  Page 121
∑1∑∑perfect memory, but do you remember the time of the                   ∑1∑∑∑∑Q∑∑No.∑And it sounds like on the third arrest,
∑2∑∑year?∑Like, was it cold out, warm?∑Do you have any                    ∑2∑∑you didn't have any interactions with law enforcement
∑3∑∑memory of that?                                                       ∑3∑∑about the Katherine Mills' investigation?
∑4∑∑∑∑A∑∑No.                                                              ∑4∑∑∑∑A∑∑No.
∑5∑∑∑∑Q∑∑No?∑Do you remember who was there when they                      ∑5∑∑∑∑Q∑∑No?∑So they take you to Knox County.∑How
∑6∑∑came?                                                                 ∑6∑∑long were you there that time, do you remember?
∑7∑∑∑∑A∑∑No.                                                              ∑7∑∑∑∑A∑∑No.∑No.∑I'm not sure.
∑8∑∑∑∑Q∑∑Was Detective York there?                                        ∑8∑∑∑∑Q∑∑And do you remember how you got out?
∑9∑∑∑∑A∑∑He was on the scene.                                             ∑9∑∑∑∑A∑∑I went back to court.∑Luckily, I got another
10∑∑∑∑Q∑∑Were there others?                                               10∑∑court date, Judge Mills ended up giving me, I'm
11∑∑∑∑A∑∑Yes.∑I don't know if it was Barbourville City                    11∑∑thinking, a surety bond, because he, I guess, understood
12∑∑at the time or the sheriff's department.∑It wasn't                    12∑∑the situation, that I was on property bond, and then it
13∑∑Sheriff Pickard.∑I didn't go with him that time.                      13∑∑got pulled and they didn't give a good reason.∑So he --
14∑∑∑∑Q∑∑Did Detective York transport you?                                14∑∑he let me out on a surety bond.
15∑∑∑∑A∑∑No.                                                              15∑∑∑∑Q∑∑And how does that work?
16∑∑∑∑Q∑∑So it was -- you have a memory that was                          16∑∑∑∑A∑∑Someone signs their name and you go back to
17∑∑somebody with the city?                                               17∑∑court.
18∑∑∑∑A∑∑I don't know if it was the city or the county,                   18∑∑∑∑Q∑∑Do you know who signed your surety bond?
19∑∑but it was one of the two.                                            19∑∑∑∑A∑∑No.
20∑∑∑∑Q∑∑Okay.∑Where did they take you, Knox County                       20∑∑∑∑Q∑∑No?∑I don't think you remember exactly how
21∑∑Jail?                                                                 21∑∑long that took, right?
22∑∑∑∑A∑∑Yes.                                                             22∑∑∑∑A∑∑Right.
23∑∑∑∑Q∑∑Did -- when you were arrested, did you give an                   23∑∑∑∑Q∑∑So then you -- is this 2012 now?∑Do you have
24∑∑interview, any statements about the Katherine Mills'                  24∑∑memory?∑Or are we still in 2011?
25∑∑investigation on that third arrest, to your memory?                   25∑∑∑∑A∑∑I'm not sure.
                The Deposition of Doc
   Case: 6:17-cv-00084-REW-HAI    AMANDA  HOSKINS,
                                      #: 196-1      taken
                                                Filed:     on March
                                                       07/09/19     16,342018
                                                                Page:     of 107 - Page
                                       ID#: 6338                                    122..125
                                                               Page 122                                                                  Page 124
∑1∑∑∑∑Q∑∑That's okay.∑All right.∑So after you get                         ∑1∑∑to amend a gun charge to burglary third."∑At the time,
∑2∑∑out, I think you said there were four arrests on this                 ∑2∑∑Iwas on medication, so I took the plea to go home.
∑3∑∑charge.                                                               ∑3∑∑
∑4∑∑∑∑A∑∑Yes.
∑5∑∑∑∑Q∑∑So then when is the next --
∑6∑∑∑∑A∑∑The next --
∑7∑∑∑∑Q∑∑-- arrest?                                                       ∑7∑∑∑∑Q∑∑So you do -- you say you took that plea then,
∑8∑∑∑∑A∑∑-- one is -- actually, it was still -- after I                   ∑8∑∑and that was the resolution of that gun charge, right,
∑9∑∑plead to it, I got arrested after I plead to it, because              ∑9∑∑that started this, the firearm's charge?
10∑∑they ended up getting me on my -- on a probation                      10∑∑∑∑A∑∑It wasn't -- it wasn't the resolution, because
11∑∑violation within not even one month after I plead.                    11∑∑Istill got picked back up within a month after I took
12∑∑∑∑Q∑∑So then the fourth arrest you plead guilty to                    12∑∑that plea.
13∑∑a charge and it -- it changed, right?∑You were                        13∑∑∑∑Q∑∑And what were you picked up on the --
14∑∑originally charged with a stolen firearm?                             14∑∑∑∑A∑∑It wasn't -- I didn't get picked up.∑I turned
15∑∑∑∑A∑∑The morning that my trial was supposed to                        15∑∑myself in.∑I got probation and not even a month after,
16∑∑begin, I was going to trial, I didn't do it.∑I wanted a               16∑∑the probation officer said I absconded.
17∑∑trial.∑Me and my mom, on our way to court, Knox Circuit               17∑∑∑∑Q∑∑All right.∑Well, what -- were you on
18∑∑Court, we get there, Sheriff Pickard is standing at the               18∑∑probation from a prior charge?
19∑∑door.∑As I remember, the jurors were getting sent home                19∑∑∑∑A∑∑No.∑This was probation on the --
20∑∑and I had to go in the court room by myself, my mom                   20∑∑∑∑Q∑∑Okay.∑I --
21∑∑stands back in the hallway with Sheriff Pickard. I                    21∑∑∑∑A∑∑-- this charge.
22∑∑wasn't allowed to have no one in there with me, for some              22∑∑∑∑Q∑∑-- I think I follow then.∑So when you plea to
23∑∑reason, I'm not sure why.                                             23∑∑this charge, you get time served and two years'
24∑∑∑∑Q∑∑And this is at the courtroom?                                    24∑∑probation; is that your memory?
25∑∑∑∑A∑∑Yeah.                                                            25∑∑∑∑A∑∑Uh-huh.∑Yep.∑I don't even think it was a

                                                               Page 123                                                                  Page 125
∑1∑∑∑∑Q∑∑And it was the day of your trial?                                ∑1∑∑full two years' probation.∑It -- my -- that time
∑2∑∑∑∑A∑∑Yes.                                                             ∑2∑∑counted, so -- so much, that I still got probation, I'm
∑3∑∑∑∑Q∑∑Were you represented by anybody?                                 ∑3∑∑just not for sure how long.
∑4∑∑∑∑A∑∑I was.                                                           ∑4∑∑∑∑Q∑∑So within a month after this, you -- you
∑5∑∑∑∑Q∑∑Who was your attorney?                                           ∑5∑∑were --
∑6∑∑∑∑A∑∑Johnnie Turner.                                                  ∑6∑∑∑∑A∑∑This should be around March 2012 now.∑We
∑7∑∑∑∑Q∑∑Did he go in the courtroom with you?                             ∑7∑∑should be there.
∑8∑∑∑∑A∑∑He was already in there sitting.                                 ∑8∑∑∑∑Q∑∑And your probation officer had said you
∑9∑∑∑∑Q∑∑Okay.∑Was the commonwealth's attorney in                         ∑9∑∑absconded; is that your understanding?
10∑∑there or an assistant attorney, prosecutor, of some                   10∑∑∑∑A∑∑Yes.
11∑∑sort?                                                                 11∑∑∑∑Q∑∑Do you know who your probation officer was?
12∑∑∑∑A∑∑Yes.                                                             12∑∑∑∑A∑∑Matthew Armstrong.∑Same one that absconded my
13∑∑∑∑Q∑∑And the judge was in there?                                      13∑∑cousin that was -- ended up being my codefendant in this
14∑∑∑∑A∑∑I didn't see the judge when I first went in. I                   14∑∑case.
15∑∑had to go to a room to the side, in the back.                         15∑∑∑∑Q∑∑When did that happen with Jonathan Taylor?
16∑∑∑∑Q∑∑Was the judge in there?                                          16∑∑∑∑A∑∑The same -- his was a month -- he got
17∑∑∑∑A∑∑No.                                                              17∑∑absconded the month before that I got absconded.∑So
18∑∑∑∑Q∑∑Okay.∑So then what happens?∑Does your                            18∑∑February and March of 2012.
19∑∑criminal defense attorney and the prosecutor work out a               19∑∑∑∑Q∑∑He was in February and you were in March?
20∑∑deal?                                                                 20∑∑∑∑A∑∑Yes.∑I actually turned myself in.
21∑∑∑∑A∑∑They already had it worked out before I got                      21∑∑∑∑Q∑∑Well, let me go on.∑How did you find out
22∑∑there, like, to give -- it was just me and my attorney                22∑∑about that?
23∑∑in that room and he tells me, "Hey, look, if you don't                23∑∑∑∑A∑∑About?
24∑∑go to trial this morning, they are offering you two                   24∑∑∑∑Q∑∑You said you turned yourself in.∑So how did
25∑∑years' probation with the time you've got in and going                25∑∑you know to do that?
                The Deposition of Doc
   Case: 6:17-cv-00084-REW-HAI    AMANDA  HOSKINS,
                                      #: 196-1      taken
                                                Filed:     on March
                                                       07/09/19     16,352018
                                                                Page:     of 107 - Page
                                       ID#: 6339                                    126..129
                                                              Page 126                                                                  Page 128
∑1∑∑∑∑A∑∑There was a card on my door and I called                        ∑1∑∑Iwas fine, so I went ahead and turned myself in.
∑2∑∑Matthew Armstrong, which was the probation parole                    ∑2∑∑∑∑Q∑∑Did the absconding, did that result in a
∑3∑∑officer and I said can -- "What have I done?∑Do I need               ∑3∑∑separate criminal charge or did that just result in your
∑4∑∑to turn myself or what?"∑This was on a Friday and I                  ∑4∑∑probation being revoked?
∑5∑∑actually went to Knox County Jail and tried to turn                  ∑5∑∑∑∑A∑∑Just my probation being revoked.
∑6∑∑myself in and they wouldn't keep me.∑So I sat on the                 ∑6∑∑∑∑Q∑∑And so while you were in custody on that is
∑7∑∑sidewalk for three hours trying to get -- go to jail. I              ∑7∑∑when you were charged with the Katherine Mills' murder?
∑8∑∑hadn't done anything wrong.∑So a guard named Thomas was              ∑8∑∑∑∑A∑∑They took me downstairs and I thought it was
∑9∑∑actually working and they had called everywhere trying               ∑9∑∑that Matthew Armstrong at probation and parole and sat
10∑∑to find that warrant.∑So on -- they told me just to go               10∑∑me in this room.∑Detective York walks in.∑He said,
11∑∑on home.∑There was no warrant, they couldn't find                    11∑∑"Tell me what you know."∑I said, "I don't know what
12∑∑anything on --                                                       12∑∑you're talking about."∑He said, "Look.∑I know you
13∑∑∑∑Q∑∑The jail told you that?                                         13∑∑wasn't there.∑I know you didn't do it.∑Matter of fact,
14∑∑∑∑A∑∑Yeah.∑On Monday morning, I called Matthew                       14∑∑Iknow you didn't have any involvement.∑Now, tell me
15∑∑Armstrong and I said, "Look.∑I've ran around trying to               15∑∑what you know."∑Before he sets down on the stool, I
16∑∑turn myself into jail all weekend it feels like." I                  16∑∑say, again, "I don't know what you're talking about."
17∑∑even got pulled over by KSP on the Sunday before and                 17∑∑Before his butt hit -- hits the stool, he gets up and he
18∑∑told them, said, "Hey -- hey, look, I think I have a                 18∑∑says "you will tell me -- you will talk to me by the
19∑∑warrant, can you run my name?"                                       19∑∑time you go to court".∑He gets to the door and says,
20∑∑∑∑Q∑∑Who pulled you over?                                            20∑∑"Now, I'm going to Whitley Count to charge your cousin."
21∑∑∑∑A∑∑I'm not for sure of the name.∑It was -- I'm                     21∑∑He still never handed me the citation or anything like
22∑∑not sure.                                                            22∑∑that.∑They come and get me, walk me out and, that woman
23∑∑∑∑Q∑∑What was the reason, did they say?                              23∑∑said, "Re-fingerprint Hoskins," and I said, "Re-
24∑∑∑∑A∑∑Said that I had swerved.∑And at the time,                       24∑∑fingerprint me for what?"∑She said, "Honey, he didn't
25∑∑William Lester was actually the one driving and me in                25∑∑tell you what he charged you with?"∑I said, "No.∑He

                                                              Page 127                                                                  Page 129
∑1∑∑the passenger seat.                                                  ∑1∑∑told me what he was going to charge me with if I didn't
∑2∑∑∑∑Q∑∑What were you driving?                                          ∑2∑∑talk to him."∑We go over, re-fingerprint me, they take
∑3∑∑∑∑A∑∑That silver truck.                                              ∑3∑∑a mug shot and my eyes is closed and I said, "Do you
∑4∑∑∑∑Q∑∑So did KSP let you go then, because there was                   ∑4∑∑think you could take another mug shot, because I'm
∑5∑∑no warrant in the system?                                            ∑5∑∑probably about to be on the news?"∑And they take me up
∑6∑∑∑∑A∑∑Yes.∑I even handed my ID, because I didn't                      ∑6∑∑and it was embarrassing, I'll never forget that, I went
∑7∑∑want to have to stay a full time of what my probation                ∑7∑∑from a regular cell to -- I wasn't allowed in there.
∑8∑∑was and I thought if I turned myself in, it would help               ∑8∑∑They'd already put my stuff out to go into a max cell.
∑9∑∑me.∑They couldn't find a warrant.∑So on Monday                       ∑9∑∑∑∑Q∑∑So you went into the jail on the absconding
10∑∑morning, I called probation and parole and I talked to               10∑∑issue on a Monday?
11∑∑him.∑I said, "Look.∑I'm tired of running around trying               11∑∑∑∑A∑∑Yes.
12∑∑to turn myself in while they won't keep me."∑He told                 12∑∑∑∑Q∑∑Okay.∑You okay?∑Do you need to take a break?
13∑∑me, "Honey, all I can tell you is you bring you some                 13∑∑∑∑A∑∑I'm good.
14∑∑jail clothes and turn yourself in in London."∑I turned               14∑∑∑∑Q∑∑Okay.∑And I think you said it was a day or
15∑∑myself in and two days later, Detective York comes and               15∑∑two later, they led you to another -- it wasn't the same
16∑∑charges me with murder.                                              16∑∑day, was it, that you saw Detective York, it was a day
17∑∑∑∑Q∑∑Did the probation officer tell you what -- the                  17∑∑or two later?
18∑∑absconding, what the basis for that was?                             18∑∑∑∑A∑∑It was two days later, because I thought it
19∑∑∑∑A∑∑He said I failed to report.                                     19∑∑was that probation officer.
20∑∑∑∑Q∑∑To what?                                                        20∑∑∑∑Q∑∑Okay.∑Okay.∑You all right?
21∑∑∑∑A∑∑To report to him.                                               21∑∑∑∑∑∑∑Who all was in the room with Detective York
22∑∑∑∑Q∑∑Was there, to your memory, some obligation to                   22∑∑when he was talking to you about the Katherine Mills'
23∑∑call him, stop by his office?                                        23∑∑investigation?
24∑∑∑∑A∑∑Maybe to call him.∑I'm not even for sure how                    24∑∑∑∑Q∑∑At the jail?
25∑∑that went.∑I thought I'd call him within the month and               25∑∑∑∑A∑∑Yes.
                The Deposition of Doc
   Case: 6:17-cv-00084-REW-HAI    AMANDA  HOSKINS,
                                      #: 196-1      taken
                                                Filed:     on March
                                                       07/09/19     16,362018
                                                                Page:     of 107 - Page
                                       ID#: 6340                                    130..133
                                                               Page 130                                                                  Page 132
∑1∑∑∑∑Q∑∑Just him.∑Did you have any more interaction                      ∑1∑∑∑∑A∑∑Yes.
∑2∑∑with York after that?∑I think you may have had an                     ∑2∑∑∑∑Q∑∑And the time before that was where he showed
∑3∑∑interview with Lisa Evans at some point in time.∑Does                 ∑3∑∑up at the home, that Lester was taking care of, that you
∑4∑∑that sound right?                                                     ∑4∑∑were with Joe King, right?
∑5∑∑∑∑A∑∑Yes.                                                             ∑5∑∑∑∑A∑∑Yes.
∑6∑∑∑∑∑∑MR. SLOSAR:∑And, you know, we are -- I see                        ∑6∑∑∑∑Q∑∑And then there was the initial arrest on the
∑7∑∑∑∑what you're saying.∑With York and Lisa Evans?                       ∑7∑∑stolen firearm at your mom's house, right?
∑8∑∑∑∑∑∑MR. WRIGHT:∑Yeah.∑I'm just asking, generally,                     ∑8∑∑∑∑A∑∑Yes.
∑9∑∑∑∑after this March 2012, after the arrest, other                      ∑9∑∑∑∑Q∑∑There was also the interview at the
10∑∑∑∑interactions with York and --                                       10∑∑Barbourville Police Department when you called William
11∑∑∑∑∑∑MR. SLOSAR:∑Anyone else?                                          11∑∑Lester, right?
12∑∑∑∑∑∑MR. WRIGHT:∑-- just to refresh.                                   12∑∑∑∑A∑∑Yes.
13∑∑∑∑∑∑MR. SLOSAR:∑Okay.                                                 13∑∑∑∑Q∑∑Is there any other interactions that you had
14∑∑BY MR. WRIGHT:                                                        14∑∑with Detective York that you can remember?
15∑∑∑∑Q∑∑I believe there was an interview with -- I                       15∑∑∑∑A∑∑I'm not sure.∑It seems like I was taken to
16∑∑believe you had an interview with him and Lisa Evans                  16∑∑the police department twice, but I don't -- I'm not
17∑∑attended that; is that true?                                          17∑∑sure.
18∑∑∑∑A∑∑Yes.∑He came to get my DNA and she wanted --                     18∑∑∑∑Q∑∑Well, when you were -- the first one that we
19∑∑she had to be there.∑She wanted to be there.                          19∑∑talked about or what I -- as far as I know, is the first
20∑∑∑∑Q∑∑Okay.∑Was any statement given at that time?                      20∑∑one, the February 2011 interview, that was at the PD,
21∑∑Did you talk to him or did -- was that just a --                      21∑∑the Barbourville PD, right?
22∑∑∑∑A∑∑No.∑That -- no statement was given.∑It was                       22∑∑∑∑A∑∑Yes.
23∑∑for him to swab my mouth, and that's the last that I'd                23∑∑∑∑Q∑∑The gun arrest at your mom's house, or the
24∑∑ever been in a room or talked to Detective York.                      24∑∑stolen firearm arrest, were you taken to the PD or the
25∑∑∑∑Q∑∑Do you remember when that was?                                   25∑∑Knox County Jail?

                                                               Page 131                                                                  Page 133
∑1∑∑∑∑A∑∑No.                                                              ∑1∑∑∑∑A∑∑Knox County Jail.
∑2∑∑∑∑Q∑∑All right.∑And I know we've -- we've covered                     ∑2∑∑∑∑Q∑∑And you were later transferred to Harlan
∑3∑∑a lot of ground.∑So I just want to try to get the                     ∑3∑∑County on that one?
∑4∑∑universe of your interactions with my client, Jason York              ∑4∑∑∑∑A∑∑Yes.
∑5∑∑with the Lisa Evans, DNA sample, right, was the last                  ∑5∑∑∑∑Q∑∑And then when you were picked up at the house
∑6∑∑one?                                                                  ∑6∑∑that Lester took care of with Joe King, where were you
∑7∑∑∑∑A∑∑Yes.                                                             ∑7∑∑taken after that one?
∑8∑∑∑∑Q∑∑And then in March 2012, while after you had                      ∑8∑∑∑∑A∑∑Knox County.
∑9∑∑turned yourself in on the absconding, he met you at the               ∑9∑∑∑∑Q∑∑Then when they picked you up after your
10∑∑jail, right?                                                          10∑∑bond -- after the bond had been withdrawn, they picked
11∑∑∑∑A∑∑When I turned myself in on the absconding, it                    11∑∑you up at your mom's house, right?
12∑∑was two days later.                                                   12∑∑∑∑A∑∑Yes.
13∑∑∑∑Q∑∑Right.∑Two days later.∑So I think I'm going                      13∑∑∑∑Q∑∑And where did they take you after that?
14∑∑in reverse order here and correct me if I'm wrong, okay?              14∑∑∑∑A∑∑Knox County.
15∑∑The last meeting that you had with Detective York was                 15∑∑∑∑Q∑∑You turned yourself in to Knox County Jail?
16∑∑with Lisa Evans when they got the DNA sample?                         16∑∑∑∑A∑∑On the probation violation?
17∑∑∑∑A∑∑Yes.                                                             17∑∑∑∑Q∑∑Yes.
18∑∑∑∑Q∑∑After you turned yourself in on the probation                    18∑∑∑∑A∑∑No.∑I -- that's the one that they wouldn't
19∑∑violation for absconding, you saw him two days later at               19∑∑keep me and I had to end up turning myself in in Laurel
20∑∑the jail; is that approximately?∑Does that sound right?               20∑∑County.
21∑∑∑∑A∑∑Yes.                                                             21∑∑∑∑Q∑∑Laurel County.∑And you're meeting with York
22∑∑∑∑Q∑∑It sounds like the third one was when your                       22∑∑two days later was also at Laurel County?
23∑∑bond was withdrawn and you were picked up, but I don't                23∑∑∑∑A∑∑Yes.
24∑∑believe you had much -- he showed up, but you didn't                  24∑∑∑∑Q∑∑And the last meeting with the DNA sample, do
25∑∑interact with him; is that right?                                     25∑∑you know what jail or where you were in custody at?
               The Deposition of Doc
  Case: 6:17-cv-00084-REW-HAI    AMANDA  HOSKINS,
                                     #: 196-1      taken
                                               Filed:     on March
                                                      07/09/19     16,372018
                                                               Page:     of 107 - Page
                                      ID#: 6341                                    134..137
                                                               Page 134                                                                 Page 136
∑1∑∑∑∑A∑∑Laurel County.                                                   ∑1∑∑Hoskins and still under oath.∑Have you had a chance to
∑2∑∑∑∑Q∑∑So the only PD, police department interaction                    ∑2∑∑read this document with interrogatory answers and
∑3∑∑Ihave is the February 2011 where you tried to call                    ∑3∑∑request for production of documents during lunch?
∑4∑∑William Lester, but you think there may have been a                   ∑4∑∑∑∑A∑∑Yes.
∑5∑∑second?                                                               ∑5∑∑∑∑Q∑∑And based on your review, is it true and
∑6∑∑∑∑A∑∑I'm thinking there was a second one.∑I'm --                      ∑6∑∑accurate to the best of your knowledge and belief?
∑7∑∑I'm not -- I'm not sure.                                              ∑7∑∑∑∑A∑∑Yes.
∑8∑∑∑∑Q∑∑Do you -- I know it's a longtime frame, but do                   ∑8∑∑∑∑Q∑∑Okay.∑Can we make that Exhibit 2?∑If you
∑9∑∑you know where that would have fallen in?                             ∑9∑∑could flip to page -- Interrogatory number 19.∑You see
10∑∑∑∑A∑∑That would be before my gun charge that I got.                   10∑∑that --
11∑∑∑∑Q∑∑Okay.∑Does anybody else stick out in your                        11∑∑∑∑A∑∑Yes.
12∑∑mind?∑I know the time when you called William Lester at               12∑∑∑∑Q∑∑-- Ms. Hoskins?
13∑∑the police department, I believe the city police officer              13∑∑∑∑A∑∑Yes.
14∑∑was there, who you've sued, a Broughton; does that sound              14∑∑∑∑Q∑∑We covered the number 6, I believe, everything
15∑∑right?                                                                15∑∑related to that conviction.∑I don't want to talk about
16∑∑∑∑A∑∑Yes.                                                             16∑∑five.∑Number 4, do you see that listed?
17∑∑∑∑Q∑∑As far as any other interaction with Detective                   17∑∑∑∑A∑∑Yes.
18∑∑York at the police department, are -- does anybody stick              18∑∑∑∑Q∑∑Was that originally a stolen identity charge?
19∑∑out in your mind who may have been there for that?                    19∑∑∑∑A∑∑I'm not sure what had happened.∑I went
20∑∑∑∑A∑∑No.                                                              20∑∑through a road block and I was driving on suspended, so
21∑∑∑∑Q∑∑No?                                                              21∑∑Igave my sister's birthdate.
22∑∑∑∑∑∑MR. WRIGHT:∑I might be at a stopping point. Do                    22∑∑∑∑Q∑∑You gave them the birthdate?
23∑∑∑∑you want to keep on going or you want to break for                  23∑∑∑∑A∑∑Yeah.
24∑∑∑∑lunch?                                                              24∑∑∑∑Q∑∑Okay.
25∑∑∑∑∑∑MR. SLOSAR:∑Whatever is convenient for you                        25∑∑∑∑A∑∑And then two weeks later, he pulls me over,

                                                               Page 135                                                                 Page 137
∑1∑∑∑∑guys.∑I don't know how you-all have this split up.                  ∑1∑∑said someone told on me.∑Took me to jail for giving
∑2∑∑∑∑∑∑MR. WRIGHT:∑Yeah.∑Are you ready for a break?                      ∑2∑∑false.
∑3∑∑∑∑We can take a break now and come back here about                    ∑3∑∑∑∑Q∑∑Do you remember who that officer was?
∑4∑∑∑∑1:15. Would that be okay?                                           ∑4∑∑∑∑A∑∑No.
∑5∑∑∑∑∑∑MR. SLOSAR:∑That's fine.∑But before we go off                     ∑5∑∑∑∑Q∑∑No.∑And that was 2010; is that right?∑That's
∑6∑∑∑∑the record, just very quickly, you know, 30(d)(1)                   ∑6∑∑the 10 dash -- yeah, I'm guessing that's correct.∑Does
∑7∑∑∑∑allows for a total of seven hours.∑We're going to                   ∑7∑∑that sound right to your memory?
∑8∑∑∑∑stop it at seven hours.∑So I'm anticipating that                    ∑8∑∑∑∑A∑∑Yeah.
∑9∑∑∑∑you-all have spoken before this and have an                         ∑9∑∑∑∑Q∑∑Now, one other one.∑There's a theft by
10∑∑∑∑agreement as to the time split.∑I just want to put                  10∑∑unlawful taking, would that be a shoplifting charge?
11∑∑∑∑it on the record, I think we're somewhere around                    11∑∑∑∑A∑∑I'm not sure.
12∑∑∑∑three hours now, so that you guys can figure out                    12∑∑∑∑Q∑∑Okay.∑Number 3, the second-degree assault,
13∑∑∑∑where you're at.                                                    13∑∑wanton endangerment, do you know what the circumstances
14∑∑∑∑∑∑MR. WRIGHT:∑What is the time?                                     14∑∑of that charge and conviction were?
15∑∑∑∑∑∑VIDEOGRAPHER:∑You're at two hours and 42                          15∑∑∑∑A∑∑I do.∑So that was in Knox County.∑I was a
16∑∑∑∑minutes.                                                            16∑∑passenger in the car and the guy -- it was night time,
17∑∑∑∑∑∑MR. WRIGHT:∑All right.∑We can go off the                          17∑∑one lane road, no street lights.∑He hit something,
18∑∑∑∑record then.                                                        18∑∑didn't expect someone would be in the road.∑He thought
19∑∑∑∑∑∑MR. SLOSAR:∑Okay.∑Thank you.                                      19∑∑it was a tree branch.∑And that's -- I ended up taking
20∑∑∑∑∑∑MR. WRIGHT:∑Thank you.                                            20∑∑the plea on that one.∑I hired a lawyer out of Knox
21∑∑∑∑∑∑VIDEOGRAPHER:∑Off the record at 12:18.                            21∑∑County and he said that was my best option would be to
22∑∑∑∑∑∑∑(OFF THE RECORD)                                                 22∑∑take the plea.
23∑∑∑∑∑∑VIDEOGRAPHER:∑Back on the record at 1:11.                         23∑∑∑∑Q∑∑Who was the driver?∑Do you remember?
24∑∑BY MR. WRIGHT:                                                        24∑∑∑∑A∑∑Let's -- John Battingfield, I think is his
25∑∑∑∑Q∑∑All right.∑We're back on the record, Ms.                         25∑∑name.
                The Deposition of Doc
   Case: 6:17-cv-00084-REW-HAI    AMANDA  HOSKINS,
                                      #: 196-1      taken
                                                Filed:     on March
                                                       07/09/19     16,382018
                                                                Page:     of 107 - Page
                                       ID#: 6342                                    138..141
                                                               Page 138                                                                Page 140
∑1∑∑∑∑Q∑∑Was he charged?                                                  ∑1∑∑contacted by a cop and he asked me to come talk to him
∑2∑∑∑∑A∑∑He was.                                                          ∑2∑∑and I did.
∑3∑∑∑∑Q∑∑Was he also convicted?                                           ∑3∑∑∑∑Q∑∑Okay.∑Do you remember who that cop was?
∑4∑∑∑∑A∑∑Yes.                                                             ∑4∑∑∑∑A∑∑No.∑Not sure.
∑5∑∑∑∑Q∑∑Did he have the same attorney or a different                     ∑5∑∑∑∑Q∑∑Do you remember the agency?
∑6∑∑one?                                                                  ∑6∑∑∑∑A∑∑Sheriff's Department.
∑7∑∑∑∑A∑∑Different one.                                                   ∑7∑∑∑∑Q∑∑Did they ever -- did you ever come across any
∑8∑∑∑∑Q∑∑Do you remember who your attorney was?                           ∑8∑∑information of how they determined it was the person's
∑9∑∑∑∑A∑∑Yes.                                                             ∑9∑∑car that you were in?
10∑∑∑∑Q∑∑Do you know -- so somebody was hit.∑Do you                       10∑∑∑∑A∑∑It was my car, is what it was.
11∑∑remember who it was?                                                  11∑∑∑∑Q∑∑It was in your car?
12∑∑∑∑A∑∑It was 11 or 12-year-old.∑It was dark, no                        12∑∑∑∑A∑∑Uh-huh.
13∑∑lights.∑He said that's what he thought he hit was a                   13∑∑∑∑Q∑∑Did you ever figure out how they determined it
14∑∑tree branch.                                                          14∑∑was your car that was involved?
15∑∑∑∑Q∑∑And I won't dig into this too much, but                          15∑∑∑∑A∑∑No.
16∑∑just -- you thought -- your testimony is you both -- did              16∑∑∑∑Q∑∑You never found that out?
17∑∑you think you hit a tree branch too?                                  17∑∑∑∑A∑∑No.
18∑∑∑∑A∑∑I didn't even know we had hit anything.∑The                      18∑∑∑∑Q∑∑Was the -- was it a boy; is that what you
19∑∑way that road is, constantly branches are hitting your                19∑∑said?
20∑∑windows at the time.                                                  20∑∑∑∑A∑∑A girl.
21∑∑∑∑Q∑∑I'm from a small county too, not here.∑Was it                    21∑∑∑∑Q∑∑Girl.∑Okay.∑Do you -- and this will -- I
22∑∑in Knox County, you said?                                             22∑∑think this will be the last.∑Do you remember, was it
23∑∑∑∑A∑∑It was in Knox County.∑It -- it wasn't like                      23∑∑just an injury, was it a death, was it -- do you
24∑∑the front of the car hit.∑It was the side mirror.                     24∑∑remember was --
25∑∑∑∑Q∑∑On your side or his side?                                        25∑∑∑∑A∑∑It was a injury.

                                                               Page 139                                                                Page 141
∑1∑∑∑∑A∑∑Goodness.∑I don't -- I'm not sure.                               ∑1∑∑∑∑Q∑∑Okay.∑Now, let's turn to Interrogatory number
∑2∑∑∑∑Q∑∑Do you remember the road?                                        ∑2∑∑8 -- or I'm sorry, 9.∑And Interrogatory number 9 is
∑3∑∑∑∑A∑∑Yes.                                                             ∑3∑∑asking for any income or financial support received by
∑4∑∑∑∑Q∑∑What was the road name or number?                                ∑4∑∑you from January 1, 2007 to December 20, 2010; do you
∑5∑∑∑∑A∑∑It was at Steven Trace.∑I'm not for sure the                     ∑5∑∑see that?
∑6∑∑side road, what it was called.                                        ∑6∑∑∑∑A∑∑Yes.
∑7∑∑∑∑Q∑∑And did -- how did you -- how were you                           ∑7∑∑∑∑Q∑∑And you had listed there some amounts.∑And we
∑8∑∑connected with that incident if you-all drove on without              ∑8∑∑talked about this earlier.∑Is there anything to add on
∑9∑∑knowing that you hit anything?                                        ∑9∑∑this information or does it seem to be complete and
10∑∑∑∑A∑∑Because we didn't talk to the law until the                      10∑∑accurate to the best of your knowledge?
11∑∑next day.                                                             11∑∑∑∑A∑∑To the best of my knowledge, it's -- it's
12∑∑∑∑Q∑∑Did the law come after -- come to your home?                     12∑∑complete.
13∑∑∑∑A∑∑I met a cop and talked to him.                                   13∑∑∑∑Q∑∑So it identifies 100 to 150 per month for Mr.
14∑∑∑∑Q∑∑Okay.∑Were you living with your mother at the                    14∑∑King for child support?
15∑∑time?                                                                 15∑∑∑∑A∑∑And the --
16∑∑∑∑A∑∑I was.                                                           16∑∑∑∑Q∑∑Number 9.∑The answer's on the next page.∑I'm
17∑∑∑∑Q∑∑And was that the same house that you were                        17∑∑sorry.
18∑∑living with her in 2010?                                              18∑∑∑∑A∑∑Yes.
19∑∑∑∑A∑∑No.                                                              19∑∑∑∑Q∑∑And it says, "From K-TAP of 262 per month with
20∑∑∑∑Q∑∑A different one?                                                 20∑∑a gas check of 200 per month."∑Do you see that?
21∑∑∑∑A∑∑Yes.                                                             21∑∑∑∑A∑∑Yes.
22∑∑∑∑Q∑∑Was it in Barbourville?                                          22∑∑∑∑Q∑∑When we talked earlier you weren't for sure if
23∑∑∑∑A∑∑Yes.                                                             23∑∑that K-TAP was before or after the December 2010.∑Are
24∑∑∑∑Q∑∑And the police showed up at her house?                           24∑∑you sure it was that time period?
25∑∑∑∑A∑∑I'm not sure how that went.∑I -- I was                           25∑∑∑∑A∑∑As -- to the best of my knowledge, it was
                The Deposition of Doc
   Case: 6:17-cv-00084-REW-HAI    AMANDA  HOSKINS,
                                      #: 196-1      taken
                                                Filed:     on March
                                                       07/09/19     16,392018
                                                                Page:     of 107 - Page
                                       ID#: 6343                                    142..145
                                                               Page 142                                                               Page 144
∑1∑∑before and after.                                                     ∑1∑∑∑∑narcotics be placed under the protective order in
∑2∑∑∑∑Q∑∑Both?                                                            ∑2∑∑∑∑addition to the entire line of questioning that you
∑3∑∑∑∑A∑∑Yeah.                                                            ∑3∑∑∑∑had to her earlier about her intimate relationships
∑4∑∑∑∑Q∑∑It also says you receive food stamps of 350                      ∑4∑∑∑∑with people or denials of intimate relationships
∑5∑∑per month?                                                            ∑5∑∑∑∑with people.∑You can answer the question, Ms.
∑6∑∑∑∑A∑∑Yes.                                                             ∑6∑∑∑∑Hoskins.
∑7∑∑∑∑Q∑∑And then, I think, you also identified that                      ∑7∑∑∑∑A∑∑Can you ask it again?
∑8∑∑your mother supported you to some degree, right?                      ∑8∑∑BY MR. WRIGHT:
∑9∑∑∑∑A∑∑Yes.                                                             ∑9∑∑∑∑Q∑∑Yeah.∑Was it one pill, two pills, how many
10∑∑∑∑Q∑∑And William Lester?                                              10∑∑was it if you purchased a Roxicet 30?∑What was that
11∑∑∑∑A∑∑When I was with him.                                             11∑∑referring to, one pill?
12∑∑∑∑Q∑∑Yes.∑And Joe King in addition to the child                       12∑∑∑∑A∑∑Yes.
13∑∑support, right?                                                       13∑∑∑∑Q∑∑And then how much, to your understanding,
14∑∑∑∑A∑∑Yes.∑And when I was with him.                                    14∑∑would that have cost?
15∑∑∑∑Q∑∑But you didn't have any other job related                        15∑∑∑∑A∑∑Different prices.∑I never had to go and buy
16∑∑income, right?                                                        16∑∑it so...
17∑∑∑∑A∑∑No.                                                              17∑∑∑∑Q∑∑Did anybody tell you what they cost?
18∑∑∑∑Q∑∑So did you have any savings in 2010?                             18∑∑∑∑A∑∑I've heard.
19∑∑∑∑A∑∑No.                                                              19∑∑∑∑Q∑∑Okay.∑Well, what have you heard?
20∑∑∑∑Q∑∑Allen Helton gave a statement to police that                     20∑∑∑∑A∑∑$15.
21∑∑he saw you with a wad of cash on December 20, 2010.                   21∑∑∑∑Q∑∑Thereabout.
22∑∑Would you have a wad of cash?                                         22∑∑∑∑A∑∑$20.
23∑∑∑∑A∑∑No.                                                              23∑∑∑∑Q∑∑So $400 worth of 30 a day -- of 30s a day
24∑∑∑∑Q∑∑No.∑Did you -- do you recall coming into any                     24∑∑would be 20?
25∑∑money at Christmas because it was the holidays, coming                25∑∑∑∑A∑∑What is it again?

                                                               Page 143                                                               Page 145
∑1∑∑into any money at that time that you weren't expecting?               ∑1∑∑∑∑Q∑∑$400 worth.∑That's what Christy Branson said
∑2∑∑∑∑A∑∑No.                                                              ∑2∑∑you were doing.∑$300 or $400 worth of 30s a day.
∑3∑∑∑∑Q∑∑No.∑Now, I mentioned earlier that Christy                        ∑3∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Foundation.
∑4∑∑Branson had given a statement to police that you were --              ∑4∑∑∑∑You can answer to the extent there's a question.
∑5∑∑let me pull that up.∑This is, for the record, PL010110                ∑5∑∑∑∑I'm not sure there was.
∑6∑∑and this is a transcript of a statement by Christy                    ∑6∑∑BY MR. WRIGHT:
∑7∑∑Branson to Detective York on May 16, 2011.∑And on that                ∑7∑∑∑∑Q∑∑$400 worth of 30s, how many would that buy?
∑8∑∑page, she said that you went and bought 30s, about 300                ∑8∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Foundation.
∑9∑∑or 400 worth of 30s a day.∑What are -- what is she                    ∑9∑∑∑∑You can answer the question.
10∑∑referring to when she says, "30s."∑Do you know?                       10∑∑∑∑Q∑∑Answer the best you can.
11∑∑∑∑A∑∑I know what Roxicet 30s is.                                      11∑∑∑∑A∑∑I guess where it's according to where the
12∑∑∑∑Q∑∑Okay.∑What is that?                                              12∑∑person is buying them.
13∑∑∑∑A∑∑It's a pain pill.                                                13∑∑∑∑Q∑∑Okay.∑And to your understanding it was like
14∑∑∑∑Q∑∑Okay.∑Is the 30 referring to the cost, the                       14∑∑$15 a pill; is that right?
15∑∑weight.∑And what's the 30, do you know?                               15∑∑∑∑A∑∑Yes.
16∑∑∑∑A∑∑That's the milligram.                                            16∑∑∑∑Q∑∑And you're saying you never bought them?
17∑∑∑∑Q∑∑Milligram.∑Best you know?                                        17∑∑∑∑A∑∑I never had to.
18∑∑∑∑A∑∑Yes.∑Yes.                                                        18∑∑∑∑Q∑∑Why is that?
19∑∑∑∑Q∑∑How much does a 30 cost?                                         19∑∑∑∑A∑∑Because the person I was with always bought
20∑∑∑∑∑∑MR. SLOSAR:∑Objection to form foundation.                         20∑∑them.
21∑∑∑∑Q∑∑Have you ever bought a Roxicet?∑Is that what                     21∑∑∑∑Q∑∑And that would be William Lester on occasion?
22∑∑it's called?                                                          22∑∑∑∑A∑∑Yes.
23∑∑∑∑∑∑MR. SLOSAR:∑And again, just for the record is                     23∑∑∑∑Q∑∑Joe King on occasion?
24∑∑∑∑clear.∑We are requesting that any testimony                         24∑∑∑∑A∑∑Yes.
25∑∑∑∑relating to Ms. Hoskins' past use of medication or                  25∑∑∑∑Q∑∑Who else would buy them for you?
                The Deposition of Doc
   Case: 6:17-cv-00084-REW-HAI    AMANDA  HOSKINS,
                                      #: 196-1      taken
                                                Filed:     on March
                                                       07/09/19     16,402018
                                                                Page:     of 107 - Page
                                       ID#: 6344                                    146..149
                                                               Page 146                                                                  Page 148
∑1∑∑∑∑A∑∑That's it.                                                       ∑1∑∑would have been buying $400 worth of 30s for you in that
∑2∑∑∑∑Q∑∑That's all.∑In December of 2010, who was                         ∑2∑∑time period?
∑3∑∑buying?∑Were either of those individual buying those                  ∑3∑∑∑∑A∑∑No.
∑4∑∑for you?                                                              ∑4∑∑∑∑Q∑∑That sounds like too much?
∑5∑∑∑∑A∑∑I'm not sure.                                                    ∑5∑∑∑∑A∑∑Yes.
∑6∑∑∑∑Q∑∑You don't remember?                                              ∑6∑∑∑∑Q∑∑So you believe that statement by Christy
∑7∑∑∑∑A∑∑No.                                                              ∑7∑∑Branson that she attributes to you, that's not true?
∑8∑∑∑∑Q∑∑But you never bought them yourself?                              ∑8∑∑∑∑A∑∑It's not true.
∑9∑∑∑∑A∑∑No.                                                              ∑9∑∑∑∑Q∑∑You wouldn't have told her that you were in
10∑∑∑∑Q∑∑Would you go with William Lester or Joe King                     10∑∑possession of $300 to $400 worth of 30s a day?
11∑∑to buy these and wait in the car or would you just be at              11∑∑∑∑A∑∑No.
12∑∑the house and they would bring them to you?                           12∑∑∑∑Q∑∑Do you remember being in -- I asked earlier
13∑∑∑∑A∑∑Both.                                                            13∑∑whether you had come into any extra cash in December
14∑∑∑∑Q∑∑Both.∑When William Lester was going to Mike                      14∑∑2010.∑You said "no," right?
15∑∑Simpson's and you overheard the conversation about                    15∑∑∑∑A∑∑Right.
16∑∑Katherine Mills, was he going there to buy drugs?                     16∑∑∑∑Q∑∑Do you remember whether your drug habit picked
17∑∑∑∑A∑∑Yes.                                                             17∑∑up at that time?
18∑∑∑∑Q∑∑You mentioned that William Lester didn't use                     18∑∑∑∑A∑∑No.
19∑∑drugs to your knowledge; is that right?                               19∑∑∑∑Q∑∑What about in January of 2011?
20∑∑∑∑A∑∑Yes.                                                             20∑∑∑∑A∑∑No.
21∑∑∑∑Q∑∑Did Joe King?                                                    21∑∑∑∑Q∑∑And to your knowledge, there was no one other
22∑∑∑∑A∑∑Yes.                                                             22∑∑than Lester King who had been supplying you with 30s in
23∑∑∑∑Q∑∑He did?                                                          23∑∑December 2010?
24∑∑∑∑A∑∑Yes.                                                             24∑∑∑∑A∑∑No.
25∑∑∑∑Q∑∑Did he sell drugs?                                               25∑∑∑∑Q∑∑

                                                               Page 147                                                                  Page 149
∑1∑∑∑∑A∑∑I'm -- I'm not sure.                                             ∑1
∑2∑∑∑∑Q∑∑What about William Lester?∑Did he sell drugs?
∑3∑∑∑∑A∑∑Yes.                                                             ∑3∑∑∑∑Q∑∑And that would have been in the 2010 time
∑4∑∑∑∑Q∑∑What kind of drugs did he sell?                                  ∑4∑∑period?
∑5∑∑∑∑A∑∑I'm not sure.                                                    ∑5∑∑∑∑A∑∑Yes.
∑6∑∑∑∑Q∑∑Was he selling drugs in 2010?                                    ∑6∑∑∑∑Q∑∑Did they screen you for drugs when you were
∑7∑∑∑∑A∑∑I'm not sure.                                                    ∑7∑∑seeing him in that time?
∑8∑∑∑∑Q∑∑Now, she had mentioned in her statement that                     ∑8∑∑∑∑A∑∑No.
∑9∑∑it was -- you're buying $400 worth a day.∑You said that               ∑9∑∑∑∑Q∑∑They didn't?
10∑∑depends on how much they're selling for.                              10∑∑∑∑A∑∑No.
11∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑And misstates                      11∑∑∑∑Q∑∑I'm going to pass you a document.∑This was
12∑∑∑∑her earlier testimony.∑That's not what --                           12∑∑produced to us labeled PL018938 and 018939.
13∑∑∑∑∑∑MR. WRIGHT:∑∑∑Okay.∑We'll refrain.                                13∑∑∑∑∑∑MR. SCOLAR:∑It's Exhibit 3?
14∑∑BY MR. WRIGHT:                                                        14∑∑∑∑∑∑MR. WRIGHT:∑∑∑Yeah.∑We can make it Exhibit
15∑∑∑∑Q∑∑To your memory, how many 30s would you -- were                   15∑∑∑∑3.
16∑∑you using a day in December 2010?                                     16∑∑∑∑Q∑∑That document was produced to us in the case.
17∑∑∑∑A∑∑I'm not sure.                                                    17∑∑Do you recognize that?
18∑∑∑∑Q∑∑Do you use them now?                                             18∑∑∑∑∑∑∑(EXHIBIT 3 MARKED FOR IDENTIFICATION)
19∑∑∑∑A∑∑No.                                                              19∑∑∑∑A∑∑Yes.
20∑∑∑∑Q∑∑Are you on any medication?                                       20∑∑∑∑Q∑∑What is it?
21∑∑∑∑A∑∑No.                                                              21∑∑∑∑A∑∑That is a drug test.
22∑∑∑∑Q∑∑Were you using them in 2010?                                     22∑∑∑∑Q∑∑Who would have performed that on you?
23∑∑∑∑A∑∑I'm not sure if I was using those or not in                      23∑∑∑∑A∑∑Maybe my first visit, but you asked me "Did
24∑∑2010.                                                                 24∑∑they screen me?"∑And screen me should have been weekly.
25∑∑∑∑Q∑∑Do you know whether William Lester or Joe King                   25∑∑Ididn't receive that every week.
                The Deposition of Doc
   Case: 6:17-cv-00084-REW-HAI    AMANDA  HOSKINS,
                                      #: 196-1      taken
                                                Filed:     on March
                                                       07/09/19     16,412018
                                                                Page:     of 107 - Page
                                       ID#: 6345                                    150..153
                                                              Page 150                                                               Page 152
∑1∑∑∑∑Q∑∑Didn't receive it every week?                                   ∑1∑∑∑∑Q∑∑No.∑I'm going to have -- give you a document.
∑2∑∑∑∑A∑∑No.                                                             ∑2∑∑And for the record, it's PL018934 and 018935.∑You see
∑3∑∑∑∑Q∑∑When would they screen you?                                     ∑3∑∑the date of that exhibit?
∑4∑∑∑∑A∑∑I'm not sure when, but they -- not every week                   ∑4∑∑∑∑∑∑∑(EXHIBIT 4 MARKED FOR IDENTIFICATION)
∑5∑∑to check my levels.                                                  ∑5∑∑∑∑A∑∑Yes.
∑6∑∑∑∑Q∑∑Okay.                                                           ∑6∑∑∑∑Q∑∑And it's January of 2011?
∑7∑∑∑∑                                                                   ∑7∑∑∑∑A∑∑Yes.
                                                                         ∑8∑∑∑∑Q∑∑So that would have been after Katherine Mills
∑9∑∑∑∑Q∑∑Do you know what any of the numbers on there                    ∑9∑∑was found dead, right?
10∑∑mean?                                                                10∑∑∑∑A∑∑Yes.
11∑∑∑∑A∑∑Like on this side?                                              11∑∑∑∑Q∑∑And this is, I know the printing is on the
12∑∑∑∑Q∑∑On any of the columns.                                          12∑∑left side, a little smudged, right?
13∑∑∑∑A∑∑No.                                                             13∑∑∑∑A∑∑Yes.
14∑∑∑∑Q                                                                  14∑∑∑∑Q∑∑But does it appear to be the same type of drug
                                                                         15∑∑screen form as Exhibit 3?
                                                                         16∑∑∑∑A∑∑It looks like it.
                                                                         17∑∑∑∑Q∑



20∑∑∑∑Q∑∑Would that have been your 30s that you were
21∑∑taking?
22∑∑∑∑A∑∑Yes.
23∑∑∑∑Q∑∑Okay.∑And it gives three values there, 498,
24∑∑5884, 2828.∑Do you see that?
25∑∑∑∑A∑∑Oh, right here it is.                                                                                ?

                                                              Page 151                                                               Page 153
∑1∑∑∑∑Q∑∑You see that?                                                   ∑1∑∑∑∑
∑2∑∑∑∑A∑∑Yes.
∑3∑∑∑∑Q∑∑Do those values mean anything to you?
∑4∑∑∑∑A∑∑I'm not sure what you're asking.
∑5∑∑∑∑Q∑∑Well, I mean, do you know -- I know that you
∑6∑∑may not be an expert in the field.∑Do you know how much
∑7∑∑that is saying is in your system or what that means?
∑8∑∑∑∑A∑∑No.
∑9∑∑∑∑Q∑∑No.
10∑∑∑∑∑∑MR. WRIGHT:∑∑∑Can we have a clip?                                10∑∑∑∑∑∑MR. SLOSAR:∑And I object to form.∑It's a
11∑∑∑∑∑∑MR. KELLEY:∑I've got a paperclip, but that's                     11∑∑∑∑compound question.∑She's also already answered your
12∑∑∑∑it.                                                                12∑∑∑∑question.
13∑∑∑∑∑∑MR. WRIGHT:∑Thanks.                                              13∑∑∑∑Q∑∑Can you go ahead and answer, please?
14∑∑∑∑∑∑MR. SLOSAR:∑When the protective order is in                      14∑∑∑∑
15∑∑∑∑place, we're going to request that this exhibit be
16∑∑∑∑placed under it as well.
17∑∑BY MR. WRIGHT:
18∑∑∑∑Q∑∑Is there a date on the Exhibit 3 form?∑You
19∑∑see that at the top?                                                 19∑∑∑∑Q∑∑So you weren't, in fact, then using more 30s
20∑∑∑∑A∑∑Yes.                                                            20∑∑prior to that January 2011 drug screen?
21∑∑∑∑Q∑∑It's June of 2010?                                              21∑∑∑∑A∑∑I'm not sure.
22∑∑∑∑A∑∑Yes.                                                            22∑∑∑∑∑∑MR. WRIGHT:∑∑∑Can we have a clip?∑We've got
23∑∑∑∑Q∑∑What was your -- was your drug habit in that                    23∑∑∑∑one.∑Thanks.
24∑∑time period any different than December 2010?                        24∑∑∑∑∑∑COURT REPORTER:∑Okay.
25∑∑∑∑A∑∑I'm not sure.                                                   25∑∑BY MR. WRIGHT:
                The Deposition of Doc
   Case: 6:17-cv-00084-REW-HAI    AMANDA  HOSKINS,
                                      #: 196-1      taken
                                                Filed:     on March
                                                       07/09/19     16,422018
                                                                Page:     of 107 - Page
                                       ID#: 6346                                    154..157
                                                               Page 154                                                                  Page 156
∑1∑∑∑∑Q∑∑Now, in your interview with Detective York in                    ∑1∑∑stores, but not individuals?
∑2∑∑February 2011, isn't it true that you told him that                   ∑2∑∑∑∑A∑∑Not stores.∑I'm not -- I -- I've stolen from
∑3∑∑William Lester was behind on bills?                                   ∑3∑∑a store before?
∑4∑∑∑∑A∑∑That's what I told him.                                          ∑4∑∑∑∑Q∑∑Just once?
∑5∑∑∑∑Q∑∑Yes.∑Was that true?                                              ∑5∑∑∑∑A∑∑I'm not sure.
∑6∑∑∑∑A∑∑That's what I was told by William Lester.                        ∑6∑∑∑∑Q∑∑But you deny stealing from any person; is that
∑7∑∑Maybe it was because he didn't want to give me money.                 ∑7∑∑what you're saying?
∑8∑∑I'm not sure.                                                         ∑8∑∑∑∑A∑∑Yes.
∑9∑∑∑∑Q∑∑You didn't see any extra money from him                          ∑9∑∑∑∑Q∑∑Kayla Mills gave a statement to Detective York
10∑∑though, right?                                                        10∑∑and she said that she never talked to you; is that true?
11∑∑∑∑A∑∑I never seen his money period.∑He never just                     11∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Again,
12∑∑had his money laying out.                                             12∑∑∑∑Derrick, if you can clarify as to -- the way you've
13∑∑∑∑Q∑∑Did they cut off his electricity at that time?                   13∑∑∑∑asked it, it -- it's unclear as to whether you're
14∑∑∑∑A∑∑I was told that.∑I didn't see that.∑I was                        14∑∑∑∑asking her whether Kayla Mills give that statement
15∑∑told that.                                                            15∑∑∑∑to York or whether Kayla Mills had a conversation or
16∑∑∑∑Q∑∑Let me just run down some people -- some names                   16∑∑∑∑interaction with Ms. Hoskins about the underlying --
17∑∑in this case.∑Is it true that you stole toys from                     17∑∑∑∑∑∑MR. WRIGHT:∑I understand.
18∑∑Michelle Edwards?                                                     18∑∑∑∑∑∑MR. SLOSAR:∑-- substance.
19∑∑∑∑A∑∑No.                                                              19∑∑∑∑∑∑MR. WRIGHT:∑I'll refrain -- I'll rephrase.
20∑∑∑∑Q∑∑So if she told that to police, that would not                    20∑∑BY MR. WRIGHT:
21∑∑be true?                                                              21∑∑∑∑Q∑∑Kayla Mills told Detective York that she
22∑∑∑∑A∑∑No.                                                              22∑∑didn't talk to you.∑Is it true that Kayla Mills did not
23∑∑∑∑Q∑∑Did you steal anything from William Lester's                     23∑∑talk to you?
24∑∑family?                                                               24∑∑∑∑A∑∑Do you mean like she had never spoke to me
25∑∑∑∑A∑∑No.∑Not that I remember, no.                                     25∑∑before?

                                                               Page 155                                                                  Page 157
∑1∑∑∑∑Q∑∑Now, is it true that you did tell Detective                      ∑1∑∑∑∑Q∑∑I mean, did you-all speak?
∑2∑∑York in your February 2011 interview with him that you                ∑2∑∑∑∑A∑∑I've spoke to her.
∑3∑∑had stolen before, correct?                                           ∑3∑∑∑∑Q∑∑Was that regularly?
∑4∑∑∑∑A∑∑I'm not sure.                                                    ∑4∑∑∑∑A∑∑When I would see her.
∑5∑∑∑∑∑∑MR. SLOSAR:∑While Derrick's looking for that,                     ∑5∑∑∑∑Q∑∑Did you have her phone number?
∑6∑∑∑∑we are going to make the same request that Exhibit 4                ∑6∑∑∑∑A∑∑No.
∑7∑∑∑∑be placed under the protective order as a medical                   ∑7∑∑∑∑Q∑∑Did Jonathan date her at a point in time?
∑8∑∑∑∑record.                                                             ∑8∑∑∑∑A∑∑Yes.
∑9∑∑∑∑∑∑MR. WRIGHT:∑∑∑Sure.                                               ∑9∑∑∑∑Q∑∑Do you know when that was?
10∑∑BY MR. WRIGHT:                                                        10∑∑∑∑A∑∑No.
11∑∑∑∑Q∑∑So you're statement in the transcript PL24.                      11∑∑∑∑Q∑∑Did you talk to her very regularly when they
12∑∑"Have you ever stolen anything in your life?" Answer,                 12∑∑dated?
13∑∑"Yes."∑And were you telling the truth?                                13∑∑∑∑A∑∑Just when I would see them.
14∑∑∑∑A∑∑If that's what it says, yes.                                     14∑∑∑∑Q∑∑And I think you said though you had never --
15∑∑∑∑Q∑∑Okay.∑Were you stealing at the time of 2010?                     15∑∑do you know whether she had a cell phone in 2010?
16∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Foundation.                        16∑∑∑∑A∑∑I'm not sure.
17∑∑∑∑You can answer to the extent you understand the                     17∑∑∑∑Q∑∑Would you ever -- do you know where Kayla
18∑∑∑∑question.                                                           18∑∑Mills lived?
19∑∑∑∑Q∑∑Were you stealing from others in 2010?                           19∑∑∑∑A∑∑Yes.
20∑∑∑∑A∑∑If what I meant by stealing, I wouldn't go                       20∑∑∑∑Q∑∑Where did she live?
21∑∑steal off a person.∑If I stole something out of a                     21∑∑∑∑A∑∑Really close to Will in front of Escoe's
22∑∑store, that -- I consider that was -- I didn't steal off              22∑∑Market.
23∑∑someone.∑And I'm sure I told Detective York that, it's                23∑∑∑∑Q∑∑Was that her own place or was that her
24∑∑just not -- it's -- I don't know where it's at.                       24∑∑mother's place; do you know?
25∑∑∑∑Q∑∑So your testimony is you've stolen from                          25∑∑∑∑A∑∑Her mother.
                The Deposition of Doc
   Case: 6:17-cv-00084-REW-HAI    AMANDA  HOSKINS,
                                      #: 196-1      taken
                                                Filed:     on March
                                                       07/09/19     16,432018
                                                                Page:     of 107 - Page
                                       ID#: 6347                                    158..161
                                                           Page 158                                                                 Page 160
∑1∑∑∑∑Q∑∑Who is her mother?                                           ∑1∑∑∑∑A∑∑No.
∑2∑∑∑∑A∑∑Donna.                                                       ∑2∑∑∑∑Q∑∑Okay.∑So William Lester had an interview with
∑3∑∑∑∑Q∑∑Did you know Donna Mills?                                    ∑3∑∑Detective York that's recorded and there's a transcript
∑4∑∑∑∑A∑∑I've talked to her.                                          ∑4∑∑beginning at PL010183.∑And he asked William Lester to
∑5∑∑∑∑Q∑∑Would you call her on the phone?                             ∑5∑∑give a list of drug dealers that Amanda goes to.∑And he
∑6∑∑∑∑A∑∑No.                                                          ∑6∑∑says, "Bob Smith."∑Did you go to Bob Smith for drugs?
∑7∑∑∑∑Q∑∑Did you know her phone number?                               ∑7∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑You can
∑8∑∑∑∑A∑∑No.                                                          ∑8∑∑∑∑answer.
∑9∑∑∑∑Q∑∑Were -- William Lester and Donna, did they                   ∑9∑∑∑∑A∑∑I've never bought off Bob Smith.
10∑∑know each other?                                                  10∑∑∑∑Q∑∑He may have been talking about himself buying
11∑∑∑∑A∑∑Yes.                                                         11∑∑for you?
12∑∑∑∑Q∑∑How well?                                                    12∑∑∑∑A∑∑Yes.
13∑∑∑∑A∑∑I'm not sure how well.                                       13∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Calls for
14∑∑∑∑Q∑∑Did he know Kayla Mills?                                     14∑∑∑∑speculation.
15∑∑∑∑A∑∑Yes.                                                         15∑∑∑∑Q∑∑He says you used to go to Cleo Brown.∑Was
16∑∑∑∑Q∑∑Would they call each other?                                  16∑∑that -- did you ever buy drugs off of Cleo Brown?
17∑∑∑∑A∑∑No.                                                          17∑∑∑∑A∑∑I have.
18∑∑∑∑Q∑∑Would he call Donna Mills?                                   18∑∑∑∑Q∑∑You have personally?
19∑∑∑∑A∑∑I'm not sure who he called.                                  19∑∑∑∑A∑∑Yes.
20∑∑∑∑Q∑∑Do you ever have a memory of him calling Donna               20∑∑∑∑Q∑∑When was that?
21∑∑Mills?                                                            21∑∑∑∑A∑∑I'm not sure.
22∑∑∑∑A∑∑No.                                                          22∑∑∑∑Q∑∑Was it after Katherine Mills was found dead or
23∑∑∑∑Q∑∑No?∑Do you know who Bob Smith is?                            23∑∑before?
24∑∑∑∑A∑∑Know of him.                                                 24∑∑∑∑A∑∑I'm not sure.
25∑∑∑∑Q∑∑What do you know of him?                                     25∑∑∑∑Q∑∑He says there's a guy named Jason Messer.∑Did

                                                           Page 159                                                                 Page 161
∑1∑∑∑∑A∑∑That he sells pills.                                         ∑1∑∑you buy drugs off a person by the name of Jason Messer?
∑2∑∑∑∑Q∑∑Is he still alive or is he dead?                             ∑2∑∑∑∑A∑∑No.
∑3∑∑∑∑A∑∑I was told he died.                                          ∑3∑∑∑∑Q∑∑Do you know the name Jason Messer?
∑4∑∑∑∑Q∑∑Was he a -- to your understanding, was he a                  ∑4∑∑∑∑A∑∑I do.
∑5∑∑drug dealer in 2010?                                              ∑5∑∑∑∑Q∑∑To your understanding, is he a drug dealer?
∑6∑∑∑∑A∑∑Sounds right.                                                ∑6∑∑∑∑A∑∑I've heard that.
∑7∑∑∑∑Q∑∑Did you ever -- did William Lester ever buy                  ∑7∑∑∑∑Q∑∑There's another name, S-Y-M-M-E-S Ford. I
∑8∑∑drugs from Bob Smith?                                             ∑8∑∑don't know, is that Symmes?∑Does that ring a bell?
∑9∑∑∑∑A∑∑Yes.                                                         ∑9∑∑∑∑A∑∑No.
10∑∑∑∑Q∑∑Joe King buy drugs from Bob Smith?                           10∑∑∑∑Q∑∑You never bought off a person by the name of
11∑∑∑∑A∑∑Yes.                                                         11∑∑Ford?
12∑∑∑∑Q∑∑Did they buy drugs from Bob Smith for you?                   12∑∑∑∑A∑∑No.
13∑∑∑∑A∑∑William Lester, yes.∑Joe King, I'm not sure.                 13∑∑∑∑Q∑∑Rick Neighbor?
14∑∑He could have bought them for himself too.                        14∑∑∑∑A∑∑No.
15∑∑∑∑Q∑∑Was that before or after December 2010?                      15∑∑∑∑Q∑∑A person by the name of Red Bones?
16∑∑∑∑A∑∑Probably both.                                               16∑∑∑∑A∑∑No.
17∑∑∑∑Q∑∑Both.                                                        17∑∑∑∑Q∑∑Did William Lester or Joe King ever buy drugs
18∑∑∑∑A∑∑I would --                                                   18∑∑off Red Bones for you?
19∑∑∑∑Q∑∑Did Bob Smith deny selling any drugs to you,                 19∑∑∑∑A∑∑Not that I know of.
20∑∑to your knowledge?                                                20∑∑∑∑Q∑∑Is there a drug dealer named Red Bones that
21∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Calls for                      21∑∑you're aware of?
22∑∑∑∑speculation.                                                    22∑∑∑∑A∑∑No.
23∑∑∑∑Q∑∑Did you -- do you have any knowledge that he                 23∑∑∑∑Q∑∑What about Rick Neighbor?∑Are you aware of a
24∑∑ever denied that?∑Did he ever give that statement to              24∑∑drug dealer by that name?
25∑∑anybody?                                                          25∑∑∑∑A∑∑No.
                The Deposition of Doc
   Case: 6:17-cv-00084-REW-HAI    AMANDA  HOSKINS,
                                      #: 196-1      taken
                                                Filed:     on March
                                                       07/09/19     16,442018
                                                                Page:     of 107 - Page
                                       ID#: 6348                                    162..165
                                                           Page 162                                                                Page 164
∑1∑∑∑∑Q∑∑Danny Jackson?                                               ∑1∑∑∑∑A∑∑No.
∑2∑∑∑∑A∑∑No.                                                          ∑2∑∑BY MR. WRIGHT:
∑3∑∑∑∑Q∑∑You never bought drugs off somebody by the                   ∑3∑∑∑∑Q∑∑You don't know.∑Have you read your complaint?
∑4∑∑name of Danny Jackson?                                            ∑4∑∑∑∑A∑∑That's something with my lawyer that I've
∑5∑∑∑∑A∑∑No.                                                          ∑5∑∑done.
∑6∑∑∑∑Q∑∑You know if William Lester or Joe King bought                ∑6∑∑∑∑Q∑∑Well, it says that Allen Helton was an
∑7∑∑off those people for you?                                         ∑7∑∑informant, but you don't know anything about that?
∑8∑∑∑∑A∑∑I'm not sure.                                                ∑8∑∑∑∑∑∑MR. SLOSAR:∑Mr. Wright, respectfully
∑9∑∑∑∑Q∑∑Did you know Allen Helton before January -                   ∑9∑∑∑∑instructing my client not to answer your question if
10∑∑December 2010?                                                    10∑∑∑∑it delves into communication that she had with
11∑∑∑∑A∑∑I don't know him.                                            11∑∑∑∑your -- her counsel.∑She's told you that she
12∑∑∑∑Q∑∑You don't know him at all?                                   12∑∑∑∑doesn't have independent knowledge of Helton being
13∑∑∑∑A∑∑What I've seen in this case.                                 13∑∑∑∑an informant outside of conversations with her
14∑∑∑∑Q∑∑Had you ever seen him face to face?                          14∑∑∑∑counsel.∑You're continuing to go -- to inquire as
15∑∑∑∑A∑∑No.                                                          15∑∑∑∑to where she learned that information in the
16∑∑∑∑Q∑∑Had you heard William Lester talk about him?                 16∑∑∑∑complaint.∑It's clear that that is protected by the
17∑∑∑∑A∑∑I've heard his name.                                         17∑∑∑∑attorney-client privilege.∑Please move forward.
18∑∑∑∑Q∑∑Was that before that Katherine Mills was found               18∑∑∑∑Q∑∑So you've never seen any documents,
19∑∑dead or was it afterwards in the case?                            19∑∑independent documents, not that were created by your
20∑∑∑∑A∑∑I'm not sure when.                                           20∑∑attorneys from a law enforcement agency from anywhere
21∑∑∑∑Q∑∑Do you have any information that he's an                     21∑∑that Helton was an informant?
22∑∑informant for law enforcement?                                    22∑∑∑∑∑∑MR. SLOSAR:∑Or shown to her by her attorneys,
23∑∑∑∑A∑∑Do I have information?                                       23∑∑∑∑which would get back into privilege, right?
24∑∑∑∑Q∑∑Yes.                                                         24∑∑∑∑∑∑MR. WRIGHT:∑I didn't ask them if it was shown
25∑∑∑∑∑∑MR. SLOSAR:∑I can -- other than through --                    25∑∑∑∑to you?

                                                           Page 163                                                                Page 165
∑1∑∑∑∑MR. WRIGHT:∑∑∑Just factual information.                         ∑1∑∑∑∑∑∑MR. SLOSAR:∑It doesn't --
∑2∑∑Not --                                                            ∑2∑∑∑∑∑∑MR. WRIGHT:∑Are you going to instruct her not
∑3∑∑∑∑MR. SLOSAR:∑-- communication -- but factual                     ∑3∑∑∑∑to answer on that?∑That's fine if that's what
∑4∑∑information learned through communication with                    ∑4∑∑∑∑you're going to do.
∑5∑∑counsel, obviously remains privileged.∑So you                     ∑5∑∑∑∑∑∑MR. SLOSAR:∑Answer -- Amanda, you can answer
∑6∑∑can't --                                                          ∑6∑∑∑∑the question as to whether you've seen confidential
∑7∑∑∑∑MR. WRIGHT:∑But you can't hide the facts                        ∑7∑∑∑∑informant documents relating to Allen Helton.
∑8∑∑behind privilege though.∑She knows facts that he                  ∑8∑∑∑∑A∑∑No.
∑9∑∑was an informant.                                                 ∑9∑∑BY MR. WRIGHT:
10∑∑∑∑MR. SLOSAR:∑Well, I mean, Derrick                               10∑∑∑∑Q∑∑No?∑Can you turn to Interrogatory number 11?
11∑∑respectfully, you wouldn't even let me ask your                   11∑∑Have you read that?
12∑∑client what documents he reviewed prior to being                  12∑∑∑∑A∑∑Yes.
13∑∑deposed.∑And you're asking her information that she               13∑∑∑∑Q∑∑All right.∑So I've asked for any -- if Jason
14∑∑learned during the course of conversations with her               14∑∑York has coerced any witness in his investigation of
15∑∑counsel.∑It seems --                                              15∑∑you.∑Do you see that in Interrogatory number 11?
16∑∑∑∑MR. WRIGHT:∑I didn't ask that.∑I just asked                     16∑∑∑∑A∑∑Yes.
17∑∑if she had information.∑Do you have any facts that                17∑∑∑∑Q∑∑So there begins -- the answer begins on the
18∑∑he was an informant?                                              18∑∑next page but carries on.∑And the first full paragraph
19∑∑∑∑MR. SLOSAR:∑And I am telling you that you                       19∑∑of the next page where it says, "To begin."
20∑∑should only answer that question based upon                       20∑∑∑∑A∑∑Yes.
21∑∑information that you learned outside of                           21∑∑∑∑Q∑∑Do you see that?
22∑∑conversations with your counsel.∑So if you know                   22∑∑∑∑A∑∑Yes.
23∑∑outside of conversations with any of your attorneys               23∑∑∑∑Q∑∑It says, "Defendants York and Pickard met with
24∑∑or investigators that Allen Helton was an informant,              24∑∑Bob Smith to promise to sweep his drug cases under the
25∑∑you may answer.                                                   25∑∑rug so long as he deviated from prior allegations
                The Deposition of Doc
   Case: 6:17-cv-00084-REW-HAI    AMANDA  HOSKINS,
                                      #: 196-1      taken
                                                Filed:     on March
                                                       07/09/19     16,452018
                                                                Page:     of 107 - Page
                                       ID#: 6349                                    166..169
                                                               Page 166                                                                  Page 168
∑1∑∑against Mr. Simpson and Helton."∑Do you see that?                     ∑1∑∑∑∑Q∑∑Did you speak to her -- in May of 16, 2011,
∑2∑∑∑∑A∑∑Yes.                                                             ∑2∑∑were you still cell mates with Christy Branson at that
∑3∑∑∑∑Q∑∑Now, you've never spoken to Bob Smith                            ∑3∑∑time?
∑4∑∑directly, correct?                                                    ∑4∑∑∑∑A∑∑What is it again?
∑5∑∑∑∑A∑∑Right.                                                           ∑5∑∑∑∑Q∑∑May 16, 2011 is when your answer says she gave
∑6∑∑∑∑Q∑∑Do you know who Bob Smith gave that                              ∑6∑∑her statement to Branson.∑Do you know whether you were
∑7∑∑information to?                                                       ∑7∑∑still her cell mate at that time?
∑8∑∑∑∑A∑∑No.                                                              ∑8∑∑∑∑A∑∑I'm not sure of the dates.∑At Knox County, it
∑9∑∑∑∑Q∑∑Did this information come from anywhere other                    ∑9∑∑was a holding cell, so they were all called in waiting
10∑∑than your counsel?                                                    10∑∑to get transported to Harlan.∑And I was one of them.
11∑∑∑∑A∑∑My counsel -- like right here?∑My -- her?                        11∑∑But to the best of my knowledge, she was passed out the
12∑∑∑∑∑∑MR. SLOSAR:∑So you have the attorney-client                       12∑∑entire time.∑They had to wake her up to ship her out.
13∑∑∑∑privilege with regard to us, with regard to the                     13∑∑∑∑Q∑∑In Knox County?
14∑∑∑∑representation your underlying criminal case and                    14∑∑∑∑A∑∑Yes.
15∑∑∑∑that would include not only the attorneys but                       15∑∑∑∑Q∑∑What about Harlan County?
16∑∑∑∑investigators and whatnot working for them.∑So I                    16∑∑∑∑A∑∑I'm not sure.∑I'm not sure of the dates when
17∑∑∑∑think what he's trying to ask you is, do you have                   17∑∑we were up there.
18∑∑∑∑any independent knowledge other than from anyone on                 18∑∑∑∑Q∑∑Have you ever spoken to Christy Branson
19∑∑∑∑your legal team that these defendants did this to                   19∑∑regarding her interview with Detective York?
20∑∑∑∑Bob Smith.∑Is that right, Derrick?                                  20∑∑∑∑A∑∑No.
21∑∑∑∑∑∑MR. WRIGHT:∑∑∑Yeah.                                               21∑∑∑∑Q∑∑Do you have any independent knowledge of the
22∑∑BY MR. WRIGHT:                                                        22∑∑circumstances of the interview between defendant York
23∑∑∑∑Q∑∑Do you have any independent knowledge of this                    23∑∑and Christy Branson?
24∑∑information about Bob Smith?                                          24∑∑∑∑A∑∑No.
25∑∑∑∑A∑∑No.                                                              25∑∑∑∑Q∑∑No.∑Do you know who on your legal team has

                                                               Page 167                                                                  Page 169
∑1∑∑∑∑Q∑∑Do you know who Bob Smith spoke to on your                       ∑1∑∑talked to Christy Branson?
∑2∑∑legal team?                                                           ∑2∑∑∑∑∑∑MR. SLOSAR:∑I am going to assert the attorney-
∑3∑∑∑∑A∑∑I'm not sure.                                                    ∑3∑∑∑∑client privilege and tell you not to answer that
∑4∑∑∑∑Q∑∑Okay.∑The next paragraph says, "On May 16,                       ∑4∑∑∑∑question.
∑5∑∑2011 Defendant York fabricated a statement attributed to              ∑5∑∑∑∑Q∑∑Are you going to take the advice of counsel
∑6∑∑Christy Branson."∑Do you see that?                                    ∑6∑∑and not answer that question?
∑7∑∑∑∑A∑∑Yes.                                                             ∑7∑∑∑∑A∑∑Yes.
∑8∑∑∑∑Q∑∑Now, she was a cell mate of yours, right?                        ∑8∑∑∑∑Q∑∑Now, the next paragraph says, "On June 24,
∑9∑∑∑∑A∑∑I was in the same cell with her.                                 ∑9∑∑2011 that defendant York fabricated a report on behalf
10∑∑∑∑Q∑∑What -- how was that set up?∑Did you just                        10∑∑of Joe King that falsely implicated plaintiffs in the
11∑∑have one cell mate or were you in a room with a bunch of              11∑∑murder of Ms. Mills."∑Do you see that?
12∑∑cell mates?                                                           12∑∑∑∑A∑∑Yes.
13∑∑∑∑A∑∑It was a cell.∑It was a really big cell, lots                    13∑∑∑∑Q∑∑Did you -- you weren't present for the
14∑∑of beds.                                                              14∑∑interview between defendant York and Joe King, correct?
15∑∑∑∑Q∑∑Do you remember anybody else who was cell                        15∑∑∑∑A∑∑Correct.
16∑∑mates with you that overlapped with Christy Branson?                  16∑∑∑∑Q∑∑And you weren't present for the interview
17∑∑∑∑A∑∑Her -- I know there was a group of co-                           17∑∑between defendant York and Christy Branson, right?
18∑∑defendants in there.∑Mills is all.∑I'm not -- Sue                     18∑∑∑∑A∑∑Right.
19∑∑Mills and Jenny -- Jennifer Mills.                                    19∑∑∑∑Q∑∑Going back to the Joe King statement, did you
20∑∑∑∑Q∑∑Is it true that Branson was a cell mate of                       20∑∑have any independent discussions with Joe King about
21∑∑your in both Knox County and Harlan County?                           21∑∑what he told defendant York?
22∑∑∑∑A∑∑Yes.                                                             22∑∑∑∑A∑∑No.
23∑∑∑∑Q∑∑Did you tell her any facts about the Katherine                   23∑∑∑∑Q∑∑No.∑Do you have a memory of what the false
24∑∑Mills' murder?                                                        24∑∑statement was from Joe King about you to defendant York?
25∑∑∑∑A∑∑No.                                                              25∑∑∑∑A∑∑I'm not sure.
                The Deposition of Doc
   Case: 6:17-cv-00084-REW-HAI    AMANDA  HOSKINS,
                                      #: 196-1      taken
                                                Filed:     on March
                                                       07/09/19     16,462018
                                                                Page:     of 107 - Page
                                       ID#: 6350                                    170..173
                                                               Page 170                                                                  Page 172
∑1∑∑∑∑Q∑∑It is true, though, that you did -- or you                       ∑1∑∑∑∑A∑∑I've had conversations with my attorneys.
∑2∑∑overheard William Lester speak to Joe King about                      ∑2∑∑∑∑Q∑∑Well, I don't want to get into your
∑3∑∑Katherine Mills having money prior to her being found                 ∑3∑∑conversations with your attorneys.∑Just people other
∑4∑∑dead, correct?                                                        ∑4∑∑than your attorneys, have you had any information
∑5∑∑∑∑A∑∑Can you ask it again?                                            ∑5∑∑relating to Robert Beach?
∑6∑∑∑∑Q∑∑Sure.∑You've allege that his statement was                       ∑6∑∑∑∑A∑∑No.
∑7∑∑false, but it is true that you overheard William Lester               ∑7∑∑∑∑Q∑∑How about Daniel Wilson?∑Do you have any
∑8∑∑talk to Joe King about Katherine Mills having money                   ∑8∑∑first hand interactions with Daniel Wilson?
∑9∑∑before she was found dead.∑That is true, right?                       ∑9∑∑∑∑A∑∑No.
10∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.                                    10∑∑∑∑Q∑∑And you don't have any firsthand knowledge of
11∑∑∑∑Q∑∑Isn't that true?                                                 11∑∑the circumstances of the statement by Daniel Wilson to
12∑∑∑∑A∑∑Can you ask it again?                                            12∑∑Detective York?
13∑∑∑∑Q∑∑Sure.∑You've alleged that Joe King gave false                    13∑∑∑∑A∑∑No.
14∑∑statements to Detective York.∑That's what this                        14∑∑∑∑Q∑∑Have you gotten any second hand information
15∑∑paragraph is saying, right?                                           15∑∑about his statement to Detective York from sources other
16∑∑∑∑A∑∑That's what it says.                                             16∑∑than your attorneys or their team?
17∑∑∑∑Q∑∑Yeah.∑But it is true that you overheard                          17∑∑∑∑A∑∑No.
18∑∑William Lester talking to Joe King about Katherine Mills              18∑∑∑∑Q∑∑Kayla Mills, she gave a statement to Detective
19∑∑having money before she was found dead?                               19∑∑York.∑Do you have any firsthand knowledge of the
20∑∑∑∑A∑∑I overheard William Lester telling Joe that he                   20∑∑circumstance of her statement to Detective York?
21∑∑should lock his ex mother-in-law in the outhouse and                  21∑∑∑∑A∑∑No.
22∑∑take her money and not hurt her.                                      22∑∑∑∑Q∑∑Do you have -- have you gotten any second hand
23∑∑∑∑Q∑∑So if Joe King said that to Detective York,                      23∑∑information from sources other than your attorneys or
24∑∑that part of the statement would be true, right?                      24∑∑their --
25∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Calls for                          25∑∑∑∑A∑∑No.

                                                               Page 171                                                                  Page 173
∑1∑∑∑∑speculation.∑You can answer to the extent you                       ∑1∑∑∑∑Q∑∑-- teams?∑No.∑The statement by Allen Helton
∑2∑∑∑∑understand the question.∑Or if you want to show her                 ∑2∑∑to Detective York of March 2012, I believe, do you have
∑3∑∑∑∑the statement, maybe that would help.                               ∑3∑∑any firsthand knowledge of that statement?
∑4∑∑∑∑A∑∑You want to ask it again?                                        ∑4∑∑∑∑A∑∑No.
∑5∑∑∑∑Q∑∑No, I think I've got enough from you on that.                    ∑5∑∑∑∑Q∑∑Do you have any second hand knowledge of
∑6∑∑∑∑∑∑MR. WRIGHT:∑∑∑We've been going for an hour.                       ∑6∑∑sources other than your attorneys?
∑7∑∑∑∑Let's take a little break and I'll see if I can                     ∑7∑∑∑∑A∑∑No.
∑8∑∑∑∑finish up so we can pass to the other defendants.                   ∑8∑∑∑∑Q∑∑Have you had any discussions with Jessie
∑9∑∑∑∑All right.                                                          ∑9∑∑Lawson about the Katherine Mills murder?
10∑∑∑∑∑∑VIDEOGRAPHER:∑Off the record at 2:03.                             10∑∑∑∑A∑∑No.
11∑∑∑∑(OFF THE RECORD)                                                    11∑∑∑∑Q∑∑None at all?
12∑∑∑∑∑∑VIDEOGRAPHER:∑Back on the record at 2:13.                         12∑∑∑∑A∑∑No.
13∑∑BY MR. WRIGHT:                                                        13∑∑∑∑Q∑∑Have you had any discussions with Jennifer
14∑∑∑∑Q∑∑All right.∑Ms. Hoskins, we're back on. You're                    14∑∑Lawson about the murder?
15∑∑still under oath.∑I'm just going to run through some of               15∑∑∑∑A∑∑No.
16∑∑the people who were witnesses in the criminal matter.                 16∑∑∑∑Q∑∑None?
17∑∑And just find out -- let's start with Robert Beach.∑Do                17∑∑∑∑A∑∑No.
18∑∑you have any firsthand knowledge of the circumstances                 18∑∑∑∑Q∑∑Michelle Edwards, did you have any discussions
19∑∑between Detective York and his interview of Robert                    19∑∑with her about Katherine Mills' murder?
20∑∑Beach?                                                                20∑∑∑∑A∑∑No.
21∑∑∑∑A∑∑No.                                                              21∑∑∑∑Q∑∑And when I say "murder," I'm going to include
22∑∑∑∑Q∑∑Do you have any second hand information aside                    22∑∑the investigation of her murder --
23∑∑from what may have -- you spoken to your attorneys or                 23∑∑∑∑A∑∑No.
24∑∑their investigators, their team, do you have any second               24∑∑∑∑Q∑∑-- in that, so Jessie Lawson, Jennifer Lawson,
25∑∑hand information about Robert Beach?                                  25∑∑Michelle Edwards, you had no discussions about the
               The Deposition of Doc
  Case: 6:17-cv-00084-REW-HAI    AMANDA  HOSKINS,
                                     #: 196-1      taken
                                               Filed:     on March
                                                      07/09/19     16,472018
                                                               Page:     of 107 - Page
                                      ID#: 6351                                    174..177
                                                              Page 174                                                              Page 176
∑1∑∑investigation with them?                                             ∑1∑∑∑∑Q∑∑And you asked for a polygraph at that time?
∑2∑∑∑∑A∑∑No.                                                             ∑2∑∑∑∑A∑∑Yes.
∑3∑∑∑∑Q∑∑William Lester, did you have any discussions                    ∑3∑∑∑∑Q∑∑What did they tell you?
∑4∑∑with him about the Katherine Mills murder or the                     ∑4∑∑∑∑A∑∑Ignored it.
∑5∑∑investigation?                                                       ∑5∑∑∑∑Q∑∑And you -- I think you may have said that that
∑6∑∑∑∑A∑∑No.                                                             ∑6∑∑was the first time.∑Did you do it again as --
∑7∑∑∑∑Q∑∑None?                                                           ∑7∑∑∑∑A∑∑I -- I've asked several times.
∑8∑∑∑∑A∑∑None.                                                           ∑8∑∑∑∑Q∑∑When else did you ask for a polygraph?
∑9∑∑∑∑Q∑∑Well, I mean, obviously he told you about when                  ∑9∑∑∑∑A∑∑When I had my DNA.∑I asked that time.∑And --
10∑∑it first happened, right?                                            10∑∑∑∑Q∑∑And was that Detective York?
11∑∑∑∑A∑∑No.                                                             11∑∑∑∑A∑∑Yes.∑And the time before that would have been
12∑∑∑∑Q∑∑He picked you up and he said Katherine had                      12∑∑when I was charged at Laurel County Jail.
13∑∑been found outside, I think was your words?                          13∑∑∑∑Q∑∑Detective York was there for that?
14∑∑∑∑A∑∑In the yard.                                                    14∑∑∑∑A∑∑Yes.
15∑∑∑∑Q∑∑Did you understand that she was dead?                           15∑∑∑∑Q∑∑Anybody else?
16∑∑∑∑A∑∑No.                                                             16∑∑∑∑A∑∑No.
17∑∑∑∑Q∑∑Who told you that she had died?                                 17∑∑∑∑Q∑∑Did your defense team ever -- let me ask it
18∑∑∑∑A∑∑When they came back and they were crying, I                     18∑∑this way.∑Did you ever look into an independent
19∑∑just figured that's what had happened.                               19∑∑polygraph?
20∑∑∑∑Q∑∑And they came back later that night?                            20∑∑∑∑∑∑MS. STAPLES:∑I object.∑Privilege.
21∑∑∑∑A∑∑To get their kids.                                              21∑∑∑∑∑∑MR. WRIGHT:∑Are you going to not -- are you
22∑∑∑∑Q∑∑And you figured that's what happened, then you                  22∑∑∑∑instructing her --
23∑∑heard reports on the news?                                           23∑∑∑∑∑∑MS. STAPLES:∑Yes.∑I am instructing her not to
24∑∑∑∑A∑∑I did hear it on the news.                                      24∑∑∑∑answer.
25∑∑∑∑Q∑∑Did you -- and after that night, you didn't                     25∑∑BY MR. WRIGHT:

                                                              Page 175                                                              Page 177
∑1∑∑have any discussions with William Lester about the                   ∑1∑∑∑∑Q∑∑Are you going to follow your advice of counsel
∑2∑∑Katherine Mills' murder investigation?                               ∑2∑∑and not answer?
∑3∑∑∑∑A∑∑No.                                                             ∑3∑∑∑∑A∑∑Yes.
∑4∑∑∑∑Q∑∑What about Johnathan Taylor?∑Have you spoken                    ∑4∑∑∑∑Q∑∑Okay.
∑5∑∑to him about the Katherine Mills' murder?                            ∑5∑∑∑∑∑∑MR. WRIGHT:∑We'll reserve certifying those
∑6∑∑∑∑A∑∑No.                                                             ∑6∑∑∑∑questions.∑That one and the others for which we've
∑7∑∑∑∑Q∑∑None at all?                                                    ∑7∑∑∑∑had instructions, okay counsel?
∑8∑∑∑∑A∑∑None.                                                           ∑8∑∑∑∑∑∑MS. STAPLES:∑Yes.
∑9∑∑∑∑Q∑∑Did you correspond with him while you were in                   ∑9∑∑BY MR. WRIGHT:
10∑∑jail?                                                                10∑∑∑∑Q∑∑Was your criminal trial for this murder charge
11∑∑∑∑A∑∑We went to court together.∑That's it.                           11∑∑continued on occasion?
12∑∑∑∑Q∑∑And it never came up?                                           12∑∑∑∑A∑∑Many -- many of times.
13∑∑∑∑A∑∑No.                                                             13∑∑∑∑Q∑∑Did you ever agree to any of those?
14∑∑∑∑Q∑∑Did you ever offer to take a polygraph?                         14∑∑∑∑A∑∑No.
15∑∑∑∑A∑∑Yes.                                                            15∑∑∑∑Q∑∑Was there one occasion where Jonathan Taylor's
16∑∑∑∑Q∑∑When?                                                           16∑∑attorney requested a continuance?
17∑∑∑∑A∑∑I begged Detective York for one.                                17∑∑∑∑∑∑MS. STAPLES:∑Objection.∑Calls for speculation
18∑∑∑∑Q∑∑When did you do that?                                           18∑∑∑∑on her part.
19∑∑∑∑A∑∑When Detective Broughton -- I guess                             19∑∑∑∑Q∑∑In open court did that happen?∑Do you have
20∑∑Detective -- when Mike Broughton and Detective York had              20∑∑any memory of it?
21∑∑me at the City Hall.                                                 21∑∑∑∑A∑∑I'm not sure.
22∑∑∑∑Q∑∑So that was in February.                                        22∑∑∑∑Q∑∑You don't remember that?
23∑∑∑∑A∑∑That was the first time I asked for one.                        23∑∑∑∑A∑∑No.
24∑∑∑∑Q∑∑February 2011, I believe, is the date of that.                  24∑∑∑∑Q∑∑Who's Ruben York; do you know?
25∑∑∑∑A∑∑I think so.                                                     25∑∑∑∑A∑∑I think I heard that is Mr. -- or Detective
                The Deposition of Doc
   Case: 6:17-cv-00084-REW-HAI    AMANDA  HOSKINS,
                                      #: 196-1      taken
                                                Filed:     on March
                                                       07/09/19     16,482018
                                                                Page:     of 107 - Page
                                       ID#: 6352                                    178..181
                                                               Page 178                                                                 Page 180
∑1∑∑York's father.                                                        ∑1∑∑us and my mom followed him to Pineville as I road back
∑2∑∑∑∑Q∑∑When did you learn he was Detective York's                       ∑2∑∑with the other woman.∑And he went to the bank and then
∑3∑∑father?                                                               ∑3∑∑he came back to the office and turned in the back
∑4∑∑∑∑A∑∑I'm not for sure.∑I was working at the Public                    ∑4∑∑alleyway again.
∑5∑∑Defender's Office in Bell County.                                     ∑5∑∑∑∑Q∑∑Was that the last encounter you had with him?
∑6∑∑∑∑Q∑∑So you were in custody on your murder charges.                   ∑6∑∑∑∑A∑∑Yes.
∑7∑∑Do you know when you got out of custody on those?                     ∑7∑∑∑∑Q∑∑Do you -- I think I missed one here.∑Do you
∑8∑∑∑∑A∑∑The end of February and I'm not even for sure                    ∑8∑∑have any direct knowledge of the circumstances of the
∑9∑∑the year.                                                             ∑9∑∑statement by Amber Simpson to Detective York?
10∑∑∑∑Q∑∑They were just -- the charges were dismissed I                   10∑∑∑∑A∑∑No.
11∑∑want to say in -- is it 2015?                                         11∑∑∑∑Q∑∑Do you have any second hand information of
12∑∑∑∑A∑∑I'm not sure.                                                    12∑∑those circumstances from sources other than your
13∑∑∑∑Q∑∑Maybe 2016.                                                      13∑∑attorneys or their staff?
14∑∑∑∑A∑∑No.∑I know it wasn't 2016.                                       14∑∑∑∑A∑∑No.
15∑∑∑∑Q∑∑So you were out of jail, but you were still                      15∑∑∑∑Q∑∑Do you have any knowledge of a falsified
16∑∑under the charges when --                                             16∑∑medical record?
17∑∑∑∑A∑∑Yes.                                                             17∑∑∑∑∑∑MR. SLOSAR:∑Other than through --
18∑∑∑∑Q∑∑How did you come to meet him?                                    18∑∑∑∑A∑∑No.∑Like, not other -- other than my
19∑∑∑∑A∑∑Meet who?                                                        19∑∑attorney, no.
20∑∑∑∑Q∑∑Ruben York?                                                      20∑∑∑∑Q∑∑So you didn't review that document and say it
21∑∑∑∑A∑∑I never met him.∑Like myself go to meet him,                     21∑∑was falsified?
22∑∑Inever did that.                                                      22∑∑∑∑∑∑MR. SLOSAR:∑I would instruct you, Amanda, to
23∑∑∑∑Q∑∑When did you encounter him?                                      23∑∑∑∑answer that question only to the extent if you
24∑∑∑∑A∑∑I -- there's a back door that goes from the                      24∑∑∑∑reviewed that document outside the presence of your
25∑∑office, the Public Defender's Office, and one time I got              25∑∑∑∑attorneys or investigators.

                                                               Page 179                                                                 Page 181
∑1∑∑my nerve up to walk by myself to the Dollar Store                     ∑1∑∑BY MR. WRIGHT:
∑2∑∑because I still have that fear.∑I don't go anywhere by                ∑2∑∑∑∑Q∑∑Have you ever reviewed that document
∑3∑∑myself.∑It's got better now, but I walked from the                    ∑3∑∑independently?
∑4∑∑Dollar -- or from the office to the Dollar Store and on               ∑4∑∑∑∑A∑∑No.
∑5∑∑the way back there was this black SUV, Ford Explorer to               ∑5∑∑∑∑Q∑∑So prior to meeting your attorneys, did you
∑6∑∑be exact, dark windows.∑And it was right behind me in                 ∑6∑∑have any independent basis to believe that that -- any
∑7∑∑the alley.∑I walked on down.∑I made it to the back                    ∑7∑∑record had been falsified?
∑8∑∑door, walked a little faster.∑Before I got to the back                ∑8∑∑∑∑A∑∑Before what?
∑9∑∑door, and he pulls up beside me, rolls his window down.               ∑9∑∑∑∑Q∑∑Before meeting with your attorneys, if you
10∑∑And he asked me what I was doing.∑I said, "Going back                 10∑∑reviewed that with them or not, did you have any
11∑∑to work."∑It startled me.∑Never seen this man before                  11∑∑independent basis to believe that a medical record had
12∑∑in my life.∑He said, "Don't you remember me?∑No, don't                12∑∑been falsified?
13∑∑remember you."∑And somewhere in there he told me he had               13∑∑∑∑A∑∑I've never looked at a medical record without
14∑∑took me to the park this time last year.∑And I knew                   14∑∑them.
15∑∑that wasn't true because I was in jail.                               15∑∑∑∑Q∑∑Can you turn to Interrogatory number 5?∑Do
16∑∑∑∑Q∑∑What city was this in?                                           16∑∑you see that question?
17∑∑∑∑A∑∑Pineville.∑Bell County.                                          17∑∑∑∑A∑∑Yes.
18∑∑∑∑Q∑∑Did you have any more encounters with him                        18∑∑∑∑Q∑∑And then your answer gives a description. I
19∑∑after that?                                                           19∑∑had asked for an amount of damages, but there's no
20∑∑∑∑A∑∑I -- I did.∑I went to Knox County Court, not                     20∑∑amount in there; is that correct?
21∑∑for sure when.∑Just sometime after on the murder                      21∑∑∑∑A∑∑Correct.
22∑∑charges.∑And as we came out I said, "There's that                     22∑∑∑∑Q∑∑Is that correct, there's no amount in there?
23∑∑vehicle."∑And he had his window half way down.∑And not                23∑∑∑∑A∑∑That's correct.
24∑∑for sure who I was with.∑Someone from the office got --               24∑∑∑∑Q∑∑So do you have any independent way of valuing
25∑∑she said, "Are you sure?"∑And my mom was actually with                25∑∑the damages you've suffered, putting a number figure on
               The Deposition of Doc
  Case: 6:17-cv-00084-REW-HAI    AMANDA  HOSKINS,
                                     #: 196-1      taken
                                               Filed:     on March
                                                      07/09/19     16,492018
                                                               Page:     of 107 - Page
                                      ID#: 6353                                    182..185
                                                               Page 182                                                                  Page 184
∑1∑∑it?                                                                   ∑1∑∑BY MR. WRIGHT:
∑2∑∑∑∑∑∑MR. SLOSAR:∑I would instruct my client not to                     ∑2∑∑∑∑Q∑∑And you say KSP is around?
∑3∑∑∑∑answer that question based upon conversations that                  ∑3∑∑∑∑A∑∑Yes.
∑4∑∑∑∑she's had with her counsel, so...                                   ∑4∑∑∑∑Q∑∑How often?
∑5∑∑BY MR. WRIGHT:                                                        ∑5∑∑∑∑A∑∑At least three nights, two nights a week.
∑6∑∑∑∑Q∑∑Well, do you have any independent way to put a                   ∑6∑∑∑∑Q∑∑Are they like parked, driving by?
∑7∑∑number on the damages you claim?                                      ∑7∑∑∑∑A∑∑Parked.
∑8∑∑∑∑∑∑MR. SLOSAR:∑He's asking you the value -- the                      ∑8∑∑∑∑Q∑∑And I don't know the location, so is it like
∑9∑∑∑∑value of what you lost essentially?                                 ∑9∑∑parked in a driveway, parked in a store parking lot?
10∑∑∑∑A∑∑I'm still losing today so...                                     10∑∑∑∑A∑∑Just parked pointed right toward my house
11∑∑∑∑Q∑∑Read your interrogatory answer.∑Take a                           11∑∑across the street.
12∑∑moment.∑And let me know if there's anything you want to               12∑∑∑∑Q∑∑What's across -- is it a house across the
13∑∑add to that.                                                          13∑∑street, a vacant lot, a business?
14∑∑∑∑∑∑MR. SLOSAR:∑And this is 6, correct?                               14∑∑∑∑∑∑MR. SLOSAR:∑I think that gets into the -- I'm
15∑∑∑∑∑∑MR. WRIGHT:∑Number 5, I believe.                                  15∑∑∑∑happy to provide you the address for attorneys' eyes
16∑∑∑∑∑∑MR. SLOSAR:∑Oh, 5.∑The second page.∑Thank                         16∑∑∑∑only.∑And you can do a search and see what's across
17∑∑∑∑you.∑Sorry.                                                         17∑∑∑∑the street.∑It's a public area to park across the
18∑∑∑∑∑∑MR. WRIGHT:∑We can go off the record for a                        18∑∑∑∑street.
19∑∑∑∑minute while she reviews this since she's --                        19∑∑∑∑∑∑MR. WRIGHT:∑So you're going to instruct her
20∑∑∑∑∑∑MR. SLOSAR:∑That's fine.                                          20∑∑∑∑not to answer what's across the street?
21∑∑∑∑∑∑∑∑∑∑∑(OFF THE RECORD)                                             21∑∑∑∑∑∑MR. SLOSAR:∑What she's testifying is that she
22∑∑∑∑∑∑THE WITNESS:∑I still -- I'm still dealing with                    22∑∑∑∑feels threatened by people from the agency that she
23∑∑∑∑this daily like I'm still going through it.                         23∑∑∑∑is suing.∑And to the extent that there are
24∑∑BY MR. WRIGHT:                                                        24∑∑∑∑defendants in the room, I would prefer to disclose
25∑∑∑∑Q∑∑And I understand.∑Is there anything you want                     25∑∑∑∑her address to you under attorneys' eyes only, so

                                                               Page 183                                                                  Page 185
∑1∑∑to add to that statement?∑And what I'm getting at is                  ∑1∑∑∑∑that these threats don't worsen.∑That's all I'm
∑2∑∑there anything more you're going to tell a jury?                      ∑2∑∑∑∑saying.∑You'll see when you get the address what is
∑3∑∑∑∑A∑∑I mean, I live my life every day on a camera                     ∑3∑∑∑∑across the street.∑And if I -- and if you learned
∑4∑∑because the fear of someone lying on me.∑In my house,                 ∑4∑∑∑∑it here, you would know exactly where her house is.
∑5∑∑camera.∑I walk out my door, camera.∑In my car, camera.                ∑5∑∑BY MR. WRIGHT:
∑6∑∑I'm constantly taking pictures.∑I'm constantly looking                ∑6∑∑∑∑Q∑∑So you're not going to answer the question
∑7∑∑out my window.∑I have a 9-year-old little girl.∑She's                 ∑7∑∑about what's across the street.∑You take your counsel's
∑8∑∑10 now.∑That brings me her phone because Kentucky State               ∑8∑∑advice on that?
∑9∑∑Police is sitting in front of my house constantly.                    ∑9∑∑∑∑∑∑MR. SLOSAR:∑Yes.
10∑∑∑∑Q∑∑You need a tissue?                                               10∑∑∑∑A∑∑Yes.
11∑∑∑∑A∑∑So it's every day something new.∑My little                       11∑∑∑∑Q∑∑As of the date of these interrogatory answers
12∑∑boy, he's not allowed over to a friend's house now.                   12∑∑number -- your answer to Interrogatory number 6
13∑∑Friend's not allowed over there to my house because they              13∑∑indicated that you hadn't received any professional
14∑∑pulled his mom up on jail tracker.∑It's just something                14∑∑treatment for any of your injuries; is that still true?
15∑∑every day.                                                            15∑∑∑∑A∑∑Yes.
16∑∑∑∑Q∑∑And you said you live with your -- still live                    16∑∑∑∑Q∑∑All right.∑I think I'm just about finished.
17∑∑with your mother, right?                                              17∑∑Has -- I asked if Jon -- if you had talked to Jonathan
18∑∑∑∑A∑∑Right.                                                           18∑∑Taylor about the case, but I want to be clear, has
19∑∑∑∑Q∑∑And it's a new location since 2010, right?                       19∑∑Jonathan Taylor talked to you about the Katherine Mills'
20∑∑∑∑A∑∑Right.                                                           20∑∑murder investigation?
21∑∑∑∑Q∑∑What is the current address?                                     21∑∑∑∑A∑∑No.
22∑∑∑∑∑∑MR. SLOSAR:∑I can -- we will provide that                         22∑∑∑∑Q∑∑Okay.∑Do you recall what Jonathan Taylor
23∑∑∑∑information to you under protective order so that --                23∑∑looked like in December of 2010?
24∑∑∑∑the few defendants that may not know will not know,                 24∑∑∑∑A∑∑Just what I said in the discovery.∑I can't go
25∑∑∑∑and we'll do it for attorneys' eyes only.                           25∑∑back and say he looked like this this day.
                The Deposition of Doc
   Case: 6:17-cv-00084-REW-HAI    AMANDA  HOSKINS,
                                      #: 196-1      taken
                                                Filed:     on March
                                                       07/09/19     16,502018
                                                                Page:     of 107 - Page
                                       ID#: 6354                                    186..189
                                                            Page 186                                                                  Page 188
∑1∑∑∑∑Q∑∑Did he have any tattoos?                                      ∑1∑∑∑∑Q∑∑During his arrest, do you know whether -- how
∑2∑∑∑∑A∑∑I'm -- I'm not sure where.                                    ∑2∑∑long he was in custody?
∑3∑∑∑∑Q∑∑Did he have any tattoos on his arm?                           ∑3∑∑∑∑A∑∑When he got arrested --
∑4∑∑∑∑A∑∑I don't remember.                                             ∑4∑∑∑∑Q∑∑Yes.
∑5∑∑∑∑Q∑∑Does he have any tattoos on his arm now?                      ∑5∑∑∑∑A∑∑-- like for the murder charge?
∑6∑∑∑∑A∑∑I'm -- I'm not sure.                                          ∑6∑∑∑∑Q∑∑No.∑After you-all had been released from
∑7∑∑∑∑Q∑∑Did he get any tattoos while he was in jail?                  ∑7∑∑that, has he been arrested since then?
∑8∑∑∑∑A∑∑I'm not sure.                                                 ∑8∑∑∑∑A∑∑Is that the question you just asked me a
∑9∑∑∑∑Q∑∑Do you know -- have you seen Jonathan Taylor                  ∑9∑∑minute ago?
10∑∑since you-all have been out of custody?                            10∑∑∑∑Q∑∑Yes.∑Yeah.
11∑∑∑∑A∑∑Yes.                                                          11∑∑∑∑A∑∑Yes.
12∑∑∑∑Q∑∑Where's he live now?                                          12∑∑∑∑Q∑∑He has.∑And you didn't know how many times,
13∑∑∑∑∑∑MR. SLOSAR:∑I mean, I will -- again, I'll                      13∑∑right?
14∑∑∑∑provide Mr. Taylor's address to you under an                     14∑∑∑∑A∑∑No.
15∑∑∑∑attorneys' eyes only protective order.                           15∑∑∑∑Q∑∑And you don't know how long he may have been
16∑∑BY MR. WRIGHT:                                                     16∑∑in custody for those subsequent arrest, right?
17∑∑∑∑Q∑∑Can -- are you going to follow your attorney's                17∑∑∑∑A∑∑No.
18∑∑instruction not to answer that question?                           18∑∑∑∑Q∑∑Do you know what the arrest was for?
19∑∑∑∑A∑∑Yes.                                                          19∑∑∑∑A∑∑I don't remember.
20∑∑∑∑Q∑∑Does Jonathan Taylor live in Knox County?                     20∑∑∑∑Q∑∑Did William Lester have any relationships to
21∑∑∑∑∑∑MR. SLOSAR:∑You can answer.                                    21∑∑your knowledge to any other women during this time
22∑∑∑∑A∑∑No.                                                           22∑∑period, 2010?
23∑∑∑∑Q∑∑No.∑Okay.∑All I want to know is, does he                      23∑∑∑∑A∑∑(NO VERBAL RESPONSE.)
24∑∑live within an hour of where you live?                             24∑∑∑∑Q∑∑No?
25∑∑∑∑∑∑MR. SLOSAR:∑Don't -- you'll have the address                   25∑∑∑∑A∑∑I don't remember.

                                                            Page 187                                                                  Page 189
∑1∑∑∑∑under a protective order.∑I'm going to instruct you              ∑1∑∑∑∑Q∑∑That's all I have.∑Oh, that's okay.∑Well,
∑2∑∑∑∑not to answer that question.∑And if they continue,               ∑2∑∑one last question.∑Do you know who Jason Bunch is?
∑3∑∑∑∑I'll just seek a protective order on this entirety.              ∑3∑∑∑∑A∑∑He did introduce his self last time we were
∑4∑∑BY MR. WRIGHT:                                                     ∑4∑∑all here at the other place.
∑5∑∑∑∑Q∑∑So you don't -- do you call him on the phone?                 ∑5∑∑∑∑Q∑∑As far as the investigate -- the Katherine
∑6∑∑∑∑A∑∑I -- I see him when he stops to see my mom.                   ∑6∑∑Mills' investigation, did you have any interaction with
∑7∑∑∑∑Q∑∑How often do you see each other?                              ∑7∑∑him to your memory?
∑8∑∑∑∑A∑∑I'm not sure.                                                 ∑8∑∑∑∑A∑∑With Jason Bunch, right?
∑9∑∑∑∑Q∑∑Did he ever get a teardrop tattoo?                            ∑9∑∑∑∑Q∑∑Right.∑Yes.
10∑∑∑∑A∑∑(NO VERBAL RESPONSE.)                                         10∑∑∑∑A∑∑No.
11∑∑∑∑Q∑∑No?                                                           11∑∑∑∑Q∑∑No.∑Do you have any knowledge of his
12∑∑∑∑A∑∑Not -- I'm not sure.∑Not that I know of.                      12∑∑involvement in this from sources other than your
13∑∑∑∑Q∑∑Okay.∑Has he been arrested since he's been                    13∑∑attorneys about what role he had in the Katherine Mills'
14∑∑out of custody, to your knowledge?                                 14∑∑investigation?
15∑∑∑∑A∑∑Yes.                                                          15∑∑∑∑A∑∑No.
16∑∑∑∑Q∑∑When was that?                                                16∑∑∑∑∑∑MR. WRIGHT:∑That's all I have.
17∑∑∑∑A∑∑I'm not sure.                                                 17∑∑∑∑∑∑MR. KELLEY:∑I think I'm next.∑Do you want me
18∑∑∑∑Q∑∑How many times has he been arrested since                     18∑∑∑∑up there or --
19∑∑you've been out of custody?                                        19∑∑∑∑∑∑COURT REPORTER:∑No.
20∑∑∑∑A∑∑I'm not sure.                                                 20∑∑∑∑∑∑MR. KELLEY:∑-- can you get me from here?
21∑∑∑∑Q∑∑More than once?                                               21∑∑∑∑∑∑COURT REPORTER:∑I can hear you.∑You're good.
22∑∑∑∑A∑∑I don't know.∑I'm not sure.                                   22∑∑∑∑∑∑MR. KELLEY:∑We're good.∑Okay.∑It's all right
23∑∑∑∑Q∑∑Do you know if he's been convicted of any                     23∑∑∑∑with you if we proceed?∑I assume it is.
24∑∑crime since you've been out of custody?                            24∑∑∑∑∑∑MR. SLOSAR:∑Yeah.∑Of course.∑You've got that
25∑∑∑∑A∑∑Not that I know of.                                           25∑∑∑∑booming voice.
                The Deposition of Doc
   Case: 6:17-cv-00084-REW-HAI    AMANDA  HOSKINS,
                                      #: 196-1      taken
                                                Filed:     on March
                                                       07/09/19     16,512018
                                                                Page:     of 107 - Page
                                       ID#: 6355                                    190..193
                                                               Page 190                                                                Page 192
∑1∑∑∑∑∑∑MR. KELLEY:∑Thank you.                                            ∑1∑∑correct?
∑2∑∑∑∑∑∑∑∑∑∑∑∑EXAMINATION                                                 ∑2∑∑∑∑A∑∑Yes.
∑3∑∑BY MR. KELLEY:                                                        ∑3∑∑∑∑Q∑∑Okay.∑And he apparently had some role in your
∑4∑∑∑∑Q∑∑All right.∑Again, Ms. Hoskins, my name is                        ∑4∑∑arrest, I think, at times after Ms. Mills' murder; is
∑5∑∑John Kelley.∑I'm here today representing Knox County                  ∑5∑∑that correct?
∑6∑∑including the Sheriff's Department.∑I'm also here                     ∑6∑∑∑∑A∑∑After -- yes, he showed up when I got arrested
∑7∑∑representing John Pickard, who was sheriff at the time                ∑7∑∑the second time -- the second -- on that gun charge.
∑8∑∑that Ms. Mills was killed.∑I'm also here representing                 ∑8∑∑∑∑Q∑∑Okay.∑Did he say anything in your presence?
∑9∑∑Derek -- (clears throat) excuse me -- Derek Eubanks,                  ∑9∑∑∑∑A∑∑Just in the car on the way back.
10∑∑who's a deputy with the Knox County Sheriff's Department              10∑∑∑∑Q∑∑Okay.∑You told me about the -- he said
11∑∑at the time that Ms. Mills was killed.∑Let me start                   11∑∑something about all of us are murderers; is that
12∑∑first with Ms. -- with Deputy Eubanks.∑And he's the                   12∑∑correct?
13∑∑gentleman -- handsome gentleman in the far corner of the              13∑∑∑∑A∑∑Yes.
14∑∑room.∑Okay.∑Do you know Deputy Eubanks?                               14∑∑∑∑Q∑∑All right.∑First of all, did you know Deputy
15∑∑∑∑A∑∑No.                                                              15∑∑Liford before that incident?
16∑∑∑∑Q∑∑All right.∑I take it then you've never                           16∑∑∑∑A∑∑No.
17∑∑been -- do you -- and I mean that not only do you know                17∑∑∑∑Q∑∑Okay.∑Do you know -- if I were to tell you he
18∑∑him, have you ever had any contact with him?                          18∑∑was a preacher would you -- did you know that?
19∑∑∑∑A∑∑No.                                                              19∑∑∑∑A∑∑I would believe that, because the music I
20∑∑∑∑Q∑∑Okay.∑Do you remember any instances where                        20∑∑heard, like he played his good, like, Christian music.
21∑∑you've been stopped by him as a deputy?                               21∑∑∑∑Q∑∑All right.∑Did you consider his comment to be
22∑∑∑∑A∑∑No.                                                              22∑∑threatening.
23∑∑∑∑Q∑∑Okay.∑Likewise, do you know -- other than                        23∑∑∑∑A∑∑I didn't know -- I don't know how to take that
24∑∑what your attorney has told you, can you tell me what                 24∑∑comment.∑That's the only thing he said to me.∑And that
25∑∑role Deputy Eubanks had in the investigation of Ms.                   25∑∑was it.∑I -- I -- I don't feel threatened by Buster.

                                                               Page 191                                                                Page 193
∑1∑∑Mills' murder, if any?                                                ∑1∑∑∑∑Q∑∑Did you feel intimidated or somehow that he
∑2∑∑∑∑A∑∑I've never heard of anything besides what I've                   ∑2∑∑was wanting you to say something back?
∑3∑∑talked with my attorneys about.                                       ∑3∑∑∑∑A∑∑I felt like that at the time that he might of
∑4∑∑∑∑Q∑∑Okay.∑I have to admit, I'm very confused on                      ∑4∑∑wanted me to say something, but then again, I
∑5∑∑that point because I see him in the caption, I see him                ∑5∑∑couldn't -- I wasn't sure.
∑6∑∑in the introductory paragraph, I see him identified as a              ∑6∑∑∑∑Q∑∑All right.∑Did you say anything back?
∑7∑∑deputy sheriff, but I don't see anything that                         ∑7∑∑∑∑A∑∑No.
∑8∑∑specifically says he did anything wrong or did anything               ∑8∑∑∑∑Q∑∑Okay.∑Do you -- I think you also said there
∑9∑∑to harm you.∑Do you know of anything he did to harm                   ∑9∑∑was another incident and maybe there were more where
10∑∑you?                                                                  10∑∑Deputy Liford was present.∑I thought you said he was
11∑∑∑∑∑∑MR. SLOSAR:∑Aside from communication you had                      11∑∑there when you were with Joe at that house that Mr.
12∑∑∑∑with your counsel.                                                  12∑∑Lester was taking care of, was that -- did I
13∑∑∑∑A∑∑No.                                                              13∑∑misunderstand you?
14∑∑∑∑Q∑∑Okay.∑Do you know of any animosity he bears                      14∑∑∑∑A∑∑That is what we're talking about where he's
15∑∑you or any grudge or anything that you may have heard of              15∑∑at, right, at that house?
16∑∑as scuttlebutt or on publics or topics or whatever it is              16∑∑∑∑Q∑∑I'm sorry.∑Was that the only time you saw
17∑∑that people use these days?                                           17∑∑Deputy Liford?
18∑∑∑∑∑∑MR. SLOSAR:∑I'm going to object to the form.                      18∑∑∑∑A∑∑Yes.
19∑∑∑∑She's answered.                                                     19∑∑∑∑Q∑∑I misunderstood.∑I thought you had seen him
20∑∑∑∑Q∑∑Okay.∑Before Ms. Mills' murder, do you know                      20∑∑before.∑Okay.∑Was he present -- I think you told me
21∑∑how many times you may have been stopped, arrested,                   21∑∑that Detective York threatened you, had a gun in your
22∑∑interviewed or had any contact with members of the Knox               22∑∑face?
23∑∑County Sheriff's Department?                                          23∑∑∑∑A∑∑Yes.
24∑∑∑∑A∑∑I'm not sure of any.∑I'm not sure.                               24∑∑∑∑Q∑∑Was he present?
25∑∑∑∑Q∑∑Okay.∑You mentioned Deputy Liford; is that                       25∑∑∑∑A∑∑I'm not sure if he was in there right behind
                The Deposition of Doc
   Case: 6:17-cv-00084-REW-HAI    AMANDA  HOSKINS,
                                      #: 196-1      taken
                                                Filed:     on March
                                                       07/09/19     16,522018
                                                                Page:     of 107 - Page
                                       ID#: 6356                                    194..197
                                                               Page 194                                                                 Page 196
∑1∑∑him.∑He wasn't beside him.∑I don't know if he came in                 ∑1∑∑∑∑hypothetical.∑Calls for speculation.∑You can
∑2∑∑behind him or how the order went.∑I just know Detective               ∑2∑∑∑∑answer to the extent you understand his
∑3∑∑York was first.                                                       ∑3∑∑∑∑hypothetical.
∑4∑∑∑∑Q∑∑Did you observe where he was at the time that                    ∑4∑∑∑∑A∑∑I've never heard that.
∑5∑∑Deputy York had the gun in your face?                                 ∑5∑∑BY MR. KELLEY:
∑6∑∑∑∑A∑∑I -- no, I don't remember.                                       ∑6∑∑∑∑Q∑∑All right.∑So nobody expressed that to you as
∑7∑∑∑∑Q∑∑All right.∑Are you in a position to tell me                      ∑7∑∑they were coming to the house that they had no idea who
∑8∑∑that he would have seen that?                                         ∑8∑∑was in that house?
∑9∑∑∑∑A∑∑No.                                                              ∑9∑∑∑∑A∑∑I never heard that.
10∑∑∑∑Q∑∑Okay.∑After that, what contact did you have                      10∑∑∑∑Q∑∑Okay.∑It was not mentioned at the scene?
11∑∑with Deputy Liford at that house?                                     11∑∑∑∑A∑∑No.
12∑∑∑∑A∑∑I don't remember if I had any contact with him                   12∑∑∑∑Q∑∑Okay.∑Were -- on that occasion, were there
13∑∑at the house.                                                         13∑∑any other members of the Knox County Sheriff's
14∑∑∑∑Q∑∑All right.∑Did anyone say that they were                         14∑∑Department present?
15∑∑there to make an arrest for criminal trespass?                        15∑∑∑∑A∑∑I don't remember if Sheriff Pickard came at
16∑∑∑∑A∑∑No, I -- just the indictment warrant was                         16∑∑the time.∑I'm -- I'm not for sure.∑I don't remember if
17∑∑mentioned and I actually didn't know I was getting that               17∑∑he did.
18∑∑criminal trespass that I got until I was already booked               18∑∑∑∑Q∑∑All right.∑So I take it from your answer, you
19∑∑in on my indictment warrant at the jail.                              19∑∑can't tell me whether he saw what you allege that it is
20∑∑∑∑Q∑∑all right.∑Do you know who owned the home?                       20∑∑that you had a gun in your face at some point?
21∑∑∑∑A∑∑Someone that Will knew.∑Is -- that's all I                       21∑∑∑∑A∑∑Correct.
22∑∑know.                                                                 22∑∑∑∑Q∑∑You don't know whether he would have seen
23∑∑∑∑Q∑∑All right.∑Likewise, did Will say that he had                    23∑∑it --
24∑∑the right to be in the house?                                         24∑∑∑∑A∑∑I'm not sure.
25∑∑∑∑A∑∑Yes.                                                             25∑∑∑∑Q∑∑-- or it hadn't been there even?

                                                               Page 195                                                                 Page 197
∑1∑∑∑∑Q∑∑He told you that?                                                ∑1∑∑∑∑A∑∑I really wasn't worried about who was behind
∑2∑∑∑∑A∑∑Yes.                                                             ∑2∑∑who when that gun was right in my face.∑I was more
∑3∑∑∑∑Q∑∑All right.∑Did you have any other information                    ∑3∑∑concerned about my little girl I was holding.
∑4∑∑to indicate that Will was telling the truth?                          ∑4∑∑∑∑Q∑∑Okay.∑Well, you were taken -- am I correct,
∑5∑∑∑∑A∑∑No.                                                              ∑5∑∑you were taken into custody at the house?
∑6∑∑∑∑Q∑∑Okay.∑In other words, is it -- it was your                       ∑6∑∑∑∑A∑∑Yes.
∑7∑∑understanding that Will had the consent of the landowner              ∑7∑∑∑∑Q∑∑All right.∑And you were transported to, I may
∑8∑∑to be there and that the fact that the lights were on                 ∑8∑∑have this wrong, but Knox County Jail?
∑9∑∑shouldn't have been suspicious to anybody?                            ∑9∑∑∑∑A∑∑That's where they booked me in at was Knox
10∑∑∑∑A∑∑Can you ask it again?                                            10∑∑County Jail.
11∑∑∑∑Q∑∑Sure.∑I think that there -- I'm going to tell                    11∑∑∑∑Q∑∑All right.∑How did you get there?
12∑∑you and I think -- I would ask you to presume that there              12∑∑∑∑A∑∑Buster.
13∑∑had been a report from the homeowner of a concern that                13∑∑∑∑Q∑∑Okay.∑So Mr. Liford?
14∑∑somebody was in the house.                                            14∑∑∑∑A∑∑Yes.
15∑∑∑∑∑∑MR. SLOSAR:∑I'm going to object to form.                          15∑∑∑∑Q∑∑Okay.∑Was anybody else in the car with him?
16∑∑∑∑Although there's no question.                                       16∑∑∑∑A∑∑No.∑Not that I remember.
17∑∑∑∑∑∑MR. KELLEY:∑Well, I haven't finished.                             17∑∑∑∑Q∑∑Okay.∑Do you remember how many cars were out
18∑∑∑∑∑∑MR. SLOSAR:∑Okay.                                                 18∑∑there -- I mean, law enforcement vehicles?
19∑∑BY MR. KELLEY:                                                        19∑∑∑∑A∑∑No.
20∑∑∑∑Q∑∑I asked her to presume it.∑Do you have any                       20∑∑∑∑Q∑∑Okay.∑All right.∑Again, and I'm sorry if
21∑∑basis and that he sent the police out there to find out               21∑∑I've asked this or making you repeat it.∑Do you know of
22∑∑if somebody was on their property without them knowing                22∑∑any other times -- do you know of any other Knox County
23∑∑it and with that -- in their house?∑Do you have                       23∑∑deputies or members of the sheriff's department that
24∑∑anything to dispute that?                                             24∑∑were present during any of the events in the
25∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Incomplete                         25∑∑investigation of Ms. Mills' murder where you were the
                The Deposition of Doc
   Case: 6:17-cv-00084-REW-HAI    AMANDA  HOSKINS,
                                      #: 196-1      taken
                                                Filed:     on March
                                                       07/09/19     16,532018
                                                                Page:     of 107 - Page
                                       ID#: 6357                                    198..201
                                                              Page 198                                                                 Page 200
∑1∑∑subject?                                                             ∑1∑∑the sheriff's department were involved?
∑2∑∑∑∑∑∑MR. SLOSAR:∑I'm going to object to form and                      ∑2∑∑∑∑A∑∑Thomas -- and I'm not for sure his last name.
∑3∑∑∑∑he's asking you about outside knowledge from your                  ∑3∑∑He actually worked there, then he moved onto the jail.
∑4∑∑∑∑attorneys and investigators, right?                                ∑4∑∑∑∑Q∑∑All right.∑Was he a member of the sheriff's
∑5∑∑∑∑∑∑MR. KELLEY:∑I'm asking her if she knew people                    ∑5∑∑department at the time of Ms. Mills' murder; to your
∑6∑∑∑∑there.∑I mean, did she see any other.                              ∑6∑∑knowledge?
∑7∑∑∑∑∑∑MR. SLOSAR:∑I thought you asked her --                           ∑7∑∑∑∑A∑∑Oh, I don't know.
∑8∑∑∑∑∑∑MR. KELLEY:∑If I said -- if I screwed up the                     ∑8∑∑∑∑Q∑∑Was he ever -- did you ever see him at any of
∑9∑∑∑∑question --                                                        ∑9∑∑the instances where you were with?
10∑∑∑∑∑∑MR. SLOSAR:∑I thought it was, do you have any                    10∑∑∑∑A∑∑No.
11∑∑∑∑knowledge of Knox County's participation in the                    11∑∑∑∑Q∑∑Okay.∑Likewise, the Knox County charge and, I
12∑∑∑∑investigation?∑That's how I took the question.                     12∑∑guess, 2002, it's a traffic charge leaving the scene of
13∑∑∑∑∑∑MR. KELLEY:∑Well, let me rephrase it.                            13∑∑an accident?
14∑∑∑∑∑∑MR. SLOSAR:∑Sorry.                                               14∑∑∑∑A∑∑Number 1?
15∑∑BY MR. KELLEY:                                                       15∑∑∑∑Q∑∑Yes.∑Number 1.
16∑∑∑∑Q∑∑Did you -- on those occasions, you've told me                   16∑∑∑∑A∑∑Okay.
17∑∑that, you know, that Detective -- Deputy Liford is                   17∑∑∑∑Q∑∑Do you remember the member of the Knox County
18∑∑there.∑You've also told me that the sheriff was there                18∑∑Sheriff's Department that was involved in the
19∑∑on occasion on these instances where you were part of                19∑∑investigation of that accident?
20∑∑the investigation where you were apprehended?                        20∑∑∑∑A∑∑That's a long time ago.∑I was actually a
21∑∑∑∑A∑∑Right.                                                          21∑∑juvenile right here.∑I just -- I won't -- Barbourville
22∑∑∑∑Q∑∑All right.∑Did you know -- did you see any                      22∑∑City would have been that.
23∑∑other Knox County law enforcement?                                   23∑∑∑∑Q∑∑Okay.∑All right.∑So the ones I know you've
24∑∑∑∑A∑∑I'm not sure.∑I -- I can't remember who took                    24∑∑had contact with are Deputy Liford, Deputy Thomas,
25∑∑me to jail.∑The -- it was the third time that I was                  25∑∑whatever his last name may be.∑And Sheriff Pickard; is

                                                              Page 199                                                                 Page 201
∑1∑∑arrested on that same gun charge.∑I think that's the                 ∑1∑∑that correct?
∑2∑∑one that we couldn't figure out who picked me up or if               ∑2∑∑∑∑A∑∑Yes.∑That I can remember, yes.
∑3∑∑that was the case.∑But I'm not sure.                                 ∑3∑∑∑∑Q∑∑Okay.∑Had you had other instances where you
∑4∑∑∑∑Q∑∑All right.∑Beyond that instance, do you know                    ∑4∑∑would have had contact with members of the sheriff's
∑5∑∑of any other officers that would have been present, but              ∑5∑∑department where you weren't the subject of the
∑6∑∑you've named?                                                        ∑6∑∑investigation?
∑7∑∑∑∑A∑∑Not that I'm aware of.                                          ∑7∑∑∑∑A∑∑Not that I can remember.
∑8∑∑∑∑Q∑∑Okay.∑In your answers to interrogatories, and                   ∑8∑∑∑∑Q∑∑All right.∑Do you have any instances where
∑9∑∑you may have them open, it's where you're answering                  ∑9∑∑you may have been stopped, but they let you go?∑And
10∑∑questions that were posed by Detective York's attorney.              10∑∑again, I'm talking about Knox County.
11∑∑I'm sorry, it's number 19.                                           11∑∑∑∑A∑∑That they had let me go?
12∑∑∑∑A∑∑Number what?                                                    12∑∑∑∑Q∑∑Yeah.
13∑∑∑∑Q∑∑Interrogatory number 19 has to do with the                      13∑∑∑∑A∑∑No.
14∑∑prior criminal history. This is -- number 3 is a, I                  14∑∑∑∑Q∑∑You were never fortunate enough to be --
15∑∑believe a conviction for second-degree assault and                   15∑∑∑∑A∑∑No.
16∑∑first-degree wanton endangerment.∑I think that was the               16∑∑∑∑Q∑∑They always gave you a ticket.∑Okay.∑All
17∑∑instance where involving a motor vehicle and the mirror              17∑∑right.∑Do you know any -- again, any animus, any kind
18∑∑hitting the little girl?                                             18∑∑of grudge that anybody at the sheriff's department had?
19∑∑∑∑A∑∑Yes.                                                            19∑∑And we'll talk about Sheriff Pickard in a second, but
20∑∑∑∑Q∑∑Okay.∑That occurred in Knox County?                             20∑∑other than Sheriff Pickard, do you know of anybody that
21∑∑∑∑A∑∑Yes.                                                            21∑∑bore you any animus there?
22∑∑∑∑Q∑∑All right.∑Was the sheriff's department                         22∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑You can
23∑∑involved in the investigation of that case?                          23∑∑∑∑answer.
24∑∑∑∑A∑∑Yes.                                                            24∑∑∑∑A∑∑Not that I know of.
25∑∑∑∑Q∑∑All right.∑Can you tell me what members of                      25∑∑∑∑Q∑∑Okay.∑Let's talk about Sheriff Pickard.∑Did
               The Deposition of Doc
  Case: 6:17-cv-00084-REW-HAI    AMANDA  HOSKINS,
                                     #: 196-1      taken
                                               Filed:     on March
                                                      07/09/19     16,542018
                                                               Page:     of 107 - Page
                                      ID#: 6358                                    202..205
                                                             Page 202                                                                  Page 204
∑1∑∑you know Sheriff Pickard before he became sheriff?                  ∑1∑∑∑∑Q∑∑I want some more specifics.∑Detective York
∑2∑∑∑∑A∑∑No.                                                            ∑2∑∑came; is that correct?
∑3∑∑∑∑Q∑∑Know of him at all?                                            ∑3∑∑∑∑A∑∑Yes.
∑4∑∑∑∑A∑∑No.                                                            ∑4∑∑∑∑Q∑∑And you think -- and as I understand it, you
∑5∑∑∑∑Q∑∑Okay.∑Did you know Sheriff Pickard outside of                  ∑5∑∑think Sheriff Pickard could have been there as well?
∑6∑∑his job?                                                            ∑6∑∑∑∑A∑∑He might have came, but he didn't -- he
∑7∑∑∑∑A∑∑No.                                                            ∑7∑∑wasn't -- he wasn't with us when I got questioned --
∑8∑∑∑∑Q∑∑Okay.∑In other words, did you have -- see him                  ∑8∑∑∑∑Q∑∑Okay.
∑9∑∑in church or go on any picnics or anything like that?               ∑9∑∑∑∑A∑∑-- at the police department --
10∑∑∑∑A∑∑No.                                                            10∑∑∑∑Q∑∑Okay.
11∑∑∑∑Q∑∑Before Katherine Mills' murder and did Sheriff                 11∑∑∑∑A∑∑-- City Hall.
12∑∑Pickard ever stop you or arrest you, question you?                  12∑∑∑∑Q∑∑All right.∑Do you remember him saying
13∑∑∑∑A∑∑No.                                                            13∑∑anything at your -- while you were there at your
14∑∑∑∑Q∑∑All right.∑With regard to the incident                         14∑∑mother's house?
15∑∑involving the little girl and the -- being hit by the               15∑∑∑∑A∑∑He talked to my mother.
16∑∑automobile mirror, was he involved in that                          16∑∑∑∑Q∑∑All right.
17∑∑investigation?                                                      17∑∑∑∑A∑∑I do know that.
18∑∑∑∑A∑∑It -- I'm not -- I don't remember if he was or                 18∑∑∑∑Q∑∑Did you overhear it?
19∑∑not.                                                                19∑∑∑∑A∑∑No.
20∑∑∑∑Q∑∑Okay.∑Let's talk about subsequent to it.∑And                   20∑∑∑∑Q∑∑Did your mother later tell you what they
21∑∑you told us of -- I wrote down six different instances              21∑∑talked about?
22∑∑where you may have been stopped or arrested after Ms.               22∑∑∑∑A∑∑Not on that occasion.
23∑∑Mills' murder.∑There's an incident, I believe, that                 23∑∑∑∑Q∑∑When -- did she ever talk to about what was
24∑∑occurred in February of 2011.∑I don't know that you                 24∑∑said at any time?
25∑∑remember the date.∑But it was one where you were taken              25∑∑∑∑A∑∑Yes.

                                                             Page 203                                                                  Page 205
∑1∑∑to the city police department.∑That would be the first              ∑1∑∑∑∑Q∑∑What did she tell you?
∑2∑∑incident, I believe.                                                ∑2∑∑∑∑A∑∑When they came to her work, he told her he was
∑3∑∑∑∑A∑∑Yes.                                                           ∑3∑∑going out of town and told her to go visit me and see if
∑4∑∑∑∑Q∑∑Detective York was involved in that; is that                   ∑4∑∑Iwould tell her what had happened to Ms. Mills.
∑5∑∑correct?                                                            ∑5∑∑∑∑Q∑∑I'm not quite understanding.∑He -- you're
∑6∑∑∑∑A∑∑Yes.                                                           ∑6∑∑saying that Sheriff Pickard told your mother to ask you
∑7∑∑∑∑Q∑∑All right.∑And I thought you told me that --                   ∑7∑∑what happened to Ms. Mills; is that --
∑8∑∑or you told -- you testified that Sheriff Pickard was               ∑8∑∑∑∑A∑∑He went to my mom's work and he told -- he
∑9∑∑with him that day.∑Did I misunderstand?                             ∑9∑∑told her he was going -- that Sheriff Pickard was going
10∑∑∑∑A∑∑That he was with him?                                          10∑∑out of town.∑Would my mom talk to me to see if I would
11∑∑∑∑Q∑∑Yes.                                                           11∑∑tell her what had happened to Ms. Mills.
12∑∑∑∑∑∑MR. SLOSAR:∑I'm going to make an objection to                   12∑∑∑∑Q∑∑Okay.∑Did that occur that day when Deputy --
13∑∑∑∑form, foundation.∑You can answer to the extent you                13∑∑when, excuse me, Detective York was there?
14∑∑∑∑understand.                                                       14∑∑∑∑A∑∑No.
15∑∑BY MR. KELLEY:                                                      15∑∑∑∑Q∑∑Okay.∑Do you know -- I'm trying to figure out
16∑∑∑∑Q∑∑Do you remember --                                             16∑∑when in this series of events that may have occurred.
17∑∑∑∑A∑∑I don't remember if he came to the house. I                    17∑∑Did it occur before the first time you -- before this
18∑∑know he wasn't at the police department in the room.                18∑∑incident at your house where --
19∑∑∑∑Q∑∑Okay.∑Tell me again what happened at your                      19∑∑∑∑A∑∑It would have been --
20∑∑mother's house.∑Is that where this occurred?                        20∑∑∑∑Q∑∑-- you were arrested there?
21∑∑∑∑A∑∑Yes.                                                           21∑∑∑∑A∑∑I -- I was already charged.
22∑∑∑∑Q∑∑All right.∑What happened?                                      22∑∑∑∑Q∑∑Okay.∑So it occurred sometime in between?
23∑∑∑∑∑∑MR. SLOSAR:∑I'm going to object.∑This has                       23∑∑∑∑A∑∑Sometime after I was charged.
24∑∑∑∑been asked and answered numerous times.∑You can                   24∑∑∑∑Q∑∑All right.∑Do you remember -- did your mother
25∑∑∑∑answer.                                                           25∑∑tell you how she responded?
                The Deposition of Doc
   Case: 6:17-cv-00084-REW-HAI    AMANDA  HOSKINS,
                                      #: 196-1      taken
                                                Filed:     on March
                                                       07/09/19     16,552018
                                                                Page:     of 107 - Page
                                       ID#: 6359                                    206..209
                                                               Page 206                                                                  Page 208
∑1∑∑∑∑A∑∑I don't remember.∑I just know --                                 ∑1∑∑∑∑Q∑∑So can you tell me who took you down to the
∑2∑∑∑∑Q∑∑Did she --                                                       ∑2∑∑city police department?
∑3∑∑∑∑A∑∑-- that --                                                       ∑3∑∑∑∑A∑∑I know on one occasion, I -- those get mixed
∑4∑∑∑∑Q∑∑Did she tell you any greater details as to                       ∑4∑∑up because they were four different times I was arrested
∑5∑∑where they were when this conversation occurred?∑You                  ∑5∑∑right there in the same close amount of time.∑Once -- I
∑6∑∑said it was at her work?                                              ∑6∑∑don't know if they were coming to question me or
∑7∑∑∑∑A∑∑Yes.∑It was at her work.                                         ∑7∑∑Jonathan.∑It was Sheriff Pickard, Detective York.∑They
∑8∑∑∑∑Q∑∑And you're talking about the Appalachian                         ∑8∑∑acted like we couldn't get in the same backseat of
∑9∑∑Children's Home?                                                      ∑9∑∑Sheriff Pickard's -- was -- might have been a Tahoe --
10∑∑∑∑A∑∑Yes.∑And Detective York was there, also.                         10∑∑whatever it was -- the gold four-door ride.∑I'm not
11∑∑∑∑Q∑∑Okay.∑So they came together.∑Anybody else                        11∑∑sure why, but I had to ride with -- I think it might
12∑∑be -- was there?                                                      12∑∑have been KSP or the county.∑That's the only ones that
13∑∑∑∑A∑∑No.∑Not that I heard.                                            13∑∑came -- would come and get you.∑I think that Jonathan
14∑∑∑∑Q∑∑All right.∑She attributed these statements,                      14∑∑ended up riding with Sheriff Pickard.
15∑∑though, to Sheriff Pickard as opposed to Detective York?              15∑∑∑∑Q∑∑Okay.∑Jonathan rode with Sheriff Pickard?
16∑∑∑∑A∑∑I just know he was there, and Sheriff Pickard                    16∑∑∑∑A∑∑Yeah.
17∑∑was talking to my mom.                                                17∑∑∑∑Q∑∑But on this first occasion we're talking
18∑∑∑∑Q∑∑So you believe it was Sheriff Pickard that                       18∑∑about, Jonathan wasn't there, was he?
19∑∑said, "Please have your daughter" --                                  19∑∑∑∑A∑∑On the first one?
20∑∑∑∑A∑∑Yes.                                                             20∑∑∑∑Q∑∑Yes.
21∑∑∑∑Q∑∑It was?                                                          21∑∑∑∑A∑∑Not -- not the first one.∑This -- so this
22∑∑∑∑A∑∑Yes.∑Yes.                                                        22∑∑would've been the second one.
23∑∑∑∑Q∑∑But she knows about the Mills' murder; is that                   23∑∑∑∑Q∑∑Okay.
24∑∑correct?                                                              24∑∑∑∑A∑∑Yeah.
25∑∑∑∑A∑∑Yes.                                                             25∑∑∑∑Q∑∑As I understood -- well, let's get down to the

                                                               Page 207                                                                  Page 209
∑1∑∑∑∑Q∑∑All right.∑When you heard that, did you --                       ∑1∑∑city police department.∑Was Sheriff Pickard at the city
∑2∑∑were you alarmed that he had asked your mother that                   ∑2∑∑police department?
∑3∑∑question?                                                             ∑3∑∑∑∑A∑∑I don't remember.∑No.
∑4∑∑∑∑A∑∑Actually, I didn't even know that until I got                    ∑4∑∑∑∑Q∑∑All right.∑You said something that, before
∑5∑∑out of jail.∑Uh-uh.                                                   ∑5∑∑you made a statement, that you were addressed by
∑6∑∑∑∑Q∑∑Okay.                                                            ∑6∑∑Detective York, and you said that you were told what to
∑7∑∑∑∑A∑∑Just after all this stuff.                                       ∑7∑∑say?
∑8∑∑∑∑Q∑∑In other words, the charge has been dismissed                    ∑8∑∑∑∑A∑∑Yes.
∑9∑∑before you learned about it?                                          ∑9∑∑∑∑Q∑∑Was Sheriff Pickard present when that
10∑∑∑∑A∑∑Yeah.                                                            10∑∑happened?
11∑∑∑∑Q∑∑Okay.∑Going back again to this, what I                           11∑∑∑∑A∑∑No.
12∑∑believe is in February 2011, where you're ultimately                  12∑∑∑∑Q∑∑Okay.∑Had Sheriff Pickard ever told you what
13∑∑taken down to the city police station.∑While Sheriff                  13∑∑to say?
14∑∑Pickard was at your house, do you remember him talking                14∑∑∑∑A∑∑No, not that I can recall.
15∑∑to your mother there?                                                 15∑∑∑∑Q∑∑At the time the actual statement was taken,
16∑∑∑∑A∑∑I don't know what was said.∑I have no idea.                      16∑∑had Sheriff Pickard -- was he there?
17∑∑∑∑Q∑∑Okay.∑During that time, did he say anything                      17∑∑∑∑A∑∑No.
18∑∑to you?                                                               18∑∑∑∑Q∑∑All right.∑Do you know how long you were at
19∑∑∑∑A∑∑No.                                                              19∑∑the police department?∑Can you -- I know you weren't
20∑∑∑∑Q∑∑All right.∑Did he touch you, puts cuffs on                       20∑∑sitting there with a stopwatch.
21∑∑you, grab you by the arm?                                             21∑∑∑∑A∑∑Right.
22∑∑∑∑A∑∑I don't even remember if I was cuffed, or who                    22∑∑∑∑Q∑∑Were you there hours?∑Were you there an hour?
23∑∑cuffed me, or who took me --                                          23∑∑∑∑A∑∑I'm not sure how long.
24∑∑∑∑Q∑∑All right.                                                       24∑∑∑∑Q∑∑All right.∑How did you get back home; do you
25∑∑∑∑A∑∑-- to the jail.                                                  25∑∑remember that?∑Or I assume you went back home.∑I don't
                The Deposition of Doc
   Case: 6:17-cv-00084-REW-HAI    AMANDA  HOSKINS,
                                      #: 196-1      taken
                                                Filed:     on March
                                                       07/09/19     16,562018
                                                                Page:     of 107 - Page
                                       ID#: 6360                                    210..213
                                                               Page 210                                                                  Page 212
∑1∑∑know.                                                                 ∑1∑∑mom, Detective York, and I was where you walk into the
∑2∑∑∑∑A∑∑I went to jail after.                                            ∑2∑∑kitchen, but that would have been -- first time, second
∑3∑∑∑∑Q∑∑Okay.                                                            ∑3∑∑time -- third time, probably.
∑4∑∑∑∑A∑∑Yeah.                                                            ∑4∑∑∑∑Q∑∑Okay.∑On that occasion, that happens at your
∑5∑∑∑∑Q∑∑Okay.                                                            ∑5∑∑mother's home?
∑6∑∑∑∑A∑∑Then I had to walk to -- all the way through                     ∑6∑∑∑∑A∑∑Uh-huh.∑Yes.
∑7∑∑town and get a ride.∑My mom met me as she was coming to               ∑7∑∑∑∑Q∑∑All right.∑And I'm trying to understand, what
∑8∑∑pick me up.∑I wasn't about to hang around and wait at                 ∑8∑∑did Sheriff Pickard do on that occasion?∑Did he talk to
∑9∑∑the jail, so I walked.                                                ∑9∑∑your mother?
10∑∑∑∑Q∑∑Let me ask on all of these occasions at any --                   10∑∑∑∑A∑∑I don't remember who talked to who.∑I know we
11∑∑all of these instances where you're arrested and put in               11∑∑were all in the kitchen, and I walk -- I go to walk back
12∑∑jail, has Sheriff Pickard come to see you in the jail?                12∑∑down the steps because I smoked a cigarette because I
13∑∑∑∑A∑∑Not that I remember.∑No.                                         13∑∑was waiting to go to jail.
14∑∑∑∑Q∑∑Okay.∑All right.∑The second instance I have                      14∑∑∑∑Q∑∑Okay.∑Did Sheriff Pickard talk to you?
15∑∑down involves the stolen firearm.∑This is where you're,               15∑∑∑∑A∑∑Not that I remember.
16∑∑again, stopped, arrested, and that's -- Deputy Liford's               16∑∑∑∑Q∑∑All right.∑Do you remember overhearing any
17∑∑there.∑Was Sheriff Pickard there?                                     17∑∑statements he made?
18∑∑∑∑∑∑MR. SLOSAR:∑I object to form.                                     18∑∑∑∑A∑∑No.
19∑∑∑∑A∑∑Which occasion?                                                  19∑∑∑∑Q∑∑All right.∑Was he present when Detective York
20∑∑∑∑∑∑MR. SLOSAR:∑You can answer.                                       20∑∑was there where you felt that Detective York was acting
21∑∑∑∑A∑∑Which -- which time?                                             21∑∑outside of his role as a -- where you --
22∑∑∑∑Q∑∑Where they arrested you for possession of a                      22∑∑∑∑A∑∑Which --
23∑∑firearm.∑I think they first arrested you for being a                  23∑∑∑∑Q∑∑-- where you felt intimidated by --
24∑∑felon with a firearm.                                                 24∑∑∑∑∑∑MR. WRIGHT:∑I'll object to form.
25∑∑∑∑A∑∑Possession of?                                                   25∑∑∑∑Q∑∑-- Detective York?

                                                               Page 211                                                                  Page 213
∑1∑∑∑∑Q∑∑I could be wrong.                                                ∑1∑∑∑∑∑∑MR. SLOSAR:∑I'll object to form, too.
∑2∑∑∑∑∑∑MR. SLOSAR:∑I object to form.                                     ∑2∑∑∑∑Q∑∑Where you felt intimidated.∑I'm not saying
∑3∑∑∑∑∑∑MR. KELLEY:∑Sure.                                                 ∑3∑∑anybody was intimidated.
∑4∑∑∑∑A∑∑So this was on the first one, right?∑On --                       ∑4∑∑∑∑A∑∑Which time was this?
∑5∑∑∑∑Q∑∑No.∑I'm talking about the one after you --                       ∑5∑∑∑∑Q∑∑On this occasion where you're at the house. I
∑6∑∑the city police department -- the next opportunity where              ∑6∑∑think they're coming to serve you with a warrant for the
∑7∑∑you were stopped by.                                                  ∑7∑∑stolen firearm.
∑8∑∑∑∑A∑∑Oh, the second one would've been on my                           ∑8∑∑∑∑A∑∑They were actually coming to get Jonathan to
∑9∑∑indictment warrant, and I'm not sure if he was or not.                ∑9∑∑question him.
10∑∑∑∑Q∑∑Okay.∑Well, let me put it this way.∑Do you                       10∑∑∑∑Q∑∑Okay.
11∑∑remember any other instances where you were arrested                  11∑∑∑∑A∑∑Detective York and Sheriff Pickard, they were
12∑∑that Sheriff Pickard was there?∑I think you told me                   12∑∑coming to get him.
13∑∑about one instance where both Jonathan and you are                    13∑∑∑∑Q∑∑All right.
14∑∑there?                                                                14∑∑∑∑A∑∑We turned around.∑I remember my mom's work
15∑∑∑∑A∑∑Yeah.                                                            15∑∑called her, said Detective York's at her house, and then
16∑∑∑∑Q∑∑Okay.                                                            16∑∑she goes back.∑I said, "Hey, I can go, too.∑I've not
17∑∑∑∑A∑∑That's -- would've been the time that he came                    17∑∑done anything."∑When we pull in, I start walking.
18∑∑to get -- question Jonathan, and I got arrested over the              18∑∑Detective York says, "Hey, don't you go too far."∑"Uh,
19∑∑gun that Detective York said I stole.∑I didn't know I                 19∑∑why?"
20∑∑was going to jail.∑I thought it was okay to go back and               20∑∑∑∑Q∑∑What I want to know: Right then, was Sheriff
21∑∑talk to him and be at my own house, until he told me I                21∑∑Pickard present?
22∑∑was going to jail, too.∑So that was --                                22∑∑∑∑A∑∑Yes.
23∑∑∑∑Q∑∑Sheriff Pickard was there?                                       23∑∑∑∑Q∑∑Okay.
24∑∑∑∑A∑∑That -- yes, he was there.∑That was --                           24∑∑∑∑A∑∑He was present.
25∑∑because he was actually standing in the kitchen with my               25∑∑∑∑Q∑∑He would've heard it?∑He was close enough?
                The Deposition of Doc
   Case: 6:17-cv-00084-REW-HAI    AMANDA  HOSKINS,
                                      #: 196-1      taken
                                                Filed:     on March
                                                       07/09/19     16,572018
                                                                Page:     of 107 - Page
                                       ID#: 6361                                    214..217
                                                               Page 214                                                                  Page 216
∑1∑∑∑∑A∑∑I don't know.∑I'm not sure about that.∑He                        ∑1∑∑T. Smith?"∑And then, when they showed him that that was
∑2∑∑was there.∑He was there.                                              ∑2∑∑him, it was some little skinny guy, and I thought,
∑3∑∑∑∑Q∑∑All right.∑Do you remember him being present                     ∑3∑∑"wow," so that's how I know his name.∑But now that I
∑4∑∑any other times during that arrest?                                   ∑4∑∑worked at -- in Bell County at the Public Defender's
∑5∑∑∑∑A∑∑I'm not sure.                                                    ∑5∑∑Office, I -- he's -- I guess, he's in that county now,
∑6∑∑∑∑Q∑∑Again, and I -- if I've asked this, I                            ∑6∑∑so I --I do know who he is.
∑7∑∑apologize.∑It's because I'm too old to be doing this.                 ∑7∑∑∑∑Q∑∑He's not in --
∑8∑∑Did he -- did Sheriff Pickard put his hands on you to                 ∑8∑∑∑∑A∑∑No.
∑9∑∑restrain you or to put you in a car or to --                          ∑9∑∑∑∑Q∑∑-- Knox County anymore.
10∑∑∑∑A∑∑No.                                                              10∑∑∑∑A∑∑Uh-uh.
11∑∑∑∑Q∑∑Okay.∑And I think you told me 100 times now                      11∑∑∑∑Q∑∑I think he -- is he in Middlesboro; is that
12∑∑that he would -- actually drove Jonathan, as you                      12∑∑correct?∑He's in Middlesboro PD, but, all right.∑Did -
13∑∑remember?                                                             13∑∑- in other words, did you have any interaction with him
14∑∑∑∑A∑∑That I remember.                                                 14∑∑during any of these encounters with Sheriff Pickard or
15∑∑∑∑Q∑∑Yeah.∑Okay.∑All right.∑And where were you                        15∑∑Detective York?
16∑∑taken on that day?                                                    16∑∑∑∑A∑∑No.∑When I went to court, I can -- can't
17∑∑∑∑A∑∑I was taken on to the jail.∑I know that the                      17∑∑remember if it was the arraignment of the -- of the
18∑∑Knox sheriff's department -- Mike T. Smith was the one                18∑∑murder charge or -- it would've been the arraignment --
19∑∑that signed my -- was the complaining officer, or                     19∑∑the first time you go to court, or if it was on that gun
20∑∑whatever, on my citation of that gun, but for some                    20∑∑charge because I -- where all that was in the same time
21∑∑reason, Detective York and Sheriff Pickard was at the                 21∑∑frame, I, kind of, get it mixed up.∑He said, "Send her
22∑∑same -- he wasn't there.∑But I went and got booked in                 22∑∑upstairs to the big dogs where she belongs."∑That was -
23∑∑at Knox County Jail and, after that, that's when I ended              23∑∑- that Mike teased me after.
24∑∑up making bond.∑Don't know how long after.                            24∑∑∑∑Q∑∑Who was he talking to?
25∑∑∑∑Q∑∑Do you know Detective Mike Smith?                                25∑∑∑∑A∑∑He said it just loud enough -- I guess, it was

                                                               Page 215                                                                  Page 217
∑1∑∑∑∑A∑∑Who is --                                                        ∑1∑∑supposed to intimidate me in court.∑I'm not sure.
∑2∑∑∑∑∑∑MR. SLOSAR:∑The sheriff?                                          ∑2∑∑∑∑Q∑∑Meant to intim -- did it intimidate you in
∑3∑∑∑∑∑∑MR. KELLEY:∑No, he's not.∑He's actually                           ∑3∑∑court?
∑4∑∑∑∑another Mike Smith, as I understand it.                             ∑4∑∑∑∑A∑∑Did it?
∑5∑∑∑∑∑∑MR. SLOSAR:∑From which agency?                                    ∑5∑∑∑∑Q∑∑Yeah.
∑6∑∑∑∑∑∑MR. EUBANKS:∑Deputy.                                              ∑6∑∑∑∑A∑∑I -- not sure what --
∑7∑∑∑∑∑∑MR. KELLEY:∑He's listed as the arresting --                       ∑7∑∑∑∑Q∑∑Doesn't sound like --
∑8∑∑∑∑∑∑MR. EUBANKS:∑Not detective.∑Deputy.                               ∑8∑∑∑∑A∑∑-- it did.
∑9∑∑∑∑∑∑MR. KELLEY:∑Deputy.                                               ∑9∑∑∑∑Q∑∑-- he was an intimidating figure --
10∑∑∑∑∑∑MR. EUBANKS:∑Michael T. Smith was --                              10∑∑∑∑A∑∑He's --
11∑∑∑∑∑∑MR. KELLEY:∑He's listed on a couple --                            11∑∑∑∑Q∑∑-- to you.
12∑∑∑∑∑∑MR. EUBANKS:∑-- complaining witness.                              12∑∑∑∑A∑∑He, kind of, said it so my mom would hear it,
13∑∑∑∑∑∑MR. KELLEY:∑-- of these as being the                              13∑∑too, so...
14∑∑∑∑complaining witness.                                                14∑∑∑∑Q∑∑Okay.∑Again, my question is did you feel
15∑∑∑∑∑∑MR. SLOSAR:∑Okay.∑Sorry.                                          15∑∑intimidated by Detective [sic] Mike T. Smith?
16∑∑BY MR. KELLEY:                                                        16∑∑∑∑A∑∑I -- I did because I never seen a gun, never
17∑∑∑∑Q∑∑I'm not talking about the present sheriff. I'm                   17∑∑stole a gun, and I wondered how in the world this guy
18∑∑talking about another Mike Smith.∑Do you know a Deputy                18∑∑has got me charged -- or a complaining witness saying I
19∑∑Mike Smith different from the present sheriff?                        19∑∑had a gun.
20∑∑∑∑A∑∑I know him that he signed that warrant for my                    20∑∑∑∑Q∑∑Okay.∑Now that is a charge you ultimately
21∑∑arrest for that -- and he was the complaining officer                 21∑∑pled guilty to, isn't it?
22∑∑for that gun charge.                                                  22∑∑∑∑A∑∑Actually they amended it to a burglary-third.
23∑∑∑∑Q∑∑Uh-huh.                                                          23∑∑∑∑Q∑∑Well, what was the burglary of?
24∑∑∑∑A∑∑I do know that because I never heard of his                      24∑∑∑∑A∑∑I couldn't even tell you.∑I can --
25∑∑name, and I thought, "My goodness, who's this big Mike                25∑∑∑∑Q∑∑Was it the gun?
                The Deposition of Doc
   Case: 6:17-cv-00084-REW-HAI    AMANDA  HOSKINS,
                                      #: 196-1      taken
                                                Filed:     on March
                                                       07/09/19     16,582018
                                                                Page:     of 107 - Page
                                       ID#: 6362                                    218..221
                                                               Page 218                                                                  Page 220
∑1∑∑∑∑A∑∑I -- I couldn't even tell you.∑I'm not sure.                     ∑1∑∑∑∑Q∑∑Okay.∑Again, the interrogatories are in front
∑2∑∑∑∑Q∑∑Okay.                                                            ∑2∑∑of you.∑And this is an answer to Interrogatory number
∑3∑∑∑∑A∑∑I just know I got to go home that day, and I                     ∑3∑∑11, and my pages aren't numbered, but after you see
∑4∑∑didn't have to go on any farther with it, so --                       ∑4∑∑Interrogatory number 11, turn two more pages.
∑5∑∑∑∑Q∑∑Okay.                                                            ∑5∑∑∑∑∑∑MR. SLOSAR:∑Here.∑I got it.∑That's the page.
∑6∑∑∑∑A∑∑-- I did plea.                                                   ∑6∑∑∑∑The Bob Smith one?
∑7∑∑∑∑Q∑∑All right.∑Do you know if Mike T. Smith is                       ∑7∑∑∑∑∑∑MR. KELLEY:∑∑∑Yes.
∑8∑∑involved in anything else in the -- subsequent to                     ∑8∑∑BY MR. KELLEY:
∑9∑∑Katherine Mills' death?                                               ∑9∑∑∑∑Q∑∑And to show you that I'm not too over the
10∑∑∑∑A∑∑No.                                                              10∑∑hill, I do know that you've answered questions from
11∑∑∑∑Q∑∑All right.∑There is an instance where the                        11∑∑Deputy York's counsel, the counsel concerning this, but
12∑∑property bond was withdrawn, and you were again arrested              12∑∑∑∑∑∑∑Isimply want to know what knowledge you might
13∑∑after that.∑Was Sheriff Pickard there during that                     13∑∑have concerning Sheriff Pickard.∑The first allegation
14∑∑arrest?                                                               14∑∑being: "To begin, defendant's York and Pickard met with
15∑∑∑∑A∑∑I don't remember.                                                15∑∑Bob Smith on May 1, 2012."∑Do you, yourself,
16∑∑∑∑Q∑∑There was a time you actually pulled -- turned                   16∑∑independent of what your attorney may have told you,
17∑∑yourself in to Laurel County jail because you thought                 17∑∑have any knowledge of Sheriff Pickard ever meeting with
18∑∑you were guilty of a probation violation.∑Was Sheriff                 18∑∑Bob Smith?
19∑∑Pickard there?                                                        19∑∑∑∑A∑∑No.
20∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑It misstates                       20∑∑∑∑Q∑∑Okay.∑Within that paragraph, it says,
21∑∑∑∑her testimony.                                                      21∑∑"Defendant's York and Pickard instructed Mr. Smith to
22∑∑∑∑Q∑∑I might -- have I got that wrong?∑Okay.∑Tell                     22∑∑state that Ms. Hoskins and Mr. Lester were spending
23∑∑me how I've got it -- I thought you ultimately went to                23∑∑significant amounts of money on drug purchases."∑Do you
24∑∑Laurel County to get arrested.                                        24∑∑have any independent knowledge, except for from your
25∑∑∑∑A∑∑I turned myself in, not because I thought I                      25∑∑attorney, that Sheriff Pickard was trying to manufacture

                                                               Page 219                                                                  Page 221
∑1∑∑was guilty, just because I had a warrant, and that was                ∑1∑∑or create -- fabricate an allegation that you were
∑2∑∑the right thing to do.                                                ∑2∑∑spending significant sums of money on drug purchases?
∑3∑∑∑∑Q∑∑I'm sorry if I'm -- if I phrased that question                   ∑3∑∑∑∑A∑∑No.
∑4∑∑wrong.∑What I meant is, ultimately, you went to Laurel                ∑4∑∑∑∑Q∑∑The next allegation has to do with Defendant
∑5∑∑County to do that; is that correct?                                   ∑5∑∑York.∑It says, "On May 16, 2011, Defendant York
∑6∑∑∑∑A∑∑Yes.                                                             ∑6∑∑fabricated a statement that he attributed to Christy
∑7∑∑∑∑Q∑∑And you were put into a Laurel County jail?                      ∑7∑∑Branson."∑Are you aware of any contact that Sheriff
∑8∑∑∑∑A∑∑I went to the probation officer first -- to                      ∑8∑∑Pickard may have had with Christy Branson?
∑9∑∑the probation-parole, and, therefore, they transported                ∑9∑∑∑∑A∑∑Outside of conversations with --
10∑∑me.∑Laurel County Probation & Parole to Laurel --                     10∑∑∑∑Q∑∑Yeah.∑I'm sorry --
11∑∑∑∑Q∑∑Where did they --                                                11∑∑∑∑A∑∑-- my lawyer?
12∑∑∑∑A∑∑-- County Jail.                                                  12∑∑∑∑Q∑∑-- the -- let me tell you that the same
13∑∑∑∑Q∑∑-- put you?∑All right.                                           13∑∑proviso applies each time.∑I don't want to know what
14∑∑∑∑A∑∑Laurel County.                                                   14∑∑your attorney may have told you.∑I want to know what
15∑∑∑∑Q∑∑Okay.∑Again, did Sheriff Pickard come to the                     15∑∑you may know independent of that.
16∑∑Laurel County jail?                                                   16∑∑∑∑A∑∑No.
17∑∑∑∑A∑∑No.                                                              17∑∑∑∑Q∑∑Okay.∑The next one has to do with Joe York,
18∑∑∑∑Q∑∑Okay.∑There was a meeting that you had with                      18∑∑as -- talks about "Defendant York fabricated a report
19∑∑Lisa Evans, when Lisa Evans was present, where, I think,              19∑∑of -- on behalf of Joe King."∑First of all, has Joe
20∑∑they took swabs from your mouth and under your                        20∑∑King talked to you about any encounters he's had with
21∑∑fingernails for a DNA testing?                                        21∑∑either?
22∑∑∑∑A∑∑I did get the DNA testing done.∑Yes.                             22∑∑∑∑A∑∑No.
23∑∑∑∑Q∑∑Yeah.∑Was Sheriff Pickard or any member of                       23∑∑∑∑Q∑∑No.∑Has Joe King told you of any problems he
24∑∑the Knox County Sheriff's Department present then?                    24∑∑has with anybody on the Knox County Sheriff's
25∑∑∑∑A∑∑No.                                                              25∑∑Department?
                The Deposition of Doc
   Case: 6:17-cv-00084-REW-HAI    AMANDA  HOSKINS,
                                      #: 196-1      taken
                                                Filed:     on March
                                                       07/09/19     16,592018
                                                                Page:     of 107 - Page
                                       ID#: 6363                                    222..225
                                                              Page 222                                                                Page 224
∑1∑∑∑∑A∑∑No.                                                             ∑1∑∑∑∑A∑∑Yeah.
∑2∑∑∑∑Q∑∑Okay.∑The next one has to do with Allen                         ∑2∑∑∑∑∑∑MR. SLOSAR:∑Hold on.
∑3∑∑Helton, and, again, I think you didn't know who Allen                ∑3∑∑∑∑Q∑∑I'm sorry to make you --
∑4∑∑Helton was.∑It says, "Defendants York and Pickard also               ∑4∑∑∑∑A∑∑That's okay.
∑5∑∑fabricated a report on behalf of Allen Helton."∑Am I                 ∑5∑∑∑∑∑∑MR. SLOSAR:∑What was your question, John?
∑6∑∑correct you don't know who Allen Helton is, do you?                  ∑6∑∑∑∑∑∑MR. KELLEY:∑∑∑Interrogatory number 19, and
∑7∑∑∑∑A∑∑Before all this?                                                ∑7∑∑∑∑the answer to it, and I don't have a numbered page.
∑8∑∑∑∑Q∑∑Right.                                                          ∑8∑∑∑∑I'm sorry.
∑9∑∑∑∑A∑∑No.                                                             ∑9∑∑∑∑∑∑MR. SLOSAR:∑What's the question?
10∑∑∑∑Q∑∑Okay.∑You have never had any occasion to talk                   10∑∑BY MR. KELLEY:
11∑∑to him in your life?                                                 11∑∑∑∑Q∑∑The question is did you leave the scene of an
12∑∑∑∑A∑∑No.∑I would've never talked to him.∑I didn't                    12∑∑accident?∑Were you guilty of that --
13∑∑know him.                                                            13∑∑∑∑A∑∑Where are we at?
14∑∑∑∑Q∑∑All right.                                                      14∑∑∑∑Q∑∑-- charge.
15∑∑∑∑A∑∑But you have heard through others, people                       15∑∑∑∑A∑∑Number 1?
16∑∑other than your attorney, about what Allen Helton may                16∑∑∑∑Q∑∑Number 1.
17∑∑have said or -- concerning the murder of Ms. Mills?                  17∑∑∑∑∑∑MR. SLOSAR:∑Number 1.∑I'm going to object to
18∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.                                   18∑∑∑∑the form of that question.
19∑∑∑∑A∑∑Can you ask it again?                                           19∑∑∑∑A∑∑Okay.
20∑∑∑∑Q∑∑Sure.∑Have you heard from others -- you heard                   20∑∑∑∑Q∑∑Did you plead guilty because you felt you
21∑∑from Mr. Lester, Mr. King, anybody, your mother, that                21∑∑were?
22∑∑Allen Helton was making accusations --                               22∑∑∑∑A∑∑I was a juvenile.∑I'm not -- I couldn't -- I
23∑∑∑∑A∑∑No.                                                             23∑∑guess I did plead guilty because it shows on my
24∑∑∑∑Q∑∑-- concerning the murder of Ms. Mills?∑Okay.                    24∑∑convictions, so I'm not for sure even --
25∑∑There's an allegation here concerning falsification of               25∑∑∑∑Q∑∑All right.

                                                              Page 223                                                                Page 225
∑1∑∑medical records and manipulation of medical records.∑Do              ∑1∑∑∑∑A∑∑-- what it was.
∑2∑∑you know of any involvement by Sheriff Pickard in any                ∑2∑∑∑∑Q∑∑I understand you were a juvenile, but I won't
∑3∑∑change to your medical records, other than what your                 ∑3∑∑ask you any more about it.
∑4∑∑attorney may have told you?                                          ∑4∑∑∑∑A∑∑It's a long time ago.∑Yeah.
∑5∑∑∑∑A∑∑No.                                                             ∑5∑∑∑∑Q∑∑Okay.∑Let's talk about the Bell County
∑6∑∑∑∑Q∑∑Okay.∑The next has to do with the statement                     ∑6∑∑charge.∑You would have been --
∑7∑∑taken from Amber Simpson on March 13, 2012.∑Do you know              ∑7∑∑∑∑A∑∑Theft by unlawful taking?
∑8∑∑of any contact that Sheriff Pickard had or anybody with              ∑8∑∑∑∑Q∑∑Yeah.∑When you been -- admittedly, I don't
∑9∑∑the Knox County Sheriff's Department may have had with               ∑9∑∑know when the charges -- I know when the charge was
10∑∑Amber Simpson?                                                       10∑∑brought; I don't know when the crime occurred.∑But the
11∑∑∑∑A∑∑No.                                                             11∑∑theft by unlawful taking, is that one you were guilty
12∑∑∑∑Q∑∑Okay.∑Likewise, the same kind of questions                      12∑∑of?
13∑∑concerning Robert Beach.∑Do you know of any contact                  13∑∑∑∑A∑∑I'm not even sure what it was.
14∑∑that my client had?                                                  14∑∑∑∑Q∑∑Okay.∑Have you taken things --
15∑∑∑∑A∑∑No.                                                             15∑∑∑∑∑∑MR. SLOSAR:∑Object.
16∑∑∑∑Q∑∑All right.∑Do you know of any grudge, animus,                   16∑∑∑∑Q∑∑-- unlawfully?
17∑∑any reason that Sheriff Pickard wanted to do you harm;               17∑∑∑∑∑∑MR. SLOSAR:∑Objection.∑Asked and answered.
18∑∑have you thrown in jail; have you charged with murder?               18∑∑∑∑A∑∑I have from stores.∑Yes, I have.
19∑∑∑∑A∑∑Not that I've ever heard.                                       19∑∑∑∑Q∑∑Okay.∑All right.∑The next one, I believe,
20∑∑∑∑Q∑∑Okay.∑Couple more times on 19 --                                20∑∑the 2007 charge in Knox County: the second degree
21∑∑Interrogatory number 19.∑It has to do with the criminal              21∑∑assault and first degree wanton endangerment.∑As I
22∑∑charges.∑I couldn't remember, way back to this 2002                  22∑∑understand it, you do not think you were guilty of
23∑∑traffic charge in Knox County, leaving the scene of an               23∑∑that --
24∑∑accident, were you guilty of that, in your own mind, at              24∑∑∑∑A∑∑No.
25∑∑least?                                                               25∑∑∑∑Q∑∑-- of those charges?∑But you pled guilty?
                The Deposition of Doc
   Case: 6:17-cv-00084-REW-HAI    AMANDA  HOSKINS,
                                      #: 196-1      taken
                                                Filed:     on March
                                                       07/09/19     16,602018
                                                                Page:     of 107 - Page
                                       ID#: 6364                                    226..229
                                                               Page 226                                                                  Page 228
∑1∑∑∑∑A∑∑I do.                                                            ∑1∑∑∑∑that she'd rather go to jail than be tried.
∑2∑∑∑∑Q∑∑All right.∑Did you stand in court and take an                    ∑2∑∑∑∑∑∑MR. SLOSAR:∑She just told you she wanted to be
∑3∑∑oath?                                                                 ∑3∑∑∑∑with her daughter.∑I mean, you're, literally,
∑4∑∑∑∑∑∑MR. SLOSAR:∑Object to form.                                       ∑4∑∑∑∑harassing the witness at this point, John.∑I don't
∑5∑∑∑∑A∑∑I'm not sure.                                                    ∑5∑∑∑∑understand --
∑6∑∑∑∑∑∑MR. SLOSAR:∑Compound question.∑You can                            ∑6∑∑∑∑∑∑MR. KELLEY:∑Really?
∑7∑∑∑∑answer.                                                             ∑7∑∑∑∑∑∑MR. SLOSAR:∑Yeah.
∑8∑∑∑∑A∑∑I'm not sure how I took the plea, but I took                     ∑8∑∑∑∑∑∑MR. KELLEY:∑You don't think being away from
∑9∑∑the plea upon -- my lawyer was there, and --                          ∑9∑∑∑∑your daughter in jail is time spent away from your
10∑∑∑∑Q∑∑Did the judge ask you questions and ask you if                   10∑∑∑∑daughter?∑I don't understand, counsel.∑I'm
11∑∑you really were guilty?                                               11∑∑∑∑saying --
12∑∑∑∑A∑∑I don't remember.∑I'm not sure.                                  12∑∑∑∑∑∑MR. SLOSAR:∑She was fix --
13∑∑∑∑Q∑∑Okay.∑In other words, this is a -- one -- am                     13∑∑∑∑∑∑MR. KELLEY:∑She has a choice to stay with her
14∑∑Icorrect you were sentenced to time in jail?                          14∑∑∑∑daughter if she's not guilty of this crime.
15∑∑∑∑A∑∑When?                                                            15∑∑∑∑∑∑MR. SLOSAR:∑Do you have an actual, legitimate
16∑∑∑∑Q∑∑For the -- this charge.                                          16∑∑∑∑question for the witness?
17∑∑∑∑A∑∑Number 3?                                                        17∑∑∑∑∑∑MR. KELLEY:∑No, I won't -- I'm done.
18∑∑∑∑Q∑∑Yes.                                                             18∑∑∑∑∑∑MR. SLOSAR:∑Thank you.
19∑∑∑∑A∑∑Yes.                                                             19∑∑∑∑∑∑MR. KELLEY:∑I'm done.∑Thank you.
20∑∑∑∑Q∑∑All right.∑You're about to go to jail.                           20∑∑BY MR. KELLEY:
21∑∑They --                                                               21∑∑∑∑Q∑∑The Bell County charge, it's number 4.∑As I
22∑∑∑∑A∑∑I'd already been in jail.∑I -- actually on                       22∑∑understand it, you're saying you gave your right name to
23∑∑that charge, why I plead guilty -- I stayed 76 days. I                23∑∑the officer who stopped you; is that correct?∑You were
24∑∑got out on house arrest.∑I had my little girl, and in                 24∑∑stopped because you didn't have a license?
25∑∑September while I was still pregnant, I pled to it on                 25∑∑∑∑A∑∑No.∑I went through a roadblock, and I was

                                                               Page 227                                                                  Page 229
∑1∑∑conditions that instead of going to trial or anything                 ∑1∑∑on -- driving on suspended; gave them my sister's name
∑2∑∑like that, I could -- I could stay out, have my little                ∑2∑∑or birthday, maybe both.∑I'm -- can't remember.
∑3∑∑girl, wouldn't have to turn myself in until the first of              ∑3∑∑∑∑Q∑∑All right.∑That one was a probated one; is
∑4∑∑the year, and I would only have to go back to jail for                ∑4∑∑that correct?∑And you were actually unsupervised as I
∑5∑∑104 days, and the rest probated, so, yes, I took the                  ∑5∑∑remember.
∑6∑∑guilty plea.∑I pled guilty to that, and I went back;                  ∑6∑∑∑∑A∑∑I don't even know.∑I don't know what I got
∑7∑∑turned myself in.∑I got to pick where I turned myself                 ∑7∑∑out on that.
∑8∑∑in at, and it was easy time.∑I got to hold my little                  ∑8∑∑∑∑Q∑∑All right.
∑9∑∑girl, and my little boy every weekend, contact visit.                 ∑9∑∑∑∑A∑∑I just know I did do that.∑I did give them my
10∑∑After that, I completed three years of supervised                     10∑∑sister's name and birthday.
11∑∑probation.                                                            11∑∑∑∑Q∑∑All right.∑The operating -- but you were also
12∑∑∑∑Q∑∑Okay.∑None of that would have occurred if you                    12∑∑convicted of -- or pled guilty to operating a vehicle
13∑∑were -- had been found not guilty; you agree there?                   13∑∑with a suspended or revoked license?
14∑∑∑∑∑∑MR. SLOSAR:∑Object to form.∑This has been                         14∑∑∑∑A∑∑Yes.
15∑∑∑∑asked and answered.                                                 15∑∑∑∑Q∑∑Do you think you were represented by counsel
16∑∑∑∑∑∑MR. KELLEY:∑Well, okay.                                           16∑∑in both of those instances?∑Certainly, the felony one
17∑∑∑∑∑∑MR. SLOSAR:∑She just --                                           17∑∑you were?
18∑∑∑∑∑∑MR. KELLEY:∑Well, are you asking her --                           18∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
19∑∑∑∑telling her not to answer?                                          19∑∑∑∑A∑∑What is it now?
20∑∑∑∑∑∑MR. SLOSAR:∑Well, I -- she just told you she                      20∑∑∑∑Q∑∑Never mind.∑Okay.∑I want to understand
21∑∑∑∑pled guilty.∑You're asking her the same question a                  21∑∑this -- you mentioned that Sheriff Pickard was
22∑∑∑∑different way.                                                      22∑∑present -- I'm talking about number 6, the burglary --
23∑∑∑∑∑∑MR. KELLEY:∑Yeah, but she pled guilty rather                      23∑∑the third degree burglary one, which I think has to do
24∑∑∑∑than stand trial for something she says she didn't                  24∑∑with the firearm to begin with and turned into a
25∑∑∑∑do, and I'm trying to understand that she waited --                 25∑∑burglary.
                The Deposition of Doc
   Case: 6:17-cv-00084-REW-HAI    AMANDA  HOSKINS,
                                      #: 196-1      taken
                                                Filed:     on March
                                                       07/09/19     16,612018
                                                                Page:     of 107 - Page
                                       ID#: 6365                                    230..233
                                                               Page 230                                                                  Page 232
∑1∑∑∑∑A∑∑Yeah.                                                            ∑1∑∑are you upstairs?
∑2∑∑∑∑Q∑∑All right.∑You told me that, I think, in part                    ∑2∑∑∑∑A∑∑Yes.
∑3∑∑of your answer that Sheriff Pickard was present in the                ∑3∑∑∑∑Q∑∑Okay.∑And you're about to go into the -- the
∑4∑∑courtroom or at the courthouse on the day that you went               ∑4∑∑door.∑Does it face the bench?
∑5∑∑to plead guilty?                                                      ∑5∑∑∑∑A∑∑Yes.
∑6∑∑∑∑A∑∑Yes.                                                             ∑6∑∑∑∑Q∑∑Okay.∑That area to me is fairly small; would
∑7∑∑∑∑Q∑∑Or you didn't know you were going to plead                       ∑7∑∑you agree?
∑8∑∑guilty, but...?                                                       ∑8∑∑∑∑∑∑MR. SLOSAR:∑I object to form.∑You can answer
∑9∑∑∑∑A∑∑Right.                                                           ∑9∑∑∑∑it to the extent you understand it.
10∑∑∑∑Q∑∑All right.∑What encounter did you have with                      10∑∑∑∑A∑∑Is that area before you go into the courtroom
11∑∑him, if any, other than seeing him there?                             11∑∑small?
12∑∑∑∑A∑∑My mom and I was walking up the steps.∑We got                    12∑∑∑∑Q∑∑Right.∑It's a tile floor right there.
13∑∑to the Circuit Court.∑He was actually sit -- the one                  13∑∑∑∑A∑∑It is a tile floor.
14∑∑telling the jurors they could go on back.∑He's actually               14∑∑∑∑Q∑∑Uh-huh.
15∑∑the one that told my mom she couldn't go in the                       15∑∑∑∑A∑∑I mean, quite a few people can fit there.
16∑∑courtroom with me.∑He stood there and talked to her. I                16∑∑∑∑Q∑∑Okay.∑And so you -- what you're saying --
17∑∑had to go in by myself and take a plea that I was crazy               17∑∑well, what I'm trying to understand, you'd see a lot --
18∑∑for even taking.∑He did tell her that he believes her                 18∑∑if there were a lot of people on that landing, you'd see
19∑∑daughter didn't commit murder, that he believes that her              19∑∑them?
20∑∑daughter --                                                           20∑∑∑∑A∑∑They were being sent home.∑The jurors were
21∑∑∑∑Q∑∑That you didn't commit murder; is that --                        21∑∑leaving.
22∑∑that's who you're referencing, right?                                 22∑∑∑∑Q∑∑Are you saying the jurors were standing there?
23∑∑∑∑∑∑MR. SLOSAR:∑He -- she's saying what Sheriff                       23∑∑∑∑A∑∑No.∑They were leaving, like, walking -- he
24∑∑∑∑Pickard told her mom, which was why --                              24∑∑was telling them there was no trial today.∑Go on home.
25∑∑∑∑∑∑MR. KELLEY:∑Third person.∑Got you.                                25∑∑∑∑Q∑∑What I'm trying to understand is whether there

                                                               Page 231                                                                  Page 233
∑1∑∑∑∑∑∑MR. SLOSAR:∑If you want exactly what she's                        ∑1∑∑were people milling around that could've overheard
∑2∑∑∑∑saying, she's trying to recount it back to you.                     ∑2∑∑Sheriff Pickard talking to your mother and telling
∑3∑∑∑∑∑∑MR. KELLEY:∑Thank you.                                            ∑3∑∑him -- telling you about...?
∑4∑∑∑∑A∑∑That --                                                          ∑4∑∑∑∑A∑∑I doubt it because I was the only one that
∑5∑∑BY MR. KELLEY:                                                        ∑5∑∑scheduled for a trial that day.∑I'm not sure, so I
∑6∑∑∑∑Q∑∑Go ahead.                                                        ∑6∑∑don't know how to answer that.
∑7∑∑∑∑A∑∑Her daughter didn't have nothing to do with                      ∑7∑∑∑∑Q∑∑Okay.∑Did you happen to know anybody on the
∑8∑∑that murder.∑That two years ago, whatever that meant --               ∑8∑∑jury that was walking out?
∑9∑∑two years ago, he'd have put her under the jail, but he               ∑9∑∑∑∑A∑∑No.∑I'm not sure.
10∑∑thinks she was a key witness to closing the case. That's              10∑∑∑∑Q∑∑Not to ask you what your attorney talked to
11∑∑what was said.                                                        11∑∑you about, but had you gone over the jury list with him?
12∑∑∑∑Q∑∑Okay.∑You overheard this; any of it?                             12∑∑∑∑A∑∑I don't remember.
13∑∑∑∑A∑∑No.                                                              13∑∑∑∑Q∑∑Okay.∑All right.∑I'm just trying to find out
14∑∑∑∑Q∑∑Okay.∑Your mother heard it?                                      14∑∑is there anybody other than your mother that I need to
15∑∑∑∑A∑∑Yes.                                                             15∑∑talk to to corroborate what she said Sheriff Pickard
16∑∑∑∑Q∑∑Anybody else present when she was there?                         16∑∑said?
17∑∑∑∑A∑∑I'm not sure.                                                    17∑∑∑∑∑∑MR. SLOSAR:∑Well, I mean, that -- I think
18∑∑∑∑Q∑∑Okay.∑This was said outside of the courtroom?                    18∑∑∑∑she's told you all she knows.
19∑∑∑∑A∑∑Yes.                                                             19∑∑∑∑∑∑MR. KELLEY:∑That's what I'm trying to get to.
20∑∑∑∑Q∑∑All right.∑Did he send you into the courtroom                    20∑∑BY MR. KELLEY:
21∑∑before talking to your mother?                                        21∑∑∑∑Q∑∑Is that all you know?
22∑∑∑∑A∑∑Yes.                                                             22∑∑∑∑A∑∑Yes.
23∑∑∑∑Q∑∑Okay.∑As you went -- before you went into the                    23∑∑∑∑Q∑∑Thank you.∑All right.
24∑∑courtroom, did you notice people milling around?                      24∑∑∑∑∑∑MR. SLOSAR:∑If we find someone, we'll disclose
25∑∑Where -- in the courthouse we're talking about, where --              25∑∑∑∑it.
                The Deposition of Doc
   Case: 6:17-cv-00084-REW-HAI    AMANDA  HOSKINS,
                                      #: 196-1      taken
                                                Filed:     on March
                                                       07/09/19     16,622018
                                                                Page:     of 107 - Page
                                       ID#: 6366                                    234..237
                                                              Page 234                                                                  Page 236
∑1∑∑∑∑Q∑∑You went -- did you -- you don't have to tell                   ∑1∑∑∑∑A∑∑-- of the question.
∑2∑∑me what you said, but you did talk to Johnny Turner at               ∑2∑∑∑∑Q∑∑-- if I've described it wrong, please correct
∑3∑∑some point?                                                          ∑3∑∑me.
∑4∑∑∑∑A∑∑When I went to --                                               ∑4∑∑∑∑A∑∑I'm not sure what the question even was.
∑5∑∑∑∑Q∑∑And I think you described --                                    ∑5∑∑∑∑Q∑∑It's my understanding that there was some time
∑6∑∑∑∑A∑∑-- the courtroom?                                               ∑6∑∑where you overheard a conversation where Mr. Lester was
∑7∑∑∑∑Q∑∑--∑what he said --                                              ∑7∑∑telling someone else, and I believe it was Joe King -- I
∑8∑∑∑∑A∑∑Yeah.                                                           ∑8∑∑could be wrong on that, or maybe it was Mike -- that Ms.
∑9∑∑∑∑Q∑∑-- to you?∑Okay.∑All right.∑It's coming.                        ∑9∑∑Mills had a lot of money; had come into a lot of money?
10∑∑Did you protest that?                                                10∑∑∑∑∑∑MR. SLOSAR:∑I object to form and misstates her
11∑∑∑∑∑∑MR. SLOSAR:∑Protest.                                             11∑∑∑∑testimony.∑You can answer the question.
12∑∑∑∑Q∑∑Did you say, "I don't want to do that"?                         12∑∑∑∑A∑∑That's how I said it was.∑I overheard him
13∑∑∑∑A∑∑No.∑I was ready to get home.∑He also told me                    13∑∑saying that what he should do is lock Ms. Mills in her
14∑∑if I spit on the sidewalk the wrong way that they were               14∑∑outhouse, take her money, and not hurt her.
15∑∑going to get me, whatever he meant by that.∑I guess,                 15∑∑∑∑Q∑∑Okay.∑And who was he telling that to?
16∑∑looking back now, I -- I see.                                        16∑∑∑∑A∑∑Mike Simpson.
17∑∑∑∑Q∑∑Okay.∑So Johnny Turner told you that?                           17∑∑∑∑Q∑∑Okay.∑Was that the first instance you had
18∑∑∑∑A∑∑Yes.                                                            18∑∑heard Mr. Lester talking about Ms. Mills --
19∑∑∑∑Q∑∑All right.                                                      19∑∑∑∑A∑∑I don't know which one.
20∑∑∑∑∑∑MR. KELLEY:∑∑∑So I guess I can ask Johnny                        20∑∑∑∑Q∑∑-- newfound wealth?
21∑∑∑∑Turner, at least that far, whether he said that.∑Is                21∑∑∑∑∑∑MR. SLOSAR:∑I object to the form of the
22∑∑∑∑that fair, counsel?                                                22∑∑∑∑question.∑That actually misstates what she just
23∑∑∑∑∑∑MR. SLOSAR:∑Yeah.∑Just not about the actual                      23∑∑∑∑told you.∑It did -- nowhere in her testimony did
24∑∑∑∑advice that he gave her.∑It's obvious he told her                  24∑∑∑∑she say, "newfound wealth" or "a lot of wealth."
25∑∑∑∑to plead guilty, right?∑She pled guilty.                           25∑∑∑∑She just explicitly described --

                                                              Page 235                                                                  Page 237
∑1∑∑∑∑∑∑MR. KELLEY:∑Well, I hope he told her not to                      ∑1∑∑∑∑∑∑MR. KELLEY:∑I beg your pardon.∑I was being
∑2∑∑∑∑commit any more crimes, but that would --                          ∑2∑∑∑∑flippant with my question.∑I apologize.
∑3∑∑∑∑∑∑MR. SLOSAR:∑She didn't.∑That's why we're                         ∑3∑∑∑∑∑∑MR. SLOSAR:∑I know, but it means something for
∑4∑∑∑∑here.∑Continue.                                                    ∑4∑∑∑∑the record.
∑5∑∑BY MR. KELLEY:                                                       ∑5∑∑∑∑∑∑MR. KELLEY:∑Okay.
∑6∑∑∑∑Q∑∑But again, on that occasion, you get up in                      ∑6∑∑BY MR. KELLEY:
∑7∑∑front of a judge.∑Do you remember whether it was Judge               ∑7∑∑∑∑Q∑∑That she had money.∑That she'd come into a --
∑8∑∑Mills or Judge Lay, or do you know?                                  ∑8∑∑some large sum of money.∑I don't know whether you
∑9∑∑∑∑A∑∑I don't remember.                                               ∑9∑∑consider it wealth or not.
10∑∑∑∑Q∑∑Do you remember taking an oath?                                 10∑∑∑∑A∑∑I'm not sure.∑I don't -- I'm not sure what
11∑∑∑∑A∑∑Don't remember.                                                 11∑∑you're even asking right now.
12∑∑∑∑Q∑∑All right.∑Do you remember being asked or was                   12∑∑∑∑Q∑∑Before that -- before you overheard the
13∑∑anybody coercing you to do this?∑Do you really believe               13∑∑conversation he had, had you ever -- had Mike -- excuse
14∑∑you were guilty?                                                     14∑∑me -- had Mr. Lester revealed that to you?
15∑∑∑∑A∑∑I don't remember.                                               15∑∑∑∑A∑∑No.
16∑∑∑∑Q∑∑Okay.∑I'm not certain as to the time period,                    16∑∑∑∑Q∑∑So -- all right.∑Did you have any discussion
17∑∑but this is before Ms. Mills' death, and it's my                     17∑∑after that conversation, you and Mr. Lester, about it?
18∑∑understanding you were present when Mr. Lester was                   18∑∑∑∑A∑∑No.
19∑∑talking -- and I'm confused as -- with Joe King                      19∑∑∑∑Q∑∑All right.∑Were you shocked that he was
20∑∑concerning information he had gotten that Ms. Mills had              20∑∑urging someone else -- conspiring with someone else to
21∑∑a large amount of money.                                             21∑∑commit a robbery?
22∑∑∑∑∑∑MR. SLOSAR:∑Object to form.∑You can answer if                    22∑∑∑∑∑∑MR. SLOSAR:∑Object to form.∑Continue.
23∑∑∑∑you understand.                                                    23∑∑∑∑A∑∑Can you ask it again?
24∑∑∑∑A∑∑I'm not sure --                                                 24∑∑∑∑Q∑∑Sure.∑You overheard somebody saying that they
25∑∑∑∑Q∑∑Well, if I'm cutting it --                                      25∑∑were going to lock Ms. -- or somehow keep Ms. Mills in
                The Deposition of Doc
   Case: 6:17-cv-00084-REW-HAI    AMANDA  HOSKINS,
                                      #: 196-1      taken
                                                Filed:     on March
                                                       07/09/19     16,632018
                                                                Page:     of 107 - Page
                                       ID#: 6367                                    238..241
                                                              Page 238                                                                  Page 240
∑1∑∑the outhouse while they took her money.∑Did that shock               ∑1∑∑∑∑∑∑VIDEOGRAPHER:∑Off the record at 3:40.
∑2∑∑or surprise you?                                                     ∑2∑∑∑∑∑∑∑(OFF THE RECORD)
∑3∑∑∑∑A∑∑That I heard that?                                              ∑3∑∑∑∑∑∑VIDEOGRAPHER:∑Back on the record at 3:51.
∑4∑∑∑∑Q∑∑Well, that he was suggesting that to someone                    ∑4∑∑BY MR. KELLEY:
∑5∑∑else?                                                                ∑5∑∑∑∑Q∑∑I'm going to be changing subjects on you, Ms.
∑6∑∑∑∑A∑∑I never said he suggested that.∑I -- I never                    ∑6∑∑Hoskins.∑When did you go to work with the Public
∑7∑∑said that.                                                           ∑7∑∑Defender's Office in Pineville?
∑8∑∑∑∑Q∑∑I thought you did.                                              ∑8∑∑∑∑A∑∑Yes.
∑9∑∑∑∑A∑∑I didn't say he suggested that.                                 ∑9∑∑∑∑Q∑∑All right.∑When did you go to work with them?
10∑∑∑∑Q∑∑What did he say again?∑I'm having trouble                       10∑∑∑∑A∑∑A month after -- maybe two months after I got
11∑∑understanding what exactly you overheard.                            11∑∑out of jail.
12∑∑∑∑A∑∑He said what he should do --                                    12∑∑∑∑Q∑∑Okay.∑You listed some people here that I
13∑∑∑∑Q∑∑Who should do?                                                  13∑∑think work for their office.∑Lisa Evans is listed on
14∑∑∑∑A∑∑William Lester.∑What -- he's talking his                        14∑∑your disclosure, so I'm sorry that I can't remember what
15∑∑self.∑William Lester said what William Lester should do              15∑∑exhibit the disclosures were in, but --
16∑∑is catch Ms. Mills in her outhouse, lock her in there,               16∑∑∑∑∑∑MR. SLOSAR:∑I think it's 1.
17∑∑take her money, not hurt her.                                        17∑∑∑∑∑∑MS. STAPLES:∑1.
18∑∑∑∑Q∑∑Okay.                                                           18∑∑∑∑∑∑MR. SLOSAR:∑Do you have --
19∑∑∑∑A∑∑That's it.                                                      19∑∑∑∑∑∑THE WITNESS:∑This one?
20∑∑∑∑Q∑∑Were you shocked that he was contemplating                      20∑∑∑∑∑∑MR. SLOSAR:∑It's the first one.
21∑∑robbing Ms. Mills?                                                   21∑∑∑∑∑∑MR. WRIGHT:∑This one.
22∑∑∑∑A∑∑He wasn't contemplating?                                        22∑∑∑∑∑∑THE WITNESS:∑This?
23∑∑∑∑Q∑∑He's thinking about.                                            23∑∑∑∑∑∑MR. SLOSAR:∑Yeah.
24∑∑∑∑A∑∑He was saying that as, like, "Hey, buddy, I'm                   24∑∑BY MR. KELLEY:
25∑∑broke," something like that.∑I'm not sure what --                    25∑∑∑∑Q∑∑Lisa Evans is somebody who works with the

                                                              Page 239                                                                  Page 241
∑1∑∑∑∑Q∑∑So you considered --                                            ∑1∑∑Public Defender's Office; is that correct?
∑2∑∑∑∑A∑∑-- you're trying to ask me.                                     ∑2∑∑∑∑A∑∑Yes.
∑3∑∑∑∑Q∑∑You considered it as a joke?                                    ∑3∑∑∑∑Q∑∑All right.∑Anybody else on that list is
∑4∑∑∑∑A∑∑This -- I'm not sure what you're trying to                      ∑4∑∑Heather Gatnarek or Joshua Powell involved with the
∑5∑∑ask.∑Can you ask me the question again?                              ∑5∑∑Public Defender's Office?
∑6∑∑∑∑Q∑∑Okay.∑As I understand it, Mr. Lester said                       ∑6∑∑∑∑A∑∑This -- have involved -- the names that's on
∑7∑∑something to the effect that, "What I should do is lock              ∑7∑∑here?
∑8∑∑Ms. Mills in the outhouse and take her money"?                       ∑8∑∑∑∑Q∑∑Yes.
∑9∑∑∑∑∑∑MR. SLOSAR:∑And --                                               ∑9∑∑∑∑A∑∑Is that about --
10∑∑∑∑∑∑MR. KELLEY:∑∑∑Have I misstate -- once again,                     10∑∑∑∑Q∑∑Are there any others that are -- work at that
11∑∑∑∑got --                                                             11∑∑office?
12∑∑∑∑∑∑MR. SLOSAR:∑Not -- it --                                         12∑∑∑∑∑∑MR. SLOSAR:∑Are you talking about the DPA or
13∑∑∑∑∑∑MR. KELLEY:∑-- it wrong?                                         13∑∑∑∑Bell County DPA?∑Because they're --
14∑∑∑∑∑∑MR. SLOSAR:∑-- and not hurt her.                                 14∑∑∑∑∑∑MR. KELLEY:∑Did she work for both?
15∑∑∑∑∑∑MR. KELLEY:∑And not hurt her.∑Okay.                              15∑∑∑∑∑∑MR. SLOSAR:∑Oh, no, but I'm saying she worked
16∑∑BY MR. KELLEY:                                                       16∑∑∑∑with --
17∑∑∑∑Q∑∑Sounds like a robbery to me.                                    17∑∑∑∑∑∑MR. KELLEY:∑People she would've worked with is
18∑∑∑∑∑∑MR. SLOSAR:∑Object --                                            18∑∑∑∑what I'm asking.
19∑∑∑∑A∑∑I --                                                            19∑∑∑∑∑∑MR. SLOSAR:∑In Bell County?
20∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Let's take --                     20∑∑∑∑∑∑MS. STAPLES:∑At the local office?
21∑∑∑∑∑∑MR. KELLEY:∑That's not a real question,                          21∑∑∑∑∑∑MR. KELLEY:∑Yeah.∑I assume that.
22∑∑∑∑really, counsel?                                                   22∑∑∑∑∑∑MS. STAPLES:∑Okay.
23∑∑∑∑∑∑MR. SLOSAR:∑All right.∑Well, let's take a                        23∑∑∑∑∑∑MR. SLOSAR:∑Okay.∑I just want to make sure
24∑∑∑∑break.                                                             24∑∑∑∑you weren't saying the entire agency because
25∑∑∑∑∑∑MR. KELLEY:∑Okay.                                                25∑∑∑∑there's --
                The Deposition of Doc
   Case: 6:17-cv-00084-REW-HAI    AMANDA  HOSKINS,
                                      #: 196-1      taken
                                                Filed:     on March
                                                       07/09/19     16,642018
                                                                Page:     of 107 - Page
                                       ID#: 6368                                    242..245
                                                              Page 242                                                                 Page 244
∑1∑∑∑∑∑∑MR. KELLEY:∑No.                                                  ∑1∑∑Public Defender's Office?
∑2∑∑∑∑∑∑MR. SLOSAR:∑Okay.                                                ∑2∑∑∑∑∑∑`∑∑∑MR. SLOSAR:∑We would continue to assert
∑3∑∑BY MR. KELLEY:                                                       ∑3∑∑∑∑the privilege as the conversations that she's had
∑4∑∑∑∑Q∑∑The ones I'm asking about are on page 6, if                     ∑4∑∑∑∑with Lisa Evans as --
∑5∑∑that helps.                                                          ∑5∑∑∑∑∑∑MR. KELLEY:∑You're saying the privilege
∑6∑∑∑∑∑∑MR. SLOSAR:∑He just wants to know which of                       ∑6∑∑∑∑extends beyond the time that she was actually being
∑7∑∑∑∑those worked at Bell County with you.                              ∑7∑∑∑∑represented?
∑8∑∑∑∑A∑∑Just Bell County, right?                                        ∑8∑∑∑∑∑∑MR. SLOSAR:∑Well, you haven't laid a proper
∑9∑∑∑∑∑∑MR. SLOSAR:∑Yeah.                                                ∑9∑∑∑∑foundation for that type of question.
10∑∑∑∑Q∑∑Yeah.                                                           10∑∑∑∑∑∑MR. KELLEY:∑Well, first of all, I'm asking
11∑∑∑∑A∑∑Lisa Evans.                                                     11∑∑∑∑simply if she did discuss it.∑I'm not asking for
12∑∑∑∑Q∑∑All right.∑Is that the only one that you've                     12∑∑∑∑the content of it.
13∑∑come in contact with?                                                13∑∑∑∑∑∑MR. SLOSAR:∑Okay.∑The privilege would extend,
14∑∑∑∑A∑∑On this page that works at Bell County Public                   14∑∑∑∑but you can answer the question, if you understand
15∑∑Defender's Office.                                                   15∑∑∑∑it.
16∑∑∑∑Q∑∑Tell me who you work for down at the Bell                       16∑∑∑∑A∑∑After this was dismissed, did I talk to
17∑∑County Public Defender's Office, or who you work with?               17∑∑anybody about my case that was dismissed?∑Is that what
18∑∑What are their names?∑Whether they be on there or not,               18∑∑you're saying?
19∑∑tell me their names.                                                 19∑∑BY MR. KELLEY:
20∑∑∑∑A∑∑Linda West.                                                     20∑∑∑∑Q∑∑Yes.
21∑∑∑∑Q∑∑Okay.∑Anybody else?                                             21∑∑∑∑A∑∑Now, I got a lot of congratulations from
22∑∑∑∑A∑∑Sereda Brewer.                                                  22∑∑attorneys there and from attorneys around the
23∑∑∑∑Q∑∑All right.∑Mr. Cox work there still?                            23∑∑surrounding counties.∑I got a handshake from judge in
24∑∑∑∑A∑∑Not at the Bell County one.                                     24∑∑Bell County.
25∑∑∑∑Q∑∑Okay.∑Go ahead.∑Anybody else working at the                     25∑∑∑∑Q∑∑Okay.∑Did you talk to them about the civil

                                                              Page 243                                                                 Page 245
∑1∑∑Bell County one?                                                     ∑1∑∑suit you're now involved in?
∑2∑∑∑∑A∑∑Bonnie.∑Not sure her last name.                                 ∑2∑∑∑∑A∑∑No.
∑3∑∑∑∑Q∑∑Okay.∑How much contact do you have with any                     ∑3∑∑∑∑Q∑∑You've not said one word to them about
∑4∑∑other offices for the public defenders?                              ∑4∑∑bringing a lawsuit against Detective York or Sheriff
∑5∑∑∑∑A∑∑None.                                                           ∑5∑∑Pickard --
∑6∑∑∑∑Q∑∑None?∑So those are the only persons you work                    ∑6∑∑∑∑∑∑MR. SLOSAR:∑And --
∑7∑∑with, then, at the Public Defender's Office?                         ∑7∑∑∑∑Q∑∑-- Deputy Eubanks?
∑8∑∑∑∑A∑∑First, I'm not working there right now.∑I had                   ∑8∑∑∑∑∑∑MR. SLOSAR:∑We're going to continue to
∑9∑∑a little boy a little over a year ago, and I've just                 ∑9∑∑∑∑instruct her to assert the privilege as to
10∑∑been spending time with him.                                         10∑∑∑∑conversations with Lisa Evans, who was a member of
11∑∑∑∑Q∑∑Okay.∑When did you last work for them?                          11∑∑∑∑her defense team to which the privilege would
12∑∑∑∑A∑∑September 2016.                                                 12∑∑∑∑extend.
13∑∑∑∑Q∑∑Okay.∑Of course, this is time after you were                    13∑∑∑∑∑∑MR. KELLEY:∑You're telling me that Lisa
14∑∑dismissed from them; is that correct?                                14∑∑∑∑Evans's involvement subsequent to the charges being
15∑∑∑∑A∑∑What is it?                                                     15∑∑∑∑dismissed remain privileged?
16∑∑∑∑Q∑∑After your charges were dismissed, this was                     16∑∑∑∑∑∑MR. SLOSAR:∑Conversations that she has with
17∑∑all time after that; is that correct?                                17∑∑∑∑her former attorneys about the case that they
18∑∑∑∑A∑∑Yes.                                                            18∑∑∑∑represented her on, or investigators in that case, I
19∑∑∑∑Q∑∑All right.∑Did you discuss your case with any                   19∑∑∑∑believe would extend.
20∑∑of the people at the Public Defender's Office after the              20∑∑BY MR. KELLEY:
21∑∑charges were dismissed?                                              21∑∑∑∑Q∑∑Well, let me ask it this way.∑Has Lisa
22∑∑∑∑A∑∑After my charges was dismissed, what --                         22∑∑Evans -- don't answer this question until your attorney
23∑∑∑∑Q∑∑Yes.                                                            23∑∑gets a chance to object.∑Did Lisa Evans give you
24∑∑∑∑A∑∑Did I what?                                                     24∑∑information that is now being used in this lawsuit?
25∑∑∑∑Q∑∑Discuss your case with anybody working at the                   25∑∑∑∑∑∑MR. SLOSAR:∑I'm -- because that question
                The Deposition of Doc
   Case: 6:17-cv-00084-REW-HAI    AMANDA  HOSKINS,
                                      #: 196-1      taken
                                                Filed:     on March
                                                       07/09/19     16,652018
                                                                Page:     of 107 - Page
                                       ID#: 6369                                    246..249
                                                             Page 246                                                                  Page 248
∑1∑∑∑∑delves into communication that Ms. Hoskins had with               ∑1∑∑∑∑been a long day.∑I want you to get the information
∑2∑∑∑∑Lisa Evans during their representation of her, I'm                ∑2∑∑∑∑that you can get.∑If you can narrow your request, I
∑3∑∑∑∑going to inform my client to assert the attorney-                 ∑3∑∑∑∑think that she'll tell you what is a very easy
∑4∑∑∑∑client privilege --                                               ∑4∑∑∑∑answer, and you can move forward.∑So --
∑5∑∑BY MR. KELLEY:                                                      ∑5∑∑∑∑∑∑MR. KELLEY:∑Okay.
∑6∑∑∑∑Q∑∑Okay.∑And are you --                                           ∑6∑∑∑∑∑∑MR. SLOSAR:∑-- I'm sorry.
∑7∑∑∑∑∑∑MR. SLOSAR:∑-- and not answer that question.                    ∑7∑∑BY MR. KELLEY:
∑8∑∑∑∑Q∑∑All right.∑I assume you're going to follow                     ∑8∑∑∑∑Q∑∑Has anybody at the Public Defender's Office,
∑9∑∑your attorney's advice?                                             ∑9∑∑other than those who assisted in representing you with
10∑∑∑∑A∑∑Yes.                                                           10∑∑regard to the murder trial, told you anything that
11∑∑∑∑Q∑∑Okay.∑Again, same -- I'm going to ask you                      11∑∑you're using in this civil lawsuit?
12∑∑another question.                                                   12∑∑∑∑∑∑MR. SLOSAR:∑You can answer.
13∑∑∑∑∑∑MR. KELLEY:∑You want to take a break?                           13∑∑∑∑A∑∑No.
14∑∑∑∑∑∑MR. SLOSAR:∑John, can we take a quick break? I                  14∑∑∑∑Q∑∑Okay.∑I kind of figured that'd be the answer
15∑∑∑∑got to -- it's a judge calling me.∑I've got to take               15∑∑then, but all right.∑Let me start out this by saying --
16∑∑∑∑this.                                                             16∑∑I'll do a Deputy Liford and tell you we're all sinners
17∑∑∑∑∑∑MR. KELLEY:∑Sure.                                               17∑∑in this room.∑This is not to be reflected on you.∑It
18∑∑∑∑∑∑VIDEOGRAPHER:∑Off the record at 3:58.                           18∑∑is important to me to understand the damages you're
19∑∑∑∑∑∑∑∑∑∑(OFF THE RECORD)                                            19∑∑claiming, the questions I'm about to ask.∑You, of
20∑∑∑∑∑∑VIDEOGRAPHER:∑Back on the record at 4:00.                       20∑∑course, have said that -- you've given us some idea both
21∑∑BY MR. KELLEY:                                                      21∑∑in answer to written questions and here today the
22∑∑∑∑Q∑∑Again, I'm going to ask you the same question,                 22∑∑psychological effect that these charges have had on you.
23∑∑basically, concerning anybody else in the Public                    23∑∑Iwant to know about other stressors in your life.∑And,
24∑∑Defender's Office, whether they have told you things                24∑∑again, this is one your attorney will probably object
25∑∑that they learned that are now being used in this                   25∑∑to.∑But I consider the fact that you ran -- not ran --

                                                             Page 247                                                                  Page 249
∑1∑∑lawsuit, and I assume counsel will issue the same                   ∑1∑∑that you left the room pretty upset when he asked who
∑2∑∑objection.                                                          ∑2∑∑was the father of your daughter, that to be a stressor
∑3∑∑∑∑∑∑MR. SLOSAR:∑John, I -- I don't want to be                       ∑3∑∑in your life that might have a psychological effect, and
∑4∑∑∑∑overbroad in the privilege assertion, so if you were              ∑4∑∑that's something we need to know about when weighing
∑5∑∑∑∑to narrow that question to people outside of your                 ∑5∑∑your condition prior to these charges.
∑6∑∑∑∑legal team that were at the Public Defender's                     ∑6∑∑∑∑∑∑MR. SLOSAR:∑I am going to -- first of all,
∑7∑∑∑∑Office, I actually wouldn't maintain the --                       ∑7∑∑∑∑seek a protective order into any further questioning
∑8∑∑∑∑∑∑MR. KELLEY:∑Well, let me tell you my                            ∑8∑∑∑∑about∑the father of Lexi Hoskins.∑There was a
∑9∑∑∑∑immediate --                                                      ∑9∑∑∑∑lengthy series of questions earlier.∑We have
10∑∑∑∑∑∑MR. SLOSAR:∑-- privilege.                                       10∑∑∑∑addressed this. It has absolutely no relevance in
11∑∑∑∑∑∑MR. KELLEY:∑-- goal is to find out what the                     11∑∑∑∑this litigation.∑I am shocked that you would go
12∑∑∑∑basis is for Deputy Eubanks being in this lawsuit.                12∑∑∑∑down this road in light of what happened earlier.
13∑∑∑∑∑∑MR. SLOSAR:∑Okay.∑And --                                        13∑∑∑∑If you want to go further, that's fine.∑We'll talk
14∑∑∑∑∑∑MR. KELLEY:∑It's never been ex -- and I guess                   14∑∑∑∑to a judge.
15∑∑∑∑I'm going to have to send written discovery to get                15∑∑∑∑∑∑MR. KELLEY:∑Well, I don't understand why you
16∑∑∑∑it, but --                                                        16∑∑∑∑cannot perceive the fact that if we are talking
17∑∑∑∑∑∑MR. SLOSAR:∑That'd be helpful.∑Yeah.                            17∑∑∑∑about the psychological condition of a party, which
18∑∑∑∑∑∑MR. KELLEY:∑-- but I sure would like to find                    18∑∑∑∑you have put into dispute, that I should know the
19∑∑∑∑out now.∑We're --                                                 19∑∑∑∑entirety of those things that are stressful in her
20∑∑∑∑∑∑MR. SLOSAR:∑I mean, but --                                      20∑∑∑∑life and the degree to which they affect her present
21∑∑∑∑∑∑MR. KELLEY:∑-- kind of, we're all perplexed -                   21∑∑∑∑condition.
22∑∑∑∑∑∑MR. SLOSAR:∑But she --                                          22∑∑∑∑∑∑MR. SLOSAR:∑You know, the things that affect
23∑∑∑∑∑∑MR. KELLEY:∑-- by it.                                           23∑∑∑∑her condition that relate to this lawsuit are the
24∑∑∑∑∑∑MR. SLOSAR:∑She's already testified, you know,                  24∑∑∑∑facts that she was ripped from her kids for years of
25∑∑∑∑about her independent knowledge.∑I think we -- it's               25∑∑∑∑her life, the fact that she was ripped from the
                The Deposition of Doc
   Case: 6:17-cv-00084-REW-HAI    AMANDA  HOSKINS,
                                      #: 196-1      taken
                                                Filed:     on March
                                                       07/09/19     16,662018
                                                                Page:     of 107 - Page
                                       ID#: 6370                                    250..253
                                                           Page 250                                                              Page 252
∑1∑∑family for years of her life, which are the damages               ∑1∑∑going to ask her if she's been in any abusive
∑2∑∑that we've claimed here.∑She said in a written                    ∑2∑∑relationships.∑Is that going to draw the same call?
∑3∑∑interrogatory response that she wasn't getting                    ∑3∑∑∑∑MR. SLOSAR:∑How is this relevant?
∑4∑∑psychological treatment prior to this incident                    ∑4∑∑∑∑MR. KELLEY:∑Because you put her psychological
∑5∑∑taking place --                                                   ∑5∑∑condition into dispute.∑You're saying we're
∑6∑∑∑∑MR. KELLEY:∑Well, I know --                                     ∑6∑∑responsible for her present mental condition.
∑7∑∑∑∑MR. SLOSAR:∑-- under oath, so                                   ∑7∑∑Aren't you saying that?
∑8∑∑∑∑MR. KELLEY:∑I appreciate that you want to                       ∑8∑∑∑∑MR. SLOSAR:∑We have not sought damages for --
∑9∑∑tunnel --                                                         ∑9∑∑you know what?∑Let's call the Court.
10∑∑∑∑MR. SLOSAR:∑John.                                               10∑∑∑∑MR. KELLEY:∑No.∑I want to get it on the
11∑∑∑∑MR. KELLEY:∑I appreciate that you want to                       11∑∑record.∑What are you saying, then as -- what are
12∑∑tunnel how the evidence goes in and how discovery                 12∑∑damages you're seeking then if it has nothing to do
13∑∑goes, but if you're going to put these issues into                13∑∑with her present mental status?
14∑∑dispute, I think we have a right to know about it,                14∑∑∑∑MR. SLOSAR:∑Her present mental status, before
15∑∑and, obviously, that's something that has a major                 15∑∑she came in here, related absolutely to the
16∑∑effect upon her life, as we've seen here today.∑And               16∑∑litigation. To ask her questions about who she had
17∑∑do I want her -- drag her through this?∑No. I                     17∑∑sex with --
18∑∑don't.                                                            18∑∑∑∑MR. KELLEY:∑I haven't done that.
19∑∑∑∑MR. SLOSAR:∑Look at her.∑Look.                                  19∑∑∑∑MR. SLOSAR:∑-- who helped -- who bore your
20∑∑∑∑MR. KELLEY:∑Well --                                             20∑∑child.∑I'm not sure.∑I haven't had a DNA test.
21∑∑∑∑MR. SLOSAR:∑Look.                                               21∑∑Well, tell me -- the next question:∑Tell me all the
22∑∑∑∑MR. KELLEY:∑-- I want to know about everything                  22∑∑guys that you had sex with.∑That was the question
23∑∑that is psychologically impairing her now.                        23∑∑asked earlier.
24∑∑∑∑MR. SLOSAR:∑I think -- you know what?∑Let's                     24∑∑∑∑MR. KELLEY:∑I have not asked --
25∑∑call the judge.∑This is unethical.∑Let's call the                 25∑∑∑∑MR. SLOSAR:∑And then, you know what?∑Why

                                                           Page 251                                                              Page 253
∑1∑∑judge.                                                            ∑1∑∑don't you tell me what sexual acts you performed
∑2∑∑∑∑MR. KELLEY:∑Sure.                                               ∑2∑∑with those guys, because that was actually asked
∑3∑∑∑∑MR. SLOSAR:∑I've got my phone.∑We'll make an                    ∑3∑∑earlier about Dr. Warren.
∑4∑∑emergency call to the Court, and you can explain how              ∑4∑∑∑∑MR. KELLEY:∑That --
∑5∑∑the person who helped create Lexi Hoskins prior to                ∑5∑∑∑∑MR. SLOSAR:∑Or did you have oral sex?
∑6∑∑this lawsuit is relevant in light of the fact that                ∑6∑∑∑∑MR. WRIGHT:∑We had --
∑7∑∑she's testified under oath that it is not a single                ∑7∑∑∑∑MR. SLOSAR:∑We addressed this.∑I thought
∑8∑∑witness in this case.∑The psychological harm, the                 ∑8∑∑we --
∑9∑∑crying is because an attorney asked her whether she               ∑9∑∑∑∑MR. WRIGHT:∑I don't know whether you -- how
10∑∑gave oral sex to someone, whether she had sex with                10∑∑she was defining that, and we moved on.∑I think we
11∑∑someone, and then said, well, give me the general                 11∑∑came to an agreement.∑We just had her identify that
12∑∑realm of people that could have produced the DNA                  12∑∑on the Rule 26 disclosure.
13∑∑that gave you your daughter. So that --                           13∑∑∑∑MR. SLOSAR:∑Derrick, I thought we --
14∑∑∑∑MR. KELLEY:∑I didn't ask that.                                  14∑∑∑∑MR. KELLEY:∑Why don't we do this simply, to
15∑∑∑∑MR. SLOSAR:∑Oh, no.∑But you're continuing it.                   15∑∑make it easier so we can get done today?∑I'd like
16∑∑You're --                                                         16∑∑to certify the questions.∑I don't know that we have
17∑∑∑∑MR. KELLEY:∑I'm trying to find out what are                     17∑∑to make an emergency call to the magistrate to bring
18∑∑stressors in her life.∑Are you saying that that's                 18∑∑up things that came up that I may want to question.
19∑∑not a stressor?                                                   19∑∑And we can -- if I want to pursue it, I'll do it
20∑∑∑∑MR. SLOSAR:∑I'm saying a stressor in her life                   20∑∑with the magistrate as a motion to compel.
21∑∑is Sheriff Pickard, Jason York, who's no longer                   21∑∑∑∑MR. SLOSAR:∑You know what?∑Why don't you
22∑∑here, you, asking her questions about who helped                  22∑∑certify those questions without Ms. Hoskins in the
23∑∑bear the father of her trial (sic) prior to getting               23∑∑room. I'm going to instruct her not to answer it. I
24∑∑framed for murder.∑How is that relevant?∑It's not.                24∑∑think these questions are intentionally harassing
25∑∑∑∑MR. KELLEY:∑Well, let me also tell you I'm                      25∑∑and causing her emotional harm as you can see.
               The Deposition of Doc
  Case: 6:17-cv-00084-REW-HAI    AMANDA  HOSKINS,
                                     #: 196-1      taken
                                               Filed:     on March
                                                      07/09/19     16,672018
                                                               Page:     of 107 - Page
                                      ID#: 6371                                    254..257
                                                           Page 254                                                              Page 256
∑1∑∑∑∑MR. KELLEY:∑Well, I resent that a whole lot,                    ∑1∑∑can regroup with your questions.
∑2∑∑but I'll get over that to say let's get what we've                ∑2∑∑∑∑MR. KELLEY:∑I'll ask my questions, and we'll
∑3∑∑got to get done.∑I think I'm representing my client               ∑3∑∑certify them, and that'll be it.∑That's as easy as
∑4∑∑in trying to determine exactly --                                 ∑4∑∑can be.
∑5∑∑∑∑MR. SLOSAR:∑Who bore her children?                              ∑5∑∑∑∑MR. SLOSAR:∑And what I'm saying is that I
∑6∑∑∑∑MR. KELLEY:∑Well, that's not so much a concern                  ∑6∑∑would respectfully ask for my client not to be in
∑7∑∑to me as why she had that reaction to answering a                 ∑7∑∑the room and --
∑8∑∑simple question of:∑Who's the father of your child?               ∑8∑∑∑∑MR. KELLEY:∑That's fine.
∑9∑∑∑∑MR. SLOSAR:∑She said she didn't --                              ∑9∑∑∑∑MR. SLOSAR:∑-- I will go on the record.
10∑∑∑∑MR. KELLEY:∑And, you know, I don't know why                     10∑∑∑∑MR. KELLEY:∑That's your choice.
11∑∑that would cause that kind of reaction.                           11∑∑∑∑MR. SLOSAR:∑Okay.∑You should leave the room
12∑∑∑∑MR. SLOSAR:∑She told you that --                                12∑∑with Amy.∑Let's go off the record real quick.
13∑∑∑∑THE WITNESS:∑Can I speak?∑Can I say                             13∑∑∑∑VIDEOGRAPHER:∑Off the record at 4:09.
14∑∑something?                                                        14∑∑∑∑∑∑∑∑∑∑(OFF THE RECORD)
15∑∑∑∑MR. SLOSAR:∑Sure.                                               15∑∑∑∑MR. KELLEY:∑After consultation with counsel,
16∑∑∑∑THE WITNESS:∑It's because you mentioned my                      16∑∑it is my understanding that I can at least discuss
17∑∑child.∑You didn't have to go through what I went                  17∑∑the areas I intended to cover and certify them to
18∑∑through this morning when I left my kid at home that              18∑∑the Court for the purposes of determining whether
19∑∑wouldn't go to school because she knew I was coming               19∑∑they have relevance and whether Ms. Hoskins should
20∑∑to see attorneys.                                                 20∑∑be compelled to testify as to these matters. I
21∑∑∑∑MR. KELLEY:∑Well --                                             21∑∑would ask the witness, number one, who is the father
22∑∑∑∑THE WITNESS:∑She thinks I'm not coming home.                    22∑∑of her daughter, because of the reaction she had to
23∑∑You didn't do that, did you?∑You didn't go through                23∑∑it and why it was so objectionable.∑Number two, I
24∑∑that.                                                             24∑∑would ask questions concerning whether she's ever
25∑∑∑∑MR. KELLEY:∑No.∑I've had something worse                        25∑∑been involved in an abusive relationship and whether

                                                           Page 255                                                              Page 257
∑1∑∑happen to me, but I won't talk about that.                        ∑1∑∑she's was ever abused or frightened of Mr. Lester or
∑2∑∑∑∑THE WITNESS:∑It's nothing to do with the                        ∑2∑∑Mr. King or others who were involved in this case,
∑3∑∑daddy.                                                            ∑3∑∑whether she ever felt intimidated by them.
∑4∑∑∑∑MR. SLOSAR:∑Worse?                                              ∑4∑∑∑∑MR. SLOSAR:∑You can ask those questions.
∑5∑∑∑∑MR. KELLEY:∑Yes.∑Worse.                                         ∑5∑∑∑∑MR. KELLEY:∑All right.∑I would ask her --
∑6∑∑∑∑THE WITNESS:∑Nothing to do with the daddy.                      ∑6∑∑∑∑MR. SLOSAR:∑Not the -- we would object to the
∑7∑∑∑∑MR. SLOSAR:∑Worse?∑Worse --                                     ∑7∑∑first, the abusive relationship.
∑8∑∑∑∑MR. KELLEY:∑Yes.∑I don't have a son because                     ∑8∑∑∑∑MR. KELLEY:∑Okay.
∑9∑∑he's six feet under, but okay.                                    ∑9∑∑∑∑MR. SLOSAR:∑We would not.
10∑∑∑∑MR. SLOSAR:∑Look, John.                                         10∑∑∑∑MR. KELLEY:∑I would ask her whether she had
11∑∑∑∑MR. KELLEY:∑I don't -- well, you've just                        11∑∑ever sought or obtained either a domestic violence
12∑∑questioned my ethics, and I'm really on my                        12∑∑order or other restraining orders for Mr. Lester,
13∑∑borderline with you.                                              13∑∑Mr. King, others -- whether -- I would extend it
14∑∑∑∑MR. SLOSAR:∑I did, because look at what you're                  14∑∑also to include Jonathan as far as whether she was
15∑∑putting her through for a question that's not                     15∑∑intimidated by him.
16∑∑relevant.                                                         16∑∑∑∑MR. SLOSAR:∑We will not object to those
17∑∑∑∑MR. KELLEY:∑Well, I've been through a lot,                      17∑∑questions.
18∑∑too.∑I've not brought it into a court of law for                  18∑∑∑∑MR. KELLEY:∑Didn't ask her if she's ever been
19∑∑somebody else to decide so You know, I don't bring                19∑∑treated.∑I was going to ask her what effect and
20∑∑it to the world to talk about.∑I don't hire some --               20∑∑whether she felt that her addiction took her away
21∑∑I'm sorry.                                                        21∑∑from her children and whether she ever wrote a
22∑∑∑∑MR. SLOSAR:∑Some what?∑Some what?                               22∑∑letter to that effect.
23∑∑∑∑MR. KELLEY:∑I stopped.∑I stopped.∑I'm not                       23∑∑∑∑MR. SLOSAR:∑We would not object to that
24∑∑going to say anything more.                                       24∑∑question.
25∑∑∑∑MR. SLOSAR:∑Why don't we take a break?∑You                      25∑∑∑∑MR. KELLEY:∑Okay.∑I intend to ask her
                The Deposition of Doc
   Case: 6:17-cv-00084-REW-HAI    AMANDA  HOSKINS,
                                      #: 196-1      taken
                                                Filed:     on March
                                                       07/09/19     16,682018
                                                                Page:     of 107 - Page
                                       ID#: 6372                                    258..261
                                                               Page 258                                                                  Page 260
∑1∑∑questions as to whether she's ever sought                             ∑1∑∑∑∑A∑∑But what really changed my life in jail was I
∑2∑∑psychological treatment or ever sought counseling                     ∑2∑∑got to -- they brought a 16-year-old girl in the jail.
∑3∑∑through comprehensive care, through her pastor,                       ∑3∑∑Her mom had been in and out of jail.∑And I got to hear
∑4∑∑through -- any treatment like that.                                   ∑4∑∑her side of the story about how it was having a parent
∑5∑∑∑∑MR. SLOSAR:∑She answered that interrogatory                         ∑5∑∑that was on drugs.
∑6∑∑under oath negatively.∑We would not object to that                    ∑6∑∑∑∑Q∑∑Okay.
∑7∑∑question.                                                             ∑7∑∑∑∑A∑∑I got to hear her side, so from that point on,
∑8∑∑∑∑MR. KELLEY:∑Okay.∑Those are the areas I'd                           ∑8∑∑that really had an impact on my life.
∑9∑∑cover.                                                                ∑9∑∑∑∑Q∑∑
10∑∑∑∑MR. SLOSAR:∑So, it seems like the question
11∑∑that you want to ask to Ms. Hoskins, which is:
12∑∑Earlier when you testified that you did not know who
13∑∑the father of your daughter, Lexi Hoskins, is, why
14∑∑did you leave the room and have such an emotional                     14∑∑∑∑Q∑∑Okay.∑How long had you been an addict before
15∑∑reaction when that question was posed?                                15∑∑2012?
16∑∑∑∑MR. KELLEY:∑Yes.                                                    16∑∑∑∑A∑∑I was in a car wreck in 2003, and the doctor I
17∑∑∑∑MR. SLOSAR:∑We would object to that and seek a                      17∑∑had, he started writing me pain pills.∑I started taking
18∑∑protective order on that, because I think the answer                  18∑∑them, and eventually, they quit working.∑So, from that
19∑∑is very obvious to most people.∑Let me go consult                     19∑∑point -- that would have been in 2003 -- stayed on pain
20∑∑with my client, get her back in here, and you can                     20∑∑pills for quite a few years, and when they quit working,
21∑∑ask these other issues.                                               21∑∑Imoved to the Roxie 30s.
22∑∑∑∑MR. WRIGHT:∑All right.∑Let's go off the                             22∑∑∑∑Q∑∑Okay.∑
23∑∑record then.
24∑∑∑∑MR. KELLEY:∑Okay.
25∑∑∑∑∑∑∑∑∑∑(OFF THE RECORD)

                                                               Page 259                                                                  Page 261
∑1∑∑∑∑∑∑VIDEOGRAPHER:∑Back on the record at 4:22.                         ∑1∑∑∑∑Q∑∑All right.∑When did you buy -- start buying
∑2∑∑BY MR. KELLEY:                                                        ∑2∑∑drugs on the street, let's say, for lack of a better
∑3∑∑∑∑Q∑∑Okay.∑Let me ask you about your present                          ∑3∑∑term.
∑4∑∑medical -- are you taking any prescription medication at              ∑4∑∑∑∑∑∑MR. SLOSAR:∑Object to form.∑You can answer.
∑5∑∑the present time?                                                     ∑5∑∑∑∑A∑∑I don't think it was that I was buying them. I
∑6∑∑∑∑A∑∑No.                                                              ∑6∑∑was just with people that had them, so
∑7∑∑∑∑Q∑∑Okay.∑I have to ask this:∑Are you taking any                     ∑7∑∑∑∑Q∑∑You recognize that you developed a physical
∑8∑∑illicit medications at the present time?                              ∑8∑∑need for them; is that fair?
∑9∑∑∑∑A∑∑No.                                                              ∑9∑∑∑∑A∑∑Yes.∑It wasn't that I did them to get high,
10∑∑∑∑Q                                                                   10∑∑not at all.∑I actually -- when I was taking medication,
                                                                          11∑∑it was just I did it to just be able to sit here and
                                                                          12∑∑talk.
                                                                          13∑∑∑∑Q∑∑All right.
                                                                          14∑∑∑∑A∑∑If that makes any sense.∑It wasn't that I was
15∑∑∑∑Q∑∑Okay.∑And so did you enter a program while                       15∑∑doing it to get high.∑It was just to do it to feel
16∑∑you were in jail or how did it resolve?                               16∑∑normal.
17∑∑∑∑A∑∑I guess just because I was put in jail. I                        17∑∑∑∑Q∑∑Did you seek counseling during this period of
18∑∑wasn't going nowhere.∑I just -- I -- I got involved --                18∑∑time for your addiction?
19∑∑there was a program at Laurel County.∑I just can't                    19∑∑∑∑A∑∑I tried the 12-step program.
20∑∑think of the name.∑It was church women that came maybe                20∑∑∑∑Q∑∑What was the name of the -- can you tell me
21∑∑every Tuesday.                                                        21∑∑the name of the agency or the program you were enrolled
22∑∑∑∑Q∑∑Kind of counseling then?                                         22∑∑in?
23∑∑∑∑A∑∑It's where they -- we could hear other                           23∑∑∑∑A∑∑It was in Knox County.∑I don't remember the
24∑∑people's stories.                                                     24∑∑church, what it was called.
25∑∑∑∑Q∑∑Okay.                                                            25∑∑∑∑Q∑∑Usually, I associate AA with 12-step programs.
                The Deposition of Doc
   Case: 6:17-cv-00084-REW-HAI    AMANDA  HOSKINS,
                                      #: 196-1      taken
                                                Filed:     on March
                                                       07/09/19     16,692018
                                                                Page:     of 107 - Page
                                       ID#: 6373                                    262..265
                                                              Page 262                                                                  Page 264
∑1∑∑Is that a Knox County AA?                                            ∑1∑∑She helped us a lot.
∑2∑∑∑∑A∑∑Yes.                                                            ∑2∑∑∑∑Q∑∑Would you drive during this period of time?
∑3∑∑∑∑Q∑∑Okay.                                                           ∑3∑∑∑∑A∑∑My -- I would have a car sometimes; sometimes
∑4∑∑∑∑A∑∑AAN.                                                            ∑4∑∑Iwouldn't have a car.
∑5∑∑∑∑Q∑∑All right.∑Again, did you abuse any other                       ∑5∑∑∑∑Q∑∑Sure.∑But you would --
∑6∑∑substances or drink?∑Were you drinking, too?                         ∑6∑∑∑∑A∑∑If I could get a car --
∑7∑∑∑∑A∑∑No.                                                             ∑7∑∑∑∑Q∑∑Would you drive while taking drugs?
∑8∑∑∑∑Q∑∑Okay.∑It was simply the -- either the pills,                    ∑8∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Foundation.
∑9∑∑or it became an intravenous issue; is that fair?                     ∑9∑∑∑∑You can answer.
10∑∑∑∑A∑∑Yes.∑It started out taking them.∑Then it led                    10∑∑∑∑A∑∑If I did, I didn't take my kids with me.
11∑∑to snorting them.∑Then shooting them in the end.                     11∑∑∑∑Q∑∑That was my next question.∑Okay.∑I'm the bad
12∑∑∑∑Q∑∑All right.∑And I would take it, at this time,                   12∑∑guy in this whole thing, you realize, but okay.∑All
13∑∑2010, 2011, when this murder occurred, that this was                 13∑∑right.∑I take it then you think that your drug abuse
14∑∑probably the lowest point in your life as far as your                14∑∑did not have much effect upon your family during this
15∑∑drug abuse?                                                          15∑∑period of time?∑They wouldn't know it?
16∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑You can                           16∑∑∑∑A∑∑They wouldn't have known.
17∑∑∑∑answer.                                                            17∑∑∑∑Q∑∑They wouldn't know it?
18∑∑∑∑A∑∑Can you ask it again?                                           18∑∑∑∑A∑∑If it -- if -- this explains it better.∑My
19∑∑∑∑Q∑∑Sure.∑I take it you were an intravenous drug                    19∑∑mom had no idea that I took medication.∑She had no
20∑∑user in 2010 and 2011 when this murder occurred?                     20∑∑idea.
21∑∑∑∑A∑∑I'm not for sure when I started using the                       21∑∑∑∑Q∑∑Okay.
22∑∑needle.∑I actually got my phlebotomy, did my clinicals,              22∑∑∑∑A∑∑And I lived with her and saw her all the time.
23∑∑learned how to take my blood from that point on.∑So I'm              23∑∑∑∑Q∑∑All right.∑Were you ever afraid of William
24∑∑not for sure where I started or when.                                24∑∑Lester?
25∑∑∑∑Q∑∑Okay.∑I guess I'm not asking this right.∑Can                    25∑∑∑∑A∑∑No.

                                                              Page 263                                                                  Page 265
∑1∑∑you tell us how many times you were injecting yourself,              ∑1∑∑∑∑Q∑∑All right.∑Ever have any reason -- did he
∑2∑∑say, in December of 2010, January of 2011?                           ∑2∑∑ever abuse you, have any reason to get a domestic
∑3∑∑∑∑A∑∑I'm not sure.                                                   ∑3∑∑violence order or any kind of protective order?
∑4∑∑∑∑Q∑∑Okay.∑Was it daily?                                             ∑4∑∑∑∑A∑∑No.
∑5∑∑∑∑A∑∑Yes.                                                            ∑5∑∑∑∑Q∑∑Okay.∑Likewise, Joe King?
∑6∑∑∑∑Q∑∑Okay.∑Would it be more than once a day?                         ∑6∑∑∑∑A∑∑Mine and Joe King's relationship, it was for
∑7∑∑∑∑A∑∑No.∑A lot of times, it could be just once a                     ∑7∑∑so long on and off.∑I guess right out of high school,
∑8∑∑day.                                                                 ∑8∑∑maybe during high school.∑He was always a jealous kind.
∑9∑∑∑∑Q∑∑Okay.∑Do you believe that your addiction,                       ∑9∑∑Iwas, too, especially in high school.∑But he -- we
10∑∑particularly at this time in your life, affected your                10∑∑kind of grew apart and separated ourself for a couple of
11∑∑family life?                                                         11∑∑years.∑Then we'd get back together.∑But his
12∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.                                   12∑∑relationship was just different.∑He -- he got to where
13∑∑∑∑A∑∑Do I believe it what, affected                                  13∑∑he wanted to start hanging with the wrong people, doing
14∑∑∑∑Q∑∑Well, I'll probably draw an objection, but do                   14∑∑medicine, and he would start cussing me, and other than
15∑∑you think you were a good mother while you were under                15∑∑that, we had to get an EPO on each other.∑I think he
16∑∑the influence of these drugs?                                        16∑∑got one on me.∑I know I got one on him.
17∑∑∑∑A∑∑I -- I do think I was a good mother. I                          17∑∑∑∑Q∑∑Yeah.
18∑∑actually know I was a good mother.∑It -- like I said, I              18∑∑∑∑A∑∑But other than that, he -- he busted my mouth
19∑∑didn't do it to get high.∑I did it to not have the pain              19∑∑once before, and other than that, we were -- we just had
20∑∑that I had from that car wreck.∑Say -- I would always                20∑∑to separate ourself.
21∑∑make sure that my kids had money to the side.∑I would                21∑∑∑∑Q∑∑All right.∑I know you didn't have any
22∑∑not take from them.∑I would not take their money.∑If I               22∑∑relationship with Mike Simpson, did you?
23∑∑thought they could want something to eat, I was right                23∑∑∑∑A∑∑No.
24∑∑there.∑I probably wasn't -- I -- my mom helped probably              24∑∑∑∑Q∑∑Okay.∑But you knew him.∑Were you scared of
25∑∑a lot.∑She had a big impact on mine and my kids' life.               25∑∑him?
                The Deposition of Doc
   Case: 6:17-cv-00084-REW-HAI    AMANDA  HOSKINS,
                                      #: 196-1      taken
                                                Filed:     on March
                                                       07/09/19     16,702018
                                                                Page:     of 107 - Page
                                       ID#: 6374                                    266..269
                                                              Page 266                                                                  Page 268
∑1∑∑∑∑A∑∑I didn't know him like, to be -- I didn't know                  ∑1∑∑∑∑record for a second, I want to talk to my clients,
∑2∑∑him good enough to be scared of him.                                 ∑2∑∑∑∑and then I'll come back.∑I may be done.
∑3∑∑∑∑Q∑∑Okay.∑I'll ask this in a general way.∑Well,                     ∑3∑∑∑∑∑∑VIDEOGRAPHER:∑Off the record at 4:34.
∑4∑∑let me ask:∑Did you ever write a letter saying to your               ∑4∑∑∑∑∑∑∑∑∑∑∑∑(OFF THE RECORD)
∑5∑∑children that you regretted the time that you spent                  ∑5∑∑∑∑∑∑VIDEOGRAPHER:∑Back on the record at 4:37.
∑6∑∑addicted, and that you thought it took away from your                ∑6∑∑∑∑∑∑MR. KELLEY:∑Thank you, Ms. Hoskins.∑That's
∑7∑∑relationship with them?                                              ∑7∑∑∑∑all the questions I have.∑Want to trade seats?
∑8∑∑∑∑A∑∑I'm not sure how it was worded, but I'm sure                    ∑8∑∑∑∑∑∑MR. FARAH:∑She's going to go next.
∑9∑∑it took time away, because, remember, I told you if I                ∑9∑∑∑∑∑∑MR. KELLEY:∑Okay.
10∑∑drove, they didn't go with me.∑So, whenever I was                    10∑∑∑∑∑∑MS. KINCER:∑Just because I have more.
11∑∑driving, therefore, I was away from them.                            11∑∑∑∑∑∑MR. KELLEY:∑Beg your pardon.
12∑∑∑∑Q∑∑All right.∑I'm particularly interested in the                   12∑∑∑∑∑∑MS. KINCER:∑That's all right.
13∑∑time -- the instance where you heard William Lester                  13∑∑∑∑∑∑MR. KELLEY:∑Beg your pardon.
14∑∑having this conversation about Ms. Mills.∑Were you high              14∑∑∑∑∑∑∑∑∑EXAMINATION
15∑∑that day?                                                            15∑∑BY MS. KINCER:
16∑∑∑∑A∑∑Like I told you, I didn't -- I couldn't tell                    16∑∑∑∑Q∑∑Ms. Hoskins, my name's Shawna Kincer, and I
17∑∑you the last time I ever was high.                                   17∑∑represent a bunch of the KSP people.∑So, it's even hard
18∑∑∑∑Q∑∑Okay.                                                           18∑∑for me to keep all of their names straight, but kind of
19∑∑∑∑A∑∑I only took that medicine and got prescribed                    19∑∑the ground rules of what I want to say is a lot of my
20∑∑for medicine --                                                      20∑∑questions are going to be like Mr. Kelley's as far --
21∑∑∑∑Q∑∑To keep it from hurting you?                                    21∑∑and Mr. Wright's as far as I'm asking you independent --
22∑∑∑∑A∑∑-- was to not hurt.                                             22∑∑your independent knowledge and not conversations or what
23∑∑∑∑Q∑∑Yeah.∑Keep it from hurting you.∑I got you.                      23∑∑your attorney's told you.
24∑∑So you were pretty clear about what you heard?                       24∑∑∑∑A∑∑Okay.
25∑∑∑∑A∑∑Oh, yeah.                                                       25∑∑∑∑Q∑∑So, when I ask, let's just assume every one of

                                                              Page 267                                                                  Page 269
∑1∑∑∑∑Q∑∑Okay.∑Is there a reason after you heard about                   ∑1∑∑those questions have that preface, that it's any
∑2∑∑the murder and the robbery that you didn't go to the                 ∑2∑∑independent knowledge that you would possess outside of
∑3∑∑police immediately and say, "hey, this is what I know                ∑3∑∑what your attorney has said, okay?
∑4∑∑about what Mr. Lester said, I can't live with myself,                ∑4∑∑∑∑A∑∑Okay.
∑5∑∑I've got to tell you this"?                                          ∑5∑∑∑∑Q∑∑All right.∑So, I'm going to start with Mark
∑6∑∑∑∑A∑∑If, at one second -- if one second I would                      ∑6∑∑Mefford, Trooper Mark Mefford.∑Do you know him?
∑7∑∑have thought William Lester meant what he said, I would              ∑7∑∑∑∑A∑∑No.
∑8∑∑have went straight to the law.∑As you can see from my                ∑8∑∑∑∑Q∑∑Okay.∑Never dealt with him in the past, any
∑9∑∑past, I don't care one bit to talk to them.∑So, I would              ∑9∑∑other charges, speeding tickets?
10∑∑have went as fast as I could if I would have took                    10∑∑∑∑A∑∑That, I'm not sure about because I can't
11∑∑William Lester serious.                                              11∑∑remember who all has wrote me a ticket, so I'm -- I'm
12∑∑∑∑Q∑∑Well, don't you think it was worthy to tell --                  12∑∑not sure.
13∑∑Ithink you talked -- I think you've already told me you              13∑∑∑∑Q∑∑Okay.∑Do you have any independent knowledge
14∑∑weren't scared of Sheriff Pickard to go and tell him, I              14∑∑of an interview that he was present on that involved
15∑∑don't know if this has importance or not, but this is                15∑∑Robert Beach?
16∑∑what he said?                                                        16∑∑∑∑A∑∑No.
17∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Asked and                         17∑∑∑∑Q∑∑Okay.∑Do you know Brian Johnson -- Trooper
18∑∑∑∑answered.∑She just answered that.                                  18∑∑Brian Johnson?
19∑∑∑∑Q∑∑You didn't think of doing that?                                 19∑∑∑∑A∑∑No.
20∑∑∑∑A∑∑Well, if I would have took it -- him serious,                   20∑∑∑∑Q∑∑Okay.∑Did he -- in any of these encounters,
21∑∑if I thought he would have ever done something like                  21∑∑was he ever part of, you know, showing up at your house,
22∑∑that, I would have been the first one to run and tell                22∑∑the time that Jonathan Taylor was there, or
23∑∑the law.                                                             23∑∑∑∑A∑∑No.
24∑∑∑∑Q∑∑Okay.∑So, you                                                   24∑∑∑∑Q∑∑Okay.∑So no independent knowledge of him?
25∑∑∑∑∑∑MR. KELLEY:∑All right.∑If we can go off the                      25∑∑Okay.∑What about Dallas Eubanks -- Trooper Dallas
                The Deposition of Doc
   Case: 6:17-cv-00084-REW-HAI    AMANDA  HOSKINS,
                                      #: 196-1      taken
                                                Filed:     on March
                                                       07/09/19     16,712018
                                                                Page:     of 107 - Page
                                       ID#: 6375                                    270..273
                                                               Page 270                                                                  Page 272
∑1∑∑Eubanks?                                                              ∑1∑∑∑∑∑∑∑∑∑∑∑∑∑∑EXAMINATION
∑2∑∑∑∑A∑∑No.                                                              ∑2∑∑BY MR. FARAH:
∑3∑∑∑∑Q∑∑And that happens to be Derek's brother.                          ∑3∑∑∑∑Q∑∑All right.∑I get to close.∑I'm going to be
∑4∑∑∑∑A∑∑I don't know him.                                                ∑4∑∑very, very brief, Ms. Hoskins.∑I represent Mike
∑5∑∑∑∑Q∑∑You don't know him as well?                                      ∑5∑∑Broughton and the Barbourville Police Department. You've
∑6∑∑∑∑A∑∑No.                                                              ∑6∑∑testified a lot today about Detective York and Sheriff
∑7∑∑∑∑Q∑∑Okay.∑Trooper Kelly Farris?                                      ∑7∑∑Pickard and the other officers and so forth. I'm going
∑8∑∑∑∑A∑∑No.                                                              ∑8∑∑to ask some very specific and narrow questions about my
∑9∑∑∑∑Q∑∑Do not know him, no knowledge?                                   ∑9∑∑officer, Detective Broughton, and anybody else with the
10∑∑∑∑A∑∑Never had any run-ins, never been told                           10∑∑Barbourville Police Department, okay?
11∑∑anything other than conversation with attorneys.                      11∑∑∑∑A∑∑Okay.
12∑∑∑∑Q∑∑Okay.∑And Jackie Joseph, Trooper Jackie                          12∑∑∑∑Q∑∑I'm going to get to the interview on February
13∑∑Joseph?                                                               13∑∑15, 2011 in a minute.∑I understand that Detective
14∑∑∑∑A∑∑I saw her in court before.∑I -- I know she                       14∑∑Broughton was present at that interview, correct?
15∑∑came to one of our court -- the dates on the murder                   15∑∑∑∑A∑∑Yes.
16∑∑charge.                                                               16∑∑∑∑Q∑∑Okay.∑And that was at the Barbourville Police
17∑∑∑∑Q∑∑On the murder charge?∑Did you have any                           17∑∑Department, correct?
18∑∑knowledge of her while the investigation was going on?                18∑∑∑∑A∑∑Yes.
19∑∑∑∑A∑∑No.                                                              19∑∑∑∑Q∑∑Okay.∑Prior to that date, had you ever had
20∑∑∑∑Q∑∑Okay.∑Do you have any independent knowledge                      20∑∑any interaction, ever met, any involvement whatsoever
21∑∑that she somehow led this investigation or that she                   21∑∑with Mike Broughton?
22∑∑directed the investigation, because she's a supervisor?               22∑∑∑∑A∑∑Never.
23∑∑∑∑A∑∑No.                                                              23∑∑∑∑Q∑∑Had you ever had -- prior to that date,
24∑∑∑∑Q∑∑Okay∑Any -- you know, that she somehow told                      24∑∑February 15, 2011 had you ever had any interaction,
25∑∑Detective York what questions to ask or led how this                  25∑∑involvement, or dealings with anybody else -- any other

                                                               Page 271                                                                  Page 273
∑1∑∑interrogation would go?                                               ∑1∑∑officers with the Barbourville Police Department?
∑2∑∑∑∑A∑∑No.                                                              ∑2∑∑∑∑A∑∑No.∑On that -- let me take that back.∑On one
∑3∑∑∑∑Q∑∑Okay.∑And do you have any knowledge that any                     ∑3∑∑of the, I think the juvenile hit-and-run case, that was
∑4∑∑of those five troopers conspired to frame you?                        ∑4∑∑just Barbourville City that showed up at my house.
∑5∑∑∑∑A∑∑No.                                                              ∑5∑∑∑∑Q∑∑Okay.∑And that was when you were how old?
∑6∑∑∑∑Q∑∑Okay.∑That they falsified any evidence?                          ∑6∑∑∑∑A∑∑I was a juvenile.
∑7∑∑∑∑A∑∑No.                                                              ∑7∑∑∑∑Q∑∑Okay.∑Do you know if it was Mike Broughton?
∑8∑∑∑∑Q∑∑Okay.∑That they manipulated any evidence?                        ∑8∑∑I'm not sure he was even around then.
∑9∑∑∑∑A∑∑No.                                                              ∑9∑∑∑∑A∑∑No.∑Not that I remember.
10∑∑∑∑Q∑∑Okay.∑Do you know these five troopers, any                       10∑∑∑∑Q∑∑Okay.∑Do you have any reason to believe that
11∑∑reason that they would have somehow held a grudge                     11∑∑anything arising out of that juvenile incident had
12∑∑against you or animosity?                                             12∑∑anything to do with this case here?
13∑∑∑∑A∑∑No.                                                              13∑∑∑∑A∑∑No.
14∑∑∑∑Q∑∑Okay.∑I'm sorry.∑With Mark Mefford --                            14∑∑∑∑Q∑∑Okay.∑Now, let's go to the interview at the
15∑∑Trooper Mark Mefford, apparently, he was present for the              15∑∑police department.∑You testified earlier that you were
16∑∑interview of Daniel Wilson.∑Do you have any independent               16∑∑picked up at your house and brought to the police
17∑∑knowledge of that interview?                                          17∑∑department, correct?
18∑∑∑∑A∑∑No.                                                              18∑∑∑∑A∑∑Correct.
19∑∑∑∑Q∑∑Okay.∑And then Brian Johnson is the one who                      19∑∑∑∑Q∑∑Was either Detective Broughton or any other
20∑∑sat in on Robert Beach, if I'm not mistaken.                          20∑∑member of the Barbourville Police Department involved in
21∑∑∑∑A∑∑No.                                                              21∑∑picking you up at your house and bringing you to the
22∑∑∑∑Q∑∑Do you have any independent knowledge of that?                   22∑∑Department?
23∑∑∑∑A∑∑No.                                                              23∑∑∑∑A∑∑I'm -- I'm not sure.∑When I said -- the
24∑∑∑∑Q∑∑Okay.                                                            24∑∑County or the City took me on one of those times I was
25∑∑∑∑∑∑MS. KINCER:∑Anything else?∑That's all I have.                     25∑∑arrested.∑I'm still not for sure.
                The Deposition of Doc
   Case: 6:17-cv-00084-REW-HAI    AMANDA  HOSKINS,
                                      #: 196-1      taken
                                                Filed:     on March
                                                       07/09/19     16,722018
                                                                Page:     of 107 - Page
                                       ID#: 6376                                    274..277
                                                               Page 274                                                                  Page 276
∑1∑∑∑∑Q∑∑If I mention Mike Broughton to you, does that                    ∑1∑∑∑∑A∑∑-- and they walk out.
∑2∑∑help refresh your recollection?∑Was he in the car with                ∑2∑∑∑∑Q∑∑Who said that?
∑3∑∑you when you were transported?                                        ∑3∑∑∑∑A∑∑That was Mike Broughton told York.
∑4∑∑∑∑A∑∑I just remember when I got there, he was                         ∑4∑∑∑∑Q∑∑Okay.
∑5∑∑standing, waiting.∑So, I don't know if he was in a cop                ∑5∑∑∑∑A∑∑At that point, they walk out in the hallway,
∑6∑∑car.∑I don't know that.∑And we went into a small room                 ∑6∑∑and I guess they -- they're out there probably over 10
∑7∑∑in the Barbourville City Police Department.                           ∑7∑∑minutes, and they come back in.
∑8∑∑∑∑Q∑∑Okay.∑And Detective York was there, correct?                     ∑8∑∑∑∑Q∑∑Okay.∑Do you have any information about what
∑9∑∑∑∑A∑∑Yes.                                                             ∑9∑∑they discussed in the hallway for those ten minutes?
10∑∑∑∑Q∑∑Okay.                                                            10∑∑∑∑A∑∑No.
11∑∑∑∑A∑∑Detective York and Mike Broughton.                               11∑∑∑∑Q∑∑Okay.∑Now, this is before the recording
12∑∑∑∑Q∑∑Okay.∑Now, Exhibit 1, which is that                              12∑∑started, correct?
13∑∑transcript.                                                           13∑∑∑∑A∑∑Before.
14∑∑∑∑∑∑MR. FARAH:∑Do you have it handy, by any                           14∑∑∑∑Q∑∑Okay.∑Tell me anything that Mike Broughton
15∑∑∑∑chance?∑It's the very first -- it should -- yes.                    15∑∑said in your presence in that room before the recording
16∑∑∑∑No.                                                                 16∑∑started other than what you just said, can we go out in
17∑∑∑∑∑∑MR. SLOSAR:∑The 26(a)(1) disclosure?                              17∑∑the hallway for a second.
18∑∑∑∑∑∑MR. KELLEY:∑No.∑I don't think it's 1.                             18∑∑∑∑A∑∑Other than that, Detective York was leading
19∑∑∑∑∑∑MR. FARAH:∑No.∑I'm sorry.∑It's not Exhibit                        19∑∑it, and he was just going along with what Detective York
20∑∑1.                                                                    20∑∑said.
21∑∑∑∑∑∑MR. SLOSAR:∑Yeah.∑He didn't mark it.                              21∑∑∑∑Q∑∑Yeah.
22∑∑∑∑∑∑MR. FARAH:∑Do you have PL --                                      22∑∑∑∑A∑∑If Detective York asked me something, and I
23∑∑∑∑∑∑MR. KELLEY:∑She has it, I think.                                  23∑∑didn't answer it, then Mike Broughton would try to ask
24∑∑∑∑∑∑MR. FARAH:∑It was out earlier.                                    24∑∑me the same thing and see if I would answer it then.
25∑∑∑∑∑∑MR. SLOSAR:∑He didn't -- I don't think he                         25∑∑∑∑Q∑∑That's the take that I got as well when I read

                                                               Page 275                                                                  Page 277
∑1∑∑∑∑marked it.                                                          ∑1∑∑it, that Mike might have a couple of follow-up
∑2∑∑∑∑∑∑MR. FARAH:∑It was not -- okay.∑That's fine.                       ∑2∑∑questions, but then York would ask five or six questions
∑3∑∑∑∑∑∑MR. WRIGHT:∑I just identified them for the                        ∑3∑∑in a row, and Mike might say, well, what vehicle was
∑4∑∑∑∑record --                                                           ∑4∑∑that, or who owned that vehicle, something like that?
∑5∑∑∑∑∑∑MR. FARAH:∑That's fine.                                           ∑5∑∑∑∑∑∑MR. SLOSAR:∑Objection.
∑6∑∑∑∑∑∑MR. WRIGHT:∑-- by the Bates number.                               ∑6∑∑∑∑Q∑∑Is that fair?
∑7∑∑∑∑∑∑MR. FARAH:∑That's fine.                                           ∑7∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑You can
∑8∑∑BY MR. FARAH:                                                         ∑8∑∑∑∑answer.
∑9∑∑∑∑Q∑∑During the interview -- and there's a                            ∑9∑∑∑∑Q∑∑Go ahead.
10∑∑transcript of the interview; it was recorded, and                     10∑∑∑∑A∑∑He would -- say, if I -- I guess if I didn't
11∑∑someone transcribed it, Detective York starts off by                  11∑∑answer it the way, I guess, what they wanted to hear, he
12∑∑stating that -- he identifies himself, he says that I'm               12∑∑would just ask me the same question.∑It might be once,
13∑∑here to take a statement from you, and then he mentions               13∑∑it might be twice.∑And then I think, at one point, he
14∑∑that Detective Broughton is also present.∑That sound                  14∑∑was asking me the questions, and York backed off.
15∑∑familiar to you?                                                      15∑∑∑∑Q∑∑Okay.∑And when the -- and during the
16∑∑∑∑A∑∑Yes.                                                             16∑∑recording part of the interview, I think that's -- the
17∑∑∑∑Q∑∑During the interview, was it clear to you that                   17∑∑call to Mr. Lester was made, correct?
18∑∑Detective York was primarily leading the interview of                 18∑∑∑∑A∑∑Yes.
19∑∑you?                                                                  19∑∑∑∑Q∑∑Okay.∑Now, you indicated earlier in your
20∑∑∑∑A∑∑Up until de -- or Mike Broughton asked -- this                   20∑∑testimony that at some point after the recording, that
21∑∑was before they turned on the recorder.∑Mike Broughton                21∑∑Detective York also said some things to you; is that
22∑∑asked Detective York would he step outside.∑They                      22∑∑correct?
23∑∑stepped out in the hallway, but as he was getting up, he              23∑∑∑∑A∑∑Yes.
24∑∑said, "I feel something fishy about this" --                          24∑∑∑∑Q∑∑Okay.∑Let's go to that part.∑Did Detective
25∑∑∑∑Q∑∑Who --                                                           25∑∑Broughton -- did Mike Broughton say anything to you
                The Deposition of Doc
   Case: 6:17-cv-00084-REW-HAI    AMANDA  HOSKINS,
                                      #: 196-1      taken
                                                Filed:     on March
                                                       07/09/19     16,732018
                                                                Page:     of 107 - Page
                                       ID#: 6377                                    278..281
                                                              Page 278                                                                  Page 280
∑1∑∑during that time?                                                    ∑1∑∑piece of crap, a druggie, mentioned a woman was killed,
∑2∑∑∑∑A∑∑Not -- I can't remember exactly if he would                     ∑2∑∑that you had no family, and that it could have been you.
∑3∑∑have said anything, what it would have been.                         ∑3∑∑Do you recall saying that earlier about Detective York?
∑4∑∑∑∑Q∑∑Was he still in the room?                                       ∑4∑∑∑∑A∑∑Yes.
∑5∑∑∑∑A∑∑Yes.∑He was still in the room.                                  ∑5∑∑∑∑∑∑MR. SLOSAR:∑Object to form.
∑6∑∑∑∑Q∑∑Okay.∑So, is it fair to say, from what you've                   ∑6∑∑∑∑Q∑∑Did Detective Broughton say anything to you
∑7∑∑just testified to, that other than what was on the                   ∑7∑∑like that?
∑8∑∑recording, whatever Mike Broughton said on the                       ∑8∑∑∑∑A∑∑I don't know exactly the questions he asked.
∑9∑∑recording, the only other things he said to you either               ∑9∑∑I'm -- I'm not for sure.
10∑∑before the recording or after, the only thing he                     10∑∑∑∑Q∑∑Now, after the interview -- I'm sorry.∑Were
11∑∑actually said was, he asked Detective York to step out,              11∑∑you going to add something?
12∑∑that something smelled fishy?                                        12∑∑∑∑A∑∑No.∑Go ahead.
13∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑You can                           13∑∑∑∑Q∑∑After the interview was over, from that point
14∑∑∑∑answer.                                                            14∑∑forward, did you have any other interaction with
15∑∑∑∑A∑∑Before -- remember, I told you at one point                     15∑∑Detective Broughton with regard to the investigation and
16∑∑York backed off and Broughton started asking the                     16∑∑prosecution for the Mills' murder?
17∑∑questions, I guess to see -- play a different role to                17∑∑∑∑A∑∑After the interview --
18∑∑see if -- who I was more comfortable with maybe? I                   18∑∑∑∑Q∑∑Yes.
19∑∑don't know.∑At that point, York was actually quiet                   19∑∑∑∑A∑∑-- York told Broughton to get me out of there.
20∑∑and --                                                               20∑∑And he's actually the one that took me over to the jail.
21∑∑∑∑Q∑∑I took that to mean that was during the                         21∑∑∑∑Q∑∑Okay.∑So, Detective Broughton took you over
22∑∑interview?                                                           22∑∑to the Knox County Jail?
23∑∑∑∑A∑∑That was before -- not the recorded part.                       23∑∑∑∑A∑∑Yes.
24∑∑∑∑Q∑∑Okay.                                                           24∑∑∑∑Q∑∑Okay.∑Did he take you in a cruiser?
25∑∑∑∑A∑∑That was before the recorder was even on.                       25∑∑∑∑A∑∑I'm not for sure.

                                                              Page 279                                                                  Page 281
∑1∑∑After the recorder went off is when the phone got                    ∑1∑∑∑∑Q∑∑Okay.∑Did you have any conversation with him
∑2∑∑snatched.∑It seems like Mike Broughton got mad about                 ∑2∑∑in the car or whatever you were driving on the way over
∑3∑∑it, but York's the one that snatched the phone.∑They                 ∑3∑∑there?
∑4∑∑had put a piece in my phone, like, on the back of it or              ∑4∑∑∑∑A∑∑Not that I remember.
∑5∑∑in it to record them, and that was -- both of them did               ∑5∑∑∑∑Q∑∑Okay.∑Once he deposited you at the jail, did
∑6∑∑that to the phone.∑I'm not sure which one did more or                ∑6∑∑you have any other interaction or involvement with him,
∑7∑∑anything like that.                                                  ∑7∑∑anything else that you're aware of from that point
∑8∑∑∑∑Q∑∑What, exactly, are you talking about?                           ∑8∑∑forward in the investigation and prosecution for the
∑9∑∑∑∑A∑∑I don't know.                                                   ∑9∑∑Mills' murder?
10∑∑∑∑Q∑∑Like, some device?                                              10∑∑∑∑A∑∑Not that I remember.
11∑∑∑∑A∑∑It was something that recorded the                              11∑∑∑∑Q∑∑You mentioned also that you think there may
12∑∑conversation.                                                        12∑∑have been a second visit at some point in time that you
13∑∑∑∑Q∑∑Okay.∑Again, I want to know exactly what Mike                   13∑∑made to the Barbourville Police Department, at some
14∑∑Broughton said -- you know, if he asked you questions                14∑∑point in time, correct?
15∑∑that aren't in this recorded statement, I need you, to               15∑∑∑∑A∑∑Correct.
16∑∑the best of your ability, tell me what he was asking                 16∑∑∑∑Q∑∑Was Mike Broughton present during that second
17∑∑about.                                                               17∑∑visit?
18∑∑∑∑A∑∑I'm not sure what all he could have -- what                     18∑∑∑∑A∑∑Not that I remember.
19∑∑all he asked.                                                        19∑∑∑∑Q∑∑Do you recall interacting or being interviewed
20∑∑∑∑Q∑∑Okay.∑Were they just questions about the                        20∑∑or speaking to any other members of the Barbourville
21∑∑investigations, about what you knew?                                 21∑∑Police Department at that second visit?
22∑∑∑∑A∑∑Just questions.                                                 22∑∑∑∑A∑∑I -- not that I remember.
23∑∑∑∑Q∑∑For example, earlier, you mentioned Detective                   23∑∑∑∑Q∑∑Now, I think you said earlier that you were
24∑∑York, I'm not sure if you called it a threat or                      24∑∑asked -- I can't remember by whom, but that you asked
25∑∑whatever, he said -- you know, referred to you as a                  25∑∑or, your word, begged, to take a polygraph on a number
                The Deposition of Doc
   Case: 6:17-cv-00084-REW-HAI    AMANDA  HOSKINS,
                                      #: 196-1      taken
                                                Filed:     on March
                                                       07/09/19     16,742018
                                                                Page:     of 107 - Page
                                       ID#: 6378                                    282..285
                                                               Page 282                                                                  Page 284
∑1∑∑of occasions.                                                         ∑1∑∑or in recent times that you have concerns because you
∑2∑∑∑∑A∑∑Yes.                                                             ∑2∑∑will see the KSP -- a KSP cruiser parked out near your
∑3∑∑∑∑Q∑∑Is that correct?∑And I think you mentioned                       ∑3∑∑house or in front of your house, correct?
∑4∑∑the first time was at that first interview; is that                   ∑4∑∑∑∑A∑∑Correct.
∑5∑∑correct?                                                              ∑5∑∑∑∑Q∑∑Okay.∑Have you ever seen a Barbourville
∑6∑∑∑∑A∑∑Yes.                                                             ∑6∑∑Police Department cruiser or car or vehicle parked out
∑7∑∑∑∑Q∑∑Okay.∑Was Mike Broughton in the room when you                    ∑7∑∑in a similar fashion?
∑8∑∑made this request?                                                    ∑8∑∑∑∑A∑∑No.
∑9∑∑∑∑A∑∑Yes.                                                             ∑9∑∑∑∑Q∑∑I asked you about prior to the interview had
10∑∑∑∑Q∑∑And what was the response from either                            10∑∑you ever dealt with Detective Broughton or the
11∑∑Detective Broughton or Detective York?                                11∑∑Barbourville Police Department.∑Since you were first
12∑∑∑∑A∑∑They -- it was like they ignored me.∑They                        12∑∑brought in there, have you had any other interactions
13∑∑didn't -- they didn't acknowledge that I wanted it.                   13∑∑with anybody on behalf of the Barbourville Police
14∑∑∑∑Q∑∑They didn't respond --                                           14∑∑Department in any -- whether it's this investigation or
15∑∑∑∑A∑∑No.                                                              15∑∑anything else?
16∑∑∑∑Q∑∑-- anything?∑They just didn't respond?                           16∑∑∑∑A∑∑I've ran into Mike Broughton once after I had
17∑∑∑∑A∑∑Yeah.                                                            17∑∑got out.∑He just -- and it wasn't no conversation. I
18∑∑∑∑Q∑∑Now, how about the others?∑You mentioned                         18∑∑don't -- I don't even know if he knew who I was.∑He
19∑∑maybe three or four times that you asked -- that was the              19∑∑just told me where the place that you go get your
20∑∑first time.∑Then there were several times in the, you                 20∑∑license in Knox Court was, where that office was.
21∑∑know, time after -- oh, I'm sorry.∑It's been a long                   21∑∑∑∑Q∑∑Okay.∑I'm assuming you just ran into him in
22∑∑day.∑I'm surprised it hasn't come off before.∑You                     22∑∑downtown Barbourville?
23∑∑mentioned there were several other times after that that              23∑∑∑∑A∑∑No.∑We were in the courthouse, and he had to
24∑∑you made a request for polygraph, correct?                            24∑∑tell us where -- where to go to.
25∑∑∑∑A∑∑Yes.                                                             25∑∑∑∑Q∑∑Okay.∑Other than that --

                                                               Page 283                                                                  Page 285
∑1∑∑∑∑Q∑∑Okay.∑What was the response when you made                        ∑1∑∑∑∑A∑∑No.
∑2∑∑those subsequent requests to take the polygraph?                      ∑2∑∑∑∑Q∑∑-- anything else?
∑3∑∑∑∑A∑∑At the -- the hearing -- or the DNA thing,                       ∑3∑∑∑∑A∑∑No.
∑4∑∑I-- I'm not for sure why he -- I didn't get a response                ∑4∑∑∑∑Q∑∑Okay.∑Now, do you have any -- other than,
∑5∑∑out of that.∑I actually had some of my defense team                   ∑5∑∑obviously, Mr. Broughton -- or Detective Broughton's
∑6∑∑there. I guess --                                                     ∑6∑∑involvement in the interview with you -- and I've read
∑7∑∑∑∑Q∑∑Who was that person?                                             ∑7∑∑the transcript and seen the questions he asked.∑Do you
∑8∑∑∑∑A∑∑Lisa Evans and Jessica -- I'm not for sure of                    ∑8∑∑have any knowledge or information that Detective
∑9∑∑her last name.∑She's with the DPA also.                               ∑9∑∑Broughton or any other member of the Barbourville Police
10∑∑∑∑Q∑∑Okay.∑But who from the, I guess, prosecutor's                    10∑∑Department either created or fabricated any evidence or
11∑∑office or the law enforcement, who was present then?                  11∑∑witness statements?
12∑∑∑∑A∑∑Just Detective York.                                             12∑∑∑∑∑∑MR. SLOSAR:∑And I would -- I don't what you
13∑∑∑∑Q∑∑Okay.∑And were you given a reason as to why                      13∑∑∑∑prefaced this with.∑I'm sorry.
14∑∑or a rejection or just did they ignore you again?                     14∑∑∑∑∑∑MR. FARAH:∑I'll go with the same preface.
15∑∑∑∑A∑∑No.∑I -- I know, on one occasion, that                           15∑∑∑∑∑∑MR. SLOSAR:∑Okay.
16∑∑Detective York told me that lie detector tests, that it               16∑∑BY MR. FARAH:
17∑∑didn't stand up in court.∑I didn't know that, that it                 17∑∑∑∑Q∑∑I don't want you to tell me anything your
18∑∑doesn't count in court.                                               18∑∑attorneys or investigators have told you.∑Do you have
19∑∑∑∑Q∑∑But that wasn't the -- was that the first                        19∑∑any information, personal knowledge that you've not
20∑∑time -- that wasn't the first time there with Broughton;              20∑∑received or ascertained from your counsel, that
21∑∑that was a subsequent time, correct?                                  21∑∑Detective Broughton or any other member of the
22∑∑∑∑A∑∑Yeah.∑That was a different time.                                 22∑∑Barbourville Police Department have created or
23∑∑∑∑Q∑∑Okay.∑And I'm going to jump around a little                      23∑∑fabricated any evidence or witness statements in this
24∑∑bit because you've been asked a lot today.∑You                        24∑∑case?
25∑∑mentioned later in your deposition that even currently                25∑∑∑∑A∑∑No.
                The Deposition of Doc
   Case: 6:17-cv-00084-REW-HAI    AMANDA  HOSKINS,
                                      #: 196-1      taken
                                                Filed:     on March
                                                       07/09/19     16,752018
                                                                Page:     of 107 - Page
                                       ID#: 6379                                    286..289
                                                             Page 286                                                                  Page 288
∑1∑∑∑∑Q∑∑Do you have any personal knowledge, and with                   ∑1∑∑BY MR. FARAH:
∑2∑∑the same admonition, that Detective Broughton or any                ∑2∑∑∑∑Q∑∑Go ahead.
∑3∑∑other member of the Barbourville Police Department                  ∑3∑∑∑∑∑∑MR. WRIGHT:∑Join.
∑4∑∑conspired to frame you, to fabricate evidence, or to                ∑4∑∑∑∑∑∑MR. SLOSAR:∑Go ahead and answer.
∑5∑∑manipulate or create evidence against you in this                   ∑5∑∑∑∑Q∑∑You can answer.
∑6∑∑matter?                                                             ∑6∑∑∑∑A∑∑Yes.
∑7∑∑∑∑A∑∑No.                                                            ∑7∑∑∑∑Q∑∑Okay.
∑8∑∑∑∑Q∑∑Do you have any personal knowledge that                        ∑8∑∑∑∑A∑∑But I felt like Mike Broughton could have at
∑9∑∑Detective Broughton or any members of the Barbourville              ∑9∑∑least calmed him down or stopped it at some point.
10∑∑Police Department either withheld or concealed any                  10∑∑∑∑Q∑∑Is that the most you have to say about
11∑∑exculpatory evidence, or evidence that might have                   11∑∑Detective Broughton is that, at worst, he should have
12∑∑cleared you?                                                        12∑∑said something to Detective York or told him to calm
13∑∑∑∑A∑∑No.∑Only problem on that -- I mean, I felt                     13∑∑down or take it easy?
14∑∑like Mike Broughton should have asked York to stop                  14∑∑∑∑A∑∑He -- he sure didn't -- he -- he wasn't
15∑∑during that -- the way he was acting when -- in that                15∑∑saying -- it's like he was pumping him.∑He -- he was
16∑∑questioning, if that is how you -- how -- part of the               16∑∑more than less telling him he felt something fishy about
17∑∑question.                                                           17∑∑it, taking him out in the hallway.∑Then when York came
18∑∑∑∑Q∑∑No.∑That's fair.∑So, what do you think Mike                    18∑∑back, he was really aggravated after that.
19∑∑Broughton should have done?                                         19∑∑∑∑Q∑∑Well, he told Detective York -- he took him
20∑∑∑∑A∑∑Instead of telling him he felt something fishy                 20∑∑out in the hallway.∑You have no idea what they
21∑∑going on, just at least calm him down.∑Like, Detective              21∑∑discussed in the hallway?
22∑∑York was really mad after the phone call, when he                   22∑∑∑∑A∑∑I just know he came back a different attitude,
23∑∑snatched the phone.∑It actually was scary.∑He just                  23∑∑York did.
24∑∑kept hitting the table over and over and over and just              24∑∑∑∑Q∑∑Okay.∑Okay.∑But Detective Broughton didn't
25∑∑screaming right here in my face.                                    25∑∑exhibit any different attitude toward you when he came

                                                             Page 287                                                                  Page 289
∑1∑∑∑∑Q∑∑Okay.∑But Detective Broughton wasn't doing                     ∑1∑∑back in, correct?
∑2∑∑this.∑You're saying you felt that he should have                    ∑2∑∑∑∑A∑∑I don't remember.
∑3∑∑intervened or said something to Detective York?                     ∑3∑∑∑∑Q∑∑And, again -- I'm almost finished here --
∑4∑∑∑∑A∑∑Yeah.                                                          ∑4∑∑Interrogatory number 11, which you've been asked about
∑5∑∑∑∑Q∑∑Okay.∑Anything else that you believe he                        ∑5∑∑repeatedly today, in your answers to Detective York's
∑6∑∑should have done or did do or didn't do at that time?               ∑6∑∑interrogatories, you went through a long list of things
∑7∑∑∑∑A∑∑Not that I remember.                                           ∑7∑∑that defendant York or defendant Pickard or defendant
∑8∑∑∑∑Q∑∑You would agree that, in that room -- I'm                      ∑8∑∑Mefford, or a bunch of different people that they --
∑9∑∑sorry.                                                              ∑9∑∑where they allegedly fabricated statements or fabricated
10∑∑∑∑A∑∑Go ahead.                                                      10∑∑reports.∑There's no mention whatsoever of Detective
11∑∑∑∑Q∑∑I know it's not easy.∑You would agree that in                  11∑∑Broughton in any of these?
12∑∑that room, though, that Detective York was running the              12∑∑∑∑∑∑MR. SLOSAR:∑I would object to form and --
13∑∑show?                                                               13∑∑∑∑∑∑MR. FARAH:∑Okay.∑Anyway
14∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.                                  14∑∑∑∑∑∑MR. SLOSAR:∑I think the interrogatory isn't
15∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                     15∑∑∑∑framed, as you know, toward Detective Broughton.
16∑∑∑∑∑∑MR. SLOSAR:∑Calls for speculation.                              16∑∑∑∑∑∑MR. FARAH:∑I don't think it's framed toward
17∑∑BY MR. FARAH:                                                       17∑∑∑∑Detective Pickard or Mefford or anyone else, but It
18∑∑∑∑Q∑∑Take your time.                                                18∑∑∑∑is what it is.
19∑∑∑∑A∑∑Go ahead.                                                      19∑∑BY MR. FARAH:
20∑∑∑∑Q∑∑We're almost done.∑No.∑You would agree with                    20∑∑∑∑Q∑∑But you would agree that there's no -- you
21∑∑me that Detective York was running the show in that                 21∑∑don't mention anything about Detective Broughton
22∑∑interview on February 15, 2011?                                     22∑∑specifically in this discovery answer?∑And you can read
23∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Calls for                        23∑∑it if you want to.∑I'll represent to you you don't, but
24∑∑∑∑speculation.                                                      24∑∑∑∑∑∑MR. SLOSAR:∑We would stipulate to it.∑In your
25∑∑∑∑∑∑MR. WRIGHT:∑Objection.                                          25∑∑∑∑discovery answer, you'll get some stuff.
                The Deposition of Doc
   Case: 6:17-cv-00084-REW-HAI    AMANDA  HOSKINS,
                                      #: 196-1      taken
                                                Filed:     on March
                                                       07/09/19     16,762018
                                                                Page:     of 107 - Page
                                       ID#: 6380                                    290..293
                                                               Page 290                                                                  Page 292
∑1∑∑∑∑∑∑MR. FARAH:∑I'm looking forward to it.                             ∑1∑∑∑∑Q∑∑Okay.∑Was Detective Broughton present when
∑2∑∑BY MR. FARAH:                                                         ∑2∑∑that was happening?
∑3∑∑∑∑Q∑∑In fact, in the complaint, it's a 198-                           ∑3∑∑∑∑A∑∑Yes.
∑4∑∑paragraph complaint, very, very de-factually detailed.                ∑4∑∑∑∑Q∑∑Did Detective York make any threats to you as
∑5∑∑Would you agree with me that there's not one factual                  ∑5∑∑he was banging on the table?
∑6∑∑allegation or assertion that references Mike Broughton                ∑6∑∑∑∑A∑∑Threatened to charge me with murder.
∑7∑∑by name in that entire 198-page complaint?∑Would you                  ∑7∑∑∑∑Q∑∑And how close to you was Detective York when
∑8∑∑agree with me?                                                        ∑8∑∑he was banging on the table and threatening to charge
∑9∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑That actually                      ∑9∑∑you with murder?
10∑∑∑∑misstates the complaint, itself, which speaks for                   10∑∑∑∑A∑∑About right here.
11∑∑∑∑itself.                                                             11∑∑∑∑Q∑∑How did that make you feel?
12∑∑∑∑Q∑∑Would you agree with me?                                         12∑∑∑∑A∑∑Awful.∑Scared.
13∑∑∑∑A∑∑Can I --                                                         13∑∑∑∑Q∑∑Did Detective Broughton ever tell Detective
14∑∑∑∑∑∑MR. SLOSAR:∑Object to form.∑Calls for                             14∑∑York to stop doing this stuff to you?
15∑∑∑∑speculation.∑Can you show her the complaint?                        15∑∑∑∑A∑∑No.
16∑∑∑∑∑∑MR. FARAH:∑Sure.∑Let's go off the record and                      16∑∑∑∑Q∑∑And, in fact, was it your belief that
17∑∑∑∑let her do that.                                                    17∑∑Detective Broughton, during the course of that
18∑∑∑∑∑∑VIDEOGRAPHER:∑Off the record at 5:00.                             18∑∑interview, was encouraging the type of actions that
19∑∑∑∑∑∑∑∑∑∑∑∑(OFF THE RECORD)                                            19∑∑Detective York was taking?
20∑∑∑∑∑∑VIDEOGRAPHER:∑Back on the record at 5:01.                         20∑∑∑∑∑∑MR. FARAH:∑Object to the form.
21∑∑BY MR. FARAH:                                                         21∑∑∑∑∑∑MR. WRIGHT:∑I object, too.
22∑∑∑∑Q∑∑Ms. Hoskins                                                      22∑∑∑∑A∑∑Yes.
23∑∑∑∑∑∑MR. FARAH:∑You know, I'll withdraw that last                      23∑∑∑∑∑∑MR. SLOSAR:∑We don't have anything further.
24∑∑∑∑question.∑That's all I have.                                        24∑∑∑∑∑∑MR. WRIGHT:∑Could I just ask -- it was
25∑∑∑∑∑∑∑∑∑∑∑∑CROSS EXAMINATION                                           25∑∑∑∑mentioned that she's recently had a child, if she

                                                               Page 291                                                                  Page 293
∑1∑∑BY MR. SLOSAR:                                                        ∑1∑∑∑∑could just identify whether the father is on the
∑2∑∑∑∑Q∑∑I have very, very short follow-up, Amanda.                       ∑2∑∑∑∑Rule 26 disclosures as we've done before?
∑3∑∑∑∑A∑∑Okay.                                                            ∑3∑∑∑∑∑∑MR. SLOSAR:∑He's not.∑He's not.
∑4∑∑∑∑Q∑∑A few moments ago, you were just being asked                     ∑4∑∑∑∑∑∑MR. WRIGHT:∑Can you represent that?
∑5∑∑questions about Detective Broughton during the February               ∑5∑∑∑∑∑∑MR. SLOSAR:∑Sure.
∑6∑∑2011 interrogation with defendant York.∑Do you recall                 ∑6∑∑∑∑∑∑THE WITNESS:∑Yes.∑He's not.
∑7∑∑being asked questions about that?                                     ∑7∑∑∑∑∑∑MR. WRIGHT:∑That's all I have.
∑8∑∑∑∑A∑∑Yes.                                                             ∑8∑∑∑∑∑∑MR. SLOSAR:∑We done?
∑9∑∑∑∑Q∑∑Okay.∑And I believe you testified earlier                        ∑9∑∑∑∑∑∑MR. FARAH:∑No, no.∑I do want to ask one
10∑∑that Detective York, at some points in that interview,                10∑∑∑∑follow-up.
11∑∑was telling you what to say; is that right?                           11∑∑∑∑∑∑∑∑∑∑∑∑RE-EXAMINATION
12∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                       12∑∑BY MR. FARAH:
13∑∑∑∑Q∑∑You can answer.                                                  13∑∑∑∑Q∑∑In response to that last question, tell me --
14∑∑∑∑A∑∑Yes.                                                             14∑∑we went through just earlier exactly what Detective
15∑∑∑∑Q∑∑And was defendant Broughton present when                         15∑∑Broughton did or didn't do in the interview, what he
16∑∑Detective York was doing that?                                        16∑∑said.∑Tell me who you believe he was encouraging
17∑∑∑∑A∑∑Yes.                                                             17∑∑Detective York's actions or his words or, as you alluded
18∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                       18∑∑to, where he was in your face threatening you?
19∑∑∑∑Q∑∑Did Detective Broughton ever tell Detective                      19∑∑∑∑A∑∑It wasn't that he was in my face.∑He would
20∑∑York to stop doing that?                                              20∑∑repeat the same question.∑York couldn't get it out of
21∑∑∑∑A∑∑No.                                                              21∑∑me; he would repeat it.∑He didn't get down like this
22∑∑∑∑Q∑∑At some point in that interview, I believe you                   22∑∑right here like Detective York did, right in my ears.
23∑∑testified earlier that Detective York was banging on the              23∑∑∑∑Q∑∑Broughton didn't?∑For example, where was
24∑∑table; is that right?                                                 24∑∑Broughton -- if you were sitting there, during the
25∑∑∑∑A∑∑Yes.                                                             25∑∑interview, where was Detective Broughton at the time?
                The Deposition of Doc
   Case: 6:17-cv-00084-REW-HAI    AMANDA  HOSKINS,
                                      #: 196-1      taken
                                                Filed:     on March
                                                       07/09/19     16,772018
                                                                Page:     of 107 - Page
                                       ID#: 6381                                    294..297
                                                               Page 294                                                                  Page 296
∑1∑∑∑∑A∑∑They both were right in front of me, both of                     ∑1∑∑∑∑A∑∑Detective York.∑He -- he was that mad.
∑2∑∑them sitting side by side, say, at just a regular table.              ∑2∑∑∑∑Q∑∑Now, you're not alleging that anyone struck
∑3∑∑Idon't know which side was which, but both of them was                ∑3∑∑you in the interview room, are you?
∑4∑∑right in front of me.                                                 ∑4∑∑∑∑A∑∑No.∑No.
∑5∑∑∑∑Q∑∑Okay.∑And you realize we have a recorded                         ∑5∑∑∑∑Q∑∑Okay.
∑6∑∑statement and we have a transcription of the interview                ∑6∑∑∑∑∑∑MR. FARAH:∑All right.∑That's all.
∑7∑∑and the questions that were asked concerning who asked                ∑7∑∑∑∑∑∑MR. SLOSAR:∑Done.
∑8∑∑you what and in what order they asked you and so forth,               ∑8∑∑∑∑∑∑VIDEOGRAPHER:∑Off the record at 5:06.
∑9∑∑correct?                                                              ∑9∑∑∑∑∑∑∑(DEPOSITION CONCLUDED AT 5:06 P.M.)
10∑∑∑∑A∑∑Yes.                                                             10
11∑∑∑∑Q∑∑Okay.∑When you say that Mike would keep                          11
12∑∑repeating the same question, I see a couple of occasions              12
13∑∑like that, but I don't see a long pattern of that                     13
14∑∑throughout the interview.                                             14
15∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.                                    15
16∑∑∑∑A∑∑That's -- that's not -- the entire time we                       16
17∑∑talked is definitely not on that recording that you                   17
18∑∑have.                                                                 18
19∑∑∑∑Q∑∑Okay.∑How much time -- tell me how much time                     19
20∑∑you believe was off the record or off the recording?                  20
21∑∑∑∑A∑∑I've already answered that.∑I'm not sure.                        21
22∑∑∑∑Q∑∑Okay.∑And you also answered that -- you told                     22
23∑∑me exactly what Detective Broughton said during that                  23
24∑∑time.                                                                 24
25∑∑∑∑A∑∑I said I wasn't for sure what all he said.                       25

                                                               Page 295                                                                  Page 297
∑1∑∑I-- I don't remember what exactly -- everything he                    ∑1∑∑∑∑∑∑∑∑∑∑CERTIFICATE OF REPORTER

∑2∑∑said.                                                                 ∑2∑∑∑∑∑∑∑∑∑COMMONWEALTH OF KENTUCKY AT LARGE

∑3∑∑∑∑Q∑∑Well, you said that he asked Detective York to                   ∑3

∑4∑∑step out, that something smelled fishy?                               ∑4∑∑I do hereby certify that the witness in the foregoing

∑5∑∑∑∑A∑∑Yeah.                                                            ∑5∑∑transcript was taken on the date, and at the time and

∑6∑∑∑∑Q∑∑Okay.∑And then that was it for before the                        ∑6∑∑place set out on the Title page here of by me after

∑7∑∑recording, and then after the recording, you said he                  ∑7∑∑first being duly sworn to testify the truth, the whole

∑8∑∑just was in the room?                                                 ∑8∑∑truth, and nothing but the truth; and that the said

∑9∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Misstates her                      ∑9∑∑matter was recorded stenographically and mechanically by

10∑∑∑∑testimony.                                                          10∑∑me and then reduced to type written form under my

11∑∑∑∑Q∑∑Well, tell me -- to the best of your                             11∑∑direction, and constitutes a true record of the

12∑∑recollection, tell me what you recall Detective                       12∑∑transcript as taken, all to the best of my skill and

13∑∑Broughton asking you or saying to you that you believe                13∑∑ability. I certify that I am not a relative or employee

14∑∑was not recorded.                                                     14∑∑of either counsel, and that I am in no way interested

15∑∑∑∑A∑∑He kept repeating the question.∑Whatever                         15∑∑financially, directly or indirectly, in this action.

16∑∑question it was that York would say five or six times,                16

17∑∑here Broughton would say it, just maybe not the same way              17

18∑∑York was saying it, right in my face.                                 18

19∑∑∑∑Q∑∑Okay.∑And did --                                                 19

20∑∑∑∑A∑∑After it was cut off, when Detective York was                    20

21∑∑in my face screaming, I -- Detective Broughton sure                   21

22∑∑wasn't poking him on the shoulder and saying come on,                 22

23∑∑come one.∑I mean, this detective really wanted to hit                 23∑∑JESSICA VAN-TILBURG, COURT REPORTER / NOTARY

24∑∑me, honestly.                                                         24∑∑MY COMMISSION EXPIRES ON: 06/28/2020

25∑∑∑∑Q∑∑What detective wanted to hit you?                                25∑∑SUBMITTED ON: 03/22/2018
       The Deposition of AMANDADoc
Case: 6:17-cv-00084-REW-HAI     HOSKINS,
                                   #: 196-1taken on07/09/19
                                             Filed: March 16,Page:
                                                              201878 of 107 - Page
                                    ID#: 6382                           298

                    214:11            224:6              66:10 72:18       2018 7:5
 Exhibits                                                74:13,16 85:22
                   104 227:5         198- 290:3                            20s 51:3
                                                         86:3,20 87:15,
EX 1 71:22         10:00 55:12       198-page            21 88:8,21        20th 48:19
 72:4 274:12,19,                      290:7              90:3,5,12,19
                   10:04 63:3                                              21 71:11
 20                                                      91:4,10 92:1,17
                                     1985 17:6           95:14,15 137:5
                   10:15 63:5                                              24 51:4 169:8
EX 2 93:11,12                        1999 18:3           139:18 141:4,
 136:8             10:20 68:14                           23 142:18,21      25 17:13 34:15
                                     19th 72:19          146:2 147:6,16,    85:21
EX 3 149:13,       10:32 68:16
 14,15,18                            1:00 49:2           22,24 148:14,     26 34:16 70:5
                   11 138:12                             23 149:3
 151:18 152:15                                                              73:6 86:13
                    165:10,15        1:11 135:23         151:21,24
 153:9                                                                      92:12 253:12
                    220:3,4 289:4                        155:15,19
                                     1:15 135:4                             293:2
EX 4 152:4,20      11:00 46:5                            157:15 159:5,
 153:9 155:6                                             15 162:10         26(a)(1) 274:17
                   11:10 93:5             2              183:19 185:23     26(a)(1)s 71:3
     $             11:21 93:7                            188:22 262:13,
                                     2 93:11,12          20 263:2          262 141:19
                   11:30 46:10        136:8
$15 144:20                                              2011 28:17         2828 150:24
                    47:2 48:23
 145:14                              20 47:1,24 48:7     29:14,18 31:1,    2:00 49:5
                   11:54 47:4 54:5    51:14 52:2,22      24 34:17 36:11
$15,000 23:11                         53:5,19 54:11,     47:25 48:7        2:03 171:10
                   12 32:10,15,19
$20 144:22                            16 55:23 60:18     57:16 58:7        2:13 171:12
                   12-step            61:1 62:16         74:23 75:16
$300 145:2          261:19,25         72:18 74:12,16     76:22 83:1
 148:10                               82:25 86:3 94:9    97:5,8 103:8           3
                   12-year-old
$400 144:23         138:12            141:4 142:21       104:2,7,18
 145:1,2,7 147:9                      144:24             106:11 114:18     3 10:16 66:15
 148:1,10          12:18 135:21                          116:9,10,12        137:12 149:13,
                                     200 141:20
                   12:30 49:2                            117:16 118:23      15,18 151:18
                                     2000 18:5 62:8      121:24 132:20      152:15 153:9
     -             13 223:7                              134:3 143:7        199:14 226:17
                                     2002 200:12
                                                         148:19 152:6
                   15 31:1,23 46:7    223:22                               3,000 153:3
--I 216:6                                                153:20 154:2
                    47:7 68:17
                    70:18,21 75:16   2003 34:14,21       155:2 167:5       30 143:14,15,19
                                      88:1 89:1          168:1,5 169:9      144:10,23
     0              272:13,24
                                      260:16,19          175:24 202:24
                    287:22                                                 30(d)(1) 135:6
                                                         207:12 221:5
018935 152:2       150 90:25         2004 27:4           262:13,20
                                      63:21,23 64:2
                                                                           300 143:8
018939 149:12       141:13                               263:2 272:13,
                                     2006 89:17          24 287:22         30s 51:3 143:8,
                   16 143:7 167:4                                           9,10,11 144:23
                                                         291:6
     1              168:1,5 221:5    2007 89:10,18                          145:2,7 147:15
                                      141:4 225:20      2012 117:13         148:1,10,22
                   16-year-old
                                                         118:23 121:23      150:20 153:19
1 71:22 72:4        260:2            2010 10:14,15       125:6,18 130:9     260:21
 141:4 200:14,                        17:3,10 18:6
 15 220:15
                   16th 7:4                              131:8 173:2
                                      27:11 39:8,10,     220:15 223:7      350 142:4
 224:15,16,17      17-CV-84 7:11      17,20 47:1         259:14 260:12,    3:40 240:1
 240:16,17                            49:17 51:1,14
 274:12,18,20      18 34:8,19,25                         15
                                      52:2,22 53:5,19                      3:51 240:3
                    35:22 51:10
10 137:6 183:8                        54:11,16 55:23    2015 75:15
                   19 62:20 95:22     59:6,21 60:18      178:11            3:58 246:18
 276:6
                    136:9 199:11,     61:1 62:9,16,20
100 141:13                                              2016 178:13,14
                    13 223:20,21      65:7,16,20
                                                         243:12
       The Deposition of AMANDADoc
Case: 6:17-cv-00084-REW-HAI     HOSKINS,
                                   #: 196-1taken on07/09/19
                                             Filed: March 16,Page:
                                                              201879 of 107 - Page
                                    ID#: 6383                           299

                                      222:22           admonition          196:19
     4                    9                             286:2
                                     acknowledge                          alleged 170:13
                                      282:13           advice 169:5
4 136:16 152:4,   9 141:2,16                                              allegedly
                                                        177:1 185:8
 20 153:9 155:6                      acknowledged                          289:9
                  9-year-old                            234:24 246:9
 228:21                               69:16
                   183:7                                                  alleges 79:6
                                                       affect 249:20,
400 143:9                            acknowledges
                  9:02 7:5                              22                alleging 296:2
                                      70:24
42 135:15                                              affected           Allen 78:7
                  9:30 53:12,19      acquaintance
498 150:23         55:12                                263:10,13          79:7,21 80:13,
                                      117:10
                                                                           25 83:5 85:11
4:00 246:20                                            affirm 8:9
                                     act 40:4                              142:20 162:9
                          A                            afraid 264:23       163:24 164:6
4:09 256:13                          acted 208:8
                                                                           165:7 173:1
4:22 259:1        AA 261:25                            age 88:17
                                     acting 212:20                         222:2,3,5,6,16,
                                                        108:4
4:34 268:3         262:1              286:15                               22
                  AAN 262:4                            agency 140:5
4:37 268:5                           actions 292:18                       alley 179:7
                                                        164:20 184:22
                                      293:17
                  abandoned                             215:5 241:24      alleyway 180:4
     5             71:6              activity 69:14     261:21
                                                                          allowed 69:1
                                      99:23
                  ability 279:16                       aggravated          107:17,20
5 181:15                             acts 253:1         288:18             111:22 122:22
                  absconded
 182:15,16                                                                 129:7 183:12,
                   124:16 125:9,     actual 65:14      agree 177:13
                                                                           13
500 153:2          12,17              209:15 228:15     227:13 232:7
                                      234:23            287:8,11,20       alluded 293:17
546-3441          absconding
                                                        289:20 290:5,8,
 43:17             127:18 128:2      add 141:8                            Amanda 7:7,
                                                        12
                   129:9 131:9,11,    182:13 183:1                         14 8:18 41:14
5884 150:24        19                 280:11           agreement           65:1 68:3 160:5
5:00 290:18       absolutely
                                                        115:15,18          165:5 180:22
                                     added 115:17       135:10 253:11      291:2
5:01 290:20        41:13 64:10,13
                   65:2 69:6,15      addict 260:14     ahead 116:13       Amber 84:21,
5:06 296:8,9       249:10 252:15     addicted 266:6     128:1 153:13       25 180:9 223:7,
                                                        231:6 242:25       10
                  abuse 262:5,15     addiction
     6                                                  277:9 280:12
                   264:13 265:2       257:20 261:18                       amend 124:1
                                                        287:10,19
                  abused 257:1        263:9
6 96:7 104:24                                           288:2,4           amended
 136:14 182:14                       addition                              104:3 217:22
                  abusive 252:1                        air 42:13
 185:12 229:22                        142:12 144:2
                   256:25 257:7                                           amount 23:17
 242:4                                                 alarmed 207:2
                                     address 10:1                          181:19,20,22
                  accident 18:10
                                      183:21 184:15,   alibi 54:15         208:5 235:21
                   200:13,19
     7                                25 185:2
                   223:24 224:12                       alive 52:4         amounts 141:7
                                      186:14,25
                                                        159:2              220:23
                  account 60:25
7 10:15 57:16                        addressed         allegation         Amy 7:15
 66:8,13          accumulativel       209:5 249:10
                                                        220:13 221:1,4     256:12
7.5 260:25        y 115:11            253:7
                                                        222:25 290:6
                                                                          animosity
76 226:23         accuracy 29:4      admit 191:4       allegations         191:14 271:12
                  accurate 29:11     admitted 64:22     68:21 69:3,17
                                                                          animus
                   58:10 94:2                           72:6 80:7
     8                               admittedly                            201:17,21
                   136:6 141:10                         165:25
                                      225:8                                223:16
8 141:2           accusations                          allege 170:6
       The Deposition of AMANDADoc
Case: 6:17-cv-00084-REW-HAI     HOSKINS,
                                   #: 196-1taken on07/09/19
                                             Filed: March 16,Page:
                                                              201880 of 107 - Page
                                    ID#: 6384                           300

answer's          arraignment        assert 169:2        244:22 245:17      193:2,6 207:11
 141:16            216:17,18          244:2 245:9        254:20 270:11      209:24,25
                                      246:3              285:18             211:20 212:11
answering         arranged
                                                                            213:16 223:22
 63:25 199:9       117:2,6           assertion          attorneys'
                                                                            227:4,6 230:14
 254:7                                247:4 290:6        183:25 184:15,
                  arrest 100:8                                              231:2 234:16
                                                         25 186:15
answers 136:2      102:22 103:8      assistant 88:4,                        240:3 246:20
 185:11 199:8      105:25 113:5       18 89:13,14       attributed          258:20 259:1
 289:5             114:4 115:10,      123:10             167:5 206:14       265:11 268:2,5
                   14,24 116:2,3                         221:6              273:2 276:7
anticipating                         assisted 248:9                         279:4 288:18,
                   118:2,3,19,21
 135:8                                                  attributes          22 289:1
                   119:25 120:3      associate
                                                         148:7
anymore            121:1 122:7,12     261:25                                290:20
 118:13 216:9      130:9 132:6,23,                      audio 31:22        backed 277:14
                   24 188:1,16,18
                                     assume 9:5
apologize                             189:23 209:25     automobile          278:16
                   192:4 194:15
 103:23 214:7                         241:21 246:8       202:16
                   202:12 214:4                                            backseat
 237:2                                247:1 268:25
                   215:21 218:14                        aware 83:10         208:8
Appalachian        226:24            assuming            161:21,23
                                                                           bad 264:11
 49:16 206:8                          284:21             199:7 221:7
                  arrested 38:9,
                                                         281:7             ballpark 28:3
apparently         10 97:12 99:10    attended
                                                                            90:9
 192:3 271:15      100:22 101:17      130:17            Awful 292:12
                   104:14,18,20,                                           banging
applies 221:13     23 105:4,9,23     attitude
                                                                            291:23 292:5,8
                   113:7,9,10,23      288:22,25               B
appointment                                                                bank 180:2
 44:24 45:1,4,8    114:11,17         attorney
 46:5,10 47:1      115:7 117:23,      123:5,9,10,19,    babysat 10:19,     Baptist 73:5
 48:22 49:19       25 119:23          22 138:5,8         21
                   120:4 122:9                                             Barbourville
 53:22                                177:16 180:19     babysit 20:20
                   187:13,18                                                8:5 9:22,24
                                      190:24 199:10
apprehended        188:3,7 191:21                       babysitting         33:6,10,11,15
                                      220:16,25
 198:20            192:6 199:1                           9:17 10:17 21:6    34:10 46:18
                                      221:14 222:16
                   202:22 205:20                                            74:25 75:4,5,16
approached                            223:4 233:10      back 15:5 16:1,
                   208:4 210:11,                                            76:22 97:8
 75:20,23 76:1                        245:22 248:24      4,18 21:24
                   16,22,23                                                 119:11 132:10,
                                      251:9 269:3        22:5,11,16,23
approximately      211:11,18                                                21 139:22
 115:13 131:20                       attorney's          26:13 29:5         200:21 272:5,
                   218:12,24
                                      186:17 246:9       33:19,21 40:20     10,16 273:1,4,
area 69:5          273:25
                                      268:23             46:13 49:17        20 274:7
 184:17 232:6,    arresting                              50:6 55:15 56:2    281:13,20
 10                100:25 215:7      attorney-           62:17 63:5,8,9     284:5,11,13,22
                                      169:2 246:3        65:19 68:16
areas 256:17                                                                285:9,22 286:3,
                  arrests 102:3,7                        73:2,3,23,24
 258:8                               attorney-client                        9
                   103:12 122:2                          74:14,17 86:8
                                      79:4,15 80:5
Argumentativ      arrive 46:4                            92:12 93:7,9      base 80:12
                                      164:17 166:12
e 24:20                                                  95:20 105:12      based 69:23
                  arrived 47:4       attorneys 69:7      120:2,8 121:9,
arising 273:11                                                              78:24 79:10
                   54:5 98:1,19       79:11,19,23        16 122:21          80:8 104:11
arm 186:3,5       ascertained         80:9 81:8,13       123:15 124:11      136:5 163:20
 207:21            285:20             163:23 164:20,     135:3,23,25        182:3
                                      22 166:15          164:23 169:19
arms 101:23       asks 30:8           171:23 172:1,3,                      basically
                                                         171:12,14
 106:7             102:25             4,16,23 173:6                         246:23
                                                         174:18,20
Armstrong                             180:13,25          178:24 179:5,7,
                  assault 137:12                                           basis 107:16
 125:12 126:2,                        181:5,9 189:13     8,10 180:1,3
                   199:15 225:21                                            127:18 181:6,
 15 128:9                             191:3 198:4        185:25 192:9
       The Deposition of AMANDADoc
Case: 6:17-cv-00084-REW-HAI     HOSKINS,
                                   #: 196-1taken on07/09/19
                                             Filed: March 16,Page:
                                                              201881 of 107 - Page
                                    ID#: 6385                           301

 11 195:21         belonged           borderline         bringing 245:4      184:13
 247:12             18:16              255:13             273:21
                                                                            busted 265:18
Bates 275:6        belongs 18:14      bore 201:21        brings 183:8
                                                                            Buster 110:3,
                    216:22             252:19 254:5
bathroom 31:7                                            broke 101:21        13 111:6 120:8
                   bench 232:4        born 17:5           238:25             192:25 197:12
Battingfield
 137:24            bias 64:20 70:8    bottle 112:14      brother 270:3      butt 128:17
Beach 171:17,      big 103:23         bought 143:8,      brought            buy 18:11 26:5,
 20,25 172:5        167:13 215:25      21 145:16,19       103:21 225:10      7,23 144:15
 223:13 269:15      216:22 263:25      146:8 159:14       255:18 260:2       145:7,25
 271:20                                160:9 161:10       273:16 284:12      146:11,16
                   bills 93:1 154:3
                                       162:3,6                               159:7,10,12
bear 251:23                                              Broughton 8:5
                   birthdate                                                 160:16 161:1,
                                      boy 10:15           34:1,3 134:14
bears 191:14        136:21,22                                                17 261:1
                                       34:24 140:18       175:19,20
beds 167:14        birthday            183:12 227:9       272:5,9,14,21     buying 145:12
                    229:2,10           243:9 259:12       273:7,19 274:1,    146:3 147:9
beep 12:6 13:4                                            11 275:14,20,      148:1 160:10
                   bit 64:11 267:9    boyfriend 86:8
beg 237:1                                                 21 276:3,14,23     261:1,5
                    283:24
 268:11,13                            branch 137:19       277:25 278:8,
                   black 106:6         138:14,17          16 279:2,14
begged 175:17                                                                    C
                    111:24 179:5                          280:6,15,19,21
 281:25                               branches            281:16 282:7,
                   block 136:20        138:19
                                                          11 283:20         Caesars 90:16
begin 42:8
 122:16 165:19     blonde 38:25       Branson 85:15       284:10,16         call 11:19 12:1
 220:14 229:24      39:8               113:21 114:8       285:5,9,21         37:2,10 40:4,11
                                       143:4,7 145:1      286:2,9,14,19      41:15 42:17,19,
beginning          blood 262:23        148:7 167:6,16,    287:1 288:8,11,
 31:1 160:4                                                                  22,25 64:14,15
                   blue 82:8,23        20 168:2,6,18,     24 289:11,15,      65:4 68:13
begins 165:17       83:2,5,8           23 169:1,17        21 290:6 291:5,    98:10 127:23,
                                       221:7,8            15,19 292:1,13,    24,25 134:3
behalf 7:15,17,    Bob 158:23                             17 293:15,23,
                                      Branson's                              158:5,16,18
 20,23 8:1,4        159:8,10,12,19                        24,25 294:23
                                       153:7                                 187:5 250:25
 169:9 221:19       160:6,9 165:24                        295:13,17,21       251:4 252:2,9
 222:5 284:13       166:3,6,20,24
                                      break 9:8,11       Broughton's         253:17 277:17
                    167:1 220:6,15,
belief 80:12                           62:25 68:12        285:5              286:22
                    18
 94:6 111:8                            93:4,18 94:9,
                                       16,19 98:8        Brown 160:15,      called 15:19
 136:6 292:16      bond 101:20,
                                       102:1 129:12       16                 19:15 32:4
                    21 105:25
believes 68:24                         134:23 135:2,3                        43:12 97:14
                    116:4,14,15,16,                      buddy 25:8
 69:25 230:18,                         171:7 239:24                          98:14,18
                    18,20 117:11,                         238:24
 19                                    246:13,14                             100:13 126:1,9,
                    14,22 118:6,13
                                       255:25            bunch 7:18          14 127:10
believing 79:8      121:11,12,14,
                                                          167:11 189:2,8     132:10 134:12
                    18 131:23
bell 19:21,25                         breath 42:12,       268:17 289:8       139:6 143:22
                    133:10 214:24
 32:10,22 38:6,8                       13                                    158:19 168:9
                    218:12                               burglary 96:8
 43:18 59:8                           Brewer 242:22                          213:15 261:24
 114:2 161:8       Bones 161:15,                          102:2,16,20        279:24
 178:5 179:17       18,20             Brian 7:20,24       104:3,17 105:8
                                       269:17,18          124:1 217:23      calling 105:19
 216:4 225:5
                   Bonnie 243:2        271:19             229:22,23,25       158:20 246:15
 228:21 241:13,
 19 242:7,8,14,    booked 194:18      bring 127:13       burglary-third     calls 12:3
 16,24 243:1        197:9 214:22                          217:22             20:17 51:20,23
                                       146:12 253:17
 244:24                                                                      56:11 77:23
                   booming             255:19
                                                         business            80:18 96:15
                    189:25
       The Deposition of AMANDADoc
Case: 6:17-cv-00084-REW-HAI     HOSKINS,
                                   #: 196-1taken on07/09/19
                                             Filed: March 16,Page:
                                                              201882 of 107 - Page
                                    ID#: 6386                           302

 159:21 160:13      285:24             199:1 200:11,     167:6,16 168:2,   classes 88:3
 170:25 177:17                         12 207:8          18,23 169:1,17
                   cases 165:24                                            clear 68:23
 196:1 287:16,                         215:22 216:18,    221:6,8
                                                                            143:24 164:16
 23 290:14         cash 142:21,22      20 217:20
                                                        chronologicall      185:18 266:24
                    148:13             223:23 224:14
calm 286:21                                             y 102:2             275:17
                                       225:6,9,20
 288:12            catch 25:9          226:16,23        church 72:23,      cleared 286:12
                    238:16
calmed 288:9                           228:21 270:16,    25 73:4,6,8,13
                                       17 292:6,8
                                                                           clears 190:9
                   caught 64:17                          74:2 108:6,7,9
Camaro 19:3,5
                    114:1                                202:9 259:20      Cleo 160:15,16
                                      charged 82:1
camera 183:3,                          95:8 96:12        261:24
                   causing                                                 clicked 12:6
 5
                    253:25             101:19,20        church-going
                                       104:12,15,20                        client 68:6
caption 191:5                                            108:13
                   cell 43:25 44:2,    106:1 122:14                         70:11,16,22,23
car 12:8 17:1,      11 113:21          128:7,25 138:1   cigarette           71:4,14 131:4
 17,23 18:7,9,10    129:7,8 157:15     176:12 205:21,    23:22 24:13        163:12 164:9
 82:8,23 83:5,8     167:8,9,11,12,     23 217:18         212:12             169:3 182:2
 84:23 85:2,6       13,15,20 168:2,    223:18                               223:14 246:3,4
                    7,9
                                                        cigarettes          254:3 256:6
 96:14,23 120:8
                                      charges 32:6       42:15
 137:16 138:24                                                              258:20
                   cellmate 85:15      103:2 127:16
 140:9,10,11,14                                         Circuit 122:17
                                       178:6,10,16                         clients 268:1
 146:11 183:5      Center 46:25                          230:13
 192:9 197:15       56:9,20            179:22 223:22                       Clinic 46:16
 214:9 260:16                          225:9,25         circumstance
 263:20 264:3,4,
                   certificate         243:16,21,22      172:20            clinicals
                    88:4,6,19,23       245:14 248:22                        89:15,20,23
 6 274:2,6 281:2                                        circumstance
                    89:4,21 90:1       249:5 269:9                          262:22
 284:6                                                  s 96:11 137:13
card 126:1         certify 253:16,    charging 37:3,     168:22 171:18     clip 151:10
                    22 256:3,17        11                172:11 180:8,      153:22
care 107:9                                               12
 132:3 133:6
                   certifying         check 103:22                         close 15:18
                    177:5              141:20 150:5     citation 36:24      28:12 90:9
 193:12 258:3
                                                         37:7 101:15        157:21 208:5
 267:9             chance 136:1       child 90:22        128:21 214:20      213:25 272:3
                    245:23 274:15      92:8 141:14
cared 42:14                                                                 292:7
                   change 112:13       142:12 252:20    city 8:5 110:6
caretaker                              254:8,17          119:11,17,18      closed 129:3
                    223:3
 106:21                                292:25            134:13 175:21     closing 231:10
carries 165:18     changed 39:1                          179:16 200:22
                    122:13 260:1      children 66:5,6    203:1 204:11      clothes 127:14
cars 83:2                              254:5 257:21      207:13 208:2
 197:17
                   changing            266:5                               co- 167:17
                                                         209:1 211:6
                    78:11 240:5
case 32:23                            Children's         273:4,24 274:7    codefendant
 36:22 38:14
                   charge 32:20        49:16 206:9                          125:13
                                                        civil 83:13
                    37:7 95:6 96:8
 41:5 64:8 67:13                      choice 228:13      244:25 248:11     Cody 7:19,23
                    101:4,18 102:2,
 68:25 70:1,13                         256:10
 79:2,24 83:12
                    17,21 104:2,3,                      claim 182:7        coerced
                    11 105:23         Christian                             165:14
 125:14 149:16                                          claimed 250:2
                    106:2 115:6,10,    120:9 192:20
 154:17 162:13,                                                            coercing
                    23,24 122:3,13                      claiming
 19 166:14                                                                  235:13
                    124:1,8,9,18,     Christmas          248:19
 185:18 199:3,
                    21,23 128:3,20     142:25                              coincidence
 23 231:10                                              claims 64:11
                    129:1 134:10      Christy 85:15                         112:10
 243:19,25
                    136:18 137:10,     113:21 114:8     clarify 52:19
 244:17 245:17,                                                            cold 119:2
                    14 177:10          143:3,6 145:1     156:12
 18 251:8 257:2
                    188:5 192:7        148:6 153:7                         college 88:2
 273:3,12
       The Deposition of AMANDADoc
Case: 6:17-cv-00084-REW-HAI     HOSKINS,
                                   #: 196-1taken on07/09/19
                                             Filed: March 16,Page:
                                                              201883 of 107 - Page
                                    ID#: 6387                           303

color 39:1,4,7,    comprehensiv      consultation       19 138:3          corroborate
 11,13,19          e 258:3            256:15            187:23 229:12      233:15
colors 39:9        concealed         consulted         conviction         cost 143:14,19
                    286:10            70:23             96:9 104:17        144:14,17
columns
                                                        136:15 137:14
 150:12            conception        contact 190:18                       could've 233:1
                                                        199:15
                    67:14             191:22 194:10,
comfortable                                                               counsel 7:11
                                      12 200:24        convictions
 278:18            concern                                                 64:6 66:23
                                      201:4 221:7       102:25 104:17,
                    195:13 254:6                                           69:1,22 81:6
comment                               223:8,13 227:9    19 224:24
                                                                           163:5,15,22
 192:21,24         concerned          242:13 243:3
                                                       cop 36:5 97:17      164:11,14
                    197:3            contacted
commit                                                  110:5,6,7,12       166:10,11
 230:19,21         concerns           140:1             120:8 139:13       169:5 177:1,7
 235:2 237:21       284:1                               140:1,3 274:5      182:4 191:12
                                     contacts 96:15
                                                                           220:11 228:10
committing         CONCLUDED                           cops 34:9
                                     contemplating                         229:15 234:22
 78:18 80:23        296:9                               82:13
                                      238:20,22                            239:22 247:1
commonwealt        condition                           copy 71:17          256:15 285:20
                                     content 244:12
h's 123:9           249:5,17,21,23                      94:20
                                                                          counsel's
                    252:5,6          continuance
communicatio                                           Corbin 88:11        185:7
                                      177:16
n 79:1 163:3,4     conditions                          corner 190:13      counseling
 164:10 191:11      32:21 227:1      continue 41:14                        258:2 259:22
 246:1                                64:14 65:3       correct 30:17       261:17
                   confidential       187:2 235:4       42:1,24 72:4,19
communicatio        165:6                                                 count 128:20
                                      237:22 244:2      74:14 75:6 76:6
ns 81:12           confirm 57:13      245:8             77:2 84:4 85:25    283:18
community                                               95:23 104:1
                   confuse 36:8      continued                            counted 125:2
 19:18 32:10                                            105:20 115:1
                                      150:7 177:11
 91:18             confused                             131:14 137:6      counties
                    191:4 235:19     continuing         149:1,2 152:18     244:23
compel 253:20                         164:14 251:15     155:3 166:4
                   confusion                                              county 7:8 8:2
compelled                                               169:14,15
                    102:24           convenient         170:4 181:20,
                                                                           19:21,25 20:5
 256:20                               134:25                               32:4,10,22
                   congratulation                       21,22,23
complaining                                                                33:13 38:6,8
                   s 244:21          conversation       182:14 192:1,5,
 101:14 214:19                                                             57:15 58:7
                                      23:15 25:7,18     12 196:21
 215:12,14,21      connected                                               110:5 113:17,
                                      27:18 28:13       197:4 201:1
 217:18             139:8                                                  19,20 114:2
                                      37:15 83:25       203:5 204:2
                                                                           115:1 119:18,
                   consent 195:7      146:15 156:15     206:24 216:12
complaint                                                                  20 121:5 126:5
                                      206:5 236:6       219:5 222:6
 77:25 78:6 79:6                                                           132:25 133:1,3,
                   considered         237:13,17         226:14 228:23
 80:7 83:15                                                                8,14,15,20,21,
                    76:20 120:13      266:14 270:11     229:4 236:2
 164:3,16 290:3,                                                           22 134:1
                    239:1,3           279:12 281:1      241:1 243:14,
 4,7,10,15                                                                 137:15,21
                                      284:17            17 272:14,17
                   consistent                                              138:21,22,23
complete 96:1                                           273:17,18
                    46:1             conversations                         167:21 168:8,
 141:9,12                                               274:8 276:12
                                      35:6 81:5,8                          13,15 176:12
                   conspired                            277:17,22
completed                             163:14,22,23                         178:5 179:17,
                    271:4 286:4                         281:14,15
 227:10                               164:13 172:1,3                       20 186:20
                                                        282:3,5,24
                   conspiring         182:3 221:9                          190:5,10
completely                                              283:21 284:3,4
                    237:20            244:3 245:10,                        191:23 196:13
 71:6                                                   289:1 294:9
                                      16 268:22                            197:8,10,22
                   constantly
compound                                               correspond          198:23 199:20
                    138:19 183:6,9   convicted
 153:11 226:6                                           175:9              200:11,17
                   consult 258:19     95:3,11,14,18,                       201:10 208:12
       The Deposition of AMANDADoc
Case: 6:17-cv-00084-REW-HAI     HOSKINS,
                                   #: 196-1taken on07/09/19
                                             Filed: March 16,Page:
                                                              201884 of 107 - Page
                                    ID#: 6388                           304

 214:23 216:4,5,   crap 37:20         128:6 133:25     daughter 14:4,      84:4,8 85:7,22
 9 218:17,24        280:1             178:6,7 186:10    11 66:15,17        88:13 92:22
 219:5,7,10,12,                       187:14,19,24      67:19 68:25        152:9 159:2
                   crazy 38:1
 14,16,24                             188:2,16 197:5    70:18 109:11,      160:22 162:19
                    230:17
 221:24 223:9,                                          14 206:19          170:4,9,19
                                     cut 81:19
 23 225:5,20       create 221:1                         228:3,9,10,14      174:15
                                      154:13 295:20
 228:21 241:13,     251:5 286:5                         230:19,20
                                                                          deal 103:23
 19 242:7,8,14,                      cutting 235:25     231:7 249:2
 17,24 243:1
                   created 164:19                       251:13 256:22
                                                                           123:20
                    285:10,22
 244:24 259:19                                          258:13            dealer 159:5
                                          D
 261:23 262:1      credibility                                             161:5,20,24
                                                       daughter's
 273:24 280:22      64:20
                                     daddy 255:3,6      14:1              dealers 160:5
County's           credits 91:18
                                     daily 182:23      daughters          dealing 182:22
 198:11
                   Creek 12:17        263:4             14:19 76:13
couple 8:21                                                               dealings
                    38:18
                                     Dallas 7:21,25    day 7:5 44:24       272:25
 215:11 223:20
                   crime 79:8,22      269:25            45:1 47:11,15
 265:10 277:1                                                             dealt 269:8
                    80:14,23 83:17                      48:4 49:9 50:15
 294:12                              damages                               284:10
                    95:3 187:24                         51:9,13,15 53:4
court 7:4,9 8:8,    225:10 228:14     181:19,25         54:10 72:17,21    death 82:10
 13 9:25 107:21,                      182:7 248:18      74:21 76:17        140:23 218:9
 23 121:9,10,17    crimes 95:13       250:1 252:8,12    83:11 85:6,12      235:17
 122:17,18,20       235:2                               99:10,11
                                     Daniel 172:7,8,                      December
 128:19 153:24     criminal 79:24     11 271:16         109:23 123:1
 175:11 177:19                                          129:14,16          17:10 18:6
                    83:14 123:19
 179:20 189:19,                      Danny 162:1,4      139:11 143:9       39:7,17 47:1,24
                    128:3 166:14
 21 216:16,19                                           144:23 145:2       48:7 51:14
                    171:16 177:10    dark 15:17,18
 217:1,3 226:2                                          147:9,16           52:1,22 53:4,19
                    194:15,18         38:24 138:12
 230:13 251:4                                           148:10 183:3,      54:11,16 55:23
                    199:14 223:21     179:6
 252:9 255:18                                           11,15 185:25       59:6 60:18 61:1
 256:18 270:14,    CROSS 290:25      dash 137:6         203:9 205:12       62:8,16,20
 15 283:17,18                                           214:16 218:3       72:18,19 74:12,
                   crossed           date 17:7 28:2                        16 82:25 86:3,
 284:20             117:13                              230:4 233:5
                                      52:18 55:25                          20 87:21 88:8,
                                                        248:1 263:6,8
courthouse         cruiser 33:19,     57:18 58:8                           21 90:3,12
                                                        266:15 282:22
 230:4 231:25       20 35:8 280:24    62:19 65:17                          91:4,10 92:1,17
 284:23             284:2,6           75:2 88:7        days 74:11          95:14 141:4,23
                                      104:2,3 105:24    82:25 107:14,      142:21 146:2
courtroom          cry 13:11          121:10 151:18     18 109:8           147:16 148:13,
 122:24 123:7                         152:3 157:7
                   crying 21:15                         115:16,22          23 151:24
 230:4,16                             175:24 185:11
                    68:3,13 70:19                       127:15 129:18      159:15 162:10
 231:18,20,24                         202:25 272:19,
                    174:18 251:9                        131:12,13,19       185:23 263:2
 232:10 234:6                         23                133:22 191:17
cousin 10:8,9      cuffed 207:22,                       226:23 227:5      decide 255:19
                    23               dated 27:5
 50:22 73:14                          157:12                              decorum 71:7
                                                       de 275:20
 96:18 125:13      cuffs 207:20
 128:20                              dates 27:13       de-factually       defendant
                   cup 111:16         29:16 57:17       290:4              167:5 168:22
cover 256:17                          65:13,14 90:8                        169:9,14,17,21,
 258:9             current 183:21                      dead 9:16           24 221:4,5,18
                                      91:12 95:7
                   Curtis 110:10      114:23 168:8,     15:11 27:3         289:7 291:6,15
covered 131:2
                                      16 270:15         30:1,3,11
 136:14            cussing                                                defendant's
                                                        44:15,19 45:2
                    265:14           dating 62:8,10,                       220:14,21
Cox 242:23                                              51:14 72:18
                                      11,12 92:10       74:12 77:5        defendants
cracked 23:23      custody 114:4,
                    22 115:3,14                         82:20 83:11,20     7:18,20 8:2
       The Deposition of AMANDADoc
Case: 6:17-cv-00084-REW-HAI     HOSKINS,
                                   #: 196-1taken on07/09/19
                                             Filed: March 16,Page:
                                                              201885 of 107 - Page
                                    ID#: 6389                           305

 165:23 166:19      197:23 199:22     descriptions        278:11 279:23     disclosures
 167:18 171:8       200:1,5,18         69:10              280:3,6,15,21      70:6 86:13
 183:24 184:24      201:5,18 203:1,                       282:11 283:12,     92:12 240:15
                                      deserved
 222:4              18 204:9 208:2                        16 284:10          293:2
                                       42:13
                    209:1,2,19                            285:5,8,21
Defender's                                                                  discovery
                    211:6 214:18      detailed 290:4      286:2,9,21
 178:5,25 216:4                                                              118:4 185:24
                    219:24 221:25                         287:1,3,12,21
 240:7 241:1,5                        details 76:8,12                        247:15 250:12
                    223:9 272:5,10,                       288:11,12,19,
 242:15,17                             206:4                                 289:22,25
                    17 273:1,15,17,                       24 289:5,10,15,
 243:7,20 244:1
                    20,22 274:7       detective           17,21 291:5,10,   discuss 27:24
 246:24 247:6
                    281:13,21          31:17,19 32:3      16,19,23 292:1,    243:19,25
 248:8
                    284:6,11,14        34:5 36:23 43:6    4,7,13,17,19       244:11 256:16
defenders           285:10,22          53:11 57:7,12      293:14,17,22,
                    286:3,10                              25 294:23
                                                                            discussed
 243:4                                 60:17 74:1
                                                                             79:19 276:9
                                       84:21 96:13,16,    295:3,12,20,21,
defense 69:22      depends                                                   288:21
                                       21,23 97:4,11,     23,25 296:1
 83:14 123:19       147:10
                                       14 98:15,17,18,
                                                         detector           discussion
 176:17 245:11
                   deposed             21 99:16                              237:16
 283:5                                                    283:16
                    163:13             100:13,17
                                                         determine          discussions
defining                               101:6 102:6
                   deposited                                                 169:20 173:8,
 253:10                                104:20 105:13      254:4
                    281:5                                                    13,18,25 174:3
                                       106:5 109:7
definition                                               determined          175:1
                   deposition 7:7      110:2 111:5
 39:24                                                    140:8,13
                    8:19 68:18         114:5 119:8,14                       dismissed
degree 105:8        118:4 283:25       120:20 127:15     determining         178:10 207:8
 115:20 142:8       296:9              128:10 129:16,     256:18             243:14,16,21,
 225:20,21                             21 130:24                             22 244:16,17
                   depositions                           detours 53:3
 229:23 249:20                         131:15 132:14                         245:15
                    71:8
                                       134:17 143:7      developed
delinquent                                                                  dispute 46:10
                   deputies            154:1 155:1,23     261:7
 91:7                                                                        47:2,5 48:7
                    197:23             156:9,21 160:3
                                       168:19 170:14,
                                                         deviated            195:24 249:18
delve 69:5 81:5
                   deputy 190:10,      23 171:19
                                                          165:25             250:14 252:5
delves 164:10       12,14,21,25
                                       172:12,15,18,     device 279:10      District 7:9,10
 246:1              191:7,25
                                       20 173:2
                    192:14 193:10,
                                       175:17,19,20      dial 43:17         Dixon 88:24
denials 144:4       17 194:5,11
                                       176:10,13         diaper 112:14      DNA 66:20
denied 69:17        198:17 200:24
                                       177:25 178:2                          68:4,8 70:17
 72:5 159:24        205:12 210:16                        died 15:7 81:3,
                                       180:9 193:21                          130:18 131:5,
                    215:6,8,9,18                          15 82:6 159:3
dental 88:4,18                         194:2 198:17                          16 133:24
                    220:11 245:7                          174:17
 89:12,14                              199:10 203:4                          176:9 219:21,
                    247:12 248:16
                                       204:1 205:13      dig 138:15          22 251:12
deny 57:13         Derek 8:3           206:10,15                             252:20 283:3
 60:23 153:6        190:9              208:7 209:6       direct 8:14
 156:6 159:19                          211:19 212:1,      118:5 180:8       doctor 49:2
                   Derek's 270:3       19,20,25                              50:18 53:22
department                                               directed            54:12,21 55:19
 32:5 33:1,6,15,   Derrick 7:17        213:11,15,18       270:22
                                       214:21,25                             56:5 67:9 69:8
 21 36:12,13        41:9 156:12
                                       215:8 216:15      directly 166:4      260:16
 74:25 75:5,17      163:10 166:20
 76:22 97:8         253:13             217:15 245:4      disclose           doctor's 44:24
 119:12 120:19                         270:25 272:6,9,    184:24 233:24      45:1,4,7 46:3,9,
                   Derrick's           13 273:19
 132:10,16                                                                   12,13 47:17
                    155:5              274:8,11          disclosure
 134:2,13,18                                                                 48:16 52:15,21,
                   description         275:11,14,18,      73:6 240:14        25 53:8,12,18
 140:6 190:6,10
                    81:23 181:18       22 276:18,19,      253:12 274:17      54:9 64:25
 191:23 196:14
                                       22 277:21,24
       The Deposition of AMANDADoc
Case: 6:17-cv-00084-REW-HAI     HOSKINS,
                                   #: 196-1taken on07/09/19
                                             Filed: March 16,Page:
                                                              201886 of 107 - Page
                                    ID#: 6390                           306

doctors 59:12      driver 85:2,6       12 252:23         179:18 216:14      219:19 240:13,
                    137:23             253:3 258:12      221:20 269:20      25 242:11
document
                                       273:15 274:24                        244:4 245:10,
 30:24 94:15       driveway                             encouraging
                                       277:19 279:23                        22,23 246:2
 136:2 149:11,      23:21 184:9                          292:18 293:16
                                       280:3 281:23                         283:8
 16 152:1
                   driving 16:20       291:9,23         end 13:24 97:2
 180:20,24                                                                 Evans's
                    83:2 84:23         293:14            99:4 101:12
 181:2                                                                      245:14
                    126:25 127:2                         133:19 178:8
                                      early 109:25
documents           136:20 184:6                         262:11            evening 44:18
 136:3 163:12       229:1 266:11      ears 293:22
                                                        endangerment       events 197:24
 164:18,19          281:2
                                      easier 9:1         137:13 199:16      205:16
 165:7
                   drop 45:23          253:15            225:21
                                                                           eventually
dogs 216:22         52:16,22
                                      easily 37:23      ended 101:20        260:18
                    112:15
Dollar 179:1,4                         38:18             105:19 120:13
                                                                           evidence
                   drops 112:25                          121:10 122:10
domestic                              Eastern 7:9,10                        250:12 271:6,8
                                                         125:13 137:19
 257:11 265:2      drove 14:2                                               285:10,23
                                      easy 227:8         208:14 214:23
                    16:25 18:23                                             286:4,5,11
Donna 62:5                             248:3 256:3
                    19:5,7 23:25                        enforcement
 158:2,3,9,18,20                       287:11 288:13                       ex-mother-in-
                    24:6 139:8                           117:19 121:2
                                                                           law 25:9
door 96:19,22       214:12 266:10     eat 92:25 98:7     162:22 164:20
 99:3,19 101:22                        263:23            197:18 198:23     exact 179:6
                   drug 58:14,25
 106:5 110:24                                            283:11
                    148:16 149:21     eating 94:17                         EXAMINATIO
 111:1,4,6,8
                    151:23 152:14                       enrolled           N 8:14 190:2
 112:2,4,10,16,
                    153:20 159:5
                                      Edwards 14:8       261:21
 21 122:19                             21:16 154:18                         268:14 272:1
                    160:5 161:5,20,                                         290:25
 126:1 128:19                          173:18,25        enter 259:15
                    24 165:24
 178:24 179:8,9                                                            exchange
                    220:23 221:2      effect 239:7      entire 20:3
 183:5 232:4                                                                39:24
                    262:15,19          248:22 249:3      144:2 168:12
dope 85:19          264:13             250:16 257:19,    241:24 290:7      exchanges
                                       22 264:14         294:16             39:22
doubt 29:4         druggie 37:20
 233:4              42:14 280:1       electricity       entirety 187:3     exculpatory
                                       154:13            249:19             286:11
downstairs         drugs 26:3,9,
 128:8              13,19 27:15       Elliot 93:14      episode            excuse 190:9
                    45:23 60:1                           114:12             205:13 237:13
downtown            108:23,25         Elliott 7:13
 284:22
                    146:16,19,25
                                                        EPO 265:15         exhibit 71:4,
                                      embarrassing
DPA 241:12,13       147:2,4,6 149:6    129:6            Escoe's 19:17       15,22 72:4
 283:9              153:6 159:8,10,                      85:12 157:21       93:11,12 136:8
                    12,19 160:6,16    emergency                             149:13,14,18
drag 250:17         161:1,17 162:3     251:4 253:17     essentially         151:15,18
                    260:5 261:2                          182:9              152:3,4,15,20
draw 252:2                            emotional
 263:14             263:16 264:7       253:25 258:14    et al 7:8           153:9 155:6
                                                                            240:15 274:12,
drawn 111:20       dyed 39:6          emotions          ethics 255:12       19 288:25
                   dying 60:19         42:11
drink 36:15                                             Eubanks 7:21,      expect 137:18
 262:6                                employment         25 8:3 190:9,
                                       89:12 90:4        12,14,25 215:6,   expecting
drinking 262:6          E                                                   143:1
                                                         8,10,12 245:7
                                      encounter
drive 19:4                                               247:12 269:25     expert 151:6
 264:2,7
                   earlier 24:5        178:23 180:5
                                                         270:1
                    141:8,22 143:3     230:10                              explain 95:4
driven 19:6         144:3 147:12                        Evans 130:3,7,      251:4
                                      encounters         16 131:5,16
 24:8               148:12 249:9,
       The Deposition of AMANDADoc
Case: 6:17-cv-00084-REW-HAI     HOSKINS,
                                   #: 196-1taken on07/09/19
                                             Filed: March 16,Page:
                                                              201887 of 107 - Page
                                    ID#: 6391                           307

explains           248:25 249:16,    farther 218:4       217:9             firsthand
 264:18            25 251:6 290:3                                           171:18 172:10,
                                     fashion 284:7      figured 174:19,
                   292:16                                                   19 173:3
explanation                                              22 248:14
                                     fast 267:10
 153:8            facts 41:6,7,21,                                         fishy 275:24
                                                        file 41:17 78:21
                   23 80:11,12,14    faster 179:8                           278:12 286:20
explicitly                                               94:20
                   81:14,15,18,21                                           288:16 295:4
 236:25                              father 66:5,17
                   102:13 163:7,8,                      filed 40:21 41:5
                                      67:19 68:23,24                       fit 232:15
Explorer 179:5     17 167:23                             77:25
                                      69:20,25
                   249:24                                                  fix 228:12
expressed                             109:16 178:1,3    filing 40:24
 196:6            factual 163:1,3     249:2,8 251:23                       flip 136:9
                   290:5
                                                        fill 47:22,24
                                      254:8 256:21
extend 244:13                                                              flippant 237:2
                  factually 81:16
                                      258:13 293:1      filled 48:12
 245:12,19
                                                         49:4              floor 232:12,13
 257:13                              favorite 108:16
                  failed 127:19
                                                        financial 92:21    Florida 83:10
extends 244:6                        fear 179:2
                  failure 32:9                           141:3
                                      183:4                                follow 87:7
extent 41:2
                  fair 9:6 41:16                        find 15:6 94:25     124:22 177:1
 43:23 50:8                          February
                   234:22 261:8                          98:13,16           186:17 246:8
 56:11 57:22                          28:17 29:14,18
                   262:9 277:6                           111:17 125:21
 78:13,25 79:10                       31:1,23 34:17                        follow-up
                   278:6 286:18                          126:10,11
 145:4 155:17                         36:11 57:16                           80:3,4 277:1
                                                         127:9 171:17
 171:1 180:23     fairly 232:6        58:7 74:23                            291:2 293:10
                                                         195:21 233:13,
 184:23 196:2                         75:15,16 76:22
                  fallen 134:9                           24 247:11,18      food 142:4
 203:13 232:9                         97:7 104:2
                                                         251:17
                  false 137:2         125:18,19                            Ford 16:21
extra 148:13
                   169:23 170:7,      132:20 134:3      fine 30:8 41:16     18:14 161:7,11
 153:5,6 154:9
                   13                 154:2 155:2        128:1 135:5        179:5
eyes 101:25                           175:22,24          165:3 182:20
                  falsely 169:10      178:8 202:24                         forehead
 106:7 129:3                                             249:13 256:8
                                      207:12 272:12,                        112:23
 183:25 184:15,   falsification                          275:2,5,7
 25 186:15         222:25             24 287:22                            forget 40:18,23
                                      291:5
                                                        fingernails
                                                                            41:6,19,23,24
                  falsified                              219:21
                                     feel 9:4 192:25                        42:3 129:6
      F            180:15,21
                                      193:1 217:14
                                                        fingerprint
                   181:7,12 271:6
                                                         128:24
                                                                           forget all
fabricate                             261:15 275:24                         40:17
                  familiar 275:15     292:11
 221:1 286:4                                            finish 9:10
                                                                           form 11:22
                  family 37:23       feels 126:16        63:25 171:8
fabricated                                                                  12:3 20:17
                   42:14 61:13        184:22
 167:5 169:9                                            finished 51:11      28:4,21 29:6
                   154:24 250:1
 221:6,18 222:5                                          185:16 195:17      39:23 40:25
                   263:11 264:14     feet 255:9
 285:10,23                                               289:3              41:8 43:22
                   280:2
 289:9                               felon 210:24                           46:9,12,25
                                                        firearm 101:5
                  Farah 8:4          felony 229:16                          48:22 50:7
face 13:10 26:1                                          104:2,22 106:2
                   268:8 272:2                                              52:17 53:13
 35:15 162:14                                            122:14 132:7,
                   274:14,19,22,     felt 13:16 60:19                       56:10 57:21
 193:22 194:5                                            24 210:15,23,
                   24 275:2,5,7,8     193:3 212:20,                         78:12,19 80:18
 196:20 197:2                                            24 213:7
                   285:14,16          23 213:2                              83:23 84:24
 232:4 286:25                                            229:24
                   287:17 288:1       224:20 257:3,                         143:20 145:3,8
 293:18,19         289:13,16,19       20 286:13,20      firearm's           147:11 151:18
 295:18,21         290:1,2,16,21,     287:2 288:8,16     124:9              152:15,17
facilities         23 292:20                                                153:10 155:16
                                     field 151:6        Firebird 18:3
 114:19            293:9,12 296:6                                           156:11 159:21
                                     figure 135:12      first-degree        160:7,13
fact 128:13       Farris 7:22,25
                                      140:13 181:25      199:16             170:10,25
 153:19 195:8      270:7
                                      199:2 205:15                          191:18 195:15,
       The Deposition of AMANDADoc
Case: 6:17-cv-00084-REW-HAI     HOSKINS,
                                   #: 196-1taken on07/09/19
                                             Filed: March 16,Page:
                                                              201888 of 107 - Page
                                    ID#: 6392                           308

 25 198:2          frame 65:9,15,     gentleman          grew 265:10         25
 201:22 203:13      17 87:13 89:10     190:13
                                                         ground 8:21        guy 137:16
 210:18 211:2       113:22 114:6,
                                      girl 10:15 35:4,    131:3 268:19       160:25 216:2
 212:24 213:1       14 134:8
                                       19 45:13 89:7                         217:17 264:12
 218:20 222:18      216:21 271:4                         grounds 58:16
                                       101:23 106:6,7
 224:18 226:4       286:4                                                   guys 135:1,12
 227:14 229:18
                                       111:25 112:24     group 167:17
                                                                             252:22 253:2
                   framed 68:6         140:20,21
 232:8 235:22                                            grow 19:18,20
                    251:24 289:15,     183:7 197:3
 236:10,21
                    16                 199:18 202:15     grudge 191:15            H
 237:22 239:20
                                       226:24 227:3,9     201:18 223:16
 261:4 262:16      free 9:4
                                       260:2              271:11            habit 148:16
 263:12 264:8
                   Friday 126:4                                              151:23
 267:17 277:7                         girl's 88:17       guard 126:8
 278:13 280:5      friend's            112:14                               hair 38:23,24
 287:14,15,23       183:12,13
                                                         guess 28:5
                                      give 8:9 26:21      34:8,16 35:5       39:1,4,19
 289:12 290:9,
 14 291:12,18      friends 34:9        66:18 71:15,16     46:24 102:18      half 179:23
                                       92:3,5 93:21       107:16 117:9
 292:20 294:15     frightened                                               Hall 175:21
                                       119:23 120:5       121:11 145:11
 295:9              257:1                                                    204:11
                                       121:13 123:22      152:23 175:19
fortunate          front 81:11         152:1 154:7        200:12 216:5,     hallway 122:21
 201:14             138:24 157:21      156:14 159:24      25 224:23          275:23 276:5,9,
                    183:9 220:1        160:5 229:9        234:15,20          17 288:17,20,
forward 164:17
                    235:7 284:3        245:23 251:11      247:14 259:17      21
 248:4 280:14
                    294:1,4                               262:25 265:7
 281:8 290:1                          giving 28:16                          hand 8:7 42:9
                                                          276:6 277:10,
                   FTA 32:9            121:10 137:1                          70:12 93:10
found 9:16                                                11 278:17
 12:1 15:10,12     full 125:1 127:7   goal 247:11         283:6,10           111:6 171:22,
 21:10 22:24        165:18                                                   25 172:8,14,22
                                      gold 208:10        guessing            173:5 180:11
 27:3 30:1,3,11
 44:15,19 45:2                                            137:6
                                      good 77:12                            handcuffed
 51:13 72:18            G
                                       121:13 129:13     guilty 101:12       33:17 113:12
 74:11,12 76:5,                        189:21,22          122:12 217:21
 6,12,14 77:4,5    gas 141:20          192:20 263:15,     218:18 219:1      handed 26:11,
 78:23 79:25                           17,18 266:2        223:24 224:12,     12 127:6
                   Gatnarek
 81:17 82:20                                              20,23 225:11,      128:21
                    241:4             goodness
 83:11,20 84:4,8                                          22,25 226:11,
                                       17:4 139:1                           hands 112:18,
 85:7,22 88:13     gave 28:18                             23 227:6,13,21,
                                       215:25                                19 214:8
 92:22 140:16       64:11 67:9 69:9                       23 228:14
 152:9 160:22       73:25 84:21,25    grab 207:21         229:12 230:5,8    handshake
 162:18 170:3,9,    114:4,8,15,22                         234:25 235:14      244:23
 19 174:13          115:16 136:21,    graduate
                                       87:23 89:1        gun 96:25 97:2,    handsome
 227:13             22 142:20
                                                          3 101:8,10,11,     190:13
                    156:9 166:6       graduated
foundation                                                20,25 102:17
                    168:5 170:13       90:10                                handy 274:14
 28:21 43:22                                              103:15 106:6
                    172:18 201:16
 52:17 53:13
                    228:22 229:1      Grand 18:5          111:20,24         hang 13:12
 56:10 84:24                                              112:6,22,25        210:8
                    234:24 251:10,    grandkids
 143:20 145:3,8                                           115:24 124:1,8
                    13 259:13          10:19                                hanging
 155:16 203:13                                            132:23 134:10      265:13
 244:9 264:8       general 70:16      great-              192:7 193:21
                    82:19 251:11      grandkids           194:5 196:20      happen 31:21
four-door           266:3              9:17 10:20         197:2 199:1        125:15 177:19
 208:10
                                                          211:19 214:20      233:7 255:1
                   generally 54:1     greater 152:25
fourth 104:13       130:8                                 215:22 216:19
                                       153:9 206:4                          happened
 122:12                                                   217:16,17,19,
                                                                             11:20 12:9
       The Deposition of AMANDADoc
Case: 6:17-cv-00084-REW-HAI     HOSKINS,
                                   #: 196-1taken on07/09/19
                                             Filed: March 16,Page:
                                                              201889 of 107 - Page
                                    ID#: 6393                           309

 17:10 22:11        19 161:6          history 90:4       43:24 58:17        133:5,11
 23:1 34:10,16      162:16,17          199:14            63:7 68:6,19,24    139:17,24
 42:7 51:15,18,     174:23 177:25                        69:3,7,13,20       146:12 183:4,9,
                                      hit 128:17
 22 65:15 67:15     191:2,15                             70:19 71:2,19      12,13 184:10,
                                       137:17 138:10,
 74:20 76:25        192:20 196:4,9                       78:14 80:2,20      12 185:4
                                       13,17,18,24
 81:20 83:22        206:13 207:1                         85:2 93:9 94:15    193:11,15
                                       139:9 202:15
 88:15 96:12        213:25 215:24                        95:2 128:23        194:11,13,24
                                       295:23,25
 100:1,12           222:15,20                            136:1,12 144:6     195:14,23
 136:19 174:10,     223:19 231:14     hit-and-run        156:16 171:14      196:7,8 197:5
 19,22 203:19,      236:18 238:3       273:3             190:4 220:22       203:17,20
 22 205:4,7,11      266:13,24                            240:6 246:1        204:14 205:18
 209:10 249:12      267:1
                                      hits 128:17        249:8 251:5        207:14 211:21
                                      hitting 42:10      253:22 256:19      213:5,15
happening          hearing 283:3
                                       138:19 199:18     258:11,13          226:24 269:21
 50:4 105:11
                   hearsay 118:6       286:24            268:6,16 272:4     273:4,16,21
 117:20 292:2
                                                         290:22             284:3
                   Heather 241:4      hold 89:12
happy 71:4
                                       224:2 227:8      Hoskins' 60:1      How's 35:18
 184:15            held 271:11                           69:24 143:25
                                      holding 106:5                        hurt 25:10
harass 64:18       helped 251:5,
                                       112:24 168:9     hospital 57:16      84:10 170:22
                    22 252:19
harassing                              197:3             58:7 60:10         236:14 238:17
                    263:24 264:1
 41:1,13 64:10,                                                             239:14,15
                                      Holiday 7:6       host 64:21
 13 65:2 69:15     helpful 247:17                                           266:22
 228:4 253:24                         holidays          hour 171:6
                   helps 242:5                                             hurting
                                       142:25            186:24 209:22
hard 268:17                                                                 266:21,23
                   Helton 78:8                          hours 15:24,25
harder 42:10                          home 10:3                            husband 117:3
                    79:7,21 80:13,
                                       17:19 20:14       49:17,18 50:12
                    25 83:5 85:11
Harlan 113:20                          44:2,23,24,25     91:18 126:7       hypothetical
                    142:20 162:9
 115:1 133:2                           45:18 49:16       135:7,8,12,15      196:1,3
                    163:24 164:6,
 167:21 168:10,                        51:9 53:1 86:8    209:22
                    12,21 165:7                                            hysterical
 15                                    120:3 122:19
                    166:1 173:1                         house 10:4,5,7      40:5
                                       124:2 126:11
harm 191:9          222:3,4,5,6,16,                      11:2,7 12:10
                                       132:3 139:12
 223:17 251:8       22                                   13:17 14:1,3,23
                                       194:20 206:9                                I
 253:25                                                  15:5,14 16:8,
                   hey 123:23          209:24,25
                                                         12,16,19 19:9,
hear 23:16,18       126:18 213:16,     212:5 218:3
                                                         10 21:19 22:5,    ID 127:6
 25:5 29:21         18 238:24          232:20,24
                                                         8,16,24 31:25     idea 22:22
 30:15,19,22        267:3              234:13 254:18,
                                                         33:7,15 34:2       55:17 56:13
 56:24 82:5,8,                         22
                   hide 163:7                            36:11 44:4,14,     68:1,2 118:8
 11,22 174:24
                                      homeowner          18,21 45:22        196:7 207:16
 189:21 217:12     high 74:1 87:23                       46:20,22 47:18
                                       195:13                               248:20 264:19,
 259:23 260:3,7     88:22 89:1                           50:22 53:8         20 288:20
 277:11             90:17 261:9,15    honest 28:19,      54:10,16 55:6
                    263:19 265:7,8,    23 29:9           62:2 74:14,17,    IDENTIFICATI
heard 9:16,20
                    9 266:14,17                          24 82:9 85:24     ON 71:22 93:12
 10:21 13:1                           honestly
 23:5,8,14,17,23   highlights          295:24            86:16 96:14,17,    149:18 152:4
 24:10,11,14,17,    38:23                                22 97:18 98:15,
                                      Honey 127:13                         identified
 19,23,24 25:1,4                                         23,25 99:13
                   hill 220:10         128:24                               86:22 142:7
 26:4 27:23 29:1                                         105:12,13
                                                                            191:6 275:3
 30:16 31:10,12,   hire 255:20        hope 46:16,25      106:4,15,16,17,
 16 57:2 76:14,                        54:4 56:9,20      19 107:3,5,17,    identifies
 24 77:1,6 82:13   hired 137:20                          21 108:3,21,23,    83:16 141:13
                                       235:1
 84:6 97:4         Hisself 12:19                         25 109:6 113:4     275:12
 118:11 144:18,                       Hoskins 7:7,8,     117:24 118:20,
                                       14 8:18 30:7                        identify 7:11
                                                         22 132:7,23
       The Deposition of AMANDADoc
Case: 6:17-cv-00084-REW-HAI     HOSKINS,
                                   #: 196-1taken on07/09/19
                                             Filed: March 16,Page:
                                                              201890 of 107 - Page
                                    ID#: 6394                           310

 86:15,17          including           141:9 162:21,    instruction        intervened
 253:11 293:1       190:6              23 163:1,4,13,    81:5 186:18        287:3
                                       17,21 164:15
identity 136:18    income 91:9,                         instructions       interview
                                       166:7,9,24
                    22 141:3                             177:7              31:24 75:1,5,8,
ignore 283:14                          171:22,25
                    142:16                                                  16 97:8,9,10
                                       172:4,14,23      intend 64:18
illegal 26:13                                                               98:22 99:19
                   Incomplete          180:11 183:23     69:23 71:13
                                                                            119:24 130:3,
illicit 259:8       195:25             195:3 235:20      257:25
                                                                            15,16 132:9,20
                                       245:24 248:1
illicitly 259:11   independent         276:8 285:8,19
                                                        intended            154:1 155:2
                    164:12,19                            256:17             160:2 168:19,
imagine 67:14                         informed                              22 169:14,16
                    166:18,23
                                       101:4
                                                        intentionally       171:19 269:14
immaculate          168:21 169:20
                                                         253:24
 67:14              176:18 181:6,                                           271:16,17
                                      ingesting
                    11,24 182:6                         interact 100:5      272:12,14
immediately                            58:22
                    220:16,24                            131:25             273:14 275:9,
 267:3              221:15 247:25     Ingram 65:4                           10,17,18
                    268:21,22          68:13
                                                        interacting         277:16 278:22
impact 260:8                                             281:19
 263:25             269:2,13,24                                             280:10,13,17
                                      initial 103:2                         282:4 284:9
                    270:20 271:16,                      interaction
impairing                              132:6
                    22                                   130:1 134:2,17     285:6 287:22
 250:23                               injecting 263:1                       291:10,22
                                                         156:16 189:6
                   independently                                            292:18 293:15,
implicated                                               216:13 272:20,
                    181:3             injuries 185:14                       25 294:6,14
 169:10                                                  24 280:14
                   indicted           injury 140:23,     281:6              296:3
implying 72:7       101:21             25
                                                        interactions       interviewed
importance         indictment         Inn 7:6            60:9 121:2         75:20,23 76:1,
 267:15             106:3 110:22,                        130:10 131:4       21 120:5,7
                    23 113:3
                                      inquire 164:14                        191:22 281:19
important                                                132:13 172:8
 248:18             114:10 116:4      inquiry 64:19      284:12            interviews
                    194:16,19          67:11 69:23
in-depth 87:8                                           interested          75:3
                    211:9              71:1 80:3,4
                                                         266:12            intim 217:2
inaccuracies       individual         instance
 96:3               67:20 117:4
                                                        Internet 44:10     intimate 68:20
                                       199:4,17
inaccurate          146:3              210:14 211:13    interrogation       69:8 71:18
 78:4                                  218:11 236:17     271:1 291:6        72:2,9 144:3,4
                   individuals
                                       266:13                              intimidate
inappropriate       156:1                               interrogatorie
 56:25 69:6                           instances         s 93:10 199:8       217:1,2
                   influence
                                       190:20 198:19     220:1 289:6       intimidated
Inaudible 31:3      263:16
                                       200:9 201:3,8                        193:1 212:23
                   inform 117:19       202:21 210:11    interrogatory
incident 29:19                                           95:22 102:24       213:2,3 217:15
 34:15 35:23        246:3              211:11 229:16
                                                         103:9 136:2,9      257:3,15
 65:2 82:25        informant          instruct 70:4,8    141:1,2 165:10,   intimidating
 86:20 92:1,17      162:22 163:9,      71:14 165:2       15 181:15          217:9
 101:19 104:21      18,24 164:7,13,    180:22 182:2      182:11 185:11,
 105:11 106:8       21 165:7           184:19 187:1                        intravenous
                                                         12 199:13
 110:16 139:8                          245:9 253:23                         262:9,19
                   information                           220:2,4 223:21
 192:15 193:9
                                                         224:6 250:3       introduce
 202:14,23          22:10 40:12       instructed
                    66:24 67:1                           258:5 289:4,14     189:3
 203:2 205:18                          220:21
 250:4 273:11       79:11 80:7,8                        interrupt 94:16
                                      instructing                          introductory
                    81:3 83:1,4,8                        116:5
include 166:15                         79:12 164:9                          191:6
                    85:1 101:10,11
 173:21 257:14                         176:22,23        interrupted
                    118:5 140:8                                            investigate
                                                         11:19
       The Deposition of AMANDADoc
Case: 6:17-cv-00084-REW-HAI     HOSKINS,
                                   #: 196-1taken on07/09/19
                                             Filed: March 16,Page:
                                                              201891 of 107 - Page
                                    ID#: 6395                           311

 189:5                                 20:22 21:9        Johnathan
                        J              45:23 167:19       175:4                 K
investigation
                                       173:13,24
 51:17 119:25                                            Johnnie 123:6
 120:6 121:3       Jackie 7:21,24     Jennifer's                           K- 91:22
                    270:12                               Johnny 234:2,
 129:23 165:14                         16:3                                K-TAP 91:11,
                                                          17,20
 173:22 174:1,5    Jackson                                                  13 141:19,23
                                      Jenny 167:19
 175:2 185:20       162:1,4                              Johnson 7:20,
 189:6,14                             Jerry-wayne         24 269:17,18     Katherine 9:16
 190:25 197:25     jail 52:12 78:22    10:10 11:2         271:19            15:6 20:8,14
 198:12,20          96:20,24 97:3      50:24 52:3,4                         23:19 27:3
 199:23 200:19      101:8 103:14                         Join 288:3         29:22 30:1
                                       54:24 55:5
 201:6 202:17       113:2,17,19        73:12 87:4        joke 239:3         36:18 44:15,19
 270:18,21,22       114:2,9,13                                              45:2 51:13 64:9
 280:15 281:8       119:21 120:21,    Jesse 20:23        Jon 185:17         72:17 74:12
 284:14             23 126:5,7,13,    Jessica 7:3        Jonathan 7:14      76:1,25 77:4
                    16 127:14          283:8              61:6 84:22        82:20 83:11,19,
investigations      129:9,24                                                21 85:7,22
 279:21                                                   96:18 97:21,23
                    131:10,20         Jessie 173:8,                         88:13 89:5
                                                          98:10,22,24
                    132:25 133:1,      24                                   92:17,22
investigator                                              99:4,7 109:4
 79:24 80:9 81:9    15,25 137:1       job 98:8 142:15     125:15 157:7      119:24 120:6
                    175:10 176:12      202:6              177:15 185:17,    121:3 128:7
investigators       178:15 179:15                                           129:22 146:16
                                                          19,22 186:9,20
 78:23 163:24       183:14 186:7      jobs 89:12                            152:8 160:22
                                                          208:7,13,15,18
 166:16 171:24      194:19 197:8,      90:18                                162:18 167:23
                                                          211:13,18
 180:25 198:4       10 198:25                                               170:3,8,18
 245:18 285:18                        Joe 27:24           213:8 214:12
                    200:3 207:5,25                        257:14 269:22     173:9,19 174:4,
                                       42:23 43:8 57:7
invoke 79:15        210:2,9,12                                              12 175:2,5
                                       65:11,12 66:5
                    211:20,22                            Joseph 7:21,       185:19 189:5,
                                       67:13 71:13
involved 56:25      212:13 214:17,                        24 270:12,13      13 202:11
                                       72:2,8 77:1,13
 101:5 140:14       23 218:17                                               218:9
                                       87:7,11 90:22     Joshua 241:4
 199:23 200:1,      219:7,12,16
                                       92:8,13,18,19                       Kayla 62:8
 18 202:16          223:18 226:14,                       Josie 7:21
                                       107:2,5,17,25                        156:9,14,15,21,
 203:4 218:8        20,22 227:4
 241:4,6 245:1
                                       108:23 109:16     judge 32:21        22 157:17
                    228:1,9 231:9
                                       113:5,6,7,22       38:8 64:14,15     158:14 172:18
 256:25 257:2       240:11 259:14,
                                       114:1,7,11,18,     65:4 68:13
 259:18 269:14      16,17 260:1,2,3                                        Kelley 8:1
                                       21 120:4 132:4     121:10 123:13,
 273:20             280:20,22                                               103:17,21
                                       133:6 142:12       14,16 226:10
involvement         281:5                                                   151:11 189:17,
                                       145:23 146:10,     235:7,8 244:23
 128:14 189:12                         21 147:25                            20,22 190:1,3,5
                   jails 113:24                           246:15 249:14
 223:2 245:14                          159:10,13                            195:17,19
                                                          250:25 251:1
 272:20,25         January 17:9        161:17 162:6                         196:5 198:5,8,
 281:6 285:6        141:4 148:19       169:10,14,19,
                                                         jump 283:23        13,15 203:15
                    152:6 153:20       20,24 170:2,8,                       211:3 215:3,7,
involves                                                 June 151:21
                    162:9 263:2        13,18,20,23                          9,11,13,16
 210:15                                                   169:8
                                       193:11 221:17,                       220:7,8 224:6,
                   Jason 7:18
involving                              19,23 235:19      jurors 122:19      10 227:16,18,
                    28:16,18,19
 199:17 202:15                         236:7 265:5,6      230:14 232:20,    23 228:6,8,13,
                    29:15 41:25
                                                          22                17,19,20
issue 60:4          42:1 131:4        jog 88:15                             230:25 231:3,5
 104:22 105:5,6     160:25 161:1,3                       jury 66:24 67:1
                                                                            233:19,20
                    165:13 189:2,8    John 8:1,2          183:2 233:8,11
 129:10 247:1                                                               234:20 235:1,5
                    251:21             110:15 137:24
 262:9                                                   juvenile           237:1,5,6
                                       190:5,7 224:5
issues 64:21       jealous 265:8       228:4 246:14       200:21 224:22     239:10,13,15,
                                                          225:2 273:3,6,    16,21,25 240:4,
 71:8 108:14       Jennifer 14:14      247:3 250:10
                                                          11                24 241:14,17,
 250:13 258:21      15:20 16:6         255:10
       The Deposition of AMANDADoc
Case: 6:17-cv-00084-REW-HAI     HOSKINS,
                                   #: 196-1taken on07/09/19
                                             Filed: March 16,Page:
                                                              201892 of 107 - Page
                                    ID#: 6396                           312

 21 242:1,3         107:23 115:21     knocked            KSP 32:4 33:1     lawsuit 40:21,
 244:5,10,19        147:4 201:17       111:10             35:8 97:14,15,    24 41:5,17 78:1
 245:13,20          216:21 217:12                         17 100:13,19      245:4,24 247:1,
                                      knowing 139:9
 246:5,13,17,21     223:12 247:21                         101:1 110:7,10    12 248:11
                                       195:22
 247:8,11,14,18,    248:14 254:11                         113:6 126:17      249:23 251:6
 21,23 248:5,7      259:22 265:3,8,   knowledge           127:4 184:2
                                                                           lawyer 137:20
 249:15 250:6,8,    10 268:18          27:14 42:22        208:12 268:17
                                                                            164:4 221:11
 11,20,22 251:2,                       43:7 58:4 79:10    284:2
                   King 27:24                                               226:9
 14,17,25 252:4,                       94:5 96:4
                    29:25 42:23
 10,18,24 253:4,                       106:20 109:2                        lawyers 81:21
                    43:8 57:7                                 L
 14 254:1,6,10,                        110:7 114:12                         83:13,14
                    65:11,12 66:5
 21,25 255:5,8,                        136:6 141:10,
 11,17,23 256:2,
                    67:13 68:21                          labeled 149:12    lay 81:11 235:8
                                       11,25 146:19
                    69:17 70:25
 8,10,15 257:5,                        148:21 159:20,    Lacee 7:2         laying 154:12
                    71:13 72:2,8
 8,10,18,25                            23 164:12
                    77:1,13 87:7,11                      lack 261:2        lays 39:21
 258:8,16,24                           166:18,23
                    90:22 92:13,18,
 259:2 267:25                          168:11,21         lady's 10:20      leading 275:18
                    19 107:2,5
 268:6,9,11,13                         171:18 172:10,                       276:18
                    114:8,11,18,22                       laid 37:9 38:21
 274:18,23                             19 173:3,5
                    120:4 132:4                           244:8            learn 178:2
                                       180:8,15
Kelley's            133:6 141:14
                                       187:14 188:21     landing 232:18    learned 76:9
 268:20             142:12 145:23
                                       189:11 198:3,                        80:6 83:12
                    146:10,21                            landline 44:8,9
Kelly 7:21,25                          11 200:6                             163:4,14,21
                    147:25 148:22
 270:7                                 220:12,17,24      Landon 109:25      164:15 185:3
                    159:10,13
                                       247:25 268:22                        207:9 246:25
Kentucky 7:6,       161:17 162:6
                                                         landowner
                                       269:2,13,24                          262:23
 10 88:11,24        169:10,14,19,
                                       270:9,18,20        195:7
 89:16 91:14        20,24 170:2,8,                                         leash 64:11
                                       271:3,17,22
 183:8              13,18,23                             lane 137:17
                                       285:8,19 286:1,                     leave 224:11
                    221:19,20,23
key 111:5,7,14,                        8                 large 235:21       256:11 258:14
                    222:21 235:19
 18 231:10                                                237:8
                    236:7 257:2,13    Knox 7:8 8:2                         leaving 55:5
kid 49:23,25        265:5              19:24 20:5 32:4   Larry 46:14        200:12 223:23
 50:2 67:13                            33:13 57:15        55:20 148:25      232:21,23
                   King's 92:8
 254:18                                58:6 113:17,19
                    113:22 265:6                         late 46:8 47:8,   led 129:15
                                       115:1 119:20
kids 10:8,11,17                                           11,13,14,15       262:10 270:21,
                   Kiss 63:16          121:5 122:17
 14:2 15:4,5,22                                           48:23 49:9,11     25
                                       126:5 132:25
 16:3,12,14 19:8   kissed 63:17                           54:1
                                       133:1,8,14,15                       leeway 67:10
 20:19,25 21:6,
                   kitchen 99:15,      137:15,20         Laurel 133:19,     69:2
 10 22:11 52:3
                    16,22,24 100:6,    138:22,23          21,22 134:1
 54:2 55:1 67:6                                                            left 49:1,12
                    9,12 105:17        167:21 168:8,      176:12 218:17,
 73:20 87:2                                                                 50:18,21 54:9,
                    211:25 212:2,      13 179:20          24 219:4,7,10,
 109:12 174:21                                                              20 55:3 103:18
                    11                 186:20 190:5,      14,16 259:19
 249:24 263:21                                                              152:12 249:1
                                       10 191:22
 264:10            knew 22:23                            law 117:18         254:18
                                       196:13 197:8,9,
                    23:2 25:15                            121:2 139:10,
kids' 263:25                           22 198:11,23                        legal 79:2
                    30:3,11 35:17                         12 162:22
                                       199:20 200:11,                       81:13 166:19
killed 37:21        36:21 43:25                           164:20 197:18
                                       17 201:10                            167:2 168:25
 190:8,11 280:1     64:2 81:20                            198:23 255:18
                                       214:18,23                            247:6
                    83:19 98:16                           267:8,23
Kincer 7:19                            216:9 219:24
                    109:9 179:14                          283:11           legitimate
 268:10,12,15,                         221:24 223:9,
                    194:21 198:5                                            228:15
 16 271:25                             23 225:20         Lawson 14:16,
                    254:19 265:24
                                       261:23 262:1       17 20:22,23      lengthy 68:18
kind 32:21          279:21 284:18
                                       280:22 284:20      21:9 45:23        249:9
 42:15 58:25
                   knock 110:24                           173:9,14,24
       The Deposition of AMANDADoc
Case: 6:17-cv-00084-REW-HAI     HOSKINS,
                                   #: 196-1taken on07/09/19
                                             Filed: March 16,Page:
                                                              201893 of 107 - Page
                                    ID#: 6397                           313

Lester 11:11        45:22 46:22       list 61:17 70:12   London 7:6         lowest 262:14
 12:1,15 16:25      109:7 154:23       72:1,7 86:18       127:14
                                                                            Luckily 121:9
 18:15 19:1,13                         92:14,19,20
                   letter 257:22                         long 13:20
 20:6 21:25                            103:9 160:5                          lunch 94:9,16,
                    266:4                                 15:22 18:6,7
 22:3,7,15 23:8,                       233:11 241:3                          19 98:7,8
                                                          26:25 27:2
 18,25 25:2,6      levels 150:5        289:6                                 103:22 134:24
                                                          33:14 35:13
 26:7 27:2,4,18,                                                             136:3
                   Lexi 68:25         listed 136:16       39:6 44:21
 21,24 28:14
 29:21,25 30:13,
                    69:20,25 249:8     141:7 215:7,11     48:24 55:22       lying 183:4
                    251:5 258:13       240:12,13          67:11 84:5 86:2
 16 37:3,10 40:6
                                                          88:25 89:2,6
 42:23 43:7,12,    license 228:24     listen 40:20                               M
                                                          91:21 104:10
 20 44:14,18        229:13 284:20
 45:11,20,25
                                      listing 104:19      106:6 109:6
                   Licha 8:4                              113:18 115:4,     mad 279:2
 49:1 52:15,22                        lists 104:16                           286:22 296:1
                                                          13 121:6,21
 55:8 57:11        lie 283:16
                                      literally 228:3     125:3 165:25      made 42:18,19,
 60:17,25 62:15
                   life 20:3 68:20                        188:2,15           21 53:4 70:3
 63:21 64:23                          litigation
                    155:12 179:12                         200:20 209:18,     99:24,25
 65:20 66:1                            249:11 252:16
                    183:3 222:11                          23 214:24          105:25 116:3,4
 67:12 68:21
                    248:23 249:3,     live 12:15          225:4 248:1        117:10 179:7
 69:16 70:25
                    20,25 250:1,16     19:24,25 20:6      260:14 265:7       209:5 212:17
 71:12 72:2,8
                    251:18,20          27:20 33:10,12     282:21 289:6       277:17 281:13
 73:25 74:13
                    260:1,8 262:14     52:6,8,10          294:13             282:8,24 283:1
 75:20 76:13,24
 77:8 83:20         263:10,11,25       61:10,14,21       longer 53:4
                                       62:6 157:20                          magistrate
 84:2,10 86:18,    Liford 110:3,13                        56:9 101:1         41:15 253:17,
 24 92:5,13,19                         183:3,16           111:24 116:19
                    111:6 120:8                                              20
 106:17 107:9                          186:12,20,24       251:21
                    191:25 192:15
 117:8,10,19                           267:4                                maintain 80:4
                    193:10,17                            longtime 134:8
 118:10,15          194:11 197:13     lived 9:22 10:7                        247:7
 120:3 126:25       198:17 200:24      12:18,20 17:21    look-out 84:23     major 250:15
 132:3,11 133:6     248:16             19:12,13 20:11
 134:4,12                                                looked 13:10       make 37:2,10
                                       33:12 61:20
 142:10 145:21     Liford's 210:16                        38:1 96:24         38:9 40:4 63:11
                                       73:16 86:6,7,
 146:10,14,18                                             181:13 185:23,     80:12 93:11
                   light 249:12        16,19 87:9
                                                          25
 147:2,25           251:6              157:18 264:22                         136:8 149:14
 148:22 154:3,6                                          Lorcet 260:25       155:6 194:15
 158:9 159:7,13    lights 137:17      lives 52:7                             203:12 224:3
 160:2,4 161:17     138:13 195:8                         losing 182:10       241:23 251:3
                                      living 85:24
 162:6,16 170:2,   Likewise            86:2,5 87:13      lost 70:15          253:15,17
 7,18,20 174:3      190:23 194:23      107:3,5,7,10       182:9              260:10 263:21
 175:1 188:20       200:11 223:12      139:14,18                             292:4,11
 193:12 220:22                                           lot 85:12 131:3
                    265:5                                                   makes 261:14
 222:21 235:18                        local 110:7,12      184:9,13
 236:6,18          Linda 10:6          120:17 241:20      232:17,18         making 101:20
 237:14,17          11:5,7 19:24                          236:9,24           197:21 214:24
                                      located 7:6         244:21 254:1
 238:14,15          22:8 55:3 61:15                                          222:22
 239:6 257:1,12     73:16,20 85:24    location            255:17 263:7,
                    242:20             183:19 184:8       25 264:1          mamaw 15:10
 264:24 266:13
 267:4,7,11                                               268:19 272:6      man 116:15
                   Lisa 130:3,7,16    lock 25:9,13        283:24
 277:17             131:5,16           31:6,7 170:21                         179:11
Lester's 10:19      219:19 240:13,     236:13 237:25     lots 167:13        man's 97:14,16
 14:3 15:4,14       25 242:11          238:16 239:7
                                                         loud 216:25        manipulate
 16:11,14,19        244:4 245:10,
                                      locked 111:1       lower 112:15        286:5
 19:9 20:15,20      13,21,23 246:2
 21:19 43:14        283:8             locking 30:17                         manipulated
       The Deposition of AMANDADoc
Case: 6:17-cv-00084-REW-HAI     HOSKINS,
                                   #: 196-1taken on07/09/19
                                             Filed: March 16,Page:
                                                              201894 of 107 - Page
                                    ID#: 6398                           314

 271:8              217:2 219:4        76:10,11 88:16     16:8,12,16         173:9 174:4
                    231:8 234:15       95:14 96:6         19:10 20:19        190:8,11 205:4,
manipulation
                    267:7              100:17 101:15                         7,11 222:17,24
 223:1                                                   Middlesboro
                                       102:3 104:11                          235:8,20 236:9,
                   medical 46:16,                         216:11,12
manner 69:11,                          106:13 113:18                         13,18 237:25
                    25 54:5 56:3,9,
 21                                    115:25 116:22     Mike 8:4 25:23,     238:16,21
                    20 60:4 155:7
                                       118:16 119:1,3,    24 27:17,20        239:8 266:14
manufacture         180:16 181:11,
                                       16,25 120:18       28:12,13 34:1
 220:25             13 223:1,3                                              Mills' 10:20
                                       121:24 124:24      42:23 43:9
                    259:4                                                    20:14 76:2,25
marathon 9:8                           127:22 137:7       62:17 77:1,19
                                                                             119:24 120:6
                   medication          147:15 158:20      78:7,17 79:6,21
March 7:5                                                                    121:3 128:7
                    124:2,3 143:25     169:23 177:20      80:13,25 83:7,
 104:6 125:6,18,                                                             129:22 167:24
                    147:20 259:4       189:7              16,22 84:2,11,
 19 130:9 131:8                                                              173:19 175:2,5
                    260:23 261:10                         12 146:14
 173:2 223:7                          men 65:8                               185:19 189:6,
                    264:19                                175:20 214:18,
 259:14                                                                      13 191:1,20
                                      mental 252:6,       25 215:4,18,19,
                   medications                                               192:4 197:25
mark 7:20,23                           13,14              25 216:23
                    259:8                                                    200:5 202:11,
 71:3,15 269:5,6                                          217:15 218:7
                                      mention 274:1                          23 206:23
 271:14,15         medicine 74:3,                         236:8,16
                                                                             218:9 235:17
                                       289:10,21
 274:21             7 265:14                              237:13 265:22
                                                                             280:16 281:9
                    266:19,20         mentioned           272:4,21 273:7
marked 71:22                                              274:1,11          mind 34:23
                                       53:7 63:20 77:1
 93:12 149:18      meet 35:23                             275:20,21          80:16,22
                                       83:15,20 86:15
 152:4 275:1        111:3 112:11
                                       87:20 89:1,4       276:3,14,23        134:12,19
                    178:18,19,21
Market 19:17                           104:19 107:9       277:1,3,25         223:24 229:20
 85:12 157:22      meeting 35:14       108:17 109:11      278:8 279:2,13
                                                                            mine 10:4
                    131:15 133:21,     110:21 143:3       281:16 282:7
marks 58:10,                                                                 263:25 265:6
                    24 181:5,9         146:18 147:8       284:16 286:14,
 12,20                                 191:25 194:17      18 288:8 290:6    minimize
                    219:18 220:17
marriage 67:5                          196:10 229:21      294:11             70:10
                   Mefford 7:20,       254:16 279:23
married 20:23       24 269:6                             milligram          minor 103:22
                                       280:1 281:11
 67:6               271:14,15                             143:16,17
                                       282:3,18,23                          minute 24:1
                    289:8,17
mate 167:8,11,                         283:25 292:25     milling 231:24      61:9 63:9 78:10
 20 168:7          member 73:7                            233:1              182:19 188:9
                                      mentions
                    200:4,17                                                 272:13
mates 167:12,                          275:13            Mills 9:16 20:8
                    219:23 245:10
 16 168:2                                                 23:19 27:3        minute-wise
                    273:20 285:9,     Messer 160:25
                                                          29:22 30:1         46:23
matter 7:7          21 286:3           161:1,3
                                                          36:19 44:15,19
 108:4 128:13                                                               minutes 20:7
                   members            met 27:4 34:9,      45:2 51:13 62:8
 171:16 286:6                                                                27:22 33:16
                    191:22 196:13      19 35:1,19,22      64:9 72:18
                                                                             46:7,21 47:7
matters 256:20      197:23 199:25      112:4,6 131:9      74:12 77:4
                                                                             53:1,7 67:8
                    201:4 281:20       139:13 165:23      82:20 83:11,20,
Matthew                                                                      68:17 70:18,21
                    286:9              178:21 210:7       21 85:7,22
 125:12 126:2,                                                               94:9 135:16
                                       220:14 272:20      88:13 89:5
 14 128:9          memory 9:15                            92:17,22 96:13
                                                                             276:7,9
                    17:11 31:23       Michael             121:10 146:16
max 129:8                                                                   mirror 138:24
                    37:13 44:17        215:10
                                                          152:8 156:9,14,    199:17 202:16
Mcdonald's          45:16 46:1                            15,21,22
                                      Michelle 14:5
 45:9,18 47:18      47:10 48:10,23                        157:18 158:3,     missed 180:7
                                       16:1 21:4,16
 48:15              49:10,22 54:4,                        14,18,21
                                       154:18 173:18,                       misstate
                    6,19 55:3,5                           160:22 162:18
means 151:7                            25                                    239:10
                    56:4,6,19 58:6                        167:18,19
 237:3              65:7,16,24        Michelle's                            misstates 24:4
                                                          169:11 170:3,8,
meant 155:20        74:20 75:14        14:23 15:10        18 172:18          83:23 147:11
       The Deposition of AMANDADoc
Case: 6:17-cv-00084-REW-HAI     HOSKINS,
                                   #: 196-1taken on07/09/19
                                             Filed: March 16,Page:
                                                              201895 of 107 - Page
                                    ID#: 6399                           315

 218:20 236:10,    Monday 45:16        15 212:9          murdered            108:10 137:16
 22 290:10          48:13 49:19        222:21 231:14,     38:17              174:20,25
 295:9              53:21 126:14       21 233:2,14
                                                         murderer           nights 184:5
                    127:9 129:10       263:15,17,18
mistaken                                                  120:13
                                                                            noon 50:1
 153:14 271:20     Mondays            mother's 33:7
                                                         murderers
                    49:20              62:2 96:14                           normal 71:7
misunderstan                                              192:11
                                       157:24 203:20                         261:16
d 193:13 203:9     money 23:2,19
                                       204:14 212:5      music 120:9
                    24:15 25:2,20                                           notations 58:9
misunderstoo                                              192:19,20
                    29:22 30:4,12,    mother-in-law
d 193:19                                                                    Noted 60:15
                    19 31:8,12 43:8    170:21
mixed 208:3         76:25 83:21                               N             notice 231:24
                                      mothers 91:15
 216:21             84:3,13 85:11,
                                                                            November
                    12,18 92:3,6,24   motion 253:20      name's 268:16
Mohan's 89:15       93:3 142:25                                              31:5
                    143:1 153:6
                                      motor 199:17       named 71:19
mom 10:5                                                                    number 7:10
                    154:7,9,11,12     mouth 76:9          126:8 160:25       43:11 93:11
 33:10 45:15
                    170:3,8,19,22      130:23 219:20      161:20 199:6       95:22 96:7
 49:12,14 54:21,
 23 61:12,13        220:23 221:2       265:18            names 154:16        104:24 136:9,
 62:4 73:21         235:21 236:9,                         241:6 242:18,      14,16 137:12
                    14 237:7,8        move 52:11
 86:6,7,25 87:1                                           19 268:18          139:4 141:1,2,
                    238:1,17 239:8     72:11,12
 92:3,13,20,24                                                               16 157:5 158:7
                    263:21,22          164:17 248:4      naming 95:20
 96:16 98:4,5,19                                                             165:10,15
 99:3,16 107:21,   month 17:8         moved 52:9         narcotics           181:15,25
 22 108:3,9         28:10 91:1         86:8,16 200:3      144:1              182:7,15
 122:17,20          116:17,21          253:10 260:21,                        185:12 199:11,
 179:25 180:1                          25                narrow 247:5        12,13,14
                    122:11 124:11,                        248:2 272:8
 183:14 187:6       15 125:4,16,17                                           200:14,15
                                      mug 129:3,4
 205:10 206:17      127:25 141:13,                       natural 39:4        220:2,4 223:21
 210:7 212:1        19,20 142:5       multiple 105:4,                        224:6,15,16,17
 217:12 230:12,                        9 115:7           needed 61:14,       226:17 228:21
                    240:10
 15,24 260:3                                              23 93:3 116:18     229:22 256:21,
                   month's 104:8      murder 36:25                           23 275:6
 263:24 264:19                                           needle 58:13,
                                       37:7 64:9,24
                                                          14,21,22           281:25 289:4
mom's 10:4,5       Monthly 91:2        68:6 76:2,19
 21:23 22:8,24                         78:18 104:12       262:22            numbered
                   months 18:8
 33:14 36:11                           127:16 128:7      negatively          220:3 224:7
                    29:19 56:1
 44:13,17 46:20     82:20 240:10       167:24 169:11      258:6             numbers
 47:18 53:8                            173:9,14,19,21,
                                                         Neighbor            43:14 150:9
 54:16 61:12       morning             22 174:4 175:2,
 62:3 74:14,24      51:13,18 52:1      5 177:10 178:6     161:13,23         numerous
 82:14 85:24        53:24 54:7,11,     179:21 185:20                         203:24
                                                         nephew 96:17
 86:16 96:15,17,    15,17,22,23,24     188:5 191:1,20
 21 97:15,18        60:18 61:1,7       192:4 197:25      nerve 179:1
                    62:16 82:9
                                                                                    O
 98:14 105:12                          200:5 202:11,     newfound
 106:15 108:21,     122:15 123:24      23 206:23          236:20,24         oath 63:8 136:1
 23,25 117:24       126:14 127:10      216:18 222:17,
 118:20,22          254:18             24 223:18         news 10:18,23       171:15 226:3
 132:7,23                              230:19,21          11:2,8 13:7,25     235:10 250:7
                   mother 17:21                                              251:7 258:6
 133:11 205:8                          231:8 248:10       14:2 15:2 76:9,
                    19:25 52:3,7
 213:14                                251:24 262:13,     16,17 81:22,25    object 58:15
                    54:19 82:16
                                       20 267:2           82:5,22 129:5      64:7 78:25 79:9
moment 94:14        99:18 139:14
                                       270:15,17          174:23,24          80:18 153:10
 182:12             142:8 157:25
                                       280:16 281:9                          176:20 191:18
                    158:1 183:17                         night 16:1,6
moments                                292:6,9                               195:15 198:2
                    204:15,20                             21:7,20 22:3
 291:4              205:6,24 207:2,                       74:14,17           203:23 210:18
       The Deposition of AMANDADoc
Case: 6:17-cv-00084-REW-HAI     HOSKINS,
                                   #: 196-1taken on07/09/19
                                             Filed: March 16,Page:
                                                              201896 of 107 - Page
                                    ID#: 6400                           316

 211:2 212:24      obvious            officers 199:5      84:2 146:15      parent 260:4
 213:1 224:17       234:24 258:19      272:7 273:1        170:2,7,17,20
                                                                           park 179:14
 225:15 226:4                                             231:12 233:1
                   occasion           offices 243:4                         184:17
 227:14 232:8                                             236:6,12
                    57:18 61:15,22,
 235:22 236:10,                       official 103:25     237:12,24        parked 184:6,
                    24 120:5,21,22
 21 237:22                                                238:11            7,9,10 284:2,6
 239:18 245:23
                    145:21,23         open 112:4,16
                    177:11,15          177:19 199:9      overhearing       parking 184:9
 248:24 257:6,
                    196:12 198:19                         43:7 212:16
 16,23 258:6,17                       opened 106:5                         parole 126:2
                    204:22 208:3,
 261:4 280:5                           111:6 112:2,4     overlapped         127:10 128:9
                    17 210:19
 287:15 289:12                                            167:16            219:10
                    212:4,8 213:5     opens 112:21
 290:14 291:12,
 18 292:20,21
                    222:10 235:6                         owned 18:24       part 27:12
                    283:15            operating           86:9 106:19       37:15 115:15
objection                              229:11,12
                                                          194:20 277:4      170:24 177:18
                   occasions
 11:22 12:3                           opioid 259:11                         198:19 230:2
 20:17 24:4,20
                    198:16 210:10                        oxycodone
                                                                            269:21 277:16,
                    282:1 294:12      opportunity         150:15,18
 28:4,21 29:6                                                               24 278:23
                                       211:6              152:18,22
 30:5 31:14        occur 205:12,                                            286:16
                                                          153:8
 39:23 40:25        17                opposed
 41:8 43:22 50:7                                                           participation
                                       206:15            Oxycontin
 51:20,23 52:17
                   occurred                                                 198:11
                                                          59:3,19 150:17
                    106:9 199:20      option 137:21
 53:13,20 56:10                                                            party 249:17
 57:21 58:2
                    202:24 203:20                        oxymorphone
                    205:16,22         oral 63:14 67:9     153:15           pass 149:11
 74:15 77:23                           69:9 251:10
                    206:5 225:10                                            171:8
 78:12,19 83:23                        253:5
                    227:12 262:13,
 84:24 143:20                                                 P            passed 168:11
                    20                order 60:2,4,11
 145:3,8 147:11
 155:16 156:11     offer 175:14        69:12 71:1 96:7                     passenger
                                       107:21 131:14     P.M. 296:9         24:12 127:1
 159:21 160:7,
 13 170:10,25      offering            144:1 151:14      pages 220:3,4      137:16
 177:17 195:25      123:24             155:7 183:23
                                                         paid 89:23,25     past 68:17
 201:22 203:12     office 46:3,9,      186:15 187:1,3
                                                                            70:18,20
 218:20 222:18      12,13,14 47:17     194:2 249:7       pain 59:2          143:25 267:9
 225:17 229:18      48:16 52:15,21,    257:12 258:18      143:13 260:17,    269:8
 239:20 247:2       25 53:8,12,18      265:3 294:8        19 263:19
 262:16 263:12,     54:9 65:1 89:16                                        pastor 258:3
                                      orders 257:12      Palace 90:15
 14 264:8           127:23 178:5,                                          path 64:14
 267:17 277:5,7     25 179:4,24       originally         panic 40:5
 278:13 287:14,     180:3 216:5        122:14 136:18                       pattern 294:13
                                       260:22            paper 75:2
 23,25 290:9        240:7,13 241:1,                                        pay 39:13,16
 294:15 295:9       5,11,20 242:15,   ourself 265:10,    paperclip          91:6 93:1
                    17 243:7,20        20                 151:11
objectionable                                                              PD 132:20,21,
                    244:1 246:24
 256:23                               outhouse           papers 38:5,7      24 134:2
                    247:7 248:8
                                       25:3,9,14,15       114:24 116:25     216:12
objections          283:11 284:20
 70:2                                  30:17 31:6        paragraph
                   officer 100:25                                          pending 7:8
                                       170:21 236:14      165:18 167:4
obligation          101:14 120:17                                           9:10
                                       238:1,16 239:8     169:8 170:15
 127:22             124:16 125:8,                                          people 30:16
                                      overbroad           191:6 220:20
                    11 126:3                                                66:22 67:4,6,16
observe 194:4                          247:4              290:4
                    127:17 129:19                                           70:16 71:1,19
obstructionist      134:13 137:3      overhear           paralegals         83:2,16 86:21
 81:7               214:19 215:21      204:18             81:13             117:10 118:6
                    219:8 228:23                                            144:4,5 154:16
obtained                              overheard          pardon 237:1
                    272:9                                                   162:7 171:16
 257:11                                28:13 30:12        268:11,13
       The Deposition of AMANDADoc
Case: 6:17-cv-00084-REW-HAI     HOSKINS,
                                   #: 196-1taken on07/09/19
                                             Filed: March 16,Page:
                                                              201897 of 107 - Page
                                    ID#: 6401                           317

 172:3 184:22       262:22              208:9             PL11 31:1           12,14 288:9
 191:17 198:5                                                                 291:22
                   phone 11:17         picked 13:24       PL24 155:11
 222:15 231:24
                    12:1,7,8 13:1,3,    16:16 19:10                          pointed 101:25
 232:15,18                                                PL8 31:1
                    5,6,12 22:20        32:2,25 33:2,5,                       184:10
 233:1 240:12
                    37:2,10 40:3        8 36:10 44:18     place 52:8,10
 241:17 243:20                                                               points 291:10
                    42:9,10,17,19,      64:25 74:24        61:14,23 71:7
 247:5 251:12
                    20,22,25 43:11,     97:19 118:20       86:9 90:7         poised 70:22
 258:19 261:6
                    14,25 44:2,11       124:11,13,14       101:22 151:15
 265:13 268:17                                                               poking 295:22
                    103:17 157:5,       131:23 133:5,9,    157:23,24
 289:8
                    15 158:5,7          10 148:16          189:4 250:5       police 21:10
people's            183:8 187:5         174:12 199:2       284:19             33:6,15 34:10
 259:24             251:3 279:1,3,      273:16                                35:20 36:6,12,
                    4,6 286:22,23
                                                          plaintiff 64:8,
                                                                              13 74:24,25
perceive                               picking 12:11,      13 68:13
                                                                              75:5,8,10,15,
 249:16            phones 43:20         12 13:18
                                        273:21
                                                          plaintiffs 7:13,    16,20,23 76:1,
perfect 119:1      phrased 219:3                           16 169:10          22 83:1 84:7
                                       Pickrell 7:24                          97:8 120:17
performed          physical 261:7                         plaintiffs' 69:1
                                                                              132:10,16
 149:22 253:1                          picnics 202:9
                   pick 20:19                             plan 24:18 85:9     134:2,13,18
period 38:25        21:10 22:11        picture 38:22,                         139:24 142:20
 43:15 87:16        26:9 32:6 35:15     23,24
                                                          play 40:19          143:4 154:20
                                                           278:17
 105:17 141:24      44:14 55:9 61:2                                           183:9 195:21
                                       pictures 38:22
 148:2 149:4        62:17 97:15                           played 192:20       203:1,18 204:9
                                        39:21 183:6
 151:24 154:11      210:8 227:7                                               207:13 208:2
 188:22 235:16                         piece 37:20        plays 120:9         209:1,2,19
                   Pickard 8:2
 261:17 264:2,                          279:4 280:1       plea 115:15,17      211:6 267:3
                    96:21 97:13
 15                                                        124:2,7,12,22      272:5,10,16
                    99:15 100:15,      pill 59:2 143:13                       273:1,15,16,20
permanent           17 110:15,17                           137:20,22
                                        144:9,11
                                                           218:6 226:8,9      274:7 281:13,
 107:16             119:13 122:18,      145:14
                                                           227:6 230:17       21 284:6,11,13
                    21 165:23
perpetrator                            pills 60:1 144:9                       285:9,22 286:3,
                    190:7 196:15                          plead 102:19,
 77:20                                  159:1 260:17,                         10
                    200:25 201:19,                         20 105:8 122:9,
                                        20 262:8
perplexed           20,25 202:1,5,                         11,12 224:20,     polygraph
 247:21             12 203:8 204:5     Pineville 19:22     23 226:23          175:14 176:1,8,
                    205:6,9 206:15,     62:7 88:24         230:5,7 234:25     19 281:25
person 68:23        16,18 207:14                                              282:24 283:2
                                        89:16 90:15
 69:24 77:12                                              pleading
                    208:7,14,15         179:17 180:1
 117:3 145:12,                                             101:12            pool 66:24 67:1
                    209:1,9,12,16       240:7
 19 155:21
                    210:12,17                             pled 217:21        posed 69:19
 156:6 161:1,10,
                    211:12,23          Pingleton                              70:20 199:10
 15 230:25                                                 225:25 226:25
                    212:8,14            110:11
                                                           227:6,21,23        258:15
 251:5 283:7
                    213:11,21          pizza 90:7,15       229:12 234:25
                    214:8,21
                                                                             position 89:25
person's
                                       PL 274:22          point 64:6,12,      194:7
 140:8              216:14 218:13,
                    19 219:15,23                           23 65:25 76:18,   positive
personal                               PL010110
                    220:13,14,17,                          19 85:16           150:14 152:18,
                                        143:5
 285:19 286:1,8     21,25 221:8                            100:23 130:3       22
personally          222:4 223:2,8,     PL010183            134:22 157:7
                    17 229:21           160:4              191:5 196:20      possess 269:2
 30:14 160:18
                    230:3,24 233:2,                        228:4 234:3
                                       PL018934                              possession
persons 78:6        15 245:5                               260:7,19
                                        152:2                                 148:10 210:22,
 243:6              251:21 267:14                          262:14,23
                                                                              25
phlebotomy          272:7 289:7,17     PL018938            276:5 277:13,
                                        149:12             20 278:15,19      posted 116:20
 88:3,5 89:3,15    Pickard's                               280:13 281:7,
       The Deposition of AMANDADoc
Case: 6:17-cv-00084-REW-HAI     HOSKINS,
                                   #: 196-1taken on07/09/19
                                             Filed: March 16,Page:
                                                              201898 of 107 - Page
                                    ID#: 6402                           318

Powell 241:4        266:24            proceed            provide 90:22      put 31:5 60:13
                                       189:23             92:9,24 183:22     100:8 106:3
preacher           prices 144:15
                                                          184:15 186:14      112:2,18,19,24
 192:18                               PROCEEDING
                   primarily                                                 129:8 135:10
                                      S 7:1              provided
preface 81:4        275:18                                                   182:6 210:11
                                                          79:11 80:8
 269:1 285:14                         produce 71:3                           211:10 214:8,9
                   printing                               93:14
                                                                             219:7,13 231:9
prefaced            152:11            produced           providing           249:18 250:13
 285:13                                30:24 70:17
                   prior 60:1                             92:14,21           252:4 259:17
                                       149:12,16                             279:4
prefer 184:24       62:19 64:9
                                       251:12            proviso 221:13
                    65:2,24 72:17
pregnant 89:7,                                                              puts 207:20
                    83:24 86:3,19     production         psychological
 9 226:25
                    90:3,5 95:14       136:3              248:22 249:3,     putting 181:25
prescribed          124:18 153:20                         17 250:4 251:8     255:15
 59:18 74:4,9       163:12 165:25     professional        252:4 258:2
                                       185:13
 148:25 150:17      170:3 181:5
                                                         psychologicall          Q
 259:11,12          199:14 249:5      program
 260:22 266:19      250:4 251:5,23                       y 250:23
                                       32:10,15,19
                    272:19,23          89:2 91:11,23     public 178:4,      question 9:3,
prescribing         284:9                                                    10 11:23 12:4
                                       259:15,19          25 184:17
 59:10                                                                       28:22 30:7 37:5
                   privacy 70:10       261:19,21          216:4 240:6
prescription                                                                 39:25 41:2,3,
                                                          241:1,5 242:14,
                   privilege 79:4,    programs                               11,14,17 43:3,
 47:20,24 48:12                                           17 243:4,7,20
                    16 80:5 163:8      261:25                                5,23 44:16
 49:4 57:19,25                                            244:1 246:23
 124:5 259:4        164:17,23                                                50:13 53:14
                                      promise             247:6 248:8
                    166:13 169:3                                             58:17 62:21
                                       165:24
prescriptions       176:20 244:3,5,                      publics 191:16      64:1 68:11
 59:5,15                              proof 32:9,14,                         70:9,12 71:5
                    13 245:9,11                          pull 143:5
                    246:4 247:4,10     19                                    78:14 79:13,14
presence                                                  213:17
                                                                             80:19 95:24
 180:24 192:8                         proper 244:8
                   privileged                            pulled 121:13       96:17 97:20
 276:15
                    163:5 245:15      property 84:15      126:17,20          102:24 144:5
present 34:1       probated            106:2 116:14,      183:14 218:16      145:4,9 153:11,
 104:21 169:13,                        16,18,20                              12 155:18
                    227:5 229:3                          pulls 136:25
 16 193:10,20,                         121:12 195:22                         163:20 164:9
                   probation                              179:9
 24 196:14                             218:12                                165:6 169:4,6
 197:24 199:5       32:13,16                             pump 40:12          171:2 180:23
 209:9 212:19       104:15 115:22     prosecution                            181:16 182:3
 213:21,24          122:10 123:25      280:16 281:8      pumping             185:6 186:18
 214:3 215:17,      124:15,16,18,                         288:15
                                      prosecutor                             187:2 188:8
 19 219:19,24       19,24 125:1,2,     123:10,19         purchased           189:2 195:16
 229:22 230:3       8,11 126:2                            144:10             198:9,12
 231:16 235:18      127:7,10,17       prosecutor's                           202:12 207:3
 249:20 252:6,      128:4,5,9          283:10            purchases           208:6 211:18
 13,14 259:3,5,8    129:19 131:18                         220:23 221:2       213:9 217:14
                                      protected
 269:14 271:15      133:16 218:18      164:16            purpose 12:2        219:3 224:5,9,
 272:14 275:14      219:8,10                                                 11,18 226:6
 281:16 283:11      227:11            protective         purposely           227:21 228:16
 291:15 292:1                          60:2,4,11 69:12    112:11             236:1,4,11,22
                   probation-          70:25 144:1
                                                         purposes            237:2 239:5,21
presented          parole 219:9        151:14 155:7
                                                          256:18             244:9,14
 37:7                                  183:23 186:15
                   problem                                                   245:22,25
presume             286:13             187:1,3 249:7     purse 30:20         246:7,12,22
 195:12,20                             258:18 265:3       31:8,9,13          247:5 252:21,
                   problems                                                  22 253:18
pretty 249:1        221:23            protest 234:10,    pursue 253:19
                                       11                                    254:8 255:15
       The Deposition of AMANDADoc
Case: 6:17-cv-00084-REW-HAI     HOSKINS,
                                   #: 196-1taken on07/09/19
                                             Filed: March 16,Page:
                                                              201899 of 107 - Page
                                    ID#: 6403                           319

 257:24 258:7,      248:25 284:16,     102:22 103:11     recorder          regularly
 10,15 260:10       21                 104:22 105:11      275:21 278:25     73:21 91:6
 264:11 277:12                         142:24 185:22      279:1             108:9 157:3,11
                   range 66:21
 286:17 290:24                         209:14 280:3
                    67:16                                recording         rejection
 293:13,20                             281:19 291:6
                                                          31:22 37:18       283:14
 294:12 295:15,    Ranger 16:21        295:12
                                                          38:3 39:22
 16                 18:14                                                  relate 249:23
                                      receive 81:15       40:2,9,10,13
questioned         Re- 128:23          142:4 149:25       42:6,7,8,16      related 136:15
 75:14 96:13                           150:1              43:1,2,6          142:15 252:15
                   RE-
 120:7 204:7                                              276:11,15
                   EXAMINATIO         received 141:3                       relating 59:25
 255:12                                                   277:16,20
                   N 293:11            185:13 285:20                        60:9 68:19
                                                          278:8,9,10
questioning                                                                 69:3,13 143:25
                   re-fingerprint     receiving 81:2      294:17,20
 40:12 41:13                                                                165:7 172:5
                    128:23 129:2       91:4 106:1         295:7
 58:16 60:9 64:7
                                                         records 48:6      relationship
 65:3 68:19        react 13:9         recent 96:7
                                                                            56:25 57:4,8
 69:5,13,19 70:3                       284:1              54:5 56:3 60:4
                   reaction 13:15                                           63:10 64:16,18
 94:8 144:2                                               223:1,3
 249:7 286:16       77:5,7 254:7,11   recently 56:5                         65:8,21,23 69:8
                    256:22 258:15      292:25            recount 231:2      70:7,24 71:2,
questions                                                                   11,18 72:3,9
                   read 36:16         recognize          red 13:10
 8:22 32:8 59:25                                                            256:25 257:7
                    71:20,21 77:25     35:15 94:15        161:15,18,20
 64:12 69:2,6,14                                                            265:6,12,22
                    78:21 136:2        149:17 261:7
 70:20,22 79:3                                           references         266:7
 177:6 199:10       164:3 165:11      recollection        290:6
 220:10 223:12      182:11 276:25                                          relationships
                                       274:2 295:12
 226:10 248:19,     285:6 289:22                         referencing        64:20,23 65:13
 21 249:9                             record 7:12         230:22            67:17 68:20
                   reading 94:10       8:16 59:24                           69:16 144:3,4
 251:22 252:16                                           referred
                   ready 135:2         60:13 63:3,4,5,                      188:20 252:2
 253:16,22,24                                             279:25
 256:1,2,24         234:13             8 68:14,15,16,
                                                                           relatives 67:4
 257:4,17 258:1                        23 69:4 71:25     referring
                   real 62:25          78:12 90:21        143:10,14        released 188:6
 268:7,20 269:1     239:21 256:12
 270:25 272:8                          93:5,6,7,19        144:11
                                                                           relevance
 277:2,14          realize 264:12      104:1 135:6,11,
                                                         reflect 69:4       58:16 249:10
 278:17 279:14,     294:5              18,21,22,23,25
                                                                            256:19
 20,22 280:8                           143:5,23 152:2    reflected
                   realm 70:16         155:8 171:10,      248:17           relevant 64:10,
 285:7 291:5,7
                    251:12             11,12 180:16                         19 68:5 69:15
 294:7                                                   refrain 147:13
                   reason 12:12        181:7,11,13                          70:8 251:6,24
quick 62:25                                               156:19
                    29:4 32:7 51:21    182:18,21                            252:3 255:16
 93:4 246:14                           237:4 240:1,2,3   refresh 130:12
                    61:18 79:8                                             remain 245:15
 256:12                                246:18,19,20       274:2
                    82:13 98:6
                    100:15 121:13      252:11 256:9,                       remains 163:5
quickly 135:6                                            refrigerator
                    122:23 126:23      12,13,14
quiet 278:19                           258:23,25          93:1             remark 70:2
                    214:21 223:17
                    265:1,2 267:1      259:1 268:1,3,    regard 68:22      remember
quit 101:2
                    271:11 273:10      4,5 275:4 279:5    69:3,18 166:13    13:21,22 15:15,
 260:18,20
                    283:13             290:16,18,19,      202:14 248:10     23 16:6 22:1
                                       20 294:20          280:15            28:16 29:12
     R             reasons             296:8                                33:24 34:2,25
                    115:17                               regretted
                                      recorded                              35:11,14 38:20
                                                          266:5
raise 8:6          recall 20:22,23     37:12,16 160:3                       43:11,14 44:7,
                    21:6 62:15 70:3    275:10 278:23     regroup 256:1      11 45:5 47:15
raised 68:22                                                                48:18 50:4,17,
                    75:19 81:2         279:11,15         regular 129:7
ran 126:15          91:7,8,22 96:8     294:5 295:14                         20 51:9 52:24
                                                          294:2
       The Deposition of AMANDA
Case: 6:17-cv-00084-REW-HAI     HOSKINS,
                              Doc #: 196-1taken
                                            Filed:on07/09/19
                                                      March 16, 2018100 of 107 - Page
                                                              Page:
                                    ID#: 6404                             320

  53:3,24 55:10,    repeatedly         resolved           ringing 103:17      21 144:10
  18,24,25 59:7      289:5              104:6,8
                                                          ripped 249:24,     Roxicets
  62:14,18 72:21
                    repeating          respectfully        25                 58:23,25
  73:7 74:22
                     294:12 295:15      70:14 163:11
  75:4,19,24                                              riser 54:1         Roxie 260:21
                                        164:8 256:6
  76:4,8 81:22      rephrase 9:4
                                                          road 136:20        Ruben 177:24
  86:2 87:12,13      156:19 198:13     respond
                                                           137:17,18          178:20
  88:12 89:5,8                          282:14,16
  90:18,24 91:9
                    replaced 18:11                         138:19 139:2,4,
                                                                             rug 165:25
  95:19 108:1
                                       responded           6 180:1 249:12
                    report 84:7,12
  110:14,20
                                        205:25                               rule 70:5 71:11
                     127:19,21                            roadblock
  115:11,13                                                                   73:6 86:13
                     169:9 195:13      response            228:25
  116:15,24                                                                   92:12 93:23
                     221:18 222:5       187:10 188:23
  117:4 119:1,5                                           robbery 37:1,8      108:4 253:12
                                        250:3 282:10
  120:9 121:6,8,    reporter 7:4                           78:18 85:19        293:2
                                        283:1,4 293:13
  20 122:19          8:8,13 153:24                         237:21 239:17
                                                                             rules 8:21
  130:25 132:14      189:19,21         responsible         267:2
                                                                              268:19
  137:3,23 138:8,                       78:7,18 79:7,22
                    reports 174:23                        robbing
  11 139:2 140:3,                       80:14 83:17                          run 47:13 49:11
                     289:10                                238:21
  5,22,24 146:6                         252:6                                 126:19 154:16
  148:12,16         represent                             Robert 171:17,      171:15 267:22
                                       rest 227:5
  154:25 167:15      268:17 272:4                          19,25 172:5
                                                                             run-ins 270:10
  177:22 179:12,     289:23 293:4      restrain 214:9      223:13 269:15
  13 186:4                                                 271:20            running 47:10
                    representation     restraining
  188:19,25                                                                   113:3 127:11
                     69:24 166:14       257:12            Robinson-
  190:20 194:6,                                                               287:12,21
                     246:2                                staples 7:15
  12 196:15,16                         result 128:2,3
  197:16,17         represented                           rode 120:8
                                       revealed                                   S
  198:24 200:17      123:3 229:15                          208:15
                                        237:14
  201:2,7 202:18,    244:7 245:18
                                                          role 189:13        S-Y-M-M-E-S
  25 203:16,17                         reverse 96:6
                    representing                           190:25 192:3       161:7
  204:12 205:24                         131:14
                     190:5,7,8 248:9                       212:21 278:17
  206:1 207:14,      254:3             review 93:18                          sample 131:5,
  22 209:3,25                           94:2,8,18 95:24
                                                          rolls 179:9         16 133:24
  210:13 211:11     request 59:25
                                        136:5 180:20      room 36:15         sanctions
  212:10,15,16       79:3 136:3
                                                           70:19 122:20       69:19
  213:14 214:3,      151:15 155:6      reviewed
                     248:2 282:8,24                        123:15,23
  13,14 216:17                          94:11 163:12                         sat 36:15,23
                                                           128:10 129:21
  218:15 223:22                         180:24 181:2,                         78:22 126:6
                    requested                              130:24 167:11
  226:12 229:2,5                        10                                    128:9 271:20
                     177:16                                184:24 190:14
  233:12 235:7,9,                      reviews             203:18 248:17
  10,11,12,15       requesting                                               Saturday
                                        182:19             249:1 253:23       108:5,10
  240:14 260:23      143:24
                                                           256:7,11
  261:23 266:9                         revoked 128:4,                        savings
                    requests                               258:14 274:6
  269:11 273:9                          5 229:13                              142:18
                     283:2                                 276:15 278:4,5
  274:4 278:2,15                       Rick 161:13,23      282:7 287:8,12
  281:4,10,18,22,   require 88:18                                            scared 265:24
                                                           295:8 296:3        266:2 267:14
  24 287:7 289:2                       ride 100:14
                    resent 254:1                                              292:12
  295:1                                 208:10,11         row 277:3
                    reserve 177:5       210:7                                scary 286:23
 rented 86:11                                             Roxette 108:17
                    resolution         riding 208:14                         scene 105:20
 repeat 11:24                                             Roxi 74:8
                     124:8,10                                                 110:18 113:14
  30:9 57:24                           rights 36:16
                                                          Roxicet             119:9 196:10
  58:18 197:21      resolve 104:10
                                       ring 43:17 59:8     108:19,20          200:12 223:23
  293:20,21          259:16
                                        161:8              124:4 143:11,      224:11
       The Deposition of AMANDA
Case: 6:17-cv-00084-REW-HAI     HOSKINS,
                              Doc #: 196-1taken
                                            Filed:on07/09/19
                                                      March 16, 2018101 of 107 - Page
                                                              Page:
                                    ID#: 6405                             321

 scheduled         sentenced           20,25 202:1,5,     171:2 220:9        80:13,25 83:7,
  233:5             226:14             11 203:8 204:5     287:13,21          16,22 84:3,11,
                                       205:6,9 206:15,    290:15             12,21,25 166:1
 school 51:7,11    separate 128:3
                                       16,18 207:13                          180:9 223:7,10
  54:2 87:23        265:20                               showed 55:11,
                                       208:7,9,14,15                         236:16 265:22
  88:22 89:1                                              14 101:16,19
                   separated           209:1,9,12,16
  90:17 109:22,                                           102:7 103:14      Simpson's
                    265:10             210:12,17
  25 254:19                                               109:7 110:15       62:17 146:15
                                       211:12,23
  265:7,8,9        separating                             131:24 132:2
                                       212:8,14                             single 91:14
                    107:25                                139:24 192:6
 SCOLAR                                213:11,20                             251:7
                                                          216:1 273:4
  149:13           September           214:8,21 215:2,
                                                                            sinners 248:16
                    226:25 243:12      17,19 216:14      showing 42:11
 screaming                             218:13,18          101:18 269:21     sister's 136:21
  286:25 295:21    Sereda 242:22       219:15,23                             229:1,10
                                       220:13,17,25
                                                         shown 164:22,
 screen 149:6,     series 205:16
                                       221:7 223:2,8,
                                                          24                sit 79:19
  24 150:3          249:9
                                       17 229:21                             230:13 261:11
  152:15 153:20                                          shows 101:21
                   serve 213:6         230:3,23 233:2,    102:18 106:4,     sitting 15:3
 screwed 198:8                         15 245:4
                   served 115:20                          15 153:4           23:21 24:12
 scuttlebutt        124:23             251:21 267:14      224:23             25:6 35:7 95:20
  191:16                               272:6                                 123:8 183:9
                   service 32:10                         sic 217:15
                                      sheriff's 32:4                         209:20 293:24
 search 184:16      39:17 91:18                           251:23
                                       33:1,21 119:12                        294:2
 seat 24:12        set 167:10          120:19 140:6      side 123:15
                                                                            situation
  127:1                                190:6,10           138:24,25
                   sets 128:15                                               121:12
                                       191:23 196:13      139:6 150:11
 seats 268:7
                   sex 63:12,14,       197:23 199:22      152:12 260:4,7    sketch 81:24
 second-            20,24 64:8 65:1    200:1,4,18         263:21 294:2,3
                                                                            skinny 216:2
 degree 137:12      66:1 67:9,12       201:4,18          sidewalk
  199:15            69:9 251:10        214:18 219:24      126:7 234:14
                                                                            sleep 27:9
                    252:17,22          221:24 223:9
 seek 69:12                                              signed 121:18      sleeping 27:11
                    253:5
  187:3 249:7                         ship 168:12         214:19 215:20     Slosar 7:13
  258:17 261:17    sexual 64:4
                                      shock 238:1                            11:22 12:3
                    65:8,13,21,22                        significant
 seeking 70:25                                                               20:17 24:4,20,
                    67:16 69:14       shocked             220:23 221:2
  252:12                                                                     22 28:4,6,21
                    70:6,19 71:2,11    237:19 238:20     signs 121:16        29:6 30:5 31:14
 sell 26:3          253:1              249:11                                39:23 40:25
  146:25 147:2,4                                         sill 111:16
                   Shawna 7:19        shooting                               41:8,12,20
 selling 23:2,19    268:16             262:11            silver 16:21        43:22 50:7,12
  147:6,10                                                23:21,24 24:13     51:20,23 52:17
                   she'd 76:6         shoplifting         127:3              53:13,20 56:10
  159:19
                    228:1 237:7        95:5,6,17                             57:21 58:2,15
 sells 159:1                           137:10            similar 284:7
                   she'll 248:3                                              59:24 60:6,8
 send 38:6,7,8                        short 291:2        simple 254:8        62:21,25 63:2,
                   Shell 34:10                                               25 64:6,22
  216:21 231:20                                          simply 220:12
                    35:1,21           shot 81:19                             66:23 67:1,3,8,
  247:15                                                  244:11 253:14
                   sheriff 96:21       129:3,4                               21,23 68:2,8,
 sends 97:15                                              262:8
                    97:13 99:15                                              12,17 70:14
                                      shoulder
 sense 92:25        100:15,17                            Simpson             71:15,23 72:5,
                                       295:22
  261:14            110:15 119:13                         25:23,24 27:17,    11,15 74:15
                    122:18,21         show 32:9,14,       20 28:12,13        77:23 78:12,19,
 sensitive 71:8     190:7 191:7        18 48:6 55:8       29:25 42:24        25 79:9,14
 sentence           196:15 198:18      95:22 109:23       43:9 77:1,19       80:1,18 81:4
  115:19            200:25 201:19,     110:19 111:22      78:7,17 79:7,21    83:23 84:24
       The Deposition of AMANDA
Case: 6:17-cv-00084-REW-HAI     HOSKINS,
                              Doc #: 196-1taken
                                            Filed:on07/09/19
                                                      March 16, 2018102 of 107 - Page
                                                              Page:
                                    ID#: 6406                             322

  86:21,25 87:2,     252:3,8,14,19,     109:16,20         13:10             63:23 124:9
  4,6 93:15,21,25    25 253:5,7,13,     255:8                               260:17,24
                                                         speeding
  94:4,7,18,23       21 254:5,9,12,                                         262:10,21,24
                                       song 120:11        269:9
  102:23 103:1,4,    15 255:4,7,10,                                         276:12,16
  20 107:23          14,22,25 256:5,   sons 14:21        spending           278:16
  130:6,11,13        9,11 257:4,6,9,                      220:22 221:2
                                       sort 123:11                         startled 179:11
  134:25 135:5,      16,23 258:5,10,                      243:10
  19 143:20,23       17 261:4          sought 252:8                        starts 39:22
  145:3,8 147:11     262:16 263:12
                                                         spent 85:18
                                        257:11 258:1,2                      42:16 275:11
                                                          228:9 266:5
  151:14 153:10      264:8 267:17
  155:5,16           274:17,21,25      sound 14:8                          state 8:16 34:9
                                                         spit 234:14
                                        17:15 46:16                         35:20 36:6
  156:11,18          277:5,7 278:13
  159:21 160:7,      280:5 285:12,      49:2,5 72:19     split 135:1,10     183:8 220:22
  13 162:25          15 287:14,16,      102:8 104:3,7
                                                         spoke 29:15       statement
  163:3,10,19        23 288:4           130:4 131:20
                                                          156:24 157:2      28:16 30:25
  164:8,22 165:1,    289:12,14,24       134:14 137:7
                                                          167:1             73:25 84:21
  5 166:12 169:2     290:9,14 291:1     217:7 275:14
                                                                            85:1 113:23
  170:10,25          292:23 293:3,5,                     spoken 135:9
                                       sounds 66:14                         114:5,8,15,22
  180:17,22          8 294:15 295:9                       166:3 168:18
                                        104:1 121:1                         130:20,22
  182:2,8,14,16,     296:7                                171:23 175:4
                                        131:22 148:4                        142:20 143:4,6
  20 183:22                             159:6 239:17     spring 106:13,     147:8 148:6
                    small 138:21
  184:14,21                                               14                153:7 155:11
                     232:6,11 274:6    sources
  185:9 186:13,                                                             156:9,14
  21,25 189:24      smelled             172:15,23        staff 81:14        159:24 167:5
  191:11,18          278:12 295:4       173:6 180:12      180:13            168:6 169:19,
  195:15,18,25                          189:12
                                                         stamps 142:4       24 170:6,24
  198:2,7,10,14
                    Smith 10:10
                                       spare 111:5,7,                       171:3 172:11,
                     73:12 158:23                        stand 78:4
  201:22 203:12,                        14                                  15,18,20 173:1,
                     159:8,10,12,19                       226:2 227:24
  23 210:18,20                                                              3 180:9 183:1
                     160:6,9 165:24    speak 40:1         283:17
  211:2 213:1                                                               209:5,15 221:6
                     166:3,6,20,24      43:6 157:1
  215:2,5,15                                             standard           223:6 275:13
                     167:1 214:18,      168:1 170:2
  218:20 220:5                                            50:15             279:15 294:6
                     25 215:4,10,18,    254:13
  222:18 224:2,5,
  9,17 225:15,17
                     19 216:1                            standing 35:7     statements
                     217:15 218:7      speaking                             29:1,25 119:24
  226:4,6 227:14,                                         36:6 99:15,17
                     220:6,15,18,21     52:18 281:20                        120:6 170:14
  17,20 228:2,7,                                          111:25 122:18
  12,15,18                             speaks 78:13       211:25 232:22     206:14 212:17
                    smoked 42:15
  229:18 230:23                         290:10            274:5             285:11,23
                     212:12
  231:1 232:8                                                               289:9
                    smokehouse         specific 63:11    stands 122:21
  233:17,24                             69:10 272:8                        States 7:9
  234:11,23          25:3                                STAPLES 7:15
  235:3,22                             specifically       176:20,23        stating 275:12
                    smoking 23:22
  236:10,21          24:13              191:8 289:22      177:8,17         station 35:1,
  237:3,22 239:9,                                         240:17 241:20,    21,25 75:9,11
                    smudged            specifics
  12,14,18,20,23                                          22                207:13
                     152:12             204:1
  240:16,18,20,                                          start 171:17
  23 241:12,15,                        speculation                         status 252:13,
                    snatched 42:9,                        190:11 213:17
  19,23 242:2,6,9                       12:4 20:18                          14
                     20 279:2,3                           248:15 261:1
  244:2,8,13         286:23             51:20,23 56:11                     stay 12:22
                                                          265:13,14
  245:6,8,16,25                         77:23 80:19                         21:19 22:3,7
                    snorting                              269:5
  246:7,14 247:3,                       159:22 160:14                       52:16,23 61:23,
  10,13,17,20,22,    262:11             171:1 177:17     started 31:22      24 62:1 81:7
  24 248:6,12       solemnly 8:8        196:1 287:16,     37:19 38:3        107:14 108:5
  249:6,22 250:7,                       24 290:15         40:2,9,10,14      127:7 227:2
  10,19,21,24       son 45:14                             42:10 55:24
                                       speechless                           228:13
  251:3,15,20        49:12 66:7,8                         56:4 62:10
       The Deposition of AMANDA
Case: 6:17-cv-00084-REW-HAI     HOSKINS,
                              Doc #: 196-1taken
                                            Filed:on07/09/19
                                                      March 16, 2018103 of 107 - Page
                                                              Page:
                                    ID#: 6407                             323

 stayed 12:23        71:23 80:1        292:14            supplying
  44:24 61:11,12,    127:23 135:8                         148:22                 T
                                      subject 79:4
  15,22 86:19        202:12 286:14
                                       198:1 201:5       support 90:22
  100:3 106:18       291:20 292:14                                          table 36:24
                                                          92:3,5,9,14,21,
  107:18,19                           subjects 240:5                         42:10 286:24
                    stopped 56:19                         25 93:2 141:3,
  108:3 114:16                                                               291:24 292:5,8
  115:4,16
                     62:11 112:6      submit 70:5         14 142:13
                     190:21 191:21                                           294:2
  226:23 260:19                       Suboxone           supported
                     201:9 202:22                                           Tahoe 208:9
                                       57:19 59:8         142:8
 staying             210:16 211:7
                                       148:25 150:8                         takes 71:7
  107:13,15          228:23,24                           supposed
                                       153:14,17
  109:6              255:23 288:9                         93:23 122:15      taking 30:17
                                       260:11
                                                          217:1              42:12 93:18
 steal 24:18        stopping
                                      subpoenaed                             132:3 137:10,
  25:2 154:23        48:10 83:2                          surety 121:11,
                                       48:6                                  19 150:21
  155:21,22          134:22                               14,18
                                      subsequent                             183:6 193:12
 stealing 76:24     stops 71:21                          surgery             225:7,11
                                       188:16 202:20
  83:21 155:15,      112:22 187:6                         103:18,22          230:18 235:10
                                       218:8 245:14
  19,20 156:6                                                                250:5 259:4,7
                    stopwatch          283:2,21          surprise 238:2
 step 32:10,15,      209:20                                                  260:17 261:10
  19 99:25
                                      substance          surprised           262:10 264:7
                    store 19:14,16     156:18             35:14 282:22       288:17 292:19
  275:22 278:11
                     155:22 156:3
  295:4                               substances         surrounding        talk 8:22 21:15
                     179:1,4 184:9
                                       262:6              244:23             22:16 29:22
 stepped
                    stores 156:1,2                                           35:3 37:1 38:14
  275:23                              Sue 167:18         suspect 76:19,
                     225:18                                                  43:8 61:9 62:19
                                                          20 77:8,13,19
 steps 212:12                         sued 42:1                              71:4,13 76:24
                    stories 259:24                        80:17,22
  230:12                               134:14                                79:18 81:12
                    story 260:4                          suspects            84:2 85:21
 Steven 139:5                         suffered
                                                          81:23              98:15,23 99:18
                    stove 99:15        181:25
 stick 34:22                                                                 105:10 128:18
                                                         suspended
  134:11,18         straight 45:18    suggested                              129:2 130:21
                                                          136:20 229:1,
                     47:18 48:14,15    25:2 238:6,9                          136:15 139:10
 sticks 106:6                                             13
                     267:8 268:18                                            140:1 156:22,
 Stinking 12:17                       suggesting
                                                         suspicious          23 157:11
                    street 137:17      238:4
  38:18                                                   195:9              162:16 170:8
                     184:11,13,17,
 stipulate                            suing 184:23                           201:19,25
                     18,20 185:3,7                       SUV 179:5
                                                                             202:20 204:23
  289:24             261:2            suit 245:1
                                                         swab 130:23         205:10 211:21
 stole 97:1,2       stressful         suitable 93:20                         212:8,14
  101:9 103:15       249:19
                                                         swabs 219:20
                                                                             222:10 225:5
  154:17 155:21                       sum 237:8
                    stressor 249:2                       swear 8:8           233:15 234:2
  211:19 217:17                       Summer                                 244:16,25
                     251:19,20                           sweep 165:24
                                       106:13                                249:13 255:1,
 stolen 101:5
                    stressors                            swerved             20 261:12
  106:1 122:14                        sums 221:2
                     248:23 251:18                        126:24             267:9 268:1
  132:7,24
  136:18 155:3,     strike 84:19      Sunday 62:20                          talked 13:12
                                                         sworn 8:7
  12,25 156:2                          72:19,24 108:5,                       22:13 28:19,23
  210:15 213:7
                    stronger           11 126:17         Symmes 161:8        29:16 35:12
                     260:25
                                      supervised         system 127:5        37:18 38:5,6
 stood 99:14
  230:16
                    struck 81:18       227:10             151:7              41:25 42:4,15,
                     84:17 296:2                                             22 71:12 72:1
 stool 128:15,17                      supervisor                             74:23 81:21
                    stuff 129:8        270:22                                86:17,23 87:8
 stop 45:22          207:7 289:25
                                                                             92:8,12 99:6
       The Deposition of AMANDA
Case: 6:17-cv-00084-REW-HAI     HOSKINS,
                              Doc #: 196-1taken
                                            Filed:on07/09/19
                                                      March 16, 2018104 of 107 - Page
                                                              Page:
                                    ID#: 6408                             324

  116:17 118:12      186:14            testing 219:21,    193:21 292:6       12,13 121:6
  127:10 130:24                         22                                   123:25 124:1,
                    team 79:2                            threatening
  132:19 139:13                                                              23 125:1
                     81:13 83:14       tests 283:16       192:22 292:8
  141:8,22                                                                   126:24 127:7
                     166:19 167:2                         293:18
  156:10 158:4                         that'd 247:17                         128:19 130:3,
                     168:25 171:24
  169:1 185:17,                         248:14           threats 185:1       20 132:2
                     172:16 176:17
  19 191:3                                                292:4              134:12 135:10,
                     245:11 247:6      that'll 256:3
  204:15,21                                                                  14 137:16
  212:10 221:20
                     283:5                               throat 190:9        138:20 139:15
                                       theft 95:3,5
  222:12 230:16     teams 173:1         137:9 225:7,11   thrown 223:18       141:24 143:1
  233:10 267:13                                                              148:2,17 149:3,
  294:17
                    teardrop 187:9     theory 51:17      ticket 201:16       7 151:24
                                                          269:11             154:13 155:15
 talking 11:18,     teased 216:23      Thereabout
                                        144:21           tickets 269:9       157:7 168:3,7,
  25 12:7 13:6      technician 7:3                                           12 175:23
  22:21 23:18,23                       thing 60:8        tie 24:18 25:3
                    teenager 51:5                                            176:1,6,9,11
  25:8,22 34:11                         71:21 76:5,16
                                                         Tilburg 7:4         178:25 179:14
  35:5,7,20,21      telling 39:9        118:11 192:24                        188:21 189:3
  36:5,6,7,10        42:11 76:13        219:2 264:12     tile 232:12,13      190:7,11 192:7
  59:21 71:9         155:13 163:19      276:24 278:10
                                                         timber 23:2,20      193:3,16 194:4
  84:11 89:3 97:1    170:20 195:4       283:3                                196:16 198:25
  99:4 120:10        227:19 230:14                       time 7:5 9:18
                                       things 95:19                          200:5,20
  128:12,16          232:24 233:2,3                       10:7,11,12
                                        225:14 246:24                        204:24 205:17
  129:22 160:10      236:7,15                             12:16,24 13:4,
                                        249:19,22                            207:17 208:5
  170:18 193:14      245:13 286:20                        20 15:3,15
                                        253:18 277:21                        209:15 210:21
  201:10 206:8,      288:16 291:11                        17:1,17 19:2,7,
                                        278:9 289:6                          211:17 212:2,3
  17 207:14                                               8 20:1,4,23
                    tells 37:1 96:23                                         213:4 216:19,
  208:17 211:5                         thinking 32:3      22:1 24:10,14,
                     123:23                                                  20 218:16
  215:17,18                             51:10 88:17       17 28:12 29:12,    221:13 225:4
  216:24 229:22     ten 20:7 276:9      89:8 90:25        15 30:6,8 32:2,    226:14 227:8
  231:21,25                             121:11 134:6      16 33:3,20 34:9
                    term 261:3                                               228:9 235:16
  233:2 235:19                          238:23            35:5,13,22 36:4    236:5 243:10,
  236:18 238:14     test 68:4,8                           38:25 43:15
                                       thinks 79:25                          13,17 244:6
  241:12 249:16      149:21 153:15                        44:5 45:4 46:3,
                                        231:10 254:22                        259:5,8,10,13
  279:8              252:20                               6,10 47:1          260:11 261:18
 talks 96:16                           third-degree       48:20,22 49:15     262:12 263:10
                    tested 152:17
  221:18                                96:8              50:6,10 51:22      264:2,15,22
                    testified 41:9                        53:22,23 54:3,     266:5,9,13,17
 TAP 91:23                             Thomas 126:8
                     83:24 203:8                          20 55:8,10,18      269:22 278:1
                                        200:2,24
 tasteful 69:11      247:24 251:7                         59:13,16 61:10,    281:12,14
                     258:12 272:6      thought 127:8,     11 62:13 64:24     282:4,20,21
 tattoo 187:9        273:15 278:7       25 128:8          65:8,15,17,23,     283:20,21,22
 tattoos 186:1,      291:9,23           129:18 137:18     25 66:9 75:12      287:6,18
  3,5,7                                 138:13,16         86:14 87:13,15     293:25 294:16,
                    testify 256:20                        89:10 91:19,21
                                        193:10,19                            19,24
 Taylor 7:14        testifying          198:7,10 203:7    92:10 94:17
  10:6 11:5 19:24    184:21             211:20 215:25     97:3 99:5         times 27:17
  61:6,15 62:5                          216:2 218:17,     101:17 102:14      29:17 33:2 64:4
  73:16,20 84:22    testimony 8:9       23,25 238:8       104:8,13           65:14 95:8,10
  85:25 96:18        24:5 41:6 68:1                       105:17,22,24       101:17 104:20,
                                        253:7,13
  125:15 175:4       76:5 83:24                           106:2,8 107:3,     24 105:4,9
                                        263:23 266:6
  185:18,19,22       111:21 138:16                        5,14,18 109:23,    115:7 152:25
                                        267:7,21
  186:9,20           143:24 147:12                        24 112:13          153:8 176:7
  269:22             155:25 218:21     threat 279:24      113:22 114:6,7,    177:12 187:18
                     236:11,23                            9,14,15,17         188:12 191:21
 Taylor's 11:7                         threatened
                     277:20 295:10                        115:19 119:1,      192:4 197:22
  22:8 177:15                           184:22 192:25
       The Deposition of AMANDA
Case: 6:17-cv-00084-REW-HAI     HOSKINS,
                              Doc #: 196-1taken
                                            Filed:on07/09/19
                                                      March 16, 2018105 of 107 - Page
                                                              Page:
                                    ID#: 6409                             325

  203:24 208:4       246:24 248:10     274:3              9,11,17,24         79:2 156:16
  214:4,11           254:12 266:9,                        179:15 185:14      166:14
                                      trap 64:17
  223:20 263:1,7     16 267:13
                                                         truth 8:10,11      underneath
  273:24 282:19,     268:23 270:10,   treated 42:3
                                                          155:13 195:4       36:25 152:24
  20,23 284:1        24 276:3          257:19
  295:16             278:15 280:19                       Tuesday            understand
                     283:16 284:19
                                      treatment
                                                          259:21             9:1,3 41:1
 tired 127:11                          60:10 185:14
                     285:18 288:12,                                          43:24 56:12
                                       250:4 258:2,4     tunnel 250:9,
 tissue 183:10       19 294:22                                               57:23 60:14
                                                          12
                                      tree 137:19                            78:14 103:3,5
 today 7:3,4        top 151:19
                                       138:14,17         turn 126:4,5,16     114:17 118:25
  56:21 79:20
                    Topaz 9:25                            127:12,14          155:17 156:17
  182:10 190:5                        trespass                               171:2 174:15
                                                          141:1 165:10
  232:24 248:21     topics 191:16      194:15,18
                                                          181:15 220:4       182:25 196:2
  250:16 253:15
                    total 115:14      trial 118:5         227:3              203:14 204:4
  272:6 283:24
                     135:7             122:15,16,17                          212:7 215:4
  289:5                                                  turned 42:20        225:2,22
                                       123:1,24
                    touch 63:18                           124:14 125:20,
 told 11:10 12:8                       177:10 227:1,                         227:25 228:5,
                     207:20                               24 127:8,14
  13:2 14:1 15:2                       24 232:24                             10,22 229:20
                                                          128:1 131:9,11,
  23:11 24:6 29:5   town 33:12         233:5 248:10                          232:9,17,25
                                                          18 133:15
  31:2,5,17,19,21    205:3,10 210:7    251:23                                235:23 239:6
                                                          180:3 213:14
  32:8,12 35:9                                                               244:14 248:18
  37:9,21 38:6,25
                    Townsend 7:2      trip 33:14 53:4     218:16,25
                                                                             249:15 272:13
                                                          227:7 229:24
  40:3,4,8,10,13    toys 154:17       trooper 35:5        275:21            understanding
  43:17 53:18                          269:6,17,25
                    Trace 139:5                                              26:3 51:14,16,
  57:7,11 60:17,                       270:7,12          Turner 123:6        19 69:22 79:20
  18 66:13 68:4     track 58:10,12,    271:15             234:2,17,21
                                                                             81:16 83:17
  80:5 82:15,17      20
                                      troopers           turning 133:19      105:7 114:3,21
  84:12,22 85:18
                    tracker 183:14     100:19 105:19                         117:9 125:9
  100:2 101:6,8,                                         tying 43:8
                                       271:4,10                              144:13 145:13
  19 103:14         trade 268:7                           83:21              159:4 161:5
  113:2 117:20                        trouble 56:8,
                    traffic 200:12                       type 93:1 95:5      195:7 205:5
  118:10,14                            13,16,18 57:12
                     223:23                               124:3 152:14       235:18 236:5
  126:10,13,18                         238:10
                                                          244:9 292:18       238:11 256:16
  127:12 129:1      training 88:19
  137:1 148:9                         troubling                             understood
                                                         typed 47:6
  153:5 154:2,4,    transcribed        70:21                                 9:5 121:11
  6,14,15,20         275:11                              types 71:7 79:3     208:25
                                      truck 15:3
  155:23 156:21     transcript         16:21 19:7                           unethical
  159:3 164:11       30:25 31:2        23:22,24 24:13          U             250:25
  169:21 174:9,      143:6 155:11      25:6 127:3
  17 179:13          160:3 274:13                        Uh-huh 10:24       United 7:9
  190:24 192:10                       true 21:9 23:1
                     275:10 285:7                         90:6 105:14       universe 131:4
  193:20 195:1                         27:23 39:2
                    transcription      42:21 47:20        120:16 124:25
  198:16,18                                                                 unlawful
                     294:6             55:11 56:8         140:12 212:6
  202:21 203:7,8                                                             137:10 225:7,
                                       57:4,15 60:20,     215:23 232:14
  205:2,3,6,8,9     transferred                                              11
  209:6,12                             22,24 74:2        Uh-uh 109:3
                     115:12 133:2      84:23 85:13,19                       unlawfully
  211:12,21                                               207:5 216:10
  214:11 220:16     transport          87:5 94:2                             225:16
                     105:21 119:14     130:17 136:5      ultimately
  221:14,23                                                                 unlock 96:19
                                       148:7,8 152:24     207:12 217:20
  223:4 227:20      transported                                              111:8
                                       153:3 154:2,5,     218:23 219:4
  228:2 230:2,15,    113:20 115:1,5
  24 233:18                            17,21 155:1       unclear 156:13     unlocked 99:3,
                     120:24 168:10     156:10,22                             19 112:5
  234:13,17,24       197:7 219:9       167:20 170:1,7,   underlying
  235:1 236:23
       The Deposition of AMANDA
Case: 6:17-cv-00084-REW-HAI     HOSKINS,
                              Doc #: 196-1taken
                                            Filed:on07/09/19
                                                      March 16, 2018106 of 107 - Page
                                                              Page:
                                    ID#: 6410                             326

 unlocks 96:22     Victory 73:5        25                weighing            264:23 266:13
                                                          249:4              267:7,11
 unpaid 89:23,     video 7:3          wanting 96:16
  24                                   98:15,23 193:2    weight 143:15      Wilson 172:7,
                   violation 32:13
                                                                             8,11 271:16
 unsupervised       104:15 122:11     wanton 137:13      West 242:20
  229:4             131:19 133:16      199:16 225:21                        window 23:22
                                                         whatnot
                    218:18                                                   111:15,16
 unsure 66:21                         warm 119:2          166:16
                                                                             179:9,23 183:7
                   violence
 untrue 57:9                          warrant 32:11      whatsoever
                    257:11 265:3                                            windows
                                       38:8 106:3         272:20 289:10
 upset 249:1                                                                 138:20 179:6
                   visit 149:23        110:22,23
                                                         Whitley 128:20
 upstairs           205:3 227:9        113:3 116:4                          withdraw
  216:22 232:1      281:12,17,21       126:10,11,19      wife 103:18         116:18 117:22
                                       127:5,9 194:16,    117:3              290:23
 urging 237:20     visited 57:15
                                       19 211:9 213:6
                                                         William 10:19      withdrawn
 user 262:20       voice 42:4          215:20 219:1
                                                          11:11,25 12:15     117:14 131:23
                    189:25
                                      Warren 55:20        14:3 15:4,14,19    133:10 218:12
         V                             57:5,8,12 59:10    16:11,14,19,25
                                                                            withdrew
                        W              60:10 63:9,12      18:15 19:1,8,13
                                                                             116:21 118:6
 vacant 184:13                         64:12 68:22        20:6,14,20
                   wad 142:21,22       69:4,18 71:13      21:19,25 22:3,    withheld
 vague 85:2                            72:6 74:5 149:1    7,15 23:18,25      286:10
                   wait 146:11         253:3              25:2,6 26:7,17
 valid 70:11                                                                witnesses
                    210:8                                 27:2,4,18,20,23
 values 150:23                        Warren's                               72:3 171:16
                   waited 227:25                          28:14 29:21
  151:3 152:24                         46:14
                                                          30:12,16 37:2,    Wollum 88:24
                   waiting 168:9      wasting 94:9        10 40:6 42:23
 valuing 181:24     212:13 274:5                                            woman 37:21
                                                          43:7,12,14,20
 Van 7:3                              watch 49:22                            38:17 42:11
                   wake 55:12                             44:18 45:11,20,
                                                                             116:17 128:22
 vehicle 18:18      168:12            watched 76:16       22,25 49:1
                                                                             180:2 280:1
                                                          52:22 55:8
  33:22,23 87:21                      watching
                   Walgreen's                             57:11 60:17,25    woman's
  179:23 199:17                        49:25
                    48:6,18                               62:15 63:21        37:22 116:15
  229:12 277:3,4
                   walk 13:5          ways 108:3,13       65:20 66:1
  284:6                                                                     women 188:21
                    128:22 179:1                          67:12 71:12
 vehicles 19:1,                       wealth 236:20,      72:2,8 73:25       259:20
                    183:5 210:6        24 237:9
  4 197:18                                                74:13 75:19       wondered
                    212:1,11 276:1,
                    5                 weapon              76:12,24 77:8      217:17
 VERBAL
                                       112:16             83:20 84:2,10
  187:10 188:23                                                             word 76:9
                   walked 12:7                            86:17,23 92:5,
 verbalize 8:25     179:3,7,8 210:9   Weber 7:19,23       19 106:17          245:3 281:25
                                      week 28:3 29:1      109:7 117:8,9,    worded 266:8
 verification      walking
                                       50:15 91:1         19 118:15
  93:13,16          213:17 230:12                                           words 174:13
                                       149:25 150:1,4     120:3 126:25
                    232:23 233:8                                             195:6 202:8
 verified 93:24                        184:5              132:10 134:4,
                   walks 128:10                           12 142:10          207:8 216:13
 verify 93:19                         week-and-a-         145:21 146:10,     226:13 293:17
  94:2             wanted 13:11       half 29:1           14,18 147:2,25    work 31:3,4
                    36:14 37:2 40:4
 versus 7:8                           weekend             154:3,6,23         48:14 49:20
                    50:2 73:19
                                       126:16 227:9       158:9 159:7,13     50:1,3,6,10
 victim 20:9        98:21 107:14
                                                          160:2,4 161:17     56:9,21 60:5,12
  81:3,15 82:6      122:16 130:18,    weekly 149:24       162:6,16 170:2,    82:14 91:16,18
  84:3              19 193:4
                                      weeks 82:19         7,18,20 174:3      96:15 98:14,16,
                    223:17 228:2
 victim's 30:20                        136:25             175:1 188:20       18 106:18
                    265:13 277:11
  82:9 84:15                                              238:14,15          117:18 121:15
                    282:13 295:23,
       The Deposition of AMANDA
Case: 6:17-cv-00084-REW-HAI     HOSKINS,
                              Doc #: 196-1taken
                                            Filed:on07/09/19
                                                      March 16, 2018107 of 107 - Page
                                                              Page:
                                    ID#: 6411                             327

  123:19 179:11      24,25 68:7,10,    wrote 115:21        156:9,15,21
  205:2,8 206:6,7    22 69:2 70:2,14    202:21 257:21      160:3 165:14,
  213:14 240:6,9,    71:10,25 72:13,    269:11             23 167:5
  13 241:10,14       16 78:16 79:5,                        168:19,22
  242:16,17,23       12,17 80:10                           169:9,14,17,21,
                                            Y
  243:6,11           81:10 84:1                            24 170:14,23
                     85:4,5 86:23                          171:19 172:12,
 worked 90:7,                          yard 22:24
                     87:1,3,5,7,10                         15,19,20 173:2
  15 103:6                              76:6,14 81:17
                     93:4,8,13,17,23                       175:17,20
  123:21 200:3                          174:14
                     94:1,5,12,13,                         176:10,13
  216:4 241:15,
                     20,22,24 95:1     year 10:12 17:5     177:24 178:20
  17 242:7
                     102:25 103:3,5,    27:12 52:13        180:9 193:21
 working 56:19       7,24 107:24        87:25 90:12        194:3,5 203:4
  126:9 166:16       130:8,12,14        116:13 119:2       204:1 205:13
  178:4 242:25       134:22 135:2,      178:9 179:14       206:10,15
  243:8,25           14,17,20,24        227:4 243:9        208:7 209:6
  260:18,20          144:8 145:6                           211:19 212:1,
                     147:13,14         years 17:13         19,20,25
 works 49:16         149:14 151:10,     29:2 34:12,20      213:11,18
  240:25 242:14                         63:21 64:8
                     13,17 153:22,                         214:21 216:15
 world 217:17        25 155:9,10        65:1,20 66:8       220:14,21
  255:20             156:17,19,20       67:11 78:22        221:5,17,18
                     163:1,7,16         82:20 227:10       222:4 245:4
 worried 197:1       164:2,8,24         231:8,9 249:24     251:21 270:25
 worse 254:25        165:2,9 166:21,    250:1 260:20       272:6 274:8,11
  255:4,5,7          22 171:6,13        265:11             275:11,18,22
                     176:21,25         years' 123:25       276:3,18,19,22
 worsen 185:1        177:5,9 181:1                         277:2,14,21
                                        124:23 125:1
 worst 288:11        182:5,15,18,24                        278:11,16,19
                     184:1,19 185:5    York 7:18           279:24 280:3,
 worth 143:9         186:16 187:4       28:17,18,20        19 282:11
  144:23 145:1,2,    189:16 212:24      29:15 31:17,19     283:12,16
  7 147:9 148:1,     240:21 253:6,9     32:3 33:25         286:14,22
  10                 258:22 275:3,6     34:5,19 36:23      287:3,12,21
 worthy 267:12       287:15,25          41:25 42:1 43:7    288:12,17,19,
                     288:3 291:12,      53:11 57:7,12      23 289:7 291:6,
 would've            18 292:21,24       60:17 74:1         10,16,20,23
  208:22 211:8,      293:4,7            84:22,25 96:13,    292:4,7,14,19
  17 213:25                             16,21,23 97:4,     293:20,22
  216:18 222:12     Wright's            11,14 98:15,17,    295:3,16,18,20
  241:17             268:21             18,21 99:16        296:1
                    write 57:25         100:13,17
 wow 216:3                                                York's 178:1,2
                     266:4              101:6,14 102:6
 wreck 260:16                           104:21 105:13      199:10 213:15
  263:20            writing 113:25      106:5 109:7        220:11 279:3
                     260:17             110:2,17,21        289:5 293:17
 Wright 7:17
                    written 247:15      111:5 114:5       you-all 30:25
  8:15 30:10
                     248:21 250:2       119:8,14           37:12 52:8
  41:4,16,21,22
                                        120:20,22          111:3 135:1,9
  44:1 50:9,14      wrong 96:20         127:15 128:10      139:8 157:1
  52:19,20 56:14     126:8 131:14       129:16,21          186:10 188:6
  58:19 59:24        191:8 197:8        130:2,7,10,24
  60:3,7,14,16       211:1 218:22                         younger 95:6
                                        131:4,15
  63:1,6 64:15       219:4 234:14       132:14 133:21
  65:5,6 66:24       236:2,8 239:13     134:18 143:7
  67:2,4,18,22,      265:13             154:1 155:2,23
